Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 1 of 401. PagelD #: 7

Exhibit 1

(Summons and Complaint with Exhibits thereto)

 

 
:

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 2 of 401. PagelD #: 8

IN THE COURT OF COMMON PLEAS
PROBATE DIVISION
CUYAHOGA COUNTY, OHIO

Egidijus Marcinkevicius, as: Trustee of the
F, Margaret Campbell 2011 Trust, the

F, Margaret Campbell Family 2011
Descendants Trust and the F. Margaret
Campbell Family 2011 Trust, Fiduciary of
the Estate of F. Margaret Campbell, deceased,
and as Trustee of the F. Margaret Campbell
Campbell 2011 Trust a General and Limited
Partner of the Campbell Family Limited
Partnership

880 E. 185" Street

Gleveland OH 44116-1014;
Plaintiff,

VS,

Allen F. Campbell
322 Cumberland Road
Fairhope AL 36532-3441; and,

Jessie Garcia
16520 Simonds Road
Kenmore WA 98028-4439; and,

Ava Havel, Individually, and as a Co-Trustee
of the Donald A. Campbell 2001 Trust and the
Donald A. Campbell 2001 Descendants’ Trust,
and as said Co-Trustee a General and
Limited Partner of the Campbell Family
Limited Partnership

35515 County Road 41

Eaton CO 80615-8910; and,

Case No, 2020 ADV

JUDGE: Laura J. Gallagher

COMPLAINT FOR
DECLARATORY JUDGMENT,
ATTORNEYS’ FEES, COSTS,
AND OTHER EQUITABLE
RELIEF, WITH EXHIBITS
ATTACHED,

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 3 of 401. PagelD #: 9

Manuela Caridad Hernandez, Individually,
and as a Co-Trustee of the Donald A.
Campbell 2001 Trust and the Donald A.
Campbell 2001 Descendants’ Trust, and as
said Co-Trustee a General and Limited
Partner of the Campbell Family Limited
Partnership

3326 Idell Street

Los Angeles CA 90065-1513; and,

)
)
)
)
)
)
)
)
)
)
Heather Campbell Bradford Wallace, }
Individually, and as a Co-Trustee of the }
Donald A, Campbell 2001 Trust and the )
Donald A. Campbell 2001 Descendants’ Trust, )
and as said Co-Trustee a General and }
Limited Partner of the Campbell Family }
Limited Partnership, }
c/o Kyle B. Gee, Esq. }
Baker Hostetler )
127 Public Square STE 2000 )
Cleveland OH 44114-1214; and, }
}

)

)

)

)

)

)

)

Melissa McGee
12119 Fairfax Hunt Road
Fairfax VA 22030-5947; and,

Jane Doe, as Executrix of the Estate of
Frederick M. Campbell, deceased,
Defendants.

Now comes the plaintiff, Egidijus Marcinkevicius, as: Trustee of the F. Margaret
Campbell 2011 Trust, Trustee of the F. Margaret Campbell Family 2011 Descendants
Trust and the F. Margaret Campbell Family 2011 Trust, Administrator With Will
Annexed of the Estate of F. Margaret Campbell, deceased, and as Trustee of the F.
Margaret Campbell 2011 Trust a General and Limited Partner of the Campbell Family
Limited Partnership; (hereinafter referred to as “Gid”), by and through counsel, and for
his Complaint (Petition) in said capacities pursuantto ORC §2721.03, ORC §2721.04, and
ORC §2721.05, etseq., for Declaratory Judgment, seeking declaratory relief, attorneys’ fees
and costs pursuant to ORC §2721.16 et seq. as authorized by ORC §2323.51, and ORC

Page -2-

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 4 of 401. PagelD #: 10

§2721.11, and otherwise, and other equitable relief, and says and alleges, as follows:

The Parties:
Plaintiff,

1. The probate Estate of F. Margaret Campbell, deceased, is being administered in the
Probate Court of Cuyahoga County, Ohio, in Case No. 2016 EST 216495;

2. By Amended Judgment Entry dated November 14, 2017 in Case No. 2017 ADV
22.4571, Gid was appointed by the Cuyahoga County Probate Court as:

a. Administrator With Will Annexed of the Estate of F, Margaret Campbell,
deceased (Case No. 2016 EST 216495); and,

b. As Successor Trustee of the:
I. F. Margaret Campbell 2011 Trust,
ii. F. Margaret Campbell Family 2011 Descendants’ Trust, and,
iii. The F. Margaret Campbell Family 2011 Trust;

Defendants,

3. Defendant Allen F. Campbell is the son of Donald A. Campbell and F. Margaret

Campbell;

4, Defendant Allen F. Campbell is also an attorney-at-law, currently licensed to

practice and active in the States of Alabama and Louisiana, and admitted to bars

of Florida and Texas but currently inactive in these two states;

5, Defendant Jessie Garcia,

a. is the surviving spouse of Frederick M. Campbell, deceased, and,

bh. to the best of plaintiff's knowledge, may be the person entitled to
Page -3-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 5 of 401. PagelD #: 11

 

administer the Estate of Frederick M. Campbell, deceased;

6. Defendant Ava Havel,
Individually, is the daughter of Frederick M. Campbell, deceased; and,

Is further a Co-Trustee of the Donald A. Campbell 2001 Trust and the
Donald A. Campbell 2001 Descendants Trust, and,

C. As said Co-Trustee aGeneral and Limited Partner of the Campbell Family
Limited Partnership, and,

d. Is a beneficiary of the Campbell Family 2001 Descendants Trust;

e, Is a beneficiary of the F. Margaret Campbell 2011 Descendants Trust; and,

Ef, May be entitled to an additional $50,000 legacy under the Last Will of F’.

Margaret Campbell;

7. Defendant Manuela Caridad Hernandez,
Individually, is the daughter of Jessie Garcia, and,
. Step-daughter of Frederick M. Campbell, deceased; and,
C is further a Co-Trustee of the Donald A. Campbell 2001 Trust and the

 

Donald A, Campbell 2001 Descendants Trust, and,
d. As said Co-Trustee a General and Limited Partner of the Campbell Family
Limited Partnership,
e. Is a beneficiary of the Campbell Family 2001 Descendants Trust; and,
f. Is a beneficiary of the F. Margaret Campbell 2011 Descendants Trust; and,
g. May be entitled to an additional $50,000 legacy under the Last Will of F.

Margaret Campbell;

8. Defendant Heather Campbell Bradford Wallace,
individually, is the biological daughter of Allen F. Campbell; and,
Is further a Co-Trustee of the Donald A. Campbell 2001 Trust and the
Donald A. Campbell 2001 Descendants’ Trust, and,

C. as said Co-Trustee a General and Limited Partner of the Campbell Family

Page -4-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 6 of 401. PagelD #: 12

Limited Partnership; and,
d. is a beneficiary of the Campbell Family 2001 Descendants Trust; and,
e. May be entitled to a $50,000 legacy under the Last Will of F. Margaret

Campbell;

9. Defendant Melissa McGee,
a. Is the step-daughter of Allen F. Campbell, and,
b. May be entitled to a $50,000.00 legacy under the Last Will of F. Margaret

Campbell;

10. Defendant Jane Doe,
a. Is the yet unnamed fiduciary of the Estate of Frederick Campbell,

b. which Estate to the best of plaintiffs knowledge was never probated, but
which can be opened for purposes of administration of the amounts that

may become due to said Estate by reason of the instant litigation; and,

C. which Estate is the owner of a share of the Campbell Family Limited
Partnership;
Undisputed Facts:

11. Donald A. Campbell and F. Margaret Campbell (c.w. Freda Margaret Campbell}

were married for over 50 years;

12. Donald A. Campbell and F. Margaret Campbell had two children born to them,
namely: Frederick M. Campbell and Allen F. Campbell;

43. Donald A. Campbell died on February 22, 2010, domiciled in Cleveland, Ohio,

with F. Margaret Campbell as his surviving spouse;

14. Frederick M. Campbell died on November 4, 2013, survived by his spouse, Jessie
Garcia;

Page -5-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 7 of 401. PagelD #: 13

15. | F. Margaret Campbell died on April 6, 2015, as the widow of Donald A. Campbell,
and F. Margaret Campbell did not remarry after the death of Donald A. Campbell;

16. Donald A, Campbell’s decedent’s Estate appears on the docket of the Probate Court
of Cuyahoga County, Ohio, as Case No. 2011 EST 0171104;

 

17. The only entries on the docket of the Cuyahoga County Probate Gourt regarding
Donald A. Campbell's Estate, are in connection with information filings concerned

with the filing of an Chio Estate Tax Return;

The Controversies

48. The cruxes of this case arise from, and can be decided upon the following main

issues:

The Life Insurance Policies

 

19. Donald A. Campbell purchased two variable life insurance policies (set forth in
detail hereinafter), which were ultimately owned by the Campbell Family Limited

Partnership (CFLP), with the Donald A. Campbell Trust named as beneficiary of

 

both policies;

20. Upon Donald’s death, the insurance company on both said policies paid the death
benefits of both policies to the Donald A. Campbell Trust;

21. Allen Campbell asserts that:
a. Both policies should have been ‘cashed-out’ (the ‘net cash surrender value’

being secured at the cost of foregoing the death benefit otherwise payable

on the policies) prior to Donald's death,

b. With the proceeds of both ‘cash-out’s’ being held in the Campbell Family

Limited Partnership;
Page -6-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:33:21\CONFH: 10957\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 8 of 401. PagelD #: 14

c. With Allen Campbell’s desired outcome being essentially, a mandatory or
forced change in beneficiary from the Donald A. Campbell Trust, to the

CFLP, from which Allen Campbell could gain a portion of the ‘net cash

surrender value’;

22. Allen Campbell continues to make this assertion, despite the fact F. Margaret
Campbell as the General Partner of the CFLP, was the person who chose to have

the Donald A. Campbell Trust remain the beneficiary of both policies; and,

23. Allen Campbell asserts that F. Margaret Campbell was competent {perhaps except
very shortly prior to her death) at all times relevant to the controversies he has

created regarding the death benefits paid from the aforesaid policies;

Payment for Care of F, Margaret Campbell
24, During her final years, F. Margaret Campbell:
a. lived at Judson Park, part of the Judson Senior Living Community located

in Cleveland, Ohio, and,
b. paid for her care from her personal funds, and,

Cc. from funds in the Campbell Family Limited Partnership account(s};

25. Allen Campbell asserts that all costs of care for F. Margaret Campbell (at least after
the death of Donald A. Campbell), should have been paid from funds in the

Donald A. Campbell 2001 Trust;

26. Allen Campbell continues to make the aforesaid assertion, despite the fact F.

Margaret Campbell was:
a. the person in control of all Trusts of Donald A. Campbell and F, Margaret

Campbell, and,
b. the General and Managing Partner of the Campbell Family Limited

Partnership, and,

Page -7-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 9 of 401. PagelD #: 15

Cc. the sole person who had the power to choose which funds to utilize for her

own care; and,
dl. The Donald A. Campbell 2001 Trust (of which F. Margaret Campbell was

the primary beneficiary after Donald A. Campbell’s death), did not require
said Trust to pay all expenses of F. Margaret Campbell;

27. Concerning sums spent by F. Margaret for her own care, Allen Campbell asserts
that F. Margaret Campbell was competent (perhaps except very shortly prior to her

death) at all times relevant to the controversies he has created;

28. Beneficiaries of the Donald A. Campbell 2001 Trust and/or the Campbell Family
2001 Descendants Trust, have asserted that not less than $181,430.00 of CFLP

funds spent by F. Margaret for her own care, should:

a. be offset by making a distribution to the Donald A. Campbell 2001 Trust in

the same amount of funds paid by F. Margaret for her own use from CFLP

funds, or,

b. as is plaintiffs understanding, potentially be reflected in a reduction in F,

Margaret’s Capital Account of the CFLP;

29. Beneficiaries of the Donald A. Campbell 2001 Trust and/or the Campbell Family
2001 Descendants Trust, have further asserted that the Donald A. Campbell! 2001
Trust and/or the Campbell Family 2001 Descendants Trust, be granted
$220,034.00 as the total credit to the CFLP share for the Donald A. Campbell 2001
Trust and/or the Campbell Family 2001 Descendants Trust, as an offset for the
CFLP funds paid by F. Margaret for her own care;

30. Defendant Allen Campbell has asserted that not less than $181,430.00 of CFLP

funds spent by I’. Margaret on her own care, should be instead deducted from any
Page -8-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 10 of 401. PagelD #: 16

share the Donald A. Campbell 2001 Trust would otherwise take;

31. Allen Campbell has further asserted that not less than $378,476.00 spent by F.
Margaret on her own care, from her own funds, should be instead deducted from

any share the Donald A. Campbell 2001 Trust would otherwise take;

Status of Claims Involving Solely F. Margaret Campbell’s Estate and/or Trust(s]

32. Noclaims were timely filed against the Estate of F. Margaret Campbell, deceased,
therefore, any and all claims which could have been properly asserted against F,

Margaret Campbell, are barred as a matter of law;

33. By reason of no claims being timely filed against the Estate of F. Margaret

Campbell, deceased:
a. No claims can now be asserted alleging that F. Margaret Campbell failed to

‘do her job’ as Trustee, or as General Partner of CFLP, (and in either case,

whether by reason of misfeasance or non-feasance in her fiduciary capacity
or if malfeasance, potentially in an individual capacity) because:

(1) if for any alleged ‘malfeasance’, the ultimate blame would track back

to F. Margaret Campbell, individually, and,
(2} the period to raise those claims is closed; and, further,

(3) if for any alleged ‘misfeasance’ or ‘non-feasance’ in a fiduciary
capacity, F. Margaret was exonerated from any loss to her Trust(s) by
reason of Article IX, §1, “Exoneration of Trustees Acting in Good
Faith, of the F. Margaret Campbell 2011 Trust, Exhibit E, Page 17,

{numbered page 12 of the trust document):

b. Subsequent Trustees are not responsible for the alleged ‘failures’ of the

preceding trustee(s} Article IX, §J, “Exoneration of Trustees for Acts of

Page -9-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1095/7\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 11 of 401. PagelD #: 17

Others, of the F. Margaret Campbell 2011 Trust, Exhibit E, Page 17,

(numbered page 12 of the trust document); therefore,

C. Any purported claim against the F. Margaret Campbell Trust(s) with F.
Margaret Campbell as a Trustee, or F. Margaret Campbell individually, or
F, Margaret Campbell as a General Partner of the CFLP with potential
individual liability for her alleged actions and/or failure to act in such a
capacity, could only be brought against the Estate of F. Margaret Campbell,

deceased, which claims are all time-barred as a matter of law;

Status of Claims Involving Solely Donald A. Campbell's Estate and/or Trust(s}
34. No claims were timely filed against the Estate of Donald A. Campbell, deceased,
therefore, any and all claims which could have been properly asserted against

Donald A, Campbell, are barred as a matter of law; and,

35. Byreason of no claims being timely filed against the Estate of Donald A. Campbell,

deceased:
a. No claims can now be asserted alleging that Donald A. Campbell failed to

‘do his job’ as Trustee, or as General Partner of CFLP, or as General Partner
of CFLP, (and in either case, whether by reason of misfeasance or non-

feasance in his fiduciary capacity or if malfeasance, potentially in an

individual capacity}, because:

(i) if for any alleged ‘malfeasance’, the ultimate blame would track back

to Donald, individually, and
(2) the period to raise those claims is closed; and, further,

(3) if for any alleged ‘misfeasance’ or ‘non-feasance’ in a fiduciary
capacity, Donald A, Campbell was exonerated from any loss to his

Trust(s) by reason of Article II, §1, “Fxoneration of Trustees Acting

Page -10-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1O957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 12 of 401. PagelD #: 18

in Good Faith, of the Donald A. Campbell 2001 Trust, Exhibit B,
Page 21, (numbered page 16 of the trust document):

b. Subsequent Trustees are not responsible for the alleged ‘failures’ of the
preceding trustee(s) Article XII, §J, “Exoneration of Trustees for Acts of
Others, of the Donald A. Campbell 2001 Trust, Exhibit B, Page 21,

(numbered page 16 of the trust document); therefore,

Cc. Any purported claim against the Donald A. Campbell Trust(s} with Donald
A. Campbell as a Trustee, or Donald A. Campbell individually, or Donald
A. Campbell as a General Partner of the CFLP with potential individual
liability for his alleged actions and/or failure to act in such a capacity, could
only be brought against the Estate of Donald A. Campbell, deceased, which

claims are all time-barred as a matter of law;
Status of Claims Involving F. Margaret Campbell's Estate and/or Trust{s), and Others

36. The probate Estate of F. Margaret Campbell (2016 EST 216495) cannot be fully

administered unless, and until, the issues set forth in this action for declaratory

judgment are decided by the Court;

37. All controversies which are set forth in this Complaint, arose after the death of F.

Margaret Campbell;

38. The multitude of claims asserted by the several parties hereto, in various
capacities against various other parties hereto, and varying degrees of involvement
of such parties and such claims being necessarily dependent upon one another,
with outcomes potentially variant depending on the determination of the claims
all set forth comprehensively herein, which in the instant case plaintiff seeks to

obtain the Court’s declaration of the core issues common to all the multiple cases

Page -11-

2020ADV251 147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
|

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 13 of 401. PagelD #: 19

set forth hereinafter, which plaintiff reasonably believes and does believe, will

resolve all core issues, and if not all - the majority of controlling issues that are

common to the claims and parties herein and in the several other suits;

39. The common claims involved in multiple cases currently pending (or recently

dismissed) in this Court, which claims plaintiff believes can be resolved through

the declarations sought in the instant case, which cases include:

a. Case No. 2018 ADV 233517 Allen F. Campbell v. Donald A. Campbell

Trust, et al., which sought a determination of, among the several claims:

(4) The ‘true beneficiary’ of the single-premium variable life insurance

policies at issue in the instant case,
(2) validity expenditures of funds from the Campbell Family Limited
Partnership and the F. Margaret Campbell Trust(s), at issue in the

instant case;

(3) Sums due to parties by reason of Allen F. Campbell’s numerous

claims set forth therein, at issue in the instant case;

(4) with parties to such action being:

(a)
(b)
(¢)
(d)
(e)
(8)

(g}
(h)

(i)

(i)

Allen F. Campbell, plaintiff,

Donald A. Campbell 2001 Trust, defendant,

Campbell Family 2001 Descendants Trust, defendant,

Ava Havel, defendant,

Manuela Hernandez, defendant,

The Campbell Family Limited Partnership, defendant,
Jessie Garcia, defendant,

F, Margaret Campbell 2011 Trust, as one of the “Interested
Parties”,

F, Margaret Campbell 2011 Descendants Trust, as one of the
“Interested Parties”,

John and Jane Doe, defendants,

Page -12-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed; CWC 03/18/2020 14:33:2 1\CONFi#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 14 of 401. PagelD #: 20

(k) Heather Campbell Bradford Wallace, “Other”;

(5) Although the Court recently granted defendants’ motion to dismiss
Allen Campbell’s complaint in Case No. 2018 ADV 233517, Allen
Campbell has already again attempted to file an almost identical
attempt at a ‘complaint’, asserted all the same claims - with two
additional claims, which the Court has denied a leave to plead to
Allen Campbell regarding his latest (3) attempt to assert his

‘claims’;

(6) By reason of the now amply displayed litigious nature of Alien
Campbell, plaintiff believes it is critical for the Court to decide the
matters set forth in this action for declaratory judgment and other
equitable relief, to end the repeated attempts by Allen Campbell to

assert claims which are without any basis in fact, or law;

b. Case No. 2016 EST 2416495 the Estate of F. Margaret Campbell, deceased,
the complete administration of which involves the following parties hereto:

(1) Egidijus Marcinkevicius, Administrator WWA, fiduciary,

(2)  Egidijus Marcinkevicius, Successor Trustee of the F. Margaret
Campbell 2011 Trust, residual beneficiary of the Estate of F.
Margaret Campbell, deceased,

(3) Ava Havel, a potential beneficiary of a pecuniary bequest,

(4) Heather Campbell Bradford Wallace, a potential beneficiary of a

pecuniary bequest,

(5) | Manuela Hernandez, a potential beneficiary of a pecuniary bequest,

Page -13-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: {O95 7\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 15 of 401. PagelD #: 21

(6} | Meliss McGee, a potential beneficiary of a pecuniary bequest; and,

(7) to the extent the Court declares the effect of F. Margaret Campbell’s
‘specific bequests’ to Ava Havel, Heather Campbell Bradford
Wallace, Manuela Hernandez, and Melissa McGee, the ultimate
sums that could be available for potential distribution to Allen

Campbell will be affected;

C. Case No. 2017 ADV 224571 Ava Havel and Manuela Hernandez v. Allen
F. Campbell, which seeks the determination of, among its several claims:
(14) Damages allegedly suffered by plaintiffs therein, by reason of the

alleged breach(es) of fiduciary duties of Allen F, Campbell, during
the time Allen F, Campbell was acting as the Trustee of the F.
Margaret Campbell 2011 Trust, and as Executor of the Estate of F.
Margaret Campbell, deceased;

(2) Recoupment of funds taken and/or expended by Allen F, Campbell
during the period in which he acted as the Trustee of the F. Margaret
Campbell 2011 Trust, and as Executor of the Estate of F. Margaret
Campbell, deceased;

(3) Amounts to be disbursed to Ava Havel and Manuela Hernandez,
from the Estate of F. Margaret Campbell, and the F. Margaret
Campbell 2011 ‘Trust and/or the F. Margaret Campbell 2011
Descendants Trust;

(4) with parties to such action being:

(a} Ava Havel, plaintiff,

{b) Manuela Hernandez, plaintiff,

(c) Allen F. Campbell, defendant, and, with the Court showing
on its docket for said case the additional parties of:

(d} Egidijus Marcinkevicius as Successor Trustee (of the F.

Margaret Campbell 2011 Trust), and,

Page -14-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1095 7\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 16 of 401. PagelD #: 22

(e) | Heather Campbell Bradford Wallace, and,
(f) Merrill Lynch, Pierce. Fenner & Smith, Inc. (successor in
interest of Monarch Life Insurance Company issuers of the

two Variable Life Insurance Policies subject to the instant

case);

Litigation/Assertion of Claims by Allen F, Campbell
40. Within a few weeks after F. Margaret’s death, Allen Campbel! began his pursuit

of litigation in connection with funds controlled by F. Margaret prior to her death;

41. Commencing on or about May 1, 2015, Allen Campbell engaged forensic
accountants in Louisiana (Legier & Company}, to dissect financial statements

involving F. Margaret Campbell, and the Campbell Family Limited Partnership;

 

42. Allen Campbell took funds from the F. Margaret Campebell 2011 Trust, in excess

 

of $135,000.00, to pay for his pursuit of litigation, as depicting in the documents
supplied by Allen Campbell, to-wit:

a. Attached hereto and marked Exhibit I, pages 1 through 6 (which pages 1
through 6 are from Exhibit 2 attached to Allen Campbell May 5, 2017 filed
Brief in Opposition to Ava Havel, et al.'s motion to remove Allen Campbell

in Case No. 2017 ADV 224571); and,

b. Exhibit J, pages 1 through 12, (which pages 1 through 12 are copies of bills
from Legier & Company to Allen F. Campbell, for “Litigation Support
Services”, which bills were attached as Exhibit 1 to Ava Havel et al.’s Reply
in Support of their Motion to Remove Allen Campbell, etc., as filed with
this Court on May 22, 2017 in Case No. 2017 ADV 224571); all more than
1 year prior to Allen Campbell probating F. Margaret Campbell’s Will on

May 20, 2016;

Page -15-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: {238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 17 of 401. PagelD #: 23

43, As Allen Campbell’s litigation strategy relates to the F. Margaret Trusts and the
CFLP, the majority of his focus has been on forcing the payment of the proceeds
of the two life insurance policies to the CFLP, rather than to the contractual

beneficiary named by Donald A. Campbell in 1993 the Donald A. Campbell

Trust: and,

44, The balance of Allen Campbell's litigation strategy appears to focus on:
a. Re-allocating expenses paid by F. Margaret Campbell from her own funds

and funds from the CFLP, to the Donald A. Campbell 2001 Trust; and, _

bh, Attempting to impute to his benefit, in what he asserts is income that
should have been derived from funds that should not have been spent on
F, Margaret's care from F’. Margaret’s own funds, and which instead Allen
Campbell further claims should have been earning income which would

have ultimately flowed to his benefit;

45. After plaintiff's extensive review of the numerous documents in this case, plaintiff

reasonably believes and does believe:

a. As Allen Campbell's claims relate to the issues presented in this suit, Allen
Campbell has not proved, and cannot prove, any set of facts and/or theory
which would in any way be supported by the actual documents actually

executed by Donald A. Campbell and F. Margaret Campbell; and,

b. All funds spent and/or taken by Allen Campbell in pursuit of his desire to
‘reclaim’ the insurance policy death benefits, should be disallowed, and
either be repaid by Allen Campbell to the F. Margaret 2011 Trust, or be
deducted from any legacy which would otherwise be payable to Allen
Campbell from the F. Margaret 2011 Trust, or the F. Margaret 2011

Descendants Trust - in the absence of the unsupportable expenditures by,

Page -16-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 18 of 401. PagelD #: 24

and sums of the F. Margaret Campbell 2011 Trust taken by, Allen F.

Campbell;

Resolution of Outstanding Issues through Application of the Relevant Documents

46.

47.

4%,

49.

50,

During Donald A. Campbell’s life, ANen F. Campbell was not included in any part
of the Donald A. Campbell or F. Margaret Campbell estate plans;

After Donald A. Campbell died, whether by F. Margaret Campbell’s free choice or
after being prevailed upon by Allen Campbell, F. Margaret included Allen in

certain portions of her estate plan, including putting Allen in a fiduciary position;

Multiple lawsuits have been filed by Allen Campbell, with countersuits in

response to some of Allen Campbell's actions;

The instant suit puts before the Court the actual documents that resolve if not all,

at least most of all the controversies created by Allen F. Campbell;

Plaintiff reasonably believes and does believe that declaration by the Court of it’s
resolution of the matters set forth in the instant suit will also resolve if not all,

then most of the matters set forth in the above cases which are pending before this

Gourt;

The Documents:

The Campbell Family Limited Partnership

54,

Attached hereto and marked “ExhibitA CFLP Records” including pages numbered
1 through 114, are copies of the documents received by plaintiff from various of
the defendants, both directly and through copies attached to pleadings with this

Court, comprising what plaintiff reasonable believes and does believe, to be a

Page -17-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 19 of 401. PagelD #: 25

comprehensive set of documents comprising the,

a. Campbell Family Limited Partnership (CFLP)Agreement, Exhibit A, pages
2 through 70,

b. Executed by Donald A. Campbell as General Partner, and as Limited
Partner, on April 9, 1997, (Exhibit A, pages 54 and 55), and,

CG. Executed by F. Margaret Campbell as General Partner, and as Limited

Partner, on April 9, 1997, (Exhibit A, pages 54 and 55);

General Partners
52. At the date of execution of the CFLP, Donald A. Campbell owned a 1% interest in

the CFLP as General Partner, (Exhibit A, page 57);

53. At the date of execution of the CFLP, F. Margaret Campbell owned a 1% interest
in the CFLP as General Partner, (Exhibit A, page 57);

Limited Partners
54. At the date of execution of the CFLP, Donald A. Campbell owned a 49% interest

in the CFLP as Limited Partner, (Exhibit A, page 57);

55. At the date of execution of the CFLP, F. Margaret Campbell owned a 49% interest
in the CFLP as Limited Partner, (Exhibit A, page 57);

56. During the 13 years of the CFLP from its date of creation through Donald A.
Campbell’s date of death, Donald A. Campbell and F. Margaret Campbell
combined, gifted 10.82% of their interests in the CFLP, to Frederick Campbell;

57. Throughout the 13 years of the CFLP from creation through Donald A. Campbell’s

Page -18-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1095 7\WORKFLOW ID: 1238716

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 20 of 401. PagelD #: 26

date of death, neither Donald nor F. Margaret ever gifted or transferred any interest

in the CFLP to Allen Campbell;

Status of Ownership at Don date of death

58.

 

og.

60.

At Donald A. Campbell’s date of death, the ownership interests in the CFLP were:

a.

Donald A. Campbell as General Partner owned a 1% interest,

(Exhibit A, Page 71);

F, Margaret Campbell as General Partner owned a 1% interest,
(Exhibit A, Page 72);

Donald A. Campbell as Limited Partner owned a 43.59% interest,
(Exhibit A, Pages 105 - 106);

¥. Margaret Campbell as Limited Partner owned a 43.59% interest,
{Exhibit A, Pages 107 - 108);

Frederick M. Campbell as Limited Partner owned a 10.82% interest,
(Exhibit A, Pages 109 - 110);

Shortly after Donald A. Campbell’s death, F. Margaret Campbell, as Trustee of the
Donald A. Campbell 2001 Trust, and as Trustee of the F, Margaret Campbell 2001

Trust, and in both capacities acting as General Partner of the CFLP, on February

22, 2010:

Adopted the First Amendment to the CFLP, which identified the ownership

percentages in the CFLP as immediately aforesaid herein, and,

Further identified the ownership percentages formerly attributed to Donald
A. Campbell, to be owned by the Donald A. Campbell 2001 Trust, and the
ownership of F. Margaret Campbell to be owned by the F. Margaret
Campbell 2001 Trust, all as set forth in attached Exhibit A, pages 111

through 114;

To the best of plaintiff's knowledge and belief, at Donald A. Campbell's date of

Page -19-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 21 of 401. PagelD #: 27

61.

62.

63,

64,

death, defendant Allen Campbell had no interest in:

a. the CFLP,

b. The Donald A. Campbell 2001 Trust (Exhibit B),

c. The Campbell Family 2001 Descendants Trust (Exhibit C),

d. The Last Will & Testament of Donald A. Campbell (Exhibit K),

e, The F. Margaret Campbell 2001 Trust; and,

By reason whereof, Allen Campbell did not have, and could not have had, and
cannot now have, any reasonable expectation of inheritance in the CFLP, the
Estate of Donald A. Campbell, deceased, the Donald A. Campbell 2001 Trust, the
Campbell Family 2001 Descendants Trust, or the F. Margaret Campbell Trust(s}
for the period on or before Donald A. Campbell’s death; and,

By reason of Donald A. Campbell’s explicit and express exclusion of Allen
Campbell from any interest in the Donald A. Campbell 2001 Trust and the
Campbell Family 2001 Descendants Trust, Allen Campbell never had, and cannot
now have, any interest in any thing of value, or any income, that flowed, or could
in any way have flowed, through ownership in the Donald A. Campbell 2001 Trust
or the Campbell Family 2001 Descendants Trust;

To the best of plaintiff's knowledge and belief, F. Margaret Campbell only
included Allen Campbell as a beneficiary of the ‘F. Margaret Campbell Trust’, after
she restated her 2001 Trust(s} to be the F. Margaret Campbell 2011 Trust (Exhibit
£) and F. Margaret Campbell 2011 Descendants Trust (Exhibit F);

That prior to F. Margaret Campbell’s death, Allen F. Campbell had no control over
the F. Margaret Campbell 2011 Trust, and after F. Margaret Campbell’s death,
Allen Campbell had no power to undo the decisions made by Donald A. Campbell

Page -20-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 22 of 401. PagelD #: 28

or F, Margaret Campbell while either or both of them were General Partners of the

CFLP, or as Trustees of their respective Trusts, or F. Margaret as Trustee of said

Trusts after Donald’s death;

Purposes of the Campbell Family Limited Partnership

65. The purposes of the Campbell Family Limited Partnership were expressly stated
by Donald and F. Margaret as being:

a. “x*# Article 2. §2.5 Purposes of Partnership,

§2.5(a) Manage Partnership Assets and Promote Harmony Among the
Partners. The Partnership will be managed so as to: ***

(D) resolve any disputes that may arise among the Family to preserve
family harmony and avoid litigation expense and problems; ** *

(ix) provide flexibility in business planning not available through trusts,

kEK,

corporations, or other business entities**";

(x) facilitate the administration and reduce the cost associated with a
family member’s disability or probating a family member’s estate;

KEEN

(all as attached in Exhibit A, pages 9 and 10).

Powers of the General Partners
66. Pursuant to the Campbell Family Limited Partnership Agreement, the General

Partners were empowered as follows:

«a** ARTICLE 5. GENERAL PARTNERS; RIGHTS AND POWERS OF
GENERAL PARTNERS

§5.1 General Partners. The General Partners shall full, exclusive and

complete authority and control in the management of the

Partnership business***”,

Exhibit A, page 15 (page "-9-” of CFLP numbered pages);
Page -21-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1O957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 23 of 401. PagelD #: 29

67. The General Partner(s) of the CFLP were authorized to accept into and retain any

asset in the CFLP, with no duty to change the nature of such asset, as expressly set

forth the CFLP Agreement, as follows:

“***65 9 Rights and Powers. The General Partners may take any action
permitted by this Agreement and the Act to accomplish the Partnership
Purposes, including, by way of illustration by not by way of limitation, the

following: ***

{c} Retaining, without liability, any property in the form it is received

without regard to its productivity or the proportion that any one

asset or class of assets may bear to the whole***”;

Exhibit A, page 16 (CFLP document numbered page “-10-"),
subparagraph ( c};

CFLP Capital Account Management

68. The Capital Accounts of the partners of the CFLP were specifically referred to in:
a. “*#* ARTICLE 3, CAPITAL ACCOUNTS; DISTRIBUTIONS TO PARTNERS.

§3.1 Capital Contributions; refers specifically to Schedule B thereto as
setting forth the initial allocation of General Partner and Limited

Partner Units.***”, Exhibit A, page 7; and,

b. Specifically set forth in Schedule B, Exhibit A, page 57 (underlying

document page “-51-"};

c. Said Schedule B is the official recitation of the Capital Accounts of the

General and Limited Partners, according to the terms of the CFLP

Agreement;

69. According the CFLP Agreement, upon dissolution of the Partnership, Limited
Partners are not required to ‘make-up’ any deficit balance that may be in their

respective Capital Account of the CFLP, which provides as foliows:

Page -22-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 24 of 401. PagelD #: 30

“No Limited Partner shall be required to contribute any amount to the
Partnership solely because of a deficit balance in that Limited Partner's
capital account and any such deficit shall not for any purpose be
considered an asset of the Partnership.”, CFLP, §9.2(b), line 7,

(Exhibit A, page 39);

70. Under the CFLP Agreement, under Article 12. Protection of the Parties, the
Agreement specifically exempts the Limited Partners from any requirement to

repay any debts, or make-up any negative Capital Account amounts, as follows:

CFLP §12.3(b), “Negative Capital Accounts. The Limited Partners shall not
be required to pay to the Partnership or to any other Partner any deficit or
negative balance which may exist from time to time in their respective
Capital Accounts as a result of the provisions of this Agreement.”

CFLP Agreement, (Exhibit A, pages 44-45);

 

71. The General Partners of the CFLP were given wide discretion in making decisions

for the CFLP regarding Capital Account Adjustments or Tax Allocations, with the
CFLP Agreement stating in part, as follows,

“Any elections or other decisions relating to such allocations shall be made
by the General Partner, in any manner that reasonably reflects the purpose

 

and intention of this Agreement.”

Exhibit 2 of the CFLP, under Section B, 7.,
Exhibit A, page 70, (underlying CFLP Agreement numbered page “-64-");

72. The ‘liability’ of the General Partners to the CFLP and the other Partners, was
strictly limited by the terms of the CFLP Agreement, which states in part, as

follows:

“***619 2 Liability of the General Partners. So long as the General
Partners shall act in good faith with respect to the conduct of the business

Page -23-

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 25 of 401. PagelD #: 31

and affairs of the Partnership, no General Partner (including the Managing
General Partner) shall be liable or accountable to the Partnership or to any
of the Partners, in damages or otherwise, for any error of judgment, for any
mistake of law, or for any other act or thing which he may do or refrain
from doing in connection with the business and affairs of the Partnership
except for intentional misconduct, breach of the General Partner's duties
created pursuant to Section 5.3 hereof, knowing violation of law, or any

transaction for which the General Partner received a personal benefit in

violation or breach of any provision of this Agreement.***”

CFLP Agreement, (Exhibit A, page 44)

CFLP Distributions to F. Margaret for Her Care

73. After the death of Donald A. Campbell, F. Margaret Campbell distributed from the
CFLP, the sur of approximately $181,430.00, paid Judson Healthcare, for her care;

74. ¥F. Margaret Campbell was authorized by the CFLP Agreement to make

distributions to partners;

75. Allen Campbell has alleged this sum was required to be paid from the Donald A.
Campbell 2001 Trust;

76, The Donald A. Campbell 2001 Trust has stated such CFLP sums paid to or for the
benefit of F. Margaret Campbell, should be matched by the CFLP by making a
similar distribution to the Donald A. Campbell 2001 Trust;

CFLP Income Allen Campbell Claims as Due to F. Margaret Campbell

"7, From and after the death of Donald A. Campbell, income from the CFLP was
distributed to the CFLP Partners according to the percentages of the CFLP owned

by the respective Partners;

78. Allen Campbell has asserted that $165,399.00 of CFLP income during the period
of 2010 - 2016 that was distributed to the Donald A. Campbell 2001 Trust

Page -24-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 26 of 401. PagelD #: 32

according to the share of the CFLP owned by the Donald A. Campbell 2001 Trust,
was instead required to be paid to F. Margaret Campbell or the F. Margaret

Campbell 2011 Trust;

Dispute

79.

80.

81,

82.

83.

64,

Throughout the pleadings of the several parties since the death of F. Margaret
Campbell, there have been various allegations regarding the percentages owned

by the partners of the CFLP;

There has been a dispute regarding whether F. Margaret Campbell as General
Partner of the CFLP, was authorized to distribute CFLP funds to F. Margaret for her

Own Use,

There is a further question regarding whether F. Margaret Campbell as General
Partner of the CFLP, was required to make distributions to the other partners of the

CFLP, to equalize the distributions she made to herself from CFLP funds;

There also remains the question of, if F. Margaret Campbell was required to
equalize distributions between all partners of the CFLP, how much, if any, funds

of the F. Margaret Campbell 2011 Trust must be paid to the CFLP, according to the
terms of the CFLP:

Allen Campbell has challenged whether as Managing General Partner of the CFLP,
F, Margaret Campbell was authorized to allow the two insurance policies owned
by the CFLP, to continue to have the Donald A. Campbell Trust as the beneficiary
of both such policies. Separate sections below in this complaint set' forth the

specific details regarding such policies and ownership of the same by the CFLP;

Allen Campbell has challenged whether $165,399.00 in income received by CFLP

Page -25-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDUUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 27 of 401. PagelD #: 33

and distributed to the Donald A. Campbell 2001 Trust as its share of CFLP income,
was required to be transferred to the F. Margaret Campbell 2011 Trust;

85. Allen Campbell has further asserted that income he imputes to the CFLP from
what would have been the net cash surrender value of the two Monarch Life

Insurance policies, should be ‘repaid’ into the CFLP by the Donald A. Campbell

2001 Trust;

The Parties’ Attempt at Alternate Dispute Resolution

86. The CFLP requires that the partners attempt to resolve any disputes through

Alternate Dispute Resolution, before proceeding to litigation,

Exhibit A, page 45, Article 13. Alternate Dispute Resolution (“ADR”);

87. After extended negotiation regarding the commencement of mediation, the parties
submitted to mutually agreed mediation, in person in Cleveland, Ohio, on March
12" and 13", 2019, which was attended by all parties hereto or their freely chosen

representative or were present or available by telephone for personal contact, at

 

their choice;

88. The Partners, including beneficiaries under the documents appointing the

 

Partners, undertook all the CFLP procedures set forth in CFLP §§13.1, 13.2, 13.3,
13.4, 13.5, 13.6, 13.7, 13.8, and 13.9, which procedures are set forth in:
Exhibit A, CFLP Records pages 45 - 48;

89, The two day in-person mediation did not result in an agreement by the parties, but

the mediation was continued by several of the parties via other communication

methods, through September 2019;

90. The Partners, and the other parties involved in the mediation, were unable to
reach an agreement on the continuing outstanding disputes, and the mediator

called an impasse on September 10, 2019;

Page -26-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:2 1\CONFH: 10987\WORKFLOW ID: 4238716
 

91.

92,

Pursuant to CFLP, §13.11, after the unsuccessful attempt at the required ADR,
plaintiff gave notice to the other CFLP Partners of the Additional Proceedings that
would be initiated, more than 10 days prior to the date of plaintiff filed the instant
suit, Exhibit A, CFLP Records page 49;

By reason of the compliance with CFLP §§13.1 through 13.11, plaintiff is
authorized by the CFLP Agreement to file the instant complaint;

Gid’s Take on the Dispute

$3.

94,

95.

96.

97.

oa.

Donald and F. Margaret Campbell created their respective Trusts, for their own

benefits, and management of funds supplied by Donald and F. Margaret Campbell;

Donald and F. Margaret Campbell created the CFLP for their own benefit, and
management of funds supplied to the CFLP by Donald and F. Margaret;

Only Donald and/or F. Margaret deposited, or earned, any of the funds which are

now at issue whether in connection with the CFLP, or any Trusts created by

Donald A. or F. Margaret Campbell;

The documents Donald A. and F. Margaret Campbell created and executed, control
the disposition of all funds owned and/or controlled under the CFLP and their

respective Trusts not some attempt to re-write the documents a decade after the

death of Donald, and half a decade after the death of F. Margaret;

The Donald A. Campbell 2001 Trust should be determined to be the holder of the
CFLP interests formerly held by Donald A. Campbell as an individual;

As General Partner of the CFLP, F. Margaret Campbell was expressly authorized
to hold assets in the form in which the CFLP received them, including the

Monarch Life Insurance Policies numbered LD0033874 and LD0048212;

Page -27-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:33:21\CONF#: {OS57\IWORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 29 of 401. PagelD #: 35

98, As set forth in more detail below, the CFLP owned Monarch Life Insurance
Policies numbered LD0033874 and LD0048212 prior to and at the date of death of
Donald A. Campbell, with the Donald A. Campbell Trust named as the beneficiary
of both such policies on the date the CFLP accepted ownership of such policies;

100. Upon the death benefits being paid by the insurer of Insurance Policies numbered

LD0033874 and LD0048212 to the named beneficiary, the CFLP Agreement and

normal principals of accounting:

a. Did not require any allocation of ‘negative amounts’ to any capital
account(s) of the CFLP, regarding any net cash surrender value of either

Monarch Variable Life Insurance Policy prior to Donald A. Campbell’s
death, or,

b. Require the CFLP to allocate any death benefit payable according to the
contract terms of both policies, as paid to the Donald A. Campbell 2001

Trust;

401. After thorough review of all the documents attached hereto, plaintiff reasonably
believes and does believe that IF’, Margaret Campbell was empowered by the F.
Margaret Campbell 2001 Trust, the F. Margaret Campbell 2011 Trust, the F.
Margaret Campbell 2011 Descendants Trust, the Donald A. Campbell 2001 Trust,
the Campbell Family 2001 Descendants Trust, and the Campbell Family Limited

Partnership:

a. To spend for her care from whatever source of funds she chose;

b. To distribute $181,430.00 in funds from the CFLP for her own benefit;

102. Allen Campbell’s allegations regarding the share of CFLP income paid to the
Donald A. Campbell 2001 Trust, after the death of Donald A. Campbell, and in

Page -28-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10857\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 30 of 401. PagelD #: 36

part after the death of F. Margaret Campbell, in the sum of $165,399.00, allegedly

being due to F. Margaret Campbell, have no basis in reality, by reason that:

a. The CFLP Agreement provides that distributions shall be made to the

Partners, as determined by the General Partner(s}, and,

b. The $165,399.00 share of CFLP income cited by Allen Campbell as being
‘wrongfully’ distributed to the Donald A. Campbell 2001 Trust, is simply
the amount of income attributable to the Donald A. Campbell 2001 Trust,
according to the percentage of the CFLP owned by the Donald A. Campbell

2001 Trust; and,

& Allen Campbell's attempt to conflate his view of the requirements of the

Donald A. Campbell 2001 Trust (allegedly being required to pay all F.

Margaret’s expenses, of every kind and nature) with the distributions to be
made from the CFLP, have no basis in the actual documents executed by

Donald A. Campbell, and F. Margaret Campbell, and therefore,

d. The F. Margaret Campbell 2011 Trust is not entitled to receive, and the
CFLP is not required to make, a $165,399.00 distribution to the F. Margaret
Campbell 2011 Trust to satisfy what Allen Campbell believes is ‘more just’;
and, the Donald A. Campbell 2001 Trust is not required to ‘disgorge’
$165,399.00 in its share of CFLP income it rightfully received according to

its percentage of ownership in the CFLP;

103. As set forth hereinafter in extensive detail, the Monarch Life Insurance policies
numbered LD0033874 and LD0048212, formerly owned by the CFLP with the
Donald A. Campbell Trust as the named insured, were held by the CFLP in the

form in which the CFLP received such policies, that being:

Page -29-

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10967\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 31 of 401. PagelD #: 37

104.

205.

106.

107.

108,

109.

a. Monarch Life Insurance Company as the insurer,
b. Donald A. Campbell as the insured,

C. The Donald A. Campbell Trust as the beneficiary of both policies;

The Donald A. Campbell Trust was the beneficiary on both policies from 1993,
through Donald A. Campbell’s death in 2010;

Donald A. Campbell, and later F. Margaret Campbell, as Managing General
Partners of the CFLP, were duly authorized to keep the policies in the form in

which the CFLP received the policies;

The beneficiary of each policy was designated by Donald A. Campbell as the
Donald A. Campbell Trust, in 1993;

Through two ownership changes in both policies in 1997, the beneficiary on the

policies was never changed;

All documents executed by Donald A. Campbell and/or F. Margaret Campbell
authorized either or both of them to allow any asset to remain in the form in
which they received such asset, and therefore, neither had any duty to change any
asset to conform to the desires of a person who was expressly excluded from the

Campbell estate plan until after Donald A. Campbell’s death in February 2010;

There can be no ‘imputation’ of ‘income’ from an asset that never existed in the
form in which Allen Campbell wishes such ‘asset’ may have existed, and
therefore, there is no sum due to any person or entity in connection with the net
cash surrender value of the Monarch Life Insurance policies numbered LD0033874

and LD0048212, which may have existed prior to the death of Donald A. Campbell

on February 22, 2010;

Page -30-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 32 of 401. PagelD #: 38

 

Gid’s Request to the Court Regarding this Dispute
110. Gid requests the Court declare the ownership percentages, which are reflected in
the CFLP records in Exhibit A, page 114 (underlying document page “4”), in
Schedule B, which at the death of F. Margaret Campbell, were as follows:
a. Donald A. Campbell 2001 Trust as General Partner, 1%,
b. F. Margaret Campbell 2011 Trust as General Partner, 1%,
c. Donald A. Campbell 2001 Trust as Limited Partner, 43.59%,
d. F. Margaret Campbell 2011 Trust as Limited Partner, 43.59%,
e. The Estate of Frederick M. Campbell, deceased, 10.82%;

f. Which percentages are graphically depicted in attached Exhibit L for

 

purposes of clarity only such chart is not included as part of any estate

planning document prepared or executed by Donald A, Campbell or F.

Margaret Campbell;

411. Regarding the Monarch Life Insurance policies numbered LD0033874 and
LD0048212, Gid requests the Court declare the detailed relief sought under the

section of this complaint titled “The Single-Premium Variable Life Insurance

Policies:”, set forth below;

112. Gid further requests the Court declare that the General Partners were authorized

to expend CFLP funds as they saw fit for the use of Donald A. Campbell and/or F.
Margaret Campbell;

113. Gid requests the Court declare whether any negative capital accounts of the

limited partners had to be ‘made up’, pursuant to the terms of the CFLP

Agreement;

114, Gid requests the Court declare whether any limited partner has to contribute any
Page -31-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: {O95 7\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 33 of 401. PagelD #: 39

funds to the CFLP to ‘make-up’ any deficit balance in any limited partner’s capital

account;

115. Gid further requests the Court’s declaration of whether the $181,430.00 of CFLP
funds F. Margaret chose to spend for her care, after Donald A. Campbell's date of

death:

a. Were authorized to be spent by F’. Margaret Campbell from the source of her

choice; and,

b. Whether the CFLP document relieves the F. Margaret Campbell 2011 Trust
-from being required to restore to the CFLP, the CFLP funds F. Margaret

paid for her own care; and if not, then,

C. As paid from the CFLP:

(1) Must the F. Margaret Campbell 2011 Trust restore to the CFLP the
CFLP funds F. Margaret paid for her own care, and,

(2) If so, how much of the $181,430.00 must the F. Margaret Campbell
2011 Trust restore to the CFLP;

4116. Gid further requests the Court declare:

a. The F, Margaret Campbell 2011 Trust is not entitled to receive, and the
CFLP is not required to make, a $165,399.00 distribution to the F. Margaret
Campbell 2011 Trust, for what was the Donald A. Campbell 2011 Trust's
share of CFLP income during the period of 2010 - 2016; and,

b. That the Donald A. Campbell 2001 Trust is not required to ‘disgorge’
$165,399.00 in its share of CFLP income it rightfully received according to

its percentage of ownership in the CFLP;

Page -32-

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, FRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 34 of 401. PagelD #: 40

4117. Gid further requests the Court declare:

a. F, Margaret Campbell as General Partner of the CFLP, was authorized by
the CFLP Agreement, to allow the Monarch Life Insurance policies
numbered LD0033874 and LD0048212, to remain in the form in which the
CFLP received such policies, including allowing the Donald A, Campbell

Trust to remain the beneficiary of both said policies; and,

b. There can be no ‘imputation’ of ‘income’ from what would have been the
‘net cash surrender value’ of life insurance policies which were never

‘cashed-out’ during the lifetime of the insured, and therefore,

CG. There is no sum due to any person or entity in connection with the net cash
surrender value of the Monarch Life Insurance policies numbered

LD0033874 and LD0048212, which may have existed prior to the death of

 

Donald A. Campbell on February 22, 2010;

 

118. Gid further requests the Court declare what amount(s), if any, must be allocated:
a. To the respective capital accounts of the General Partners of the CFLP;
b. To the respective capital accounts of the Limited Partners of the CFLP; and,

c. What amounts, if any, are required to be paid by the Estate of F. Margaret
Campbell, deceased, or the F. Margaret Campbell 2011 Trust, or the F.
Margaret Campbell 2011 Descendants Trust, in connection with any other

declaration of the Court regarding the Campbell Family Limited

Partnership;

Expenses for F. Margaret, Paid by F. Margaret From Her Own Funds

119. After the death of Donald A. Campbell, F. Margaret Campbell spent approximately

$343,137.96 of her own funds, in payment of expenses incurred for her daily care;

Page -33-

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Etectronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10857\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 35 of 401. PagelD #: 41

120. The Donald A. Campbell 2001 Trust states that the Trustee of such Trust has
complete discretion regarding expenditure of principal for the care of F. Margaret,

which the Trustee considers desirable, as set forth in part, as follows:

“***B Discretionary Principal for Margaret. The Trustee shall distribute
to Margaret, or for her benefit, so much or all of the principal of Marital
Trust as the Trustee considers desirable to provide for Margaret's support,

health, education and best interests.***”

Exhibit B, page 10, Article V., Administration of Marital Trust 1,
(underlying document “-Page 5-”);

The Dispute
121. Allen Campbell bas maintained that F. Margaret Campbell, as Successor Trustee

 

 

of the Donald A. Campbell 2001 Trust, was required to spend such $343,137.96
from the principal of the Donald A. Campbell 2001 Trust, in payment of F.

Margaret Campbell's expenses;

122. The Donald A. Campbell 2001 Trust maintains that as Successor Trustee of said
Trust, F, Margaret Campbell had complete discretion regarding whether she took
principal from the Donald A. Campbell 2001 Trust, to pay for her care;

Gid’s Take on the Dispute

123. After thorough review of all the documents attached hereto, plaintiff reasonably
believes and does believe that F. Margaret Campbell was empowered by the F.
Margaret Campbell 2001 Trust, the F. Margaret Campbell 2011 Trust, the F.
Margaret Campbell 2011 Descendants Trust, the Donald A. Campbell 2001 Trust,
the Campbell Family 2001 Descendants Trust, and the Campbell Family Limited

Partnership:

a. To spend for her care from whatever source of funds she chose;

Page -34-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: {O957IWORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 36 of 401. PagelD #: 42

124.

125.

Not required to utilize funds from the Donald A. Campbell 2001 Trust, or
the Campbell Family 2001 Descendants Trust, to pay for her care; and,

That any claim positing that F. Margaret was required to expend principal
funds from the Donald A. Campbell 2001 Trust for her care, are contrary to
the actual words executed by Donald A. Campbell in the Donald A.

Campbell 2001 Trust;

Gid’s Request to the Court Regarding this Dispute

Gid requests the Court's declaration of whether certain funds F. Margaret chose

to spend for her care, after Donald A. Campbell's date of death:

Were required to have been paid from the Donald A, Campbell 2001 Trust,

or,

Were required to have been paid from the Campbell Family 2001

Descendants Trust, or,

Were authorized to be spent by F. Margaret Campbell from the source of her

choice; and,

If the Court determines that if F. Margaret Campbell as Successor Trustee of the
Donald A. Campbell 2001 Trust was required to expend funds from the Donald A.
Campbell 2001 Trust, for F. Margaret's own care, Gid requests the Court declare:

What dollar amount was F. Margaret as Successor Trustee of the Donald A.

Campbell 2001 Trust required to pay from said Trust’s funds; and,

How the Donald A, Campbell 2001 Trust was required to allocate such
disbursements from the Donald A. Campbell 2001 Trust;

Page -35-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

 

The Last Will and Testament of Donald A, Campbell

426, Attached hereto and marked Exhibit K, containing 14 pages, is a true, complete

and accurate copy of the Last Will & Testament of Donald A. Campbell;

127. Donald A. Campbell executed his said Last Will and Testament on July 2, 2001,
Exhibit K, page 13;

428. In his Last Will and Testament, as attached hereto in Exhibit K, Donald A.

Campbell made no provision for Allen F. Campbell;

429. In the residuary clause of the Last Will and Testament of Donald A. Campbell as
attached hereto in Exhibit K, at page 5, Article III, 1A, Donald A. Campbell devised

and bequeathed:

a. “***al] my remaining property, including lapsed legacies and devises, (my
“Residuary Estate”) to the trustee (“the Trustee”) of the Donald A. Campbell
2001 Trust dated July 2, 2001***”;

130. By reason of Donald A. Campbell’s death on February 22, 2010 in Cuyahoga
County and the State of Ohio, all claims that could have been brought against his

Estate, are now precluded, as a matter of law;

131. As of the filing of the instant complaint for declaratory judgment, the Last Will &
Testament of Donald A. Campbell as attached in Exhibit K, has not been presented

for or admitted to probate;

432. In the event the attached Exhibit K presents the actual Last Will of Donald A.
Campbell, said Will evinces a clear intent by Donald A. Campbell, when read in
pari materia with the Donald A. Campbell 2001 Trust (in Exhibit B), the Campbell
Family 2001 Descendants Trust (in Exhibit C), that Donald Campbell desired that

Page -d6-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 38 of 401. PagelD #: 44

Allen Campbell not take any part in any legacy derived from the assets of Donald

A. Campbell;

The Donald A, Campbell 2001 Trust

433. Attached hereto and marked Exhibit B, pages numbered Page i through Page 39,
is a copy of the Donald A. Campbell 2001 Trust;

134, The Donald A. Campbell 2001 Trust was executed by Donald A. Campbell on or
about July 2, 2001, Exhibit B, Page 36, (numbered “-Page 36-” of the trust

document);

135. The Donald A. Campbell 2001 Trust states it was created for the primary benefit

of:
a. Donald A. Campbell,

b. then Freda Margaret Campbell,

C. then Frederick M. Campbell,

(As set forth in Exhibit B, page 6 (numbered “-Page 1-” of the trust

document) under Article I. Name and Beneficiaries of Trust}; and,

d. Specifically excludes Allen F. Campbell, Exhibit B, page 6, Article I, 12, “"I

make no provision herein for my son, Alen F. Campbell”,

(emphases in original);

136. The Donald A. Campbell 2001 Trust was amended by Donald A. Campbell on or
about February 1, 2004, and which amendment identified defendant Heather
Campbell, for purposes of the Donald A. Campbell 2001 Trust, to be the daughter

of Frederick Campbell, (Exhibit B, pages 38 and 39);

137. At Donald A. Campbell’s date of death, F. Margaret Campbell became the

Page ~37-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, FRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 39 of 401. PagelD #: 45

Successor Trustee of the Donald A. Campbell 2001 Trust, Exhibit B, page 19
(underlying document numbered “-Page 14-”}, Article XII, TA(D);

438. By reason of the death of Donald A. Campbell, F. Margaret Campbell, and
Frederick M. Campbell, the current trustees appointed pursuant to the Donald A.
Campbell 2001 Trust, Exhibit B, page 19, Article XII, as the majority of income

beneficiaries of said Trust, are:

a. Ava Havel; and,

b. Manuela Hernandez; and,

c Heather Wallace as set forth in Exhibit B, Pages 19-20, Article XI, §A,

subparagraph 5;

The Dispute
139. TheDonald A. Campbell 2001 Trust states that as Successor Trustee of the Donald
A. Campbell 2001 Trust, F. Margaret Campbell,

a. after distributing all net income to F. Margaret Campbell, Exhibit B, page
10, Article V., §A,

b. was empowered to make distributions of principal as she solely chose,

Exhibit B, page 10 (document numbered -Page 5-) Article V., §B.;

4140. While she was the sole Successor Trustee of the Donald A. Campbell 2001 Trust,
F. Margaret Campbell chose to expend her own funds and funds from the CFLP,
for her care and living expenses, rather that expending funds of the Donald A.
Campbell 2001 Trust, which discretion was expressly granted to F. Margaret as

such Successor Trustee Exhibit B, page 10 (document numbered -Page 5-) Article

V., SB:
Page -38-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONFH: 4095 7\WORKFLOW ID: 1238716

 

 
 

141. Allen Campbell asserts that F. Margaret Campbell as Successor Trustee of the
Donald A. Campbell 2001 Trust:

a. did not have the authority not to expend funds from the Donald A.
Campbell 2001 Trust, and,

b. therefore had no discretion whether to expend such funds for her use, up

to and including complete expenditure of all funds held in the Donald A.
Campbell 2001 Trust, and,

c. therefore, all expenses for F. Margaret’s living and care expenses were

required to be paid by the Donald A. Campbell 2001 Trust and,

d. therefor, all of F, Margaret’s expenses which Allen F. Campbell claims were
required to be paid for by the Donald A. Campbell 2001 Trust, must now
be disgorged by the Donald A. Campbell 2001 Trust, and paid to the F.
Margaret Campbell 2011 Trust, which happens to have Allen Campbell as

a 50% beneficiary;

Gid’s Take on the Dispute

442. The Donald A. Campbell 2001 Trust gives complete discretion to I. Margaret
Campbell as Successor Trustee thereof, to spend such Trust's funds solely

according to F, Margaret Campbell’s own discretion, as cited above;

143. ¥. Margaret Campbell was fully competent (until very shortly prior to her death
in 2015) to manage the Donald A. Campbell 2001 Trust;

144, Allen Campbell has repeatedly asserted that F. Margaret Campbell was fully

competent (until very shorily prior to her death in 2015) to manage her affairs:

445. Allen Campbell must continue to assert such competence by F. Margaret Campbell

Page -39-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 41238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 41 of 401. PagelD #: 47

after the death of Donald A. Campbell, because it was only after Donald A.
Campbell's death that F. Margaret Campbell added Allen Campbell to be part of
F. Margaret’s estate plan, and if not competent to manage the CFLP, create and
manage the F, Margaret Campbell 2011 Trust, and manage the Donald A.
Campbell 2001 Trust then F. Margaret Campbell was not competent to add Allen
Campbell to any part of F, Margaret Campbell’s estate plan,

146. Byreason that Allen Campbell was specifically and expressly excluded by Donald
A, Campbell from any portion of Donald A. Campbell’s estate plan, including the
Donald A, Campbell 2001 Trust, Allen Campbell has no standing to assert any
claim against the Donald A. Campbell Trust, for the discretion exercised by the
fully competent F. Margaret Campbell as the duly appointed Successor Trustee

thereof;

147. ¥F. Margaret was expressly authorized by the Donald A. Campbell 2001 Trust, to

exercise her sole discretion in deciding whether to expend fund from said Trust

for her purposes;

Gid’s Request to the Court Regarding this Dispute

148. Gid requests the Court declare whether F. Margaret Campbell was:
a. After the death of Donald A. Campbell, duly appointed as the Successor
Trustee of the Donald A. Campbell 2001 Trust;

b. Empowered by the Donald A. Campbell 2001 Trust with complete
diseretion as Successor Trustee thereof, to spend such Trust’s funds solely

according to F. Margaret Campbell’s own discretion;

Cc. Acting within her discretion as Successor Trustee of the Donald A.

Campbell 2001 Trust, in not expended funds from such Trust for her own

care and living expenses; and,

Page -40-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONFH#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 42 of 401. PagelD #: 48

149.

Gid requests the Court further declare:

a. Whether the Donald A. Campbell 2001 Trust was required to pay any sum
of money (other than Trust income) to the F. Margaret Campbell 2011 Trust
by reason of any sums F. Margaret Campbell spent from her own funds, for

her own care, rather than spending funds from the Donald A. Campbell

2001 Trust, and,

b. If yes to question a. immediately above, to further declare what amount is

now to be paid from the Donald A. Campbell 2001 Trust for such purpose;

Campbell Family 2001 Descendants Trust

159.

151.

152.

153.

154,

Attached hereto and marked Exhibit C, pages numbered Page 1 through Page 31,
is a copy of the Campbell Family 2001 Descendants Trust;

The Campbell Family 2001 Descendants Trust was executed by Donald A.

Campbell on or about July 2, 2004,
Exhibit C, page 30, (“-Page 25” of the underlying Trust document);

Donald A. Campbell appointed F. Margaret Campbell as the initial Trustee of the

Campbell Family 2001 Descendants Trust,
Exhibit C, page 6, 11, (“-Page 1” of the underlying Trust document);

Donald A. Gampbell appointed himself as the first Successor Trustee, then

Frederick M. Campbell as the second Successor Trustee of the Campbell Family

2001 Descendants Trust,

Exhibit C, page 14, Article IX., Trustees, §A. Appointment of Successor
Trustees, 11 (“-Page 9” of the underlying Trust document);

By reason of the deaths of Donald A. Campbell, Frederick M. Campbell, and F.

Margaret Campbell, a majority of the income beneficiaries of the Campbell Family

Page -41-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:33:21\CONF#, 10957\WORKFLOW Id: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 43 of 401. PagelD #: 49

2001 Descendants Trust were authorized to appoint a successor trustee,

Exhibit C, page 14, Article IX., Trustees, §A. Appointment of Successor
Trustees, 92, (“-Page 9” of the underlying Trust document);

155. The majority of income beneficiaries of the Campbell Family 2001 Descendants

Trust voted to appoint: Ava Havel, Manuela Hernandez, and Heather Wallace, as

Co-Successor Trustees;

456. As Co-Successor Trustees, Ava Havel, Manuela Hernandez, and Heather Wallace
are authorized to make decisions by majority rule, as provided in the Campbell

Family 2001 Descendants Trust,

Exhibit C, page 24 Article X. Trustee’s Rights and Discretions., §E. Multiple
Trusteos, subsection 2. Majority Rule., (“-Page 19” of the underlying Trust
document);

457. TheCampbell Family 2001 Descendants Trust was created for the primary benefit
of Freda Margaret Campbell, and then Frederick M. Campbell,
Exhibit C, page 6 (mumbered “-Page 1-” of the trust document) under Article

L Name and Beneficiaries of ‘Trust; and,

158. By reason of the death of F, Margaret Campbell and Frederick M. Campbell, the
beneficiaries of the Campbell Family 2001 Descendants Trust are:

a. Ava Havel, 1/3 interest,
b. Manuela Hernandez, 1/3 interest,

Cc. Heather Wallace, 1/3 interest,

Exhibit C, page 10, Article TV. Establishment of Separate Trusts, 12,
(numbered “-Page 5-” of the trust document);

159. Donald A. Campbell specifically excluded Allen F. Campbell from any provision

in The Campbell Family 2001 Descendants Trust,
(Exhibit C, page 7, 11, (numbered page 2,, of the trust document);

Page -42-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 44 of 401. PagelD #: 50

The Dispute

160. According to assertions and allegations made by Allen Campbell in his multitude
of pleadings, and ‘directives’ aimed at many of the parties herein, the Donald A.
Campbell 2001 Trust ‘owes’ sums of money to at least, the CFLP and the F.
Margaret Campbell 2011 Trust;

161. Depending on certain rulings the Court may make in response to this filing, the
Campbell Family 2001 Descendants Trust could be in a position of being alleged
to be liable for payment of funds to at least, the CFLP and the F. Margaret

Campbell 2011 Trust;

462. The parties to the various entities to the instant suit will need to be apprised of
any duty of the Campbell Family 2001 Descendants Trust to ‘repay’ any sum of
money to the CFLP and/or the F. Margaret Carmpbell 2011 Trust;

463. In order to carry out the administrative duties commensurate with his
appointment by the Court as fiduciary, Gid requires a declaration by the Court of
any duty of the Campbell Family 2001 Descendants Trust to pay any sum of
money to:

a The Campbell Family Limited Partnership;
b. the F. Margaret Campbell 2011 Trust;
The F. Margaret Campbell 2011 Descendants Trust

©

The Estate of F. Margaret Campbell, deceased;

pa

Gid’s Take on the Dispute

464, There is no sum of money due from the Campbell Family 2001 Descendants Trust,

to:
a, The Campbell Family Limited Partnership; or,

Page -43-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed; CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 45 of 401. PagelD #: 51

b. the F. Margaret Campbell 2011 Trust; or,
Cc. The F. Margaret Campbell 2011 Descendants Trust; or,

d. The Estate of F. Margaret Campbell, deceased;

Gid’s Request to the Court Regarding this Dispute

165. Gid requests the Court declare whether there is any sum of money due from the

Campbell Family 2001 Descendants Trust, lo:

a. The Campbell Family Limited Partnership; or,

b. the F. Margaret Campbell 2011 Trust; or,

Cc. The F. Margaret Campbell 2011 Descendants Trust; or,

d. The Estate of F, Margaret Campbell, deceased;

F. Margaret Campbell Will

466. Attached hereto and marked Exhibit D, pages numbered Page 1 through Page 13,
is a copy of the Last Will and Testament of F. Margaret Campbell;

167. Last Will and Testament of F. Margaret Campbell was executed on April 19, 2011
by F. Margaret Campbell as the Testatrix, (Exhibit D, page 13);

168. Gid is the duly appointed Administrator with Will Annexed, of the Estate of F.

Margaret Campbell, deceased, as set forth in 12 hereinabove;

Page -44-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 46 of 401. PagelD #: 52

169. In F. Margaret Campbell’s Last Will (as probated with this Court on May 20, 2016
in Case No. 2016 EST 216495), F. Margaret Campbell bequeathed $50,000.00 each

to;
a. Ava Havel (Exhibit D, page 4, in Article II, 1D),

b. Heather Campbell Bradford Wallace, fka Heather Campbell Reedy, (Exhibit
D, page 5, Article II, 15),

c. Manuela Hernandez (Exhibit D, page 5, Article II, IF}, and

d. Melissa McGee (Exhibit D, page 5, Article II, 1G);

170. The payment of these legacies is authorized by F. Margaret Campbell’s 2011 Trust,
(Exhibit E page 8, Article II, 1B, underlying document “-Page 3-").

171. As written by F. Margaret Campbell in her Will, these bequests are:
a. set forth in the aforesaid Article II, titled: “Tangible Personal Property and

Specific Bequests”, however,

b. As actually written, such bequests are in the form of general pecuniary

bequests.

472. The residuary estate of F, Margaret Campbell is to be paid to the F. Margaret
Campbell 2011 Trust, (Exhibit D, page 5, Article IIL, §A;

The Matter to be Resolved

173. Plaintiff must obtain the Court’s declaration determining whether F, Margaret's
$50,000.00 bequests each to Ava Havel, Heather Campbell Bradford Wallace,
Manuela Hernandez, and Melissa McGee, are general pecuniary bequests, or

‘specific bequests’ to be paid before payment of any residuary legacy;

Page -45-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARGINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 47 of 401. PagelD #: 53

Gid’s Take on the Matter
174. It appears to plaintiff that the scrivener of F. Margaret’s Last Will, may not have
been aware of the need to more accurately characterize ‘specific’ monetary gifts,

therefore leaving a question of the intent of F. Margaret Campbell regarding these

$50,000.00 bequests;

175. To the best of plaintiff's knowledge, no beneficiary under the Last Will of F,
Margaret Campbell, or under the F. Margaret Campbell 2011 Trust or the F,
Margaret Campbell 2011 Descendants Trust, have raised any objection to these

‘bequests’ being treated as ‘specific bequests’, to the extent funds are available to

satisfy such bequests;

Gid’s Request to the Court Regarding this Matter
4176. Plaintiff seeks the Court’s declaration of whether the $50,000 ‘bequests’ each to
Ava Havel, Heather Campbell Bradford Wallace, Manuela Hernandez, and Melissa

McGee:

a. Are to be administered as “specific bequests” or as “general pecuniary

bequests; and,

b. If such ‘bequests’ may be paid from the F. Margaret Campbell 2011 Trust
as set forth in Exhibit E page 8, Article Il, 1B, (underlying document “-Page

3-”) “Disposition of Personal Effects and Specific Bequests”;

F. Margaret Campbell 2011 Trust

477. Attached hereto and marked Exhibit E, pages numbered Page 1 through Page 35,
is a copy of the F. Margaret Campbell 2011 Trust;

178. F. Margaret Campbell executed her F. Margaret Campbell 2011 Trust on or about
April 19, 2011, Exhibit E, page 6;

Page -46-

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIUS MARCINKEVICIUS, TRUSTEE
Electronicaily Filed: CWC 03/18/2020 14:33:21\CONFH: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 48 of 401. PagelD #: 54

F. Margaret Campbell created her F. Margaret Campbell 2011 Trust primarily for

178.
her own benefit (Exhibit E, page 6), and after her death, for her children;

180. F. Margaret Campbell expressly reserved to herself her right to deal with her Trust
Estate as she saw fit, including all income, principal, and other assets of her Trust,
(Exhibit E, Page 7, Article II, 1A);

181. Gid is the duly appointed Successor Trustee of the F. Margaret Campbell 2011
Trust, as set forth in 12 hereinabove;

182. The total sum of value passing by reason of the death of F. Margaret Campbell is
less than the 2015 Generation-Skipping Tax exemption of $5,430,000.00;

Beneficiaries

183. The F. Margaret Campbell 2011 Trust provides that personal effects are to be
distributed as if part of F. Margaret’s probate estate, Exhibit E, page 8 (underlying
document “-Page 3-”), Article II]. Administration After My Death, 1B; with,

484. The remainder to be distributed according to Exhibit E, pages 8-9 (underlying

document “-Page 3-"), Article If]. Administration After My Death, fC,
subparagraphs 1 and 2:

a. To the F. Margaret Campbell 2011 Descendants Trust, to the extent of the
Generation-Skipping Tax exemption (GST) which is allocated by Gid as
Executor of the Estate of F. Margaret Campbell, deceased, to the Trust

Estate; with,

b. The greater of the numerator, or the aggregate value of the Divisible Estate

as finally determined for federal estate tax purposes for the I. Margaret

Campbell estate; and,

Page -47-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 49 of 401. PagelD #: 55

c. Any balance remaining after such allocation to the F. Margaret Campbell

2011 Descendants Trust, to be allocated to the F. Margaret Campbell 2011

Family Trust;
Regarding the ‘Specific Bequests”

185. The ‘specific bequests’ contained in the Last Will of F. Margaret Campbell, may be
payable from the F. Margaret Campbell 2011 Trust, or the F, Margaret Campbell

2011 Descendants Trust, depending upon the ruling of the Court in this case;

186. The payment of any ‘specific bequests’ contained in the Last Will of F. Margaret
Campbell, from either the F. Margaret Campbell 2011 Trust, or the F. Margaret
Campbell 2011 Descendants Trust, will necessarily affect the sums available to be
distributed to the beneficiaries of the F. Margaret Campbell 2011 Trust and/or the
F, Margaret Campbell 2011 Descendants Trust;

Funds taken by Allen F. Campbell from the F. Margaret Campbell Trust(s),

487. Within a few weeks of F. Margaret’s death, Allen Campbell began pursuit of his

litigation strategy which has ultimately caused the need for the instant suit by

plaintiff;

188. As part of his litigation strategy, Allen Campbell engaged forensic accountants and

attorneys in Allen’s attempt to support his theory that:

a. The death benefits from the Monarch Life Insurance policies should have
been pre-empted by ‘cashing-out’ their net cash surrender value prior to

Donald A. Campbell’s death; and,

b. All expenses for which F. Margaret chose to pay from her own funds,

Page -46-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Efectronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 50 of 401. PagelD #: 56

should have been paid exclusively from funds in the Donald A. Campbell
2001 Trust, or the Campbell Family 2001 Descendants Trust;

189. In pursuit of his personal theories, Allen paid to himself or others from the funds
of the F. Margaret Campbell 2011 Trust, the sum of not less than $135,502.76, for
his own use, and alleged “reimbursement” for expenditures he made in pursuit of

his litigation strategy, as set forth in Exhibit I and Exhibit J, attached hereto;

The Dispute
Regarding the ‘Specific Bequests”

190. As set forth hereinabove, a declaration by the Court is necessary before Gid can
make distributions from the F. Margaret Campbell 2011 Trust, to satisfy the
‘specific bequests’ recited in F. Margaret Campbell’s Last Will, if declared to be
such by the Court, as set forth above;

Regarding Sums Taken by Allen Campbell for Litigation

191. After Gid’s extensive review of the Monarch Life Insurance policies and their
related documents referred to herein, and the Campbell Family Limited
Partnership Agreement, there appears no basis in law, or fact, to support any claim
that the CELP was in any way required to secure the net cash surrender value of

the Monarch Life Insurance policies, prior to Donald A. Campbell’s death;

192. Allen Campbell maintains, and continues to pursue suits claiming that the CFLP

had an affirmative duty to secure the net cash surrender value of the Monarch Life

Insurance policies, prior to Donald A. Campbell’s death;

493. Based upon Gid’s extensive review of all the documents attached as Exhibits
hereto, the quest upon which Allen Campbell embarked in his attempt to ‘prove’

that the Monarch Life Insurance policies should have been ‘cashed-out’, and that

Page -49-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 51 of 401. PagelD #: 57

194,

195.

196,

197,

all F. Margaret’s expenses were required to be paid by the Donald A. Campbell

2001 Trust, did not, and could not have, and cannot now have, any benefit the F.

Margaret 2011 Trust, or decedent's Estate;

Allen Campbell took the sum of not less than $135,502.76 from the F, Margaret
Campbell 2011 Trust, to pay for his pursuit of his claim(s) alleging that the CFLP
had an affirmative duty to secure the net cash surrender value of the Monarch
Life Insurance policies, prior to Donald A, Campbell’s death which claims are

contrary to the terms of the actual controlling documents;

The F. Margaret Campbell 2011 Trust appears to be entitled to arecoupment of not
less than $135,502.76 for the Trust funds taken and/or expended by Allen

Campbell in his pursuit of:

a. Allen Campbell’s litigation regarding the two life insurance policies set

forth herein, and,

b. Allen Campbell’s pursuit of payment from the Donald A. Campbell 2001
Trust for sums he claims should have been paid for the care of F. Margaret,

while F, Margaret was the Successor Trustee of the Donald A, Campbell

2001 Trust;

There must be a determination of whether any sums remaining in the F. Margaret
Campbell 2011 Trust, must be paid to the F. Margaret Campbell 2011 Descendants
Trust, and administered according to the terms of the F, Margaret Campbell 2011

Descendants Trust;

Depending on the declarations of the Court in this case, there may remain the
additional matter of the proper allocation of any funds from the F. Margaret
Campbell 2011 Trust to the F. Margaret Campbell 2011 Descendants Trust, and,
if any other funds, ultimately to the F. Margaret Campbell 20171 Family Trust;

Page -50-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONFi#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 52 of 401. PagelD #: 58

Gid’s Take on the Dispute
Regarding the ‘Specific Bequests”

198. Regarding the ‘specific bequests’ to to Ava Havel, Heather Campbell Bradford
Wallace, Manuela Hernandez, and Melissa McGee as set forth in the Last Will of

F, Margaret Campbell:

a. To the best of plaintiff's knowledge, no beneficiary under the F. Margaret
Campbell 2011 Trust or the F. Margaret Campbell 2011 Descendants Trust,
has raised any objection to these ‘bequests’ being treated as ‘specific

bequests’, to the extent funds are available to satisfy such bequests;

b. Gid will, to the extent permitted by funds held by the F. Margaret Campbell

Trust(s}, carry out whatever action the Court rules to be done in connection

with the ‘specific bequests’; and,

C. If the Court declares the ‘specific bequests’ are to be made, that Gid needs
the Court to further declare whether such payments be made after payment
of the expenses of administration of the Estate of F. Margaret Campbell,

deceased, and the F. Margaret Campbell 2011 Trust and F. Margaret
Campbell 2011 Descendants Trust;

499. By reason that the total sum of value passing by reason of the death of F. Margaret
Campbell is less than the 2015 GST exemption of $5,430,000.00, that all
allocations of funds attributable to the passing of F. Margaret Campbell which are
not otherwise passing by contract to any other specifically named beneficiary,
should be allocated to the F. Margaret Campbell 2011 Descendants Trust, after the
administration of the F. Margaret Campbell 2011 Trust is completed;

Page -51-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 53 of 401. PagelD #: 59

206,

201.

202.

Regarding Sums Taken by Allen Campbell for Litigation

The F. Margaret Campbell 2011 Trust and the F. Margaret Campbell 2011
Descendants Trust, in no way benefitted, and could not have benefitted, and
cannot now benefit, from Allen Campbell’s expenditure of the sum of not less than
$135,502.76 in pursuit of Allen Campbell’s litigation strategy regarding the

Monarch Life Insurance policies, and F. Margaret Campbell’s expenditures of

funds for her own care;

Plaintiff seeks to recoup from Allen F. Campbell, which plaintiff reasonably
believes to be in the sum of not less than $135,502.76, through either repayment
in cash or deduction from sums which would otherwise be payable to Allen F.
Campbell as a beneficiary of F. Margaret's Will or Trust(s) or some combination
thereof as recovery of ‘expenses’ Allen Campbell created, and then paid himself,

in his pursuit of his baseless claims;

Regarding any sums that may be declared by the Court to be ‘recouped’ from Allen
F, Campbell, or deducted from any sum which would (or could) otherwise be

distributable to Allen F, Campbell under the terms of the F, Margaret Campbell

2011 Trust:

a. Gid needs the Court to declare if any sums are to be ‘recouped’ from or
repaid by Allen Campbell, in connection with the funds Allen Campbell
took from the F, Margaret Campbell 2011 Trust, and the amount of such

sums’

b. Gid needs the Court to declare if Gid as Trustee of the F. Margaret Campbell

2011 Trust:

(1) Must pursue Allen Campbell for repayment of sums he took from the

F, Margaret Campbell 2011 Trust; or,

Page -52-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 4O957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 54 of 401. PagelD #: 60

(2) May deduct (or offset) any sum that would otherwise be payable to
Allen Campbell under the terms of the F. Margaret Campbell 2011
Trust, with the sums the Court may declare were wrongfully taken

by, and owed by Allen Campbell to the F. Margaret Campbell 2011

 

Trust;

Gid’s Request to the Court Regarding this Dispute

Regarding the ‘Specific Bequests”

203. Gid requests the Court declare whether the ‘specific bequests’ are to be made from

the F. Margaret Campbell 2011 Trust to: Ava Havel, Heather Campbell Bradford

Wallace, Manuela Hernandez, and Melissa McGee;

204. Gid further requests the Court declare whether such payments of ‘specific

 

bequests’ be made after payment of the expenses of administration of the Estate
of F, Margaret Campbell, deceased, and the F. Margaret Campbell 2011 Trust and
F. Margaret Campbell 2011 Descendants Trust; and,

205. That the F. Margaret Campbell 2011 Descendants Trust is the beneficiary of the
F, Margaret Campbell 2011 Trust;

Regarding Sums Taken by Allen Campbell for Litigation

206. Gid requests the Court declare:

a. The sum of not less than $135,502.76, and such other sum{s) as the Court
may further declare, should be deducted from any sum Allen Campbell
would otherwise receive as any potential benefit from the F. Margaret
Campbell 2011 Trust and the F. Margaret Campbell 2011 Descendants

Trust, by reason that Allen Campbell’s expenditures of such funds:

Page -53-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: T0957\WORKFLOW ID; 1238716
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 55 of 401. PagelD #: 61

{1) Were not in the best interests of the F, Margaret Campbell 2011
Trust and the F. Margaret Campbell 2011 Descendants Trust;

(2) Did not benefit, and could not have benefitted, and cannot now
benefit, the F. Margaret Campbell 2011 Trust and the F. Margaret
Campbell 2011 Descendants Trust; and,

(3) Were not supported by any clear reading of the documents executed

by F. Margaret Campbell and Donald A. Campbell; and,

b. That if the sum owed by Allen Campbell to the F. Margaret Campbell 2011
Trust exceeds the amount that would otherwise be distributable to Allen
Campbell in the absence of his pursuit of his baseless claims as set forth in

this complaint, such balance owed by Allen Campbell to the F. Margaret
Campbell 2011 Trust:

(1)  Gid may deduct (or offset) any sum that would otherwise be payable

 

to Allen Campbell under the terms of the F. Margaret Campbell 2011
Trust, with the sums the Court may declare were wrongfully taken

by, and owed by Allen Campbell to the F. Margaret Campbell 2011

 

Trust; and,

(2)  Gid may pursue Allen Campbell for repayment of sums he took from

the F. Margaret Campbell 2011 Trust; or,

(3) Gid may assign any right of the F. Margaret Campbell 2011 Trust or
the F. Margaret Campbell 2011 Descendants Trust, to recovery of
sums from Allen Campbell, to any person or entity of Gid’s choosing,
which may be in the best interests of the F. Margaret Campbell 2011
Trust or the F. Margaret Campbell 2011 Descendants Trust, subject

to approval of the Court;

Page -54-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 56 of 401. PagelD #: 62

F. Margaret Campbell 2011 Descendants Trust

207. Attached hereto and marked Exhibit F, pages number Page 1 through Page 34, is
a copy of the F. Margaret Campbell 2011 Descendants Trust;

208. EF. Margaret Campbell executed her F. Margaret Campbell 2011 Descendants Trust
on or about April 19, 2011, Exhibit F, page 6;

209. F. Margaret Campbell created her F. Margaret Campbell 2011 Descendants Trust
primarily for her own benefit (Exhibit F, page 6, Article I, 15 on said page 6), and

after her death, for her children;

210. F. Margaret Campbell expressly reserved to herself her right to deal with her F.
Margaret Campbell 2011 Descendants Trust estate as she saw fit, including all

income, principal, and other assets of her said Trust, (Exhibit F, Page 7, Article II,

TA:

Beneficiaries

211. F. Margaret Campbell declared that upon her death, the beneficiaries of the F.
Margaret Campbell 2011 Descendants Trust to be:

a. Allen Campbell 50%,
(Exhibit F, page 6, Article I. Name and Beneficiaries of Trust; and, (Exhibit

F, page 9, Article IV. Establishment of Separate Trusts, 11, and

subparagraphs 1 and 2); and,

b. By reason of the death of Frederick M. Campbell prior to the death of F.
Margaret Campbell, (Exhibit F, page 6, Article I. Name and Beneficiaries of
Trust; and, (Exhibit F, page 9, Article IV. Establishment of Separate Trusts,

Page -55-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONFH#: 10857\WORKFLOW ID; 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 57 of 401. PagelD #: 63

{1 and subparagraphs 1 and 2, and page 10, 12 and subparagraphs 1 and 2

thereunder):

(1) AvaHavel 25% {as the daughter of Frederick M. Campbell);

(2) Manuela Hernandez 25% (as declared by F. Margaret Campbell as
the daughter of Frederick M. Campbell);

The Dispute

212. By reason of the extensive litigation that has been encountered in attempting to
administer the probate Estate, and Trust(s) of F. Margaret Campbell, in order to

avoid further litigation, plaintiff requires direction from the Court in the form of

a declaration of:

a. The identities of the beneficiaries of the F. Margaret Campbell 2011

Descendants Trust; and,

b. The percentages of the F. Margaret Campbell 2011 Descendants Trust to
which each of the beneficiaries thereof, is entitled to receive;

Gid’s Take on the Dispute

213. By reason of the continuous litigation that has ensued since the death of F.
Margaret Campbell in 2015, Gid reasonably believes and does believe, that in
order to prevent further litigation, or to at a minimum lessen the likelihood of
further litigation or the length of any further litigation, that a declaration by the
Court of the identity of the beneficiaries of the F. Margaret Campbell 2011
Descendants Trust and the percentages of such Trust attributable to such

beneficiaries, is necessary to enable Gid to competently administer his duties as

appointed by the Court;

Page -56-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 58 of 401. PagelD #: 64

214, In the absence of a declaration by the Court of the identity of the beneficiaries of
the F. Margaret Campbell 2011 Descendants Trust, and the percentages of said
Trust to be taken by the declared beneficiaries thereof, that additional litigation
is likely to undertaken by one or more of the defendants herein regarding the
Estate of F. Margaret Campbell, deceased, and/or the F. Margaret Campbell 2011
Trust and/or the F. Margaret Campbell 2011 Descendants Trust;

Gid’s Reguest to the Court Regarding this Dispute

215. Gid requests that the Court declare the F. Margaret Campbell 2011 Descendants
Trust to be the beneficiary of the F. Margaret Campbell 2011 Trust; and,

216. That the beneficiaries of the F. Margaret Campbell 2011 Descendants Trust are,

with corresponding percentage of the residual distributable Trust assets

attributable to each such beneficiary, as follows:

a. Allen Campbell 50%,
b. Ava Havel 25%,

C. Manuela Hernandez 25%;

The Single-Premium Variable Life Insurance Policies:

Policy Ne. LD0633874,

217. Onor about November 6, 1985, Donald A. Campbell executed an Application for
Single Premium Variable Life Insurance, with Monarch Life Insurance Company
of Springfield, Massachusetts, a copy of which is attached hereto as Exhibit G -
Part 1, pages 1 - 12, (containing pages labeled 100033874 Policy File Redacted,
pages numbered Page 1 through Page 11), with said Policy being identified therein

as LDOG33874;

218. Monarch Life Insurance Company (later Merrill Lynch Life Insurance Company,

Page -57-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957IWORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 59 of 401. PagelD #: 65

as later administered by Transamerica) Policy No, LD0033874, was always
identified by Policy No. LD0033874, even ifreported for convenience of the policy
owner(s) and/or those with a beneficial interest in the value of the policy, on
various monthly, quarterly, or annual statements, along with other holdings of the

owner(s) and/or those with beneficial interests in the value of the policy;

219. From the application date of insurance Policy No. LD0033874, through May 2010,
the insurer reported information regarding said Policy in monthly statements,
correspondence, and other documents, variously with ‘account numbers’
associated with Donald A. Campbell, Donald A. and F. Margaret Campbell, and the
Campbell Family Limited Partnership, such ‘account numbers’ being: 5650-60737,
612-24915, 612-32800, 612-24917, 612-07A83, which ‘account numbers’ appear
variously in attached Exhibit G, Parts 1 through 9, while always identifying Policy

No. LD0033874 specifically;

226. The quarterly or monthly statements, correspondence, and other documents
reporting asset values and the insurer-assigned ‘account numbers’, provided
variously to Donald A. Campbell, Donald A. Campbell and F. Margaret Campbell,
and the Campbell Family Limited Partnership, did not affect the contractual rights
and obligations of the insurer, owner, insured, or beneficiary of Monarch Life
Insurance Company (later Merrill Lynch Life Insurance Company, as later
administered by Transamerica) Policy No, LD0033874, and did not change the
insured, the owner, or the beneficiary of said Policy LD0033874;

221. Said Policy No. LD0033874 was issued on or about January 28, 1986 by Monarch

Life Insurance Company, with the following criteria:
a. Single Premium Variable Life Insurance,

b. Policy identified as Policy No. LD0033874,
Page -58-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARGCINKEVICIUS, TRUSTEE
Electronically Filed: CWG 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 60 of 401. PagelD #: 66

C. Donald A. Campbell as the Owner of Policy 100033874,

d. Donald A, Campbell as the Insured of Policy LD0033874,

@. F, Margaret Campbell as the Beneficiary of Policy LD0033874,
f, Single Premium of $250,000.00 paid for Policy No. LD0033874,

g. Initial death benefit payable on Policy No. LD0033874 of $358,604.00,

all as depicted in attached Exhibit G - Part 9, pages 32 - 34, (containing pages
labeled LD0033874 Policy File Redacted, pages numbered Page 31 through 33);

222. On or about July 25, 1993, Donald A. Campbell as the owner of Policy LD0033874
executed a Change of Beneficiary form, witnessed by F. Margaret Campbell on or
about July 25, 1993, changing the Beneficiary of Policy No. LD0033874 to the
Donald A. Campbell Trust, as depicted in attached Exhibit G - Part 2, page 13,
(containing pages labeled LD0033874 Policy File Redacted, page numbered Page

84);

223. On or about October 14, 1993, Merrill Lynch Insurance Group Services, inc.,
Variable Life Service Center, acknowledged by letter of said date, addressed to
Donald A. Campbell, the change of beneficiary regarding Policy No. LD0033874,
as depicted in attached Exhibit G - Part 2, page 12, (containing pages labeled
1LD0033874 Policy File Redacted, page numbered Page 83)

224, Onor about July 16, 1997, Donald A. Campbell as the owner of Policy LD0033874
executed a Change or Transfer of Ownership form, with new owners Donald A.
Campbell and F. Margaret Campbell signing said form on or about July 16, 1997,
changing the Owner of Policy No. LD0033874 to Donald A, Campbell and F.
Margaret Campbell, as depicted in attached Exhibit G - Part 3, pages 15 ~ 16,
(containing pages labeled LD0033874 Policy File Redacted, pages numbered Page

Page -59-

2020A0V251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 61 of 401. PagelD #: 67

225.

226.

aa/.

228,

101 through Page 103);

On or about July 31, 1997, Merrill Lynch Insurance Group Services, Inc., Variable
Life Service Center, acknowledged by letter of said date, addressed to Donald A.
& F. Margaret Campbell, the change of owner from Donald A. Campbell to Donald
A. Campbell & F. Margaret Campbell regarding Policy No. LD0033874, as depicted
in attached Exhibit G - Part 3, page 14, (containing page labeled LD0033874 Policy

File Redacted, page numbered Page 101);

On or about September 30, 1997, Donald A. Campbell and F. Margaret Campbell
as the owners of Policy 100033874 executed a Change or Transfer of Ownership
form, with Donald A. Campbell and F. Margaret Campbell as general partners of
the new owner the Campbell Family Limited Partnership signing said form on or
about September 30, 1997, changing the Owner of Policy No. LD0033874 to the
Campbell Family Limited Partnership, as depicted in attached Exhibit G - Part 4,
pages 19 - 22, (containing pages labeled L.D0033874 Policy File Redacted, pages

numbered Page 109 through Page 112);

On or about November 26, 1997, Merrill Lynch Insurance Group Services, Inc.,
Variable Life Service Center, acknowledged by letter of said date, addressed to the
Campbell Family Limited Partnership, the change of owner from Donald A.
Campbell & F. Margaret Campbell to the Campbell Family Limited Partnership
regarding Policy No. LD0033874, as depicted in attached Exhibit G - Part 4, pages
17 - 18, {containing pages labeled LD0033874 Policy File Redacted, pages

numbered Page 107 and Page 108);

From not later than November 26, 1997, until Donald A. Campbell’s date of death

on February 22, 2010:

a. The ownership of Policy No. LD0033874 remained in the Campbell Family

Page -60-

2020ADV251147\Judge; GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 41238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 62 of 401. PagelD #: 68

Limited Partnership;

b. The Donald A. Campbell Trust, through various amendment(s) and/or
restatements (ultimately resulting in the Donald A. Campbell 2001 Trust),
at all times remained the sole beneficiary of Policy No. LL.D0033874;

c. The General Partner(s) of the Campbell Family Limited Partnership
was/were able to change the ownership and beneficiary of Policy No.
LD0033874, but never changed the ownership or beneficiary of Policy No.
LD0033874 after the Campbell Family Limited Partnership became the
owner of Policy No. LD0033874;

d. The Campbell Family Limited Partnership was under no duty or obligation
to any person or entity, to have cashed-out or otherwise obtained the Net

Cash Surrender Value of Policy No. LD0033874, prior to Donald A.
Campbell's date of death;

e. The General Partner(s) of the CFLP were authorized to accept into and
retain any asset in the CFLP, with no duty to change the nature of such

asset, as expressly set forth the CFLP Agreement, as follows:

“***65 2 Rights and Powers. The General Partners may take any action
permitied by this Agreement and the Act to accomplish the Partnership

Purposes, including, by way of illustration by not by way of limitation, the

following: ***

(c) Retaining, without liability, any property in the form it is received
without regard to its productivity or the proportion that any one
eR

asset or class of assets may bear to the whole

Exhibit A, page 16 (CFLP document numbered page *-10-"),
subparagraph ( c);

Page -61-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 63 of 401. PagelD #: 69

 

229. By reason that Policy No. LD0033874 was in effect at the moment of Donald A.
Campbell’s death, and the sole beneficiary of Policy L.D0033874 was the Donald
A. Campbell Trust, the only person or entity contractually or legally entitled to the
death benefit(s) due on Policy No. LD0033874, was the Donald A. Campbell 2001

Trust;

236. ‘The only entity to which Monarch Life Insurance Company/Merriil Lynch Life
Insurance Company/Transamerica could contractually and legally pay the death

benefits due on Policy No. LD0033874, was the Donald A. Campbell 2001 Trust,

and no other person or entity;

231. On February 22, 2010, Donald A. Campbell died, and a death certificate was
issued reflecting this fact, a copy of which was transmitted to Merrill Lynch Life
Insurance Company, a copy of which is attached hereto and marked Exhibit G -

Part 5, page 23, (containing a page labeled LD0033874 Policy File Redacted, page

 

numbered Page 144);

 

232. On or about March 18, 2010:

a. F. Margaret Campbell executed a Merrill Lynch Life Insurance Company
“Life Claimant Statement for Trusts/Estates”,

b. Claiming death benefits payable on Policy No. LD0033874,

C. To be paid in a lump-sum to the named beneficiary, namely the Donald A.

Campbell Trust u/a/d 3/25/93, which Trust,

(1) As of July 2, 2001, had been amended and restated to be referred to
as the Donald A. Campbell 2001 Trust,

d. Said claim form being so executed by F. Margaret Campbell and submitted

Page -62-

2020ADV251 147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDNUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 64 of 401. PagelD #: 70

233,

234.

235.

236.

to Merrill Lynch Life Insurance Company on or about March 18, 2010, as
depicted in attached Exhibit G - Part 6, Policy LD0033874 pages 24 - 26,
(containing pages labeled LD0033874 Policy File Redacted, pages numbered
Page 139 through Page 141);

On or about April 28, 2010, Merrill Lynch Insurance Company calculated the total
death benefit and post-mortem insurance payable under Policy No. LD0033874 to
the Donald A. Campbell Trust the named beneficiary of said Policy No.
LD0033874, to be $759,727.88, as depicted in attached Exhibit G, Part 7, Policy
LD0033874 pages 27 - 29, (containing pages labeled LD0033874 Policy File
Redacted, pages numbered Page 156 through Page 158);

On or about April 29, 2010, Merrill Lynch Life Insurance Company properly made
payment of the $759,727.88 death benefit and post-mortem interest due on Merrill
Lynch Life Insurance Company (formerly Monarch Life Insurance Company}
Single Prernium Variable Life Insurance Policy No. LD0033874, to the Donald A.
Campbell ‘Trust, as depicted in attached Exhibit G - Part 8, Policy LD0033874,
pages 30 - 31, (containing pages labeled LD0033874 Policy File Redacted, pages

numbered Page 159 and Page 171);

Merrill Lynch Life Insurance Company properly paid the $759,727.88 death
benefit and post-mortem interest due as the death benefit required by Policy No.
LD0033874, to the Donald A. Campbell Trust, and the Donald A. Campbell Trust
was the only entity contractually and legally entitled to receive such death

benefits upon the death of Donald A, Campbell on February 22, 2010;

Policy No. LD0048212:

On or about July 22, 1986, Donald A. Campbell executed an Application for

Modified Single Premium Variable Life Insurance, with Monarch Life Insurance

Page -63-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: {O9S7IWORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 65 of 401. PagelD #: 71

237,

4238,

239,

Company of Springfield, Massachusetts, as depicted in attached Exhibit H - Part
1, pages 1 -7, (containing pages labeled LD0048212 Policy File Redacted, pages
numbered Page 1 through Page 7}, with said Policy being identified therein as

LD0048212;

Monarch Life Insurance Company (later Merrill Lynch Life Insurance Company,
as later administered by Transamerica) Policy No. LD0048212 was always
identified by Policy No. LD0048212, even if reported for convenience of the policy
owner(s) and/or those with a beneficial interest in the value of the policy, on
various monthly, quarterly, or annual statements, along with other holdings of the

owner(s) and/or those with beneficial interests in the value of the policy;

From the application date of insurance Policy No. LD0048212, through May 2010,
the insurer reported information regarding said Policy in monthly statements,
correspondence, and other documents, variously with ‘account numbers’
associated with Donald A, Campbell, Donald A. and F. Margaret Campbell, and the
Campbell Family Limited Partnership, such ‘account numbers’ being: 650-60737,
612-24915, 612-32800, 612-24917, 612-07A83, which ‘account numbers’ appear
variously in attached Exhibit H, Parts 1 through 9, while always identifying Policy

No. LD0048212 specifically;

The quarterly or monthly statements, correspondence, and other documents
reporting asset values and the insurer-assigned ‘account numbers’, provided
variously to Donald A. Campbell, Donald A. Campbell and F’. Margaret Campbell,
and the Campbell Family Limited Partnership, did not affect the contractual rights
and obligations of the insurer, owner, insured, or beneficiary of Monarch Life
Insurance Company (later Merrill Lynch Life Insurance Company, as later.
administered by Transamerica) Policy No. LD0048212, and did not change the
insured, the owner, or the beneficiary of said Policy LD0048212.

Page -64-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1095 WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 66 of 401. PagelD #: 72

240. ‘The initial death benefit payable on Policy No. LD0048212 was $212,175.00, as
depicted in attached Exhibit H - Part 1, pages 6 -7, (containing pages labeled
1.D0048212 Policy File Redacted, pages numbered Page 6 and Page 7),

2414. Said Policy No. LD0048212 was issued on or about July 23, 1986 by Monarch Life

Insurance Company, with the following criteria as set forth in the Monarch Life

Insurance Policy issue Summary:

a. Single Premium Variable Life Insurance,

b. Policy identified as Policy No. LD00482142,

C. Donald A. Campbell as the Owner of Policy LD0048212,

d. Donald A. Campbell as the Insured of Policy L.D0048212,

e. F. Margaret Campbell as the Beneficiary of Policy LD0048212,
f. Single Premium of $150,000.00 paid for Policy No. LD0048212,

All as depicted in attached Exhibit H - Part 2, page 8, (containing page labeled
LD0048212 Policy File Redacted, page numbered Page 11);

242. Onor about July 25, 1993, Donald A. Campbell as the owner of Policy LD0048212
executed a Change of Beneficiary form, witnessed by F. Margaret Campbell on or
about July 25, 1993, changing the Beneficiary of Policy No. LD0046212 to the
Donald A. Campbell Trust, as depicted in attached Exhibit H - Part 3, page 10,
(said Part 3 containing pages labeled LD0048212 Policy File Redacted, pages

numbered Page 57 and Page 58);

243. On or about October 14, 1993, Merrill Lynch Insurance Group Services, Inc.,
Variable Life Service Center, acknowledged by letter of said date, addressed to
Donald A. Campbell, the change of beneficiary regarding Policy No. LD0048212,
as depicted in attached Exhibit H - Part 3, page 9, (said Part 3 containing pages

Page -65-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1095 7\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 67 of 401. PagelD #: 73

Aa44,

245,

246.

aA.

labeled LD0048212 Policy File Redacted, pages numbered Page 57 and Page 58);

On or about July 16, 1997, Donald A. Campbell as the owner of Policy LD0048212
executed a Change or Transfer of Ownership form, with new owners Donald A.
Campbell and F. Margaret Campbell signing said form on or about July 16, 1997,
changing the Owner of Policy No. LD0048212 to Donald A. Campbell and F.
Margaret Campbell, as depicted in attached Exhibit H - Part 4, page 142,
(containing pages labeled LD0048212 Policy File Redacted, pages numbered Page

70 through Page 72);

On or about July 31, 1997, Merrill Lynch Insurance Group Services, Inc., Variable
Life Service Center, acknowledged by letter of said date, addressed to Donald A.
& F. Margaret Campbell, the change of owner from Donald A. Campbell to Donald
A. Campbell & F, Margaret Campbell regarding Policy No. LD0048212, as depicted
in attached Exhibit H - Part 4 page 11, (containing pages labeled LD0048212
Policy File Redacted, pages numbered Page 70 through Page 72);

On or about July 30, 1997, Donald A. Campbell and F. Margaret Campbell as the
owners of Policy LD0048212 executed a Change or Transfer of Ownership form,
with Donald A. Campbell and F’, Margaret Campbell as general partners of the new
owner the Campbell Family Limited Partnership signing said form on or about July
30, 1997, changing the Owner of Policy No. LD0048212 to the Campbell Family
Limited Partnership, as depicted in attached Exhibit H - Part 5 pages 26 - 19,
(containing pages labeled LD0048212 Policy File Redacted, pages numbered Page

85 through Page 90);

On or about November 26, 1997, Merrill Lynch Insurance Group Services, Inc.,
Variable Life Service Genter, acknowledged by letter of said date, addressed to the
Campbell Family Limited Partnership, the change of owner from Donald A.
Campbell & F, Margaret Campbell to the Campbell Family Limited Partnership

Page -66-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARGINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 68 of 401. PagelD #: 74

regarding Policy No. LD0048212, as depicted in attached Exhibit H - Part 5, pages
14 - 15, (containing pages labeled LD0048212 Policy File Redacted, pages

numbered Page 85 through Page 90};

248. From not later than November 26, 1997, until Donald A. Campbell’s date of death

on February 22, 2010:

a. The ownership of Policy No. LD0048212 remained in the Campbell Family

Limited Partnership;

b. The Donald A. Campbell Trust, through various amendment(s) and/or
restatement(s) (ultimately resulting in the Donald A. Campbell 2001 Trust),
at all times remained the sole beneficiary of Policy No. LD0048212;

Cc. The Campbell Family Limited Partnership was able to change the
ownership and beneficiary of Policy No. LD0048212, but never did change
the ownership or beneficiary of Policy No. LD0048212;

d. The Campbell Family Limited Partnership was under no duty or obligation
to any person or entity, to have cashed-out or otherwise obtained the Net

Cash Surrender Value of Policy No. LD0048212, prior to Donald A.
Campbell’s date of death;

e. The General Partner(s) of the CFLP were authorized to accept into and
retain any asset in the CFLP, with no duty to change the nature of such

asset, as expressly set forth the CFLP Agreement, as follows:

«“***85 2 Rights and Powers. The General Partners may take any action
permitted by this Agreement and the Act to accomplish the Partnership
Purposes, including, by way of illustration by not by way of limitation, the

KK

following:

Page -67-

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 69 of 401. PagelD #: 75

249,

250,

251.

254.

(c} Retaining, without liability, any property in the form it is received
without regard to its productivity or the proportion that any one

asset or class of assets may bear to the whole***”;

Exhibit A, page 16 (CFLP document numbered page *-10-"),
subparagraph ( c);

By reason that Policy No. LD0048212 was in effect at the moment of Donald A.
Campbell’s death, and the sole beneficiary of Policy LD0048212 was the Donald
A. Campbell Trust, the only person or entity contractually and legally entitled to
the death benefit due on Policy No. 1.D0048212, was the Donald A. Campbell 2001

Trust;

The only entity to which Monarch Life Insurance Company/Merrill Lynch Life
Insurance Company/Transamerica could contractually and legally pay the death

benefits due on Policy LD 0048212, was the Donald A. Campbell 2001 Trust, and

no other person or entity;

On February 22, 2010, Donald A. Campbell died, and a death certificate was
issued reflecting this fact, a copy of which was transmitted to Merrill Lynch Life
Insurance Company, a copy of which is attached hereto and marked Exhibit Hi -

Part 6, page 20, (containing a page labeled LD0048212 Policy File Redacted, page

numbered Page 124);

On or about March 18, 2040:
a. F, Margaret Campbell executed a Merrill Lynch Life Insurance Company

“1 ife Claimant Statement for Trusts/Estates”,

b. Claiming death benefits payable on Policy No, LD0048212,

c. To be paid in a lump-sum to the named beneficiary, namely the Donald A.

Campbell Trust u/a/d 3/25/93, which Trust,

Page -68-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 109571IWORKFLOW ID: 1238716

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 70 of 401. PagelD #: 76

(1)  AsofJuly 2, 2001, had been amended and restated to be referred to
as the Donald A. Campbell 2001 Trust,

d. Said claim form being so executed by F. Margaret Campbell and submitted
to Merrill Lynch Life Insurance Company on or about March 18, 2010, as
depicted in attached Exhibit H - Part 7, pages 21 - 23, (containing pages
labeled 1.D0048212 Policy File Redacted, pages numbered Page 140 through

Page 142);

253. Onorabout April 28, 2010, Merrill Lynch Insurance Company calculated the total
death benefit and post-mortem insurance payable under Policy No. LD0048212 to
the Donald A. Campbell Trust the named beneficiary of said Policy No.
LD0048212, to be $332,188.30, as depicted in attached Exhibit H - Part 8, pages
24 and 25, (containing pages labeled LD0048212 Policy File Redacted, pages

numbered Page 137 and Page 138);

254, Onorabout April 29, 2010, Merrill Lynch Life Insurance Company properly made
payment of the $332,188.30 death benefit and post-mortem interest due on Merrill
Lynch Life Insurance Company (formerly Monarch Life Insurance Company)
Modified Single Premium Variable Life Insurance Policy No. LD0048212, to the
Donald A, Campbell Trust, as depicted in attached Exhibit H - Part 9, pages 26
and 27, {containing pages labeled LD0048212 Policy File Redacted, pages

numbered Page 139 and Page 143};

255. Merrill Lynch Life Insurance Company properly paid the $332,188.30 death
benefit and post-mortem interest due as the death benefit required by Policy No.
LD0048212, to the Donald A. Campbell Trust, and the Donald A. Campbell Trust
was the only entity contractually and legally entitled to receive such death

benefits upon the death of Donald A. Campbell on February 22, 2010;

Page -69-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 71 of 401. PagelD #: 77

The Dispute |
256. Allen Campbell asserts that F. Margaret Campbell as General Partner of the CFLP,

had an affirmative duty, prior to Donald A. Campbell's date of death, to ‘cash-out’

the net cash surrender value of:

a. Policy No, LD0033874, and,

b. Policy No. LD0048212; and,

c. Deposit the ‘cashed-out’ funds from Policy No. LD0033874 and Policy No.
LD0048212 to the CFLP;

Gid’s Take on the Dispute
257. KF. Margaret Campbell as the General Partner of the CFLP, had no affirmative duty

to ‘cash-out’ the net cash surrender value of:

a. Policy No. LD0033874, and,
Ib. Policy No. LD0048212; and,

c. Deposit the ‘cashed-out’ funds from Policy No. LD0033874 and Policy No.
LD0048212 to the CFLP; and,

d. As General Partner of the CFLP, was specifically authorized by the CFLP
Agreement hold assets (in this case both insurance policies) in the form as

received by the CFLP,

Exhibit A, page 16 (CFLP document numbered page “-10-"), §5.2
Rights and Powers., subparagraph ( c};

258. Merrill Lynch Life Insurance Company properly paid the $759,727.88 death
benefit and post-mortem interest due as the death benefit required by Policy No.
LD0033874, to the Donald A. Campbell Trust, and the Donald A. Campbell Trust
was the only entity contractually and legally entitled to receive such death

benefits upon the death of Donald A. Campbell on February 22, 2010;

259. Merrill Lynch Life Insurance Company properly paid the $332,188.30 death

Page -70-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:2 1\CONF#: 1O957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 72 of 401. PagelD #: 78

260,

261.

benefit and post-mortem interest due as the death benefit required by Policy No.
L1D0048212, to the Donald A. Campbell Trust, and the Donald A. Campbell Trust
was the only entity contractually and legally entitled to receive such death

benefits upon the death of Donald A. Campbell on February 22, 2010;

Upon Merrill Lynch Life Insurance Company’s payment of the death benefits due
on both Policy No. LD0033874 and Policy No. LD0048212, F. Margaret Campbell

as the General Partner of the CFLP, had no affirmative duty to increase or decrease

the CFLP Capital Account percentages owned by:

a. The Donald A. Campbell 2001 Trust (or Donald A. Campbell, individually)

as General Partner;

b. The Donald A. Campbell 2001 Trust (or Donald A. Campbell, individually)

as Limited Partner;

C. The F. Margaret Campbell 2001 Trust (or F. Margaret Campbell,

individually) as General Partner;

a. The F. Margaret Campbell 2001 Trust {or F. Margaret Campbell,

individually) as Limited Partner;

e@. (now) The Estate of Frederick M. Campbell, deceased (or Frederick M.
Campbell, individually, at Donald A. Campbell’s date of death) as Limited

Partner;

Gid’s Request to the Court Regarding this Dispute
Gid requests that the Court declare:

a. Regarding Policy No. LD0633874:
(1) Merrill Lynch Life Insurance Company properly paid the

$759,727.88 death benefit and post-mortem interest due as the death

Page -71-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:32:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 73 of 401. PagelD #: 79

benefit required by Policy No. LD0033874, to the Donald A.
Campbell Trust, and,

(2) TheDonald A. Campbell Trust was the only entity contractually and

 

legally entitled to receive such death benefits upon the death of
Donald A. Campbell on February 22, 2010;

b. Regarding Policy No. LD0048212:
(4) Merrill Lynch Life Insurance Company properly paid the

$332,188.30 death benefit and post-mortem interest due as the death
benefit required by Policy No. LD0048212, to the Donald A.

Campbell Trust, and,

(2) the Donald A. Campbell Trust was the only entity contractually and
legally entitled to receive such death benefits upon the death of
Donald A. Campbell on February 22, 2010, and,

 

c. That F. Margaret Campbell as General Partner of the CFLP, was authorized
by the CFLP to hold assets that came into ownership of the CFLP from
whatever source, including both Policy No. LD0033874 and Policy No.

LD0048212; and,

a. Regarding Both Pelicy No. LD0033874 and Policy Ne. LD6048212:
(1) That F. Margaret Campbell as the General Partner of the CFLP, had

no affirmative duty to ‘cash-out’ the net cash surrender value of:
(a) Policy No. LD0033874, and,
(b} Policy No. LD0048212; and,

(c) Had no duty to deposit any funds that could have resulted
from the ‘cashed-out’ funds from Policy No. LD0033874 and
Policy No. LD0048212, to the CFLP; and,

Page -72-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filad: CWC 03/18/2020 14:33:21\GONF#: 10957\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 74 of 401. PagelD #: 80

(2) Regarding the CFLP Capital Accounts:

(a) That the CFLP Capital Account percentage owned by the
Donald A. Campbell 2001 Trust (or Donald A. Campbell,
individually) as General Partner, did not need to be increased,

or decreased, by reason of the death benefits paid to the
Donald A. Campbell Trust;

(b) ‘That the CFLP Capital Account percentage owned by the
Donald A. Campbell 2001 Trust (or Donald A, Campbell,
individually) as Limited Partner, did not need to be increased,
or decreased, by reason of the death benefits paid to the

Donald A. Campbell Trust;

(c) That the CFLP Capital Account percentage owned by the F.
Margaret Campbell 2001 Trust (or F. Margaret Campbell,
individually) as General Partner, did not need to be increased,

or decreased, by reason of the death benefits paid to the

Donald A. Campbell Trust;

(d) That the CFLP Capital Account percentage owned by the F.
Margaret Campbell 2001 Trust (or F. Margaret Campbell,
individually) as Limited Partner, did not need to be increased,

or decreased, by reason of the death benefits paid to the
Donald A, Campbell Trust;

(e) That the CFLP Capital Account percentage (now) owned by
the Estate of Frederick M. Campbell, deceased (or Frederick
M. Campbell, individually) as Limited Partner, did not need
to be increased, or decreased, by reason of the death benefits

paid to the Donald A. Campbell Trust;

Page -73-

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 75 of 401. PagelD #: 81

Frivolous Action by Allen F. Campbell

262. After Gid was appointed by the Court as Trustee and Administrator, he began

extensive review of the documents which are the basis of the instant complaint,

and which are, in part, attached hereto;

263. Through Gid’s review of the aforesaid documents, preparing and responding to

 

various court filings made by Allen Campbell, and review of numerous written
‘demands’ received from Allen Campbell, Gid reasonably believes and does believe
the statements set forth in the following paragraphs to be supported by the actual
documents executed by Donald A. Campbell, F. Margaret Campbell, and Allen F.

Campbell:

 

264. The express terms of the Donald A. Campbell 2001 Trust:

a. Appointed F. Margaret Campbell as its successor trustee after Donald A.
Campbell’s death,

b. Gave F. Margaret Campbell complete discretion on the expenditure of
principal for her own use, and,

Cc. Did not require F. Margaret to spend its capital;

265, The Campbell Family Limited Partnership Agreement:

a. Expressly authorized Donald A. Campbell, and later F. Margaret Campbell,
as the Managing General Partner, to retain both Monarch Life Insurance
policies in the form the CFLP received them which included the Donald

A. Campbell Trust as the named beneficiary on both policies, and,

b. Did not require the General Partner(s) to ‘cash-out’ the net cash surrender

value of either or both policies prior to Donald A. Campbell’s death;

Page -74-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 76 of 401. PagelD #: 82

266,

267.

468.

269.

27G.

271.

Donald A. Campbell named the Donald A. Campbell Trust as the beneficiary of
both Monarch Life Insurance policies, in 1993, prior to the date he transferred
ownership of the policies to himself and F. Margaret, and later from himself and

F. Margaret to the Campbell Family Limited Partnership, and in which form the
CFLP accepted such policies;

Donald A. Campbell expressly excluded Allen Campbell from taking any interest
im:
a The Donald A. Campbell 2001 Trust,

b. The Campbell Family 2001 Descendants Trust,

c. The Last Will of Donald A. Campbell, and,

d. By naming the Donald A. Campbell Trust as the beneficiary of both
Monarch Life Insurance policies, Donald A. Campbell implicitly excluded

Allen Campbell from taking any benefit from such policies;

Prior to December 2017, Allen Campbell had in his possession and/or the
possession of his attorney(s}, all documents relevant to the disputes set forth in the

instant complaint, and all documents attached hereto - except Exhibit L;

A clear reading of the aforesaid documents by a person of average ability, proves
that all claims made by Allen Campbell as referred to herein in connection with

the CFLP, the Monarch Life Insurance Policies, the F. Margaret Trust{s) and the

Donald A. Campbell Trust{s), have no basis in fact;

Allen Campbell is a person of above-average ability, and a lawyer licensed to

practice in multiple states;

Despite Allen Campbell’s knowledge of the clear terms of the documents he has
been attempting to ‘re-write’ for almost 5 years, Allen Campbell continues to

pursue, and sue, to attempt to reach a result that is:

Page -75-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238776

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 77 of 401. PagelD #: 83

a. Contrary to the documents actually executed by Donald and F. Margaret

Campbell, and,

b. That seeks to enrich himself, at the cost of every other beneficiary of the

documents cited in this complaint;

272. A neutral review of the multiple lawsuits, and motion practice within such
lawsuits engaged in by Allen Campbell in connection with the matters set forth
herein, amply reveals that Allen Campbell’s actions are not the result of any
‘mistake’ on his part, but rather, conscious and purposeful conduet intended to
result in the maximum amount of funds distributable to himself, despite all the
documents executed by his parents containing instructions expressly contrary to

the result(s} sought by Alen Campbell;

273. In direct contravention of the express purposes set forth by Donald and F.

Margaret Campbell in creating their Campbell Family Limited Partnership, since

the death of F. Margaret Campbell:

a. Allen Campbell has created family disputes, with no basis in fact or law;

b. Allen Campbell has created family disharmony, with no basis in fact, or
law;

C. Allen Campbell has created, and continues to create, litigation and

problems which have no basis in fact, or law; and,

d. By reason of Allen Campbell’s baseless actions in connection with the
assets formerly owned by the CFLP, the F. Margaret Campbell 2011 Trust,
or the Donald A. Campbell 2001 Trust, Allen Campbell has greatly,
needlessly, and purposefully, increased the cost involved in administering

the estate plans of Donald A. Campbell and F. Margaret Campbell;

Page -76-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 78 of 401. PagelD #: 84

274. In taking affirmative action against the express terms of the documents cited
herein, and continuing to pursue such actions in multiple courts after his causes
of actions have been terminated, overruled, transferred or dismissed by such
courts, Allen Campbell proves it is his conscious object to defy the terms of the

documents executed by his parents in connection with their assets;

275. By reason of all the foregoing, Allen Campbell’s actions and behavior attempting

to thwart the estate plans of his parents:

a Obviously serves or served merely to harass or maliciously injure another
party to the civil action or appeal or is for another improper purpose,
including, but not limited to, causing unnecessary delay or a needless

increase in the cost of litigation; and/or,

b. Is not warranted under existing law, cannot be supported by a good faith
argument for an extension, modification, or reversal of existing law, or
cannot be supported by a good faith argument for the establishment of new
law; and/or,

G. Is conduct consisting of allegations or other factual contentions that have
no evidentiary support or, if specifically so identified, are not likely to have
evidentiary support after a reasonable opportunity for further investigation

or discovery; and/or,

d. Is conduct that consists of denials or factual contentions that are not
warranted by the evidence or, if specifically so identified, are not

reasonably based on a lack of information or belief;

Gid’s Request to the Court Regarding Allen Campbell’s Frivolous Actions

276. Gid requests that the Court declare that Allen Campbell be required to restore to
the Estate of F, Margaret Campbell, deceased, and to the F. Margaret Campbell

Page -77-

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ED: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 79 of 401. PagelD #: 85

2011 Trust and/or the F. Margaret Campbell 2011 Descendants Trust, all costs,
expenses, experts’ fees, reasonable attorneys’ fees, extra-ordinary fiduciary fees,
and all other costs incurred by said entities in being required to respond to the
statements and/or allegations and/or claims and/or conduct of defendant Allen
Campbell, including the necessity of preparing and prosecuting the instant action
for declaratory judgment and other equitable relief, any of which are found to be

the result of, arisen by, or a necessary response to, Allen Campbell’s conduct

which:

a. Obviously serves or served merely to harass or maliciously injure another
party to the civil action or appeal or is for another improper purpose,
including, but not limited to, causing unnecessary delay or a needless

increase in the cost of litigation; and/or,

b, Is not warranted under existing law, cannot be supported by a good faith
argument for an extension, modification, or reversal of existing law, or

cannot be supported by a good faith argument for the establishment of new

law; and/or,

c. Is conduct consisting of allegations or other factual contentions that have
no evidentiary support or, if specifically so identified, are not likely to have
evidentiary support after a reasonable opportunity for further investigation

or discovery; and/or,

d. Is conduct that consists of denials or factual contentions that are not
warranted by the evidence or, if specifically so identified, are not

reasonably based on a lack of information or belief; and,

277, That any such restoration ordered by the Court as prayed for herein to: the Estate
of F, Margaret Campbell, deceased, the F, Margaret Campbell 2011 Trust and/or
the F. Margaret Campbell 2011 Descendants Trust, be in the manner of:

Page -78-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 1095 7\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 80 of 401. PagelD #: 86

a. A judgment entry ordering Allen Campbell to make payment of a sum of

money to said Estate and/or Trust(s), and/or,

b. A judgment entry ordering that any sums to which defendant Allen
Campbell may be entitled through the Estate of F. Margaret Campbell,
deceased, and/or through the F. Margaret Campbell 2011 Trust or the F.
Margaret Campbell 2011 Descendants Trust, be first offset by the sums

ordered to be restored to such Estate and/or Trust by defendant Allen

Campbell, and/or,

CG. An Order authorizing Gid or any successor fiduciary to choose to pursue
Allen Campbell for repayment of sums Allen Campbell took from the F.
Margaret Campbell 2011 Trust; and/or,

a. An Order authorizing Gid to assign any right of the F. Margaret Campbell
2011 Trust or the F. Margaret Campbell 2011 Descendants Trust, to
recovery of sums from Allen Campbell, to any person or entity of Gid’s
choosing, which may be in the best interests of the F. Margaret Campbell
2011 Trust or the F. Margaret Campbell 2011 Descendants Trust, subject

to approval of the Court; and,

c. Such other Order, as the Court deems is fair and equitable in the premises.

278. Gid further requests that to the extent the Court may rule on any sums to be due
from Allen Campbell by reason of his frivolous actions in connection with the
matters set forth in this complaint, that the Court issue a specific ruling regarding

the allocation of any such sums to the several parties hereto; and,

279. Inorderto lessen the continued serious adverse impact to the parties hereto (other
Page -79-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 81 of 401. PagelD #: 87

than Allen Campbell) being suffered, or which in the future may be suffered by
reason of Allen Campbell’s continuing frivolous conduct in connection with the
CFLP, the Estate of F, Margaret Campbell, deceased, the F’. Margaret Campbell .
2011 Trust, the F. Margaret Campbell 2001 Descendants Trust, and any of the
beneficiaries of such entities, Gid requests the Court order that prior to Allen
Campbell filing any additional action related to any of the foregoing, he must
present the same to the Cuyahoga County Probate Court - prior to filing and
commencing any action in any way relating to these parties, and in any way
connected to the assets, trust(s) or estate(s) of Donald A. Campbell and/or F.
Margaret Campbell, with any such action(s) requiring approval of the Court before

being allowed to be filed, or in any way prosecuted.

Wherefore, As a person interested as an executor, administrator, trustee, or other
fiduciary, in the administration of a trust, or of the estate of a decedent, who may have

a declaration of rights or legal relations in respect thereto in any of the following cases:

(A) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or

others;

(B} To direct the executors, administrators, trustees, or other fiduciaries to do
or abstain from doing any particular act in their fiduciary capacity;

(C) To determine any question arising in the administration of the estate or
trust, including questions of construction of wills and other writings;

plaintiff prays that the Court declare the rights or legal relations of the parties hereto, and

direct plaintiff in connection with the matters set forth hereinabove, and as more

particularly set forth, as follows:

Page -80-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:2 \CONF#: 10957\WORKFLOW ID: 1238776

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 82 of 401. PagelD #: 88

A. Regarding the Campbell Family Limited Partnership

Gid’s Request to the Court Regarding this Dispute

1. Gid requests the Court declare the ownership percentages which are
reflected in the CFLP records in Exhibit A, page 114 (underlying document
page “4”), in Schedule B, to be as so reported at the death of F. Margaret

Campbell, as follows:
a. Donald A. Campbell 2001 Trust as General Partner, 1%
b. F. Margaret Campbell 2011 Trust as General Partner, 1%

Cc. Donald A. Campbell 2001 Trust as Limited Partner, 43.59%

 

d. F, Margaret Campbell 2011 Trust as Limited Partner, 43.59%

 

e. The Estate of Frederick M. Campbell, deceased, 10.82%

2. Regarding the Monarch Life Insurance policies numbered LD0033874 and
LD0048212, Gid requests the Court declare the detailed relief sought under

the section of this complaint titled “The Single-Premium. Variable

Life Insurance Policies:”, set forth below;

3. Gid further requests the Court declare that the General Partners were
authorized to expend CFLP funds as they saw fit for the use of Donald A.
Campbell and/or F. Margaret Campbell;

4, Gid requests the Court declare whether any negative capital accounts of the

limited partners had to be ‘made up’, pursuant to the terms of the CFLP

Agreement;

5. Gid requests the Court declare whether any limited partner has to
contribute any funds to the CFLP to ‘make-up’ any deficit balance in any
Page -81-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 83 of 401. PagelD #: 89

limited partner’s capital account;

6. Gid further requests the Court’s declaration of whether the $181,430.00 of
CFLP funds F. Margaret chose to spend for her care, after Donald A.
Campbell's date of death:

a. Were authorized to be spent by F. Margaret Campbell from the

source of her choice; and,

b. Whether the CFLP document relieves the F. Margaret Campbell 2011
Trust from being required to restore to the CFLP, the CFLP funds F.

Margaret paid for her own care; and if not, then,

C. As paid from the CFLP:

(1) Must the F’. Margaret Campbell 2011 Trust restore to the CFLP
the CFLP funds F. Margaret paid for her own care, and,

(2) If so, how much of the $181,430.00 must the F. Margaret
Campbell 2011 Trust restore to the CFLP;

7. Gid further requests the Court declare:

a. The F. Margaret Campbell 2011 Trust is not entitled to receive, and
the CFLP is not required to make, a $165,399.00 distribution to the
F, Margaret Campbell 2011 Trust, for what was the Donald A,
Campbell 2001 Trust’s share of CFLP income during the period of

2010 - 2016; and,

b. That the Donald A. Campbell 2001 Trust is not required to ‘disgorge’
$165,399.00 of its share of CFLP income it rightfully received

according to its percentage of ownership in the CFLP;

Page -82-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:33:21\CONF#: 10867\WORKFLOW ID. 1238716

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 84 of 401. PagelD #: 90

8. Gid further requests the Court declare:

a,

 

a.

F. Margaret Campbell as General Partner of the CFLP, was
authorized by the CFLP Agreement, to allow the Monarch Life
Insurance policies numbered LD0033874 and LD0048212, toremain
in the form in which the CFLP received such policies, including
allowing the Donald A. Campbell Trust to remain the beneficiary of

both said policies; and,

There can be no ‘imputation’ of ‘income' from what would have been
the ‘net cash surrender value’ of life insurance policies which were

never ‘cashed-out’ during the lifetime of the insured, and therefore,

There is no sum due to any person or entity in connection with the
net cash surrender value of the Monarch Life Insurance policies
numbered LD0033874 and LD0048212, which may have existed
prior to the death of Donald A. Campbell on February 22, 2010;

9. Gid further requests the Court declare what amount(s), if any, must be

allocated:

To the respective capital accounts of the General Partners of the

CFLP;

To the respective capital accounts of the Limited Partners of the

CFLP; and,

What amounts, if any, are required to be paid by the Estate of F,
Margaret Campbell, deceased, or the F. Margaret Campbell 2011
Trust, or the F. Margaret Campbell 2011 Descendants Trust, in
connection with any other declaration of the Court regarding the

Campbell Family Limited Partnership;

Page -83-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 85 of 401. PagelD #: 91

B. Regarding Expenses for F. Margaret, Paid by F. Margaret From Her Own Funds

Gid’s Request to the Court Regarding this Dispute

1 Gid requests the Court’s declaration of whether certain funds F. Margaret

 

chose to spend for her care, after Donald A. Campbell’s date of death:

a. Were required to have been paid from the Donald A. Campbell 2001

Trust, or,

b. Were required to have been paid from the Campbell Family 2001

Descendants Trust, or,

c. Were authorized to be spent by F. Margaret Campbell from the

 

source of her choice; and,

2. If the Court determines that if F. Margaret Campbell as Successor Trustee
of the Donald A. Campbell 2001 Trust was required to expend funds from
the Donald A. Campbell 2001 Trust, for F. Margaret’s own care, Gid

requests the Court declare:

a. What dollar amount was F, Margaret as Successor Trustee of the
Donald A. Campbell 2001 Trust required to pay from said Trust’s

funds; and,

b, How the Donald A. Campbell 2001 Trust was/is required to allocate
such disbursements from the Donald A. Campbell 2001 Trust;

Cc. Regarding the Estate of Donald A, Campbell, deceased:

Gid's Request for the Court to Declare:

1. No claims were timely presented against the Estate of Donald A. Campbell,

Page -84-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:33:21\CONF#: 10857\WORKFLOW ID: 1238716
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 86 of 401. PagelD #: 92

deceased, therefore all claims that could have been presented against the

Estate of Donald A. Campbell, deceased, are barred as a matter of law;

2. Any purported claim against the Donald A. Campbell Trust(s) with Donald
A. Campbell as a Trustee, or Donald A. Campbell individually, or Donald
A. Campbell as a General Partner of the CFLP with potential individual
liability for his alleged actions and/or failure to act in such a capacity, could
only be brought against the Estate of Donald A. Campbell, deceased, which

claims are all time-barred as a matter of law;

3. By reason of Donald A. Campbell's explicit and express exclusion of Allen
Campbell from any interest in the Donald A. Campbell 2001 Trust and the
Campbell Family 2001 Descendants Trust, Allen Campbell never had, and
cannot now have, any interest in any thing of value, or any income, that
flowed, or could in any way have flowed, through ownership in the Donald

A. Campbell 2001 Trust or the Campbell Family 2001 Descendants Trust;

D. Regarding The Donald A. Campbell 2001 Trust
Gid’s Request to the Court Regarding this Dispute

1. Gid requests the Court declare whether F. Margaret Campbell was:
a. After the death of Donald A. Campbell, duly appointed as the
Suecessor Trustee of the Donald A. Campbell 2001 Trust;

b. Empowered by the Donald A. Campbell 2001 Trust with complete
discretion as Successor Trustee thereof, to spend such Trust’s funds

solely according to F. Margaret Campbell’s own discretion;

c. Acting within her discretion as Successor Trustee of the Donald A.
Campbell 2001 Trust, in not expended funds from such Trust for her

own care and living expenses; and,

Page -85-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDLJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 87 of 401. PagelD #: 93

2. Gid requests the Court further declare:

a. Whether the Donald A. Campbell 2001 Trust was, or is, required to
pay any sum of money (other than Trust income) to the F. Margaret
Campbell 2011 Trust by reason of any sums F. Margaret Campbell
spent from her own funds, for her own care, rather than spending

funds from the Donald A. Campbell 2001 Trust, and,

b. if yes to question a, immediately above, to further declare what

amount is to be paid from the Donald A, Campbell 2001 Trust for

such purpose;

E. Regarding The Campbell Family 2001 Descendants Trust
Gid’s Request to the Court Regarding this Dispute

1. Gid requests the Court declare whether there is any sum of money due from

the Campbell Family 2001 Descendants Trust, to:

a. The Campbell Family Limited Partnership; or,
bh. the F. Margaret Campbell 2011 Trust; or,
Cc. The F. Margaret Campbell 2011 Descendants Trust; or,

a. The Estate of F. Margaret Campbell, deceased;

F, Regarding the Last Will of F. Margaret Campbell
Gid’s Request to the Court Regarding this Matter

i. Plaintiff seeks the Court’s declaration of whether the $50,000 ‘bequests’
each to Ava Havel, Heather Campbell Bradford Wallace, Manuela

Page -86-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\GONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 88 of 401. PagelD #: 94

Hernandez, and Melissa McGee:

a. Are to be administered as “specific bequests” or as “general

pecuniary bequests; and,

b. If such ‘bequests’ may be paid from the F. Margaret Campbell 2011
Trust as set forth in Exhibit E page 8, Article II, 1B, (underlying

document “-Page 3-”) “Disposition of Personal Effects and Specific

Bequests”;

G. Regarding the Estate of F. Margaret Campbell, deceased:

Plaintiff further prays the Court declare that:

f. No claims were timely presented against the Estate of F. Margaret
Campbell, deceased, therefore all claims that could have been presented

against the Estate of F. Margaret Campbell, deceased, are barred as a matter

of law;

a. Any purported claim against the F. Margaret Campbell Trust(s) with F.
Margaret Campbell as a Trustee, or F. Margaret Campbell individually, or
F, Margaret Campbell as a General Partner of the CFLP with potential
individual liability for her alleged actions and/or failure to act in such a
capacity, or F. Margaret Campbell as Successor Trustee of the Donald A.
Campbell 2601 Trust or the Campbell Family 2001 Descendants Trust with
potential individual liability for her alleged actions and/or failure to act in
such capacity(ies), could only be brought against the Estate of F. Margaret

Campbell, deceased, which claims are all time-barred as a matter of law;

Page -87-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 89 of 401. PagelD #: 95

H. Regarding The F. Margaret Campbell 2011 Trust
Gid’s Request to the Court Regarding this Dispute
Regarding the ‘Specific Bequests”

1. Gid requests the Court declare whether the ‘specific bequests’ are to be
made from the F. Margaret Campbell 2011 Trust to: Ava Havel, Heather
Campbell Bradford Wallace, Manuela Hernandez, and Melissa McGee; and,

2. Gid further requests the Court declare whether such payments of ‘specific
bequests’ be made after payment of the expenses of administration of the
Estate of F. Margaret Campbell, deceased, and the F. Margaret Campbell
2011 Trust and F. Margaret Campbell 2011 Descendants ‘Trust; and, .

3. Gid further requests the Court declare whether the F. Margaret Campbell
2011 Descendants Trust is the beneficiary of the F. Margaret Campbell 2011

Trust;

Regarding Sums Taken by Allen Campbell for Litigation
4, Gid requests the Court declare:

a. The sum of not less than $135,502.76, and such other sum(s) as the
Court may order, should be deducted from any sum Allen Campbell
would otherwise receive as any potential benefit from the F,
Margaret Campbell 2011 Trust and the F, Margaret Campbell 2011

Descendants Trust, by reason that Allen Campbell’s expenditures of

such funds:

(1) Were not in the best interests of the F. Margaret Campbell
2011 Trust and the F. Margaret Campbell 2011 Descendants

Trust;

Page -88-

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10987\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 90 of 401. PagelD #: 96

(2) Did not benefit, and could not have benefitted, and cannot
now benefit, the F. Margaret Campbell 2011 Trust and the F.
Margaret Campbell 2011 Descendants Trust; and,

(3) | Were not supported by any clear reading of the documents

executed by F. Margaret Campbell and Donald A. Campbell;

and,

b. That if the sum owed by Allen Campbell to the F. Margaret Campbell
2011 Trust exceeds the amount that would otherwise be
distributable to Allen Campbell in the absence of his pursuit of his
baseless claims as set forth in this complaint, such balance owed by

Allen Campbell to the F. Margaret Campbell 2011 Trust, then:

(1) Gid may deduct (or offset} any sum that would otherwise be
payable to Allen Campbell under the terms of the F. Margaret
Campbell 2011 Trust, with the sums the Court may declare
were wrongfully taken by, and owed by Allen Campbell to the
F. Margaret Campbell 2011 ‘Trust; and,

(2)  Gid may pursue Allen Campbell for repayment of sums Allen
Campbell took from the F. Margaret Campbell 2011 Trust
which the Court determines are owed by Allen Campbell to

such Trust; or,

(3) Gid may assign any right of the F. Margaret Campbell 2011
Trust or the F. Margaret Campbell 2011 Descendants Trust to
recovery of sums from Allen Campbell, to any person or
entity of Gid’s choosing, which may be in the best interests of
the F. Margaret Campbell 2011 Trust or the F. Margaret
Campbell 2011 Descendants Trust, subject to approval of the

Page -89-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: {O957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 91 of 401. PagelD #: 97

Court;

I. Regarding The F. Margaret Campbell 2011 Descendants Trust
Gid’s Request to the Court Regarding this Dispute

1. Gid requests that the Court declare the F. Margaret Campbell 2011
Descendants Trust to be the beneficiary of the F. Margaret Campbell 2011

Trust: and,

2. That the beneficiaries of the F. Margaret Campbell 2011 Trust are, with
corresponding percentage of the distributable residual Trust assets

attributable to each such beneficiary to be, as follows:

a. Allen Campbell 50%,
b. Ava Havel 25%,

G Manuela Hernandez 25%;

Regarding The Single-Premium Variable Life Insurance Policies:
J. RE: Policy LD0033874 - plaintiff prays the Court declare:
1. On February 22, 2010, the date of death of Donald A. Campbell:

a. The Campbell Family Limited Partnership was the owner of Merrill
Lynch Life Insurance Company (formerly Monarch Life Insurance

Company) Single: Premium Variable Life Insurance Policy No.

LD0033874;

b. Donald Campbell was the Insured of Merrill Lynch Life Insurance
Company (formerly Monarch Life Insurance Company) Single

Premium Variable Life Insurance Policy No. LD0033874;

Page -90-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 92 of 401. PagelD #: 98

 

c. The Donald A. Campbell 2001 Trust was the beneficiary of Merrill
Lynch Life Insurance Company (formerly Monarch Life Insurance
Company) Single Premium Variable Life Insurance Policy No.

LD0033874;

2. Merrill Lynch Life Insurance Company properly made payment of the
$759,727.88 death benefit and post-mortem interest due on Merrill Lynch
Life Insurance Company (formerly Monarch Life Insurance Company)
Single Premium Variable Life Insurance Policy No. 1.D0033874, to the
Donald A. Campbell 2001 Trust;

 

3. The Campbell Family Limited Partnership had no duty to ‘cash out’ or
otherwise demand the Net Cash Surrender Value of Merrill Lynch Life
Insurance Company (formerly Monarch Life Insurance Company) Single
Premium Variable Life Insurance Policy No. LD0033874, prior to Donald A.
Campbell’s death, by canceling the Net Life Insurance Benefit payable
under the life insurance contract to the named beneficiary, and instead

taking the Net Cash Surrender Value and depositing it to the Campbell
Family Limited Partnership;

4. Upon Donald A. Campbell’s death:

a. The Campbell Family Limited Partnership had no interest in, or
claim upon or through Merrill Lynch Life Insurance Company
(formerly Monarch Life Insurance Company) Single Premium

Variable Life Insurance Policy No, LD0033874; and,

b. The Campbell Family Limited Partnership has no interest in said
policy, or the death benefits paid thereon to the named beneficiary
the Donald A. Campbell Trust;
5. There is no “repayment” to be made to the Campbell Family Limited
Page -91-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWG 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 93 of 401. PagelD #: 99

Partnership for the Net Cash Surrender Value of the Policy, as it was

reported for accounting and tax purposes on the books of the CFLP during

Donald Campbell’s lifetime, and prior to payment of the death benefit on

Policy No. LD0033874 to the Donald A. Campbell 2001 Trust, and that:

All claims asserting that Policy No. LD0033874 should have been
paid to anyone or any entity other than the Don A. Campbell

2001 Trust, are without basis in fact or law;

All claims asserting that any sums are due to the CFLP by reason of
the payment of the death benefit under Policy No. LD0033874 to the
Donald A. Campbell 2001 Trust, are without any basis in fact or law;

The Campbell Family Limited Partnership did not benefit, and could
not have benefitted, and cannot now benefit, from Allen Campbell’s
pursuits in attempting to force payment of the death benefit of Policy

No. LD0033874 paid to the Donald A. Campbell 2001 Trust under
the Policy, to the CFLP;

The Estate of F. Margaret Campbell did not benefit, and could not
have benefitted, and cannot now benefit, from Allen Campbell’s
pursuits in attempting to force payment of the death benefit of Policy

LD0033874 paid to the Donald A. Campbell Trust under the Policy,
to the CFLP;

The F. Margaret Campbell 2011 Trust did not benefit, and could not
have benefitted, and cannot now benefit, from Allen Campbell's
pursuits in attempting to force payment of the death benefit of Policy

LD0033874 paid to the Donald A. Campbell Trust under the Policy,
to the CFLP;

Page -92-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
flectronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 94 of 401. PagelD #: 100

f. The F. Margaret Campbell Family 2011 Descendants Trust did not
benefit, and could not have benefitted, and cannot now benefit, from
Allen Campbell's pursuits in attempting to force payment of the
death benefit of Policy LD0033874 paid to the Donald A. Campbell
2001 Trust under Policy No. LD0033874, to the CFLP; and,

g. Any reasonable person standing in the shoes of Allen Campbell (who
is also a licensed, currently active attorney-at-law in Alabama and
Louisiana) would have realized that there was no “claim” of the
Campbell Family Limited Partnership to any sum paid under the

Merrill Lynch Life Insurance Company (formerly Monarch Life

 

Insurance Company) Single Premium Variable Life Insurance Policy

No. LD0033874, to the Donald A. Campbell 2001 Trust upon Donald

 

A. Campbell's death;

K. Regarding Policy LD0048212:
Plaintiff prays the Court declare:
1. On February 22, 2010, the date of death of Donald A. Campbell:

a. The Campbell Family Limited Partnership was the owner of Merrill
Lynch Life Insurance Company (formerly Monarch Life Insurance

Company) Single Premium Variable Life Insurance Policy No.

LD00482172;

b. Donald Campbell was the Insured of Merrill Lynch Life Insurance
Company (formerly Monarch Life Insurance Company) Single

Premium Variable Life Insurance Policy No, LD0048212;

G The Donald A. Campbell 2001 Trust was the beneficiary of Merrill

Lynch Life Insurance Company (formerly Monarch Life Insurance

Page -93-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 95 of 401. PagelD #: 101

Company} Single Premium Variable Life Insurance Policy No.

LD0048212;

2. Merrill Lynch Life Insurance Company properly made payment of the
$332,188.30 death benefit and post-mortem interest due on Merrill Lynch
Life Insurance Company (formerly Monarch Life Insurance Company)

Single Premium Variable Life Insurance Policy No. LD0048212, to the
Donald A. Campbell 2001 Trust;

3. The Campbell Family Limited Partnership had no duty to ‘cash out’ or
otherwise demand the Net Cash Surrender Value of Merrill Lynch Life
Insurance Company (formerly Monarch Life Insurance Company) Single
Premium Variable Life Insurance Policy No. LD0048212, prior to Donald A.
Campbell’s death, by canceling the Net Life Insurance Benefit payable
under the life insurance contract to the named beneficiary, and instead

taking the Net Cash Surrender Value and depositing it to the Campbell
Family Limited Partnership;

4, Upon Donald A. Campbell’s death:
a. The Campbell Family Limited Partnership had no interest in, or

claim upon or through Merrill Lynch Life Insurance Company
(formerly Monarch Life Insurance Company) Single Premium

Variable Life Insurance Policy No. LD0048212; and,

b. The Campbell Family Limited Partnership has no interest in said

policy, or the death benefits paid thereon to the named beneficiary

the Donald A. Campbell Trust;

5. There is no ‘repayment’ or ‘capital account adjustment’ to be made to the
Campbell Family Limited Partnership in connection with the Net Cash
Surrender Value of Policy No. LD0048212, as it was reported for accounting

Page -94-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIWJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 96 of 401. PagelD #: 102

and tax purposes on the books of the Campbell Family Limited Partnership
during Donald A. Gampbell’s lifetime, and prior to payment of the death
benefit on Policy No. LD0033874 to the Donald A. Campbell 2001 Trust,

and that:

a, All claims asserting that Policy No. LD0048212 should have been
paid to anyone or any entity other than the Donald A. Campbell
2001Trust, are without basis in fact or law;

b. All claims asserting that any sums are due to the CFLP by reason of

the payment of the death benefit under Policy No. LD0048212 to the
Donald A. Campbell 2001 Trust, are without any basis in fact or law;

c. The Campbell Family Limited Partnership did not benefit, and could
not have benefitted, and cannot now benefit, from Allen Campbell’s
pursuits in attempting to force payment of the death benefit of Policy
No. LD0048212 paid to the Donald A. Campbell 2001 Trust under
the Policy, to the CFLP;

d. The Estate of F. Margaret Campbell did not benefit, and could not
have benefitted, and cannot now benefit, from Allen Campbell’s
pursuits in attempting to force payment of the death benefit of Policy
No. LD0048212 paid to the Donald A. Campbell Trust under the
Policy, to the CFLP;

e. The F. Margaret Gampbell 2011 Trust did not benefit, and could not
have benefitted, and cannot now benefit, from Allen Campbell’s
pursuits in attempting to force payment of the death benefit of Policy

No, LD0048212 paid to the Donald A. Campbell Trust under the
Policy, to the CFLP;

Page -95-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 97 of 401. PagelD #: 103

f, The F, Margaret Campbell Family 2011 Descendants’ Trust did not
benefit, and could not have benefitted, and cannot now benefit, from
Allen Campbell’s pursuits in attempting to force payment of the
death benefit of Policy No. LD0048212 paid to the Donald A.
Campbell 2001 Trust under Policy No. LD0048212, to the CFLP; and,

g. Any reasonable person standing in the shoes of Allen Campbell (who
is also a licensed, and currently active attorney-at-law in Alabama
and Louisiana) would have realized that there was no “claim” of the
CFLP to any sum paid under the Merrill Lynch Life Insurance
Company (formerly Monarch Life Insurance Company) Single
Premium Variable Life Insurance Policy No. LD0048212 to the
Donald A. Campbell 2001 Trust upon Donald A, Campbell’s death;

L. Regarding the Frivolous Conduct of Alen Campbell

Gid’s Request for the Court to Declare:

1. Gid requests that the Court declare that Allen Campbell be required to
restore to the Estate of F. Margaret Campbell, deceased, and to the F.
Margaret Campbell 2011 Trust and/or the F. Margaret Campbell 2011
Descendants Trust, all costs, expenses, experts’ fees, reasonable attorneys’
fees, extra-ordinary fiduciary fees, and all other costs incurred by said
entities in being required to respond to the statements and/or allegations
and/or claims and/or conduct of defendant Allen Campbell, including the
necessity of preparing and prosecuting the instant action for declaratory

judgment and other equitable relief, any of which are found to be that Allen

Campbell’s conduct:

a. Obviously serves or served merely to harass or maliciously injure

another party to the civil action or appeal or is for another improper

Page -96-

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 98 of 401. PagelD #: 104

purpose, including, but not limited to, causing unnecessary delay or

a needless increase in the cost of litigation; and/or,

b. Is not warranted under existing law, cannot be supported by a good
faith argument for an extension, modification, or reversal of existing
law, or cannot be supported by a good faith argument for the

establishment of new law; and/or,

C. Is conduct consisting of allegations or other factual contentions that
have no evidentiary support or, if specifically so identified, are not
likely to have evidentiary support after a reasonable opportunity for

further investigation or discovery; and/or,

d. Is conduct that consists of denials or factual contentions that are not
warranted by the evidence or, if specifically so identified, are not

reasonably based on a lack of information or belief; and,

2. That any such restoration ordered by the Court as prayed for herein to: the
Estate of F. Margaret Campbell, deceased, the F. Margaret Campbell 2011
Trust and/or the F. Margaret Campbell 2011 Descendants Trust, be in the

manner of:

a. A judgment entry ordering Allen Campbell to make payment of a

sum of money to said Estate and/or Trust(s}, and/or,

b. A judgment entry ordering that any sums to which defendant Allen
Campbell may be entitled through the Estate of F. Margaret
Campbell, deceased, and/or through the F. Margaret Campbell 2011
Trust or the F. Margaret Campbell 2011 Descendants Trust, be first
offset by the sums ordered to be restored to such Estate and/or Trust

by defendant Alen Campbell, and/or,
Page -97-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONFi: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 99 of 401. PagelD #: 105

c. An Order authorizing Gid or any successor fiduciary to choose to
pursue Allen Campbell for repayment of sums Allen Campbell took
from the F. Margaret Campbell 2011 Trust; and/or,

d. An Order authorizing Gid to assign any right of the F. Margaret
Campbell 2011 Trust or the F. Margaret Campbell 2011 Descendants
Trust, to recovery of sums from Allen Campbell, to any person or
entity of Gid’s choosing which may be in the best interests of the F.
Margaret Campbell 2011 Trust or the F. Margaret Campbell 2011

Descendants Trust, subject to approval of the Court; and,

e. Such other Order, as the Court deems is fair and equitable in the
premises.
3. Gid further requests that to the extent the Court may rule on any sums to

be due from Allen Campbell by reason of his frivolous actions in
connection with the matters set forth in this complaint, that the Court issue

a specific ruling regarding the allocation of any such sums to the several

parties hereto; and,

4, In order to lessen the continued serious adverse impact to the parties hereto
(other than Allen Campbell) being suffered, or which in the future may be
suffered by reason of Allen Campbell’s continuing frivolous conduct in
connection with the CFLP, the Estate of F. Margaret Campbell, deceased,
the F, Margaret Campbell 2011 Trust, the F. Margaret Campbell 2001
Descendants Trust, and any of the beneficiaries of such entities, Gid
requests the Court order that prior to Allen Campbell filing any additional
action related to any of the foregoing, he must present the same to the
Cuyahoga County Probate Court - prior to filing and commencing any

action in any way relating to these parties, and in any way connected to the

Page -98-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONFi#: 10957\WORKFLOW ID: 1238716

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 100 of 401. PagelD #: 106

assets, trust(s} or estate(s} of Donald A. Campbell and/or F. Margaret
Campbell, with any such action(s) requiring leave of and approval of the

Court before any such action may be allowed to be filed, or in any way

prosecuted.

claim for all of which is hereby made by plaintiff Egidijus Marcinkevicius as: Executor
of the Estate of F. Margaret Campbell, deceased, Successor Trustee of the F, Margaret
Campbell Family 2011 Trust and the F. Margaret Campbell Family 2011 Descendants
Trust, and as a General and Limited Partner of the Campbell Family Limited Partnership;

and for such further relief which the Court may deem fair and equitable in the premises.

/s/ Joseph M. Patton

Joseph M. Patton, Esq. (0043836)
25125 Detroit Road STE 120
Westlake OH 44145-2500
440-899-1900; 440-899-9199 fax
jpatton@jpattonlaw.com

Attorney for Egidijus Marcinkevicius, as: the Court-
Appointed Fiduciary of the Estate of F. Margaret
Campbell, deceased, Successor Trustee of the F,
Margaret Campbell Family 2011 Trust and the F.
Margaret Campbell Family 2011 Descendants Trust;
and, in said capacities, as a General and Limited
Partner of the Campbell Family Limited Partnership
and as a General and Limited Partner of the Campbell
Family Limited Partnership

Page -99-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 101 of 401. PagelD #: 107

List of Exhibits

Exhibit A, Campbell Family Limited Partnership Documents, dated variously April 9,
1997 through February 22, 2010, containing pages numbered 1 through
114, and further labeled “CFLP Records”;

Exhibit B, Donald A. Campbell 2001 Trust, dated July 2, 2001, containing pages
numbered 1 through 39, and further labeled Donald A. Campbell 2001

Trust,

Exhibit C, Campbell Family 2001 Descendants Trust, dated July 2, 2001, containing
pages numbered 1 through 31, and further labeled “Campbell Family 2004

Descendants Trust”:

Exhibit D, F. Margaret Campbell Will, dated April 19, 2011, containing pages
numbered 1 through 13, and further labeled “Last Will of F, Margaret

Campbell”;

Exhibit E, F. Margaret Camphell 2011 Trust, dated April 19, 2011, containing pages
numbered 1through 35, and further labeled “F. Margaret Campbell 2011

Trust”;

Exhibit F, F. Margaret Campbell 2011 Descendants Trust, dated April 19, 2011,
containing pages numbered 1 through 34, and further labeled “F. Margaret

Campbell 2011 Descendants Trust;

ExhibitG, | Monarch Life Insurance Company, Single Premium Variable Life Insurance
Policy LD0033874 selected documents, containing pages numbered 1
through 31 for all parts below, and further labeled “Policy LD0033874",
containing all the following documents, to-wit:

Part 1, pages 1 - 11, Application dated January 28, 1986,
1L.D0033874 Policy File Redacted pages 1-11,

Part 2, pages 12 - 13, Change of beneficiary to the Donald A. Campbell

Trust, dated 10/14/1993,
LD0033874 Policy File Redacted pages 83 - 84

Page -100-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 102 of 401. PagelD #: 108

Exhibit G, continued
Part 3, pages 14 - 16

Part 4, pages 17 - 22

Part 5, page 23

Part 6, pages 24 - 26

Part 7, pages 27 - 29

Part 8, pages 30- 31

Change of ownership to Donald A. Campbell & F.
Margaret Campbell, dated 07/31/1997,
LD0033874 Policy File Redacted pages 101 - 103

Change of ownership to the Campbell Family Limited
Partnership, dated 11/26/1997, (executed 09/30/1997},
LD0033874 Policy File Redacted pages 107 - 112

Don death certificate, dated 02/22/2010,
LD0033874 Policy File Redacted page 144

Life Claimant Statement - claiming death benefit in
behalf of the named beneficiary - the Donald A.
Campbell Trust, March 18, 2010,

LD0033874 Policy File Redacted pages 139 - 141;

Insurer calculation of Death Benefit for Policy
LD0033874 for check date of 04/30/2010,
LD0033874 Policy File Redacted pages 156 - 158;

Insurer transmission of death benefit and post-mortem
interest to the Donald A. Campbell Trust, dated April

29, 2010,
LD0033874 Policy File Redacted Page 159 and Page 171;

ExhibitH, Monarch Life Insurance Company, Modified Single Premium Variable Life
Insurance Policy LD0048212 selected documents, containing pages
numbered 1 through 27 for all parts below, and further labeled “Policy
LD0048212", containing all the following document, to-wit:

Part i, pages 1 - 7

Part 2, page 8

Application dated 07/22/1986,
LD0048212 Policy File Redacted pages 1 - 10;

Policy Issue Summary dated July 23, 1986,
LD0048212 Policy File Redacted page 11;

Page -101-

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 103 of 401. PagelD #: 109

Exhibit H, continued
Part 3, pages 9 - 10

Part 4, pages 11 - 13

Part 5, pages 14-19

Pari 6, page 20

Part 7, pages 21 - 23

Part 8, pages 24 - 25

Part 9, pages 26 - 27

 

Change of Beneficiary form dated July 25, 1993, with
confirmation letter dated October 14, 1993
LD0048212 Policy File Redacted pages 57 - 58;

Change of Ownership form, signed July 16, 1997,
LDG048212 Policy File Redacted pages 70 - 72;

Change of Ownership acknowledgment, etc.,
LD0048212 Policy File Redacted pages 85 - 90;

Don death certificate, dated 02/22/2010,
LD0048212 Policy File Redacted page 124;

Life Claimant Statement - claiming death benefit in
behalf of the named beneficiary - the Donald A.
Campbell Trust, March 18, 2010,

LD0048212 Policy File Redacted pages 140 - 142;

Insurer calculation of Death Benefit for Policy
LD0048212 for check date of 04/30/2010,
LD0048212 Policy File Redacted pages 137 - 138;

Insurer transmission of death benefit and post-mortem
interest to the Donald A. Campbell Trust, dated April

29, 2010,
LD0048212 Policy File Redacted pages 139 & 143;

Exhibit 1, Accounting prepared by Allen F. Campbell regarding the F. Margaret
Campbell 2011 Trust: Pages 1 through 6,

(which pages 1 through 6 are from Exhibit 2 attached to Allen

Campbell May 5, 2017 filed Brief in Opposition to Ava Havel, et al.’s

motion to remove Allen Campbell in Case No. 2017 ADV 224571);

Exhibit J, | Legier & Company bills, Pages 1 through 12,
(which pages 1 through 12 were addressed from Legier & Company
to Allen F. Campbell, for “Litigation Support Services”, which bills
were attached as Exhibit 1 to Ava Havel et al.’s Reply in Support of
their Motion to Remove Allen Campbell, etc., as filed with this Court
on May 22, 2017 in Case No. 2017 ADV 224571);

Page -102-

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:27\CONFH: 10957\WORKFLOW ID: 1238716

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 104 of 401. PagelD #: 110

Exhibit K Last Will & Testament of Donald A. Campbell, dated July 2, 2001,
containing pages numbered 1 through 14; and,

Exhibit L | Chart of the Campbell Estate Plan, single page.

 

 

 

 

Page -103-

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:33:21\CONF#: 10957\WORKFLOW ID: 1238716

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 105 of 401. PagelD #: 111

 

Campbell Family Limited Partnership Records

 

 

Exhibit A CFLP Records Page 1

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 106 of 401. PagelD #: 112

mo
+

LIMITED PARTNERSHIP AGREEMENT
OF
THE CAMPBELL FAMILY LIMITED PARTNERSHIP

THE PARTNERSHIP UNITS HAVE NOT BEEN

REGISTERED AND HAVE BEEN ISSUED OR SOLD IN

RELIANCE ON SECTION 1707.03(Q}) OF THE OHIO

REVISED CODE, AND MAY NOT BE SOLD OR

_ TRANSFERRED EXCEPT IN A TRANSACTION WHICH

. IS EXEMPT UNDER SUCH ACT-OR PURSUANT TO AN
¢ EFFECTIVE REGISTRATION UNDER SUCH ACT.

~~.
t
'

Exhibit A CFLP Records Page 2

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#; 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 107 of 401. PagelD #: 113

ARTICLE 1.
ARTICLE 2.

ARTICLE 3.

C

ARTICLE 4.

ARTICLE 5.

C
ARTICLE 6.

Exhibit A

DEFINITIONS ..... 0. ccc cc cc eet eee ener een eet bn tees -1-
FORMATION .. 0... cc eee ce ccc eee eee tt rete t nena -1-
2.1 Formation . 0... ec ee ee teen eee ee ~1-
2.2 Office: Place of Business: Agent: Trade Names .-...-- 1 eee eevee -2-
2.3 Intent to Supersede Statute 2.0.0... cee eee eee eens -2-
2.4 Commencement and Duration .. 0.00... eee eee nes -2-
2.5 Purposes of Partnership 6.0.0... . ccc e eee eee eee e eens 3-
(a) Manage Partnership Assets and Promote Harmony Among the
Partners .. cece eee ee eee ee eee -3-
(b) Purposes Allowed by The Act ..... ce eee eee eer teeny -4.
(c) Partnership’s Authority 01.0... 6. 02s eee eee eee eee -4.
CAPITAL ACCOUNTS; DISTRIBUTIONS TO PARTNERS ..........5. -7-
3,1 Capital Contributions ......... cece ee ete -]-
3.2 Capital Accounts 6.0.0. c cee eee teen eaes ~}-
3.3 Distributions to Partners... 0... ec tte eens ~8-
(a) Distributions of Cash . 2... ee eee eens -8-
(b) Estimated Taxes ..... 2... cece cere ete eet eet n enna -8-
ALLOCATION OF PROFITS AND LOSSES ........ 0020 c eee ee eee “9.
41 Allocation of Net Profits and Net Losses .......---.45. ee eeae -9-
42 Special Allocations 0.0.06. cece cee eee ee ete n eens ' 9.
43 Timing of Allocation 2.2... cece ee ee eee eens 9.
GENERAL PARTNERS; RIGHTS AND POWERS OF GENERAL
PARTNERS 2 li ccc cee cee ee eee eee ee eee eens -9-
5.1 General Partners ..... 2.0 c cence ee eee eee teeta -9.
5.2 Rights and Powers ...... 0. cee cence eee eee teens ~10-
5.3 Duties of General Partners: Not Required to Devote Full Time ... -13-
5.4 Limitations on Actions of General Partners .......-- 25s -e seus ~15-
5.5 Reliance of Third Parties on Authority of General Partners ...... ~16-
5.6 Tax Elections: Tax Matters Partner .... 0... cece eee eee tees ~16-
5.7 General Partners May Compete «1... 0.60 cee ee ete ~17-
58 Compensation of General Partner or Affiliate: Reimbursement of
EXpemseS . 20. cece tte ee eee ete eaten aes -17-
5.9 Appointment of Managing General Partner .... 2... sere serene -17-
5.10 Successor Managing General Partner «1... 2.6 e ee eee eee es -18-
5.11 Conflict of Interest 2.0... ee ee tee eens -18-
5.12 Meetings 2.0.2... cece ce ee tet ee eens -19-
5.13 Removal of General Partner... 0.0... cee ee te tees -19-
LIMITED PARTNERS: RIGHTS OF AND LIMITATIONS ON LIMITED
PARTNERS (2... ccc eee eee eee hee eee ene n nea -20-
(i)
CFLP Records Page 3

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 108 of 401. PagelD #: 114

oo,

6.1
6.2
6.3
6.4

6.5
6.6
6.7

Limited Partners .......0.00 + ee eee aeeeeee eee eueeeeeee

Additional Limited Partners ...-0 00-2 sere rece eee etter tee
Limited Partners May Compete ... 0-0 cece cence cere e ne eees
Limitations on Limited Partners: Liability for Breach of

AQTCOMENt 6... centre eee ttre renee

MeetingS 0.12... cee ce ete ee erent ete etn teas
Liabilities .. 00. ce cee ee eee nee eee teas

Conflict of Interest .. 0... eee eee eee ne tates

ARTICLE 7. TRANSFER OF PARTNERSHIP INTERESTS ..... 0.00002 e eres eee

7.1
7.2
73

7.4
e 45
7.6
7.7
7.8

79

No. Transfer of Partnership Interest ......-.--- 6052 eee eevee
Compliance with Securities Act of 1933 0.2.2... eevee reece
Permitted Transfers of Partnership Interests .......---sseeeees
(a) In General . 2... ccc ee eee eee nent enee
(b) ‘Transfers from Custodianships ......... 0s cee e eee eens

Transfers of Limited Partnership Interests ..........00+s eres

Transfers of General Partnership Interests ........- ee eereeee
(a) In General ........ cece eens ae bees eee aweee eee

{b) Sole Remaining General Partner ...... 6.6. - ee eee een eee
Admission of Transferee as Partner - Transfer of Limited

 

Partnership TnterestS .. 0c eee eee ene
Admission of Transferee as Partner - Transfer of General
Partnership Interests .. 0... 0.6 e eee eee ee een ences
Allocations and Distributions With Respect to Transferred
Partnership Interests... 6.0 cc et ee eee een nee wee

Effect of Transfers and Admissions in Violation of this Article

ARTICLE 8. WITHDRAWAL, DEATH, INCOMPETENCY OR DISSOLUTION OF A
GENERAL PARTNER ....-..-000000000) bees eeee ener teen eas

8.1

82

(

Exhibit A

Partner
(a) In General 2.0... cece eee tte ene
(b) Withdrawal of Sole Remaining General Partner ...........

Withdrawal of a General Partner 2... 0. ees

 

(a) In General 0... ccc ce erent eee e trees

(b) Sole Remaining General Partner ..... 0-04 ee eee encase
(c) Death, Bankruptcy, Liquidation, Ete, of a General Partner ....

(d) ‘Treatment of a General Partner Who Withdraws ...........

(e) No Other Withdrawal Permitted 1.0.0... . 0. eee ee cence

(f) Withdrawal in Violation of Agreement .....-....sseeeees

Dissolution of Partnership Upon a Withdrawal ofa General

(c) General Partner’s Withdrawal Constitutes a Breach of this

ABFECMERt . 6. eee eee eee eee nett tet e tnt
(d) Appointing Successor General Partners ........-+--seeees
(e) Continuing the Partnership .......0. 56-0 e seer eee eens

ARTICLE 9. TERMINATION, DISSOLUTION AND LIQUIDATION OF THE
PARTNERSHIP

(ii)
CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

aw eae eee ae ee aa a ea ee

eer eee ee ee ek he a a ee

-20-
-20-
-20)-

-20-
-21-
-22-
-22.

-30-
-30-
-30-
-31-
~31-

-31-
-32-

-32-

Page 4

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 109 of 401. PagelD #: 115

—,

i

ARTICLE 10.
ARTICLE 11.

ARTICLE 12.

ARTICLE 13.

ARTICLE 14.

Exhibit A

9.1 Events of Dissolution .. 0.0.06. cee eee eee etree eens -32-
9.2 Liquidation 2... ccc eee eee ete ene nna -33-
9.3 Election of Liquidating Trustee 2... 6.0 eee eee ee eee -34.
94 Statements 2... ce ee ete ee ee tee ence nee eee’ ~34-
AMENDMENT OF THE AGREEMENT .......--0 ee ee cee eee eens -35-
10.1 Amendments by General Partners ...... 6-0 e ee etn e ree teens -35-
10.2 Other Amendments ......... 06. eee eee eens -36-
POWER OF ATTORNEY .... 0. ccc eee eee ett ne eee en enane ~36-
ILJ Grant of Power 1.0.0.0 0 0c eee cee eee ener e eens -36-
11.2 Irrevocability of Power ....... beeen ee ete eee n ere eee nena -37-
PROTECTION OF PARTIES 2.00.0... 0c cee eee eee eee tere e eee -37-
12.1 General Indemmification .. 0... ce ete nee -37~
12.2 Liability of the General Partners . 0... ee eee eee -38-
12,3 Limited Liability of Limited Partners .......-.-- sees sence ees -38-
(a) Partnership Losses and Debits ....---- ee cee eee renee nee -38-

(b) Negative Capital Accounts ....... 000s ese ee ee eee eens ~39-
ALTERNATIVE DISPUTE RESOLUTION ("ADR") ........+--+- tae BO
13.1 Agreement to Use Procedure ... 1.0.0.2 eee ene cence eee ~39-
13.2 Initiation of Procedure 1.1... 6. cee et tenn naes -39-
13.3 Direct Negotiations 2.0.2.6. pee ee eee teen eens -40-
13.4 Mediator Selection «0... 6... cece eee nett nent e en nenee -40-
13.5 Mediation Time and Place ........ cece eee eee ete -41-
13.6 Information Exchange 2.1.2... 0c cee enter eee eee -41-
13.7 Summary of Views ..... 06 ce eee eee eee eee n eens -44-
13.8 Parties to be Represented 21... -.. 0c cece cere eee eens a. “Al
13.9 Conduet of Mediation ....... 0.0. cece eee eee ete 42.
(a) Mediation Format ......- 6.0. e cence eee eet eens -42-

(b) Commitment to Participate in Mediation in Good Faith ..... -42-

13.10 Termination of Procedure ..... 0... cece eee een eas ~42-
(a) Procedure to Terminate Mediation ........-.00eeeeeeees -42-

(b) If Dispute is Not Resolved ....... 60. cece cere eee -43-

13.11 Additional Proceedings ........ 00.2 e ccc eee eee e ene -43-
13.12 Mediation Fees: Disqualification... 0.06.6. e ee cette eee -43-
13.13 Confidentiality 0.0... 0. cee tee ett nes -43.
MISCELLANEOUS 3... ccc eee eee ee tenet e eee -44.
14.1 Successors in Interest 2.2... ee tte eens -44.
14.2 Entire Agreement . 0... 6. ccc ce eet ete eens -44.
14.3 Provisions Severable .....0.0 0.0 ec ee etree ee eee ~44.
14.4 Counterparts 2... eee ee eee ett e ens -44.
14.5 Governing Law 2. ec eee ett e tees -45-
14.6 Gender: Captions .. 0... cece eet teenies ~45-
14.7 No Partition of Partnership Property ...... 00-0 ce eee eee e ees ~45-

(iii)
CFLP Records Page 5

 

 

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 1095 7\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 110 of 401. PagelD #: 116

 

_. 14.8 Notices 0... ccc ee eee ee eee terete -45-
f 14.9 Investment Representations .....-.6-- eee eee etree nee ~46-
, 14.10 Binding Agreement ......-.. 0 ce eee eee tee eee rer teteaee ~47-
14.11 Confidential Information ......00. 0 cece eee eee eee -47-
(a) Partnership Information ....---- 60ers eee e eee eres -47-
(b) Agreement to Keep Information Confidential .......--.--- -47-
SCHEDULE A
THE CAMPBELL FAMILY LIMITED PARTNERSHIP ........ -50-
SCHEDULE B
THE CAMPBELL FAMILY LIMITED PARTNERSHIP ........ -§1-
EXHIBIT 1 oo. ee ccc cet eee cent e eee n terete ener ea enaeene -52-
EXHIBIT 2
eke e ee eee eee net eee e ee eee eee eee penne etree eet TERE -60-
C
C
(iv)
Exhibit A CFLP Records Page 6

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#. 1095 7\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 111 of 401. PagelD #: 117

( . LIMITED PARTNERSHIP AGREEMENT
OF

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

THIS LIMITED PARTNERSHIP AGREEMENT (this "Agreement") is made and

.
entered into this q (e day of Val p RI i , 1997, by and among
Donald A. Campbell and F. Margaret Campbell, as the initial general partners (the

“General Partners"), and Donald A. Campbell and F. Margaret Campbell as the initial

limited partners (the “Limited Partners").

ARTICLE 1. DEFINITIONS

Those capitalized words and phrases used in this Agreement as to which definitions

are contained in Exhibit 1 hereto shall have the meanings set forth in Exhibit 1, attached

' hereto and made a part hereof, and those capitalized words and phrases used in this
Agreement as to which definitions are not contained in Exhibit 1 hereto shall have the
meanings set forth near such words and phrases the first time they are used in this

Agreement in capitalized form, and such meanings shall be equally applicable to both the

singular and plural forms of such words and phrases.

ARTICLE 2, FORMATION

2.1 Formation. The parties hereby form a limited partnership under the Act and
any successor statute governing the operation of a limited partnership in Ohio. Promptly
upon the execution of this Agreement, the Managing General Partner shall do or cause to
be done all such filing, recording or other acts as may be necessary or appropriate from time
to time to comply with the requirements of law for the formation and operation of a limited
partnership in the State of Ohio and any such requirements in any other jurisdiction in

Exhibit A CFLP Records Page 7

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronicatly Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 112 of 401. PagelD #: 118

o which the Partnership may do business. All costs incurred by the Managing General Partner
or by the General Partners in connection with the foregoing, including, without limitation,
legal fees in connection therewith, shall be expenses of the Partnership and shall be

reimbursed promptly by the Partnership upon the completion of such action.

2.2 Office: Place of Business: Agent: Trade Names. The location of the registered

office of the Partnership ("Office") shall be as indicated on Schedule A attached hereto,
which Office may but need not be located in Ohio. The Managing General Partner may
change the location of the Office, establish additional offices or places of business of the
Partnership or enter into such contracts or hire such agents in such other locations, inside

and outside of the State of Ohio, as the Managing General Partner may deem necessary or

 

desirable in the conduct of the business of the Partnership. The registered agent of the

. Partnership for service of process shall be as indicated on Schedule A, and the address of

fo

the business office of the registered agent shall be the same as that of the Office. The

Partnership may adopt such trade or business name(s) as the Managing General Partner

shall consider appropriate.

2.3. Intent to Supersede Statute. The parties hereby form the Partnership under

the Act; provided however it is the intention of the Partners that the terms of this

Agreement control all the activities of the Partnership. To the extent the Act permits this

Agreement to supersede the Act, this Agreement shall control.

2.4 Commencement and Duration. The Partnership shall commence upon this
Agreement being executed and the Certificate of Limited Partnership (the "Certificate")
being filed (the “Commencement Date"), and shall continue until December 31 of the year
which is forty (40) years following the year in which the Commencement Date occurs, unless

earlier terminated by operation of law or by the provisions of this Agreement (the

2.
Exhibit A CFLP Records

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 8
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 113 of 401. PagelD #: 119

( 7 "Partnership Term"). The Partnership will not conduct any business prior to the

Commencement Date.

2.5 Purposes of Partnership.

The purposes of the Partnership (the “Partnership Purposes") are to make a net
profit, increase wealth, and provide a means for the Family to become knowledgeable of,
manage, and preserve Family Assets. ‘To accomplish the Partnership Purposes the

Partnership will be managed with a view toward accomplishing the following and with the

following authority:

(a) Manage Partnership Assets and Promote Harmony Among_the

Partners. The Partnership will be managed so as to:

(i) resolve any disputes that may arise among the Family to
preserve family harmony and avoid litigation expense and

C . problems;

 

(ii) control Family Assets;

(iii) consolidate fractional interests in Family Assets;
(iv) increase Family wealth;

(v) establish a method by which annual gifts may be made without
fractionalizing Family Assets; -

(vi) continue the ownership of Family Assets and restrict the right
of any non-Family person to acquire interests in Family Assets;

(vii) provide protection to Family Assets from future creditor claims
against Family members;

(viii) prevent a Family member’s interest in the Partnership being
transferred because of a failed marriage;

(ix) provide flexibility in business planning not available through
trusts, corporations, or other business entities;

-3.
Exhibit A CFLP Records Page 9

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 114 of 401. PagelD #: 120

(x) facilitate the administration and reduce the cost associated with
a family member's disability or probating a family member's

estate; and

(xi) promote the Family's knowledge of and communication about
Family Assets.

(b) Purposes Allowed by The Act, The Partnership is authorized to

engage in all business permitted by the Act. If the Partnership qualifies to do business in
a foreign jurisdiction, it may transact all business permitted in that jurisdiction. There is no
jurisdictional restriction upon the Partnership’s property or activity.

(c) Partnership’s Authority. To accomplish the Partnership Purposes, the

Partuership’s authority throughout the Partnership Term includes but is not limited to the

following:
(i) Real Estate.
(A) Engaging in the real estate business;

(B) Acquiring, owning, holding, developing, and operating
real estate properties, either as operator, managing
agent, principal, agent, partner, stockholder, syndicate
member, associate, joint venturer, participant, or

otherwise;

(C) Investing in and raising funds for real estate
development and operation;

(D) Purchasing, constructing, acquiring, owning, developing,
operating, leasing, mortgaging, pledging, selling, or
otherwise disposing of buildings, fixtures, and
improvements; and

(E) Doing anything necessary or incident to the real estate
business.

(ii) Stocks and Bonds. Purchasing, selling, investing, and dealing in
the following: stocks, common or preferred, bonds, evidences of

_ indebtedness of any Person, domestic or foreign, bills of
exchange and commercial paper, notes, debentures, loans,

mortgages, common trust funds, or other securities (including,

who
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONFi#: 10957\WORKFLOW ID: 1238714

Page 10

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 115 of 401. PagelD #: 121

( without limitation, short sales and on margin, and for such
purposes the Partnership may maintain and operate margin
accounts with brokers and may pledge any securities held or
purchased by the Partnership with such brokers as security for
loans and advances made to the Partnership) or property, real
or personal, including gold, silver, grain, cotton, and other
commodities and provisions usually dealt on exchanges or over-

the-counter markets.

(iii) Business Entities,
(A) Investing Partnership Property or carrying on a trade or
business and form all types of business entities or trusts;
or

(B) Acquiring general or limited partnership interests in a
partnership, membership interests in a limited liability
company or a joint venture, shares in a corporation, or

interests in any syndication.

; ” (iv) Farm and Ranch.
C (A) Engaging in farming and ranching;

(B) Acquiring, owning, holding, developing, and operating

“ farm and ranch properties, either as operator, managing
agent, principal, agent, partner, stockholder, syndicate

member, associate, joint venturer, participant, or

otherwise;

(C) Investing in and raising funds for farming and ranching;

(D) Purchasing, constructing, acquiring, owning, developing,
operating, leasing, mortgaging, pledging, selling, or
otherwise disposing of craps, livestock, and facilities; and

(E) Doing anything necessary or incident to farming and
ranching.

(v) Conveyances. To buy, sell, lease, and deal in services, personal
property, and real property.

(vi) Investments. Engage in any other trade, business, or investment
activity.

~ (vii) Oil and Gas. Buying, selling, trading, exchanging, acquiring,
transferring, assigning, leasing, developing, managing, and

-5-
Exhibit A CFLP Records Page 11

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 74:34:48\CONF#: 10957\WORKFLOW ID: 1238774

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 116 of 401. PagelD #: 122

( operating oil, gas, and other mineral interests, either alone or
together with others.
(viii) Other Lawful Business Enterprise. Operating any lawful
business enterprise that accomplishes other Partnership
Purposes,

(ix) Guaranties. Guaranteeing the financial transactions of others,
with or without charging a fee.

(x) Investments. Investing and reinvesting any Partnership Property
or income until the end of the Partnership Term.

 

(xi) Depreciable Property. Purchasing, leasing, acquiring, selling, or
disposing of machinery, equipment, buildings, and other

depreciable property.

(xii) Acquiring Partnership Property. Purchasing, acquiring, holding,

operating, selling, leasing, or disposing of full or fractional
interests in improved or unimproved real and personal property.

(xiii) Lending, Borrowing and Raising Money. Lending money, and

borrowing or raising money by:

(A) Issuing, accepting, endorsing, or executing notes, drafts,
.’ pills of exchange, warrants, bonds, debentures,

instruments or evidences of indebtedness;

‘(B) Securing the indebtedness by mortgage, pledge, transfer,
or assignment in trust of all or any part of the

Partnership Property; and

(C) Selling, pledging, or disposing of the Partnership's
obligations.

 

(xiv) Operating Offices. Operating one or more offices, leasing or
acquiring office space, engaging personnel, and doing all things

necessary to operate the office.

(xv) Insurance, Carrying insurance that the General Partners deem
necessary aud appropriate.

(xvi) Entering into Contracts. Making, entering into, delivering and
performing ali contracts, agreements, or undertakings.

. -6-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 12
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 117 of 401. PagelD #: 123

(xvii) Paying Expenses and Other Acts. Paying all costs and expenses

and performing all acts deemed appropriate by the General
Partners to carry out the Partnership Purposes.

oo,

ARTICLE 3, CAPITAL ACCOUNTS; DISTRIBUTIONS TO PARTNERS
3.1 Capital Contributions. Each Partner has made a Capital Contribution to the
Partnership of all of his right, title and interest in and to the property as described in

Schedule B attached hereto and made a part hereof and in exchange therefor shall receive
Schedule

 

that number of General Partner Units and/or Limited Partner Units as set forth in

B.

bet

3.2 Capital Accounts.

(a) The Partnership shall maintain for each Partner a separate Capital

Account in accordance with Section 1.704-1(b) of the Treasury Regulations and the

C principles set forth in Exhibit 2 attached hereto and made a part hereof. The determination
of the Partners’ Capital Accounts, and any adjustments thereto, shall be made consistent
with tax accounting and other principles set forth in Section 704(b) of the Code and
applicable Treasury Regulations thereunder.

(b) Except as otherwise provided in this Agreement, no Partner shall
demand or receive a return of his Capital Contributions or withdraw from the Partnership.
Under circumstances requiring a return of any Capital Contributions, no Partner shail have
the right to receive property other than cash except as may be specifically provided herein.

(c) No Partner shall receive any interest, salary or drawing with respect
to his Capital Contributions or his Capital Account or for services rendered on behalf of the

Partnership or otherwise in his capacity as a Partner, except as otherwise provided in this

( Agreement,

-7-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:34:48\CONF#: 1{0957\WORKFLOW ID: 1238714

Page 13

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 118 of 401. PagelD #: 124

( - (d) No Limited Partner shall be liable for the debts, liabilities, contracts
or any other obligations of the Partnership. Except as otherwise provided by the Act, a
Limited Partner shall be liable only to make his Capital Contributions and shall not be
required to lend any funds to the Partnership or, after his Capital Contributions have been

paid, to make any additional Capital Contributions to the Partnership.

(e) For purposes of computing the amount of any item of income, gain,
deduction or joss to be reflected in the Partners’ Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes, taking into account any

adjustments required pursuant to Section 704(b) of the Code and the applicable Treasury

Regulations thereunder as more fully described in Exhibit 2.

( 3.3. Distributions to Partners,
(a) Distributions of Cash. Distributable Cash may be distributed to the

Partners at such times as the Managing General Partner may determine. Any distributions

of Distributable Cash shall be distributed to the Partners in proportion to their Percentage
Interests. | .

(b) Estimated Taxes. Notwithstanding the foregoing provisions of this Section

3,3, the Partnership shall within sixty (60) days after the end of each Fiscal Year make cash

distributions to the Partners in proportion to their Percentage Interests until each Partner

shall have received distributions equal to the product of (i) the Assumed Tax Rate (as

hereinafter defined) for that Fiscal Year and (ii) the Net Profits of the Partnership minus

the Net Losses of the Partnership for that Fiscal Year. For purposes of the preceding

( sentence, "Assumed Tax Rate" means the highest effective marginal federal, state and local

income tax rate prescribed for individuals in a Fiscal Year in the city and state in which a

-8-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238744

Page 14

 
 

 

a
. ‘

i

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 119 of 401. PagelD #: 125

majority of the then Partners have their principal residence {taking into account the
deductibility of state and local income taxes for federal income tax purposes).
ARTICLE 4, ALLOCATION OF PROFITS AND LOSSES

41 Allocation of Net Profits and Net. Losses. The Net Profits and Net Losses of

the Partnership for any Fiscal Year shall be allocated to the Partners pro-rata based upon

 

their Percentage Interests. Any allocation to a Partner of a portion of the Net Profits or

Net Losses of the Partnership shall be a proportionate part of each item of income, gain,

loss, deduction or credit that is earned, realized or available by or to the Partnership for

federal income tax purposes.
4.2 Special Allocations. Notwithstanding any provision to the contrary contained

in this Article 4, the special allocatious set forth in Exhibit 2 shall in all events apply “v.

“ determining the allocation of Net Profits and Net Losses among the Partners and shall be

made prior to the allocations required under Section 4.1 of this Article 4.

4.3 ‘Timing of Allocation. Except as otherwise expressly provided herein, all

allocations of Net Profits and Net Losses shall be made as of the last day of each Fiscal:

Year of the Partnership.

ARTICLE 5. GENERAL PARTNERS; RIGHTS AND POWERS OF GENERAL
PARTNERS

5.1 General Partners, The General Partners shall have full, exclusive and complete
authority and control in the management of the Partnership business with all rights and
powers generally conferred by the Act or necessary or advisable and consistent therewith
and with the provisions of this Agreement, Subject to the provisions of this Agreement, if
there is more than one General Partner, no General Partner shall take any action on behalf

of the Partnership unless such action has been approved by the General Partners holding

-9-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDMUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238744

Page 15

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 120 of 401. PagelD #: 126

a majority of the General Partnership Interests in the Partnership. Notwithstanding the
preceding sentence and except as otherwise provided herein, if one of the General Partners
has been designated as the Managing General Partner, such Managing General Partner may
act on behalf of the Partnership as set forth in Section 5.9 hereof.

5.2 Rights and Powers. The General Partners may take any action permitted by
this Agreement and the Act to accomplish the Partnership Purposes, including, by way of
illustration but not by way of limitation, the following:

(a) Selling, exchanging, assigning, conveying, leasing, and transferring legal

and equitable title to the Partnership Property on terms and conditions deemed reasonable

by the General Partners;
(b) Acquiring, utilizing for Partnership Purposes, and operating, improving,

and developing any Partnership Property;

(c) Retaining, without liability, any property in the form it is received

without regard to its productivity or the proportion that any one asset or class of assets may

 

bear to the whole;
(d) Registering or taking title to assets of the Partnership in the

Partnership’s name or as Trustee, with or without disclosing the identity of his or ber
principal; or permitting any securities to be registered in "street name" under a custodial

arrangement with an established securities brokerage firm, trust department, or other

custodian;

(e) Borrowing money, financing, refinancing, or otherwise incurring

obligations for the Partnership’s account and pledging, mortgaging, and granting a security

interest in any Partnership Property;

-10-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 12387714

Page 16
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 121 of 401. PagelD #: 127

(f) Carrying out the Partnership Purposes through other partnerships,

“™,

corporations, limited liability companies, or other entities;

(g) Compromising claims against the Partnership.

(h) Making any election under any tax law in the manner the General
Partners deem advisable, the election or failure to elect of which may not result in any cause
of action against the General Partners;

(i) Executing and accepting any instrument, conveyance, or agreement

incident to the business of the Partnership or the Partnership Property without the Partners’

 

joinder, ratification, or consent;

Gj) Paying all Partnership debts, obligations, and expenses;

(k) Performing the Partnership’s obligations, and exercising all the
( | Partnership’s rights, under any agreement to which the Partnership or its nominee is a party.
() Loaning funds to any Partner on terms and conditions deemed

reasonable;

(m) | Advancing any monies to the Partnership required for Partnership

Purposes, but with no obligation to do so;

(n) Acquiring and determining amounts of insurance coverages required
by the Partnership Purposes, property, or business, and maintaining any insurance coverage
deemed necessary or appropriate, in such amounts and of such types as shall be determined,
including but not limited to public liability insurance coverage and insurance coverage

covering the indemnification by the Partnership provided in Section 12.1 hereof.

(0) Entering into contracts and business undertakings to further the

{ Partnership Purposes;

-{1-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 17
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 122 of 401. PagelD #: 128

“ (p) Opening and maintaining bank and investment accounts and
arrangements, drawing checks and other orders for paying money, and designating
individuals with authority to sign or give instructions with respect to those accounts and
alrangements;

(q) Maintaining the Partnership Property in good order;
{r) Collecting sums due the Partnership;

{s) Investing and reinvesting property to accomplish the Partnership

Purposes;

(t) Distributing Distributable Cash subject to other provisions of this

Agreement;

(u) Executing and filing certificates~ or instruments as required or

permitted by the Act and any other laws of Ohio or any other jurisdiction where the

oo

Partnership does business;

(v) Withholding any funds due a Partner who is a foreign person as may

be required by the Code and applicable Treasury Regulations;

(w) Performing any and all acts necessary to pay any and all organizational
expense incurred in the creation of the Partnership and in raising additional capital,
including without limitation broker’s commissions, legal and accounting fees (it being
understood that all expenses incurred in the creation of the Partnership and the
commencement of the Partnership business shall be borne by the Partnership); and
compromising, arbitrating or otherwise settling or adjusting claims in favor of or against the

Partnership and commencing or defending litigation with respect to the Partnership or any

assets of the Partnership as deemed advisable, all or any of the above matters being at the

-12-

Exhibit A CFLP Records Page 18

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 123 of 401. PagelD #: 129

~ expense of the Partnership, and executing, acknowledging and delivering any and ail

instruments to effect any and all of the foregoing;

(x) Having any kind of dealing with any other person (including lending
money to, borrowing money from, selling or leasing assets or services to, and purchasing or
leasing assets or services from), any Partner or Affiliate of a Partner, any trust or estate of
which any Partner or Affiliate of a Partner is a beneficiary or to which any Partner or
Affiliate of a Partner stands in any fiduciary relationship, or any corporation or business
enterprise which is owned or controlled, or affiliated with any Partner or Affiliate of a
Partner, or is a corporation or business enterprise in which any Partner or Affiliate of a
Partner may have an interest as a shareholder, officer, director, partner, manager, member
or proprietor; and any profits or income earned by such Partnet or Affiliate of a Partner or

entity as the result of such transaction shall belong to such Partner or Affiliate of a Partner

or entity and not to the Partnership;

{y) Establishing Partnership offices at such places as may be appropriate,
hiring Partnership employees, obtaining the services of independent contractors and
consultants, engaging counsel, and otherwise arranging for the facilities and personnel
necessary to carry out the purposes and business of the Partnership, the cost and expense

thereof and incidental thereto to be borne by the Partnership; and

(z) Arranging for a facsimile signature for the General Partners for the
purpose of executing such checks or other writings or legal instruments as may be necessary

or desirable in the Partnership business.

53 Duties of General Partners: Not Required to Devote Full Time. Each

General Partner shall be under a fiduciary duty to manage or cause to be managed the

affairs of the Partnership in such prudent and businesslike manner as the General Partner
-13-
exhibit A CFLP Records Page 19

2020ADV251147\dJudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 124 of 401. PagelD #: 130

C determines in its discretion, exercised in good faith, to be in the best interests of the
Partnership. Each General Partner shall devote such time to the Partnership’s affairs as the
General Partner shall in the General Partner’s discretion exercised in good faith determine
is reasonably necessary for the conduct of such affairs; provided, however, that it is expressly
understood and agreed that no General Partner shall be required to devote the General
Partner’s entire time or attention to the business of the Partnership.

In carrying out the General Partner’s duties and obligations created by this

Agreement, the General Partners shall:

 

 

(a) Obtain and maintain such public liability, hazard and other insurance

as may be deemed necessary or appropriate by the General Partners;

 

(b} Deposit all uninvested funds of the Partnetship in one or more
C. separate bank accounts with such banks or trust companies as the General Partners may
designate (withdrawals from such bank accounts to be made upon such signature or
signatures as the General Partners may designate), provided that this provision shall not

limit any discretion or authority conferred on the General Partners in Section 5.2;
(c) Make available for inspection and copying at the reasonable request
and expense of any Partner (or that Partner’s duly authorized representative) during

ordinary business hours at the Office of the Partnership all of the following:

(i) a current list of the full name and last known business or
residence address of each Partner, separately listing and
identifying, in alphabetical order, the General Partners and the

Limited Partners:

(ii) a copy of the Certificate, all certificates of amendment thereto,

and all certificates of merger filed in mergers in which the

Partnership was the surviving partnership, together with

\ executed copies of any powers of attorney pursuant to which
~ any certificate has been executed;

. -14-
Exhibit A GFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 20

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 125 of 401. PagelD #: 131

( (iti) copies of the Partnership’s federal, state and local income tax
returns and reports for the four most recent years; and

(iv) copies of this Agreement, of merger agreements in connection
with mergers of which the Partnership was the surviving
partnership, and of any financial statements of the Partnership

for the four most recent years.

(d) Maintain complete and accurate records of all properties owned or

 

leased by the Partnership and complete and accurate books of account (containing such

information as shall be necessary to compute allocations and distributions), and make such

 

~ records and books of account available for inspection and copying at the reasonable request’

and expense of any Partner (or that Partner’s duly authorized representative) during

ordinary business hours at the Office of the Partnership;

(e) | Cause to be prepared and distributed to all Pariners as soon as

C practicable after the end of the Partnership’s fiscal year:

 

(i) A statement of cash receipts and disbursements;
Gi) A statement of income for such year;

(iii) A balance sheet as of year end; and

(iv) A statement showing all information required by the current
and former Partners for preparation of their income tax returns;

(f) Cause to be filed the Certificate and such other certificates and do

such other acts as may be required by law to qualify and maintain the Partnership as a

limited partnership under the Act; and
(g) Cause Schedule B to be amended from time to time as required by

this Agreement.

54 Limitations on Actions of General Partners. Notwithstanding the general

authority conferred on the General Partners pursuant to Sections 5.1 and 5.2, if there is

-15-
Exhibit A CFLP Records

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 21
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 126 of 401. PagelD #: 132

4 : more than one General Partner (even if one of such is designated as a Managing General
Partner), the General Partners shall take the following actions only upon the approval of
ihe Partners owning 100 percent of the Percentage Interests in the Partnership:

(a) Dissolve and liquidate the Partnership subject to and pursuant to the
provisions of this Agreement on the basis that it is no longer profitable, feasible or
advantageous to operate the business of the Partnership; or

(b) Take any action or make any transfer of an interest in the Partnership

that would effect a termination of the Partnership within the meaning of Section 708 of the

: ; Code.
|
5.5 Reliance of Third Parties on Authority of General Partners. No financial

institution or any other person, firm or corporation dealing with any General Partner shall

( be required to ascertain whether such General Partner is acting in accordance with this

 

Agreement, but such financial institution or such other person, firm or corporation shal! be

protected in relying solely upon the acts and assurances of and the execution of any

instruments by such General Partner.

5.6 ‘Tax Blections: Tax Matters Partner. The General Partners shall have the

 

exclusive right to make and determine, in the sole discretion of the General Partners, all
options and elections with respect to the Code. As an example of, but not in limitation of,
the general authority conferred by the preceding sentence, the General Partners shall
determine whether and when to make or revoke the election under Code Section 754, The
General Partners (or one of their number designated by them from time to time for this
purpose) shall be the "tax matters partner” (as defined in Code Section 6231) and shall be
authorized and required to represent the Partnership (at the Partnership’s expense) in

connection with all examinations of the Partnership’s affairs by tax authorities, and to

~16-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 22

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 127 of 401. PagelD #: 133

expend Partnership funds for professional services and costs associated therewith. The tax

 

matters partner shall provide all notices and perform all actions required of a tax matters
partner under Subchapter C of Chapter 63 of the Code. Notwithstanding the above, the
General Partners shall not have the authority to agree on behalf of any Limited Partner to
an extension of time for assessment under Code Sections 6501(c)(4) or 6229(b)(1)(B).
5.7 General Pariners May Compete. The Partners hereby acknowledge that the
General Partners may from time to time engage in business enterprises similar to the
business of the Partnership and competitive with the business of the Partnership without
restriction and with no obligation to account to the Partnership or to the Partners for such

activities. The General Partners are not obligated to offer business opportunities to the

Partnership or to other Partners. .,

C : 5.8 Compensation of Genera! Partner or Affiliate: Reimbursement of Expenses.

The General Partners, acting on behalf of the Partnership, may pay a management fee or
other compensation to any General Partner or to any other Partner or Affiliate of any
Partner for services rendered in managing the Partnership and conducting the business of
the Partnership. The amount of any such management fees or other compensation shall be
such amounts as are deemed reasonable by the General Partners. Ali expenses of any
General Partner or any other Partner or Affiliate of any Partner incurred in connection with
managing the Partnership and conducting the business of the Partnership shall be

reimbursed by the Partnership, or, if billed directly to the Partnership, shall be paid by it.

59 Appointment of Managing General Partner. Donald A. Campbell is

appointed as the Managing General Partner. The general management and final

determination of all questions relating to the ordinary and usual day-to-day business affairs

and business policies of the Partnership shall rest with the Managing General Partner.

-17-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957IWORKFLOW ID: 1238744

Page 23
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 128 of 401. PagelD #: 134

. Additionally, specific duties and functions are assigned to the Managing General Partner

ry

pursuant to the provisions of Sections 3.3(a), 5.1, 5.12, 6.5 and 11,1 of this Agreement. Any
action taken by the Managing General Partner in accordance with the immediately
preceding two sentences shall constitute the act of, and serve to bind, the Partnership. The
management, operation, and development of the business affairs of the Partnership shall be
at the risk of the Partnership and not at the risk of the Managing General Pariner, except
to the extent of the Managing General Partner’s General Partnership Interest in the
Partnership. The Managirig General Partner is hereby authorized to execute and deliver
ou behalf of and in the name of the Partnership all contracts, instruments and documents

which the Managing General Partner deems necessary or appropriate in furtherance of the

Partnership’s affairs.

C 5.10 Successor Managing General Partner. In the event that Donald A. Campbell

shall become unwilling or unable to continue to serve as Managing General Partner for any
reason, then the General Partners, by a vote of the General Partners holding a majority of
the General Partnership Interests in the Partnership, shall designate a new Managing
General Partner,

5.11 Conflict of Interest. A General Partner shall not be disqualified from dealing
or contracting with the Partnership as a vendor, purchaser, employee, agent or otherwise.
Provided that the terms of any such transaction, contract or act are no less favorable to the
Partnership than those the Partnership may obtain from unrelated third parties, (a) no
transaction, contract or act of the Partnership shall be void or voidable or in any way
affected or invalidated by reason of the fact that any General Partner or any relative of any

General Partner, or any firm of which any General Partner or any relative of any General

(
Partner is a shareholder, director, member, manager, trustee or partner, or any trust of
-18-
Exhibit A CFLP Records Page 24

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:-48\CONF#: 1095 7\WORKFLOW ID: 1238714

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 129 of 401. PagelD #: 135

which any General Partner or any relative of any General Partner is trustee or beneficiary,

oy

is in any way interested in such transaction, contract, or act and (b) no General Partner shall
be accountable or responsible to the Partnership for, or in any respect to, any transaction,
contract, or act of the Partnership in which such General Partner is interested for any gains
or profits directly or indirectly realized by such General Partner therefrom.

5.12 Meetings. Meetings of the Partners shall be called by the Managing General
Partner. The purpose of such meetings shall be to consider any matters for which the
Partners may vote as set forth in this Agreement. A list of the names and addresses of all

Partners shall be maintained as part of the books and records of the Partnership and shall

 

be made available on request to any Partner or his or her personal representative at that

Partner’s cost.

5.13 Removal of General Partner. A General Partner may not be removed unless

 

oo

 

there is at least one remaining General Partner or a successor General Partner as provided
in Article 8 hereof. Subject to the provisions of this Agreement, including the first sentence
of this Section 5.13, a General Partner will, however, be removed upon at least a majority-
in-interest of all Partnership Interests owned by the Partners other than the General Partner
being removed agreeing if (i) a General Partner materially breaches the General Partner’s
obligations and does not cure, or commence and diligently prosecute curing, the breach
within 90 days after notice of the breach by any Limited Partner, or (ii) a General Partner

commits any act of fraud or intentional misconduct. If a General Partner is removed for

 

any reason, the General Partner Units held by the General Partner being removed must be

sold by the removed General Partner and purchased in accordance with Article 8 of this

( Agreement.

-19-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 25

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 130 of 401. PagelD #: 136

‘ARTICLE 6. LIMITED PARTNERS: RIGHTS OF AND LIMITATIONS ON
LIMITED PARTNERS

6.1 Limited Partners. The Limited Partners (each a "Limited Partner") of the

Partnership shall be those Partners identified as such on Schedule B, as such Schedule shall
be amended from time to time. A General Partner may also be a Limited Partner. The
names and addresses of the Limited Partners, the amount of their contribution to the capital

of the Partnership and their Percentage Interests in the Partnership are set forth in Schedule

B.
6.2 Additional Limited Partners. The General Partners may admit additional

Limited Partners to the Partnership as provided in this Agreement. The transferee of the

interest in the Partnership of an existing Limited Partner shall not become a Limited
Partner until admitted as a Substitute Partner pursuant to Section 7.6.

6.3. Limited Partners May Compete. Limited Partners shall not in any way be

prohibited from or restricted in engaging or owning an interest in any other business venture
of any nature, including any venture which might be competitive with the business of the
Partnership, and the Partnership may engage Limited Partners or persons or firms associated
with them for specific purposes and may otherwise deal with such Limited Partners, on
terms and for compensation to be agreed upon by any such Limited Partner and the

Partnership; provided, however, that Limited Partners shall not be entitled to participate in

the control of the business of the Partnership.

6.4 Limitations on Limited Partners: Liability for Breach of Agreement. No

Limited Partner shall have the right:

(a) To take part in the control of the Partnership business or to sign for

or to bind the Partnership;

-20-
Exhibit A CFLP Records

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 4238714

Page 26

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 131 of 401. PagelD #: 137

To have that Limited Partner’s Capital Contribution repaid except to

C (b)

the extent provided in this Agreement;

(c} To require partition of Partnership Property or to compel any sale or
appraisement of Partnership Property or sale of a deceased Partner’s interest therein;
(d) To sell, assign or encumber that Limited Partner’s Limited Partnership

Interest in the Partnership or to constitute the vendee or assignee thereunder a Substitute

Partner, except as provided in Article 7 hereof;

{e) To cause the Partnership’s dissolution and winding up by court decree

or otherwise; or

® To withdraw from the Partnership.
A Limited Partner who breaches this Agreement shall be liable to the Partnership

“ for the damages caused by the breach and the Partnership may offset the damages against

the amounts otherwise distributable to the Limited Partner.

6.5 Meetings, Meetings of the Partners may be called by the Limited Partners
holding 80% of the total Limited Partnership Interest. The purpose of such meetings shall
be to consider any matters for which the Partners may vote as set forth in this Agreement.
A list of the names and addresses of all Partners shall be maintained as part of the books
and records of the Partnership and shall be made available on request to any Partner or his
or her personal representative at that Partner’s cost. Upon receipt of a call of a meeting
pursuant to written notice to the Managing General Partner either in person or by certified
mail stating the purpose(s) of the meeting, the Managing General Partner shall provide all

Partners, within ten (10) days after receipt of said Notice, written notice (either in person

or by certified mail) of a meeting and the purpose(s) of such meeting to be held on a date

21
Exhibit A CFLP Records Page 27

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed; CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 132 of 401. PagelD #: 138

not less than fifteen (15) nor more than sixty (60) days after receipt of said Notice, at a time
and place selected by the Managing General Partner.

6.6 Liabilities. No Limited Partner shall be personally liable for any of the debts
of the Partnership or any of the losses thereof. However, the amount committed by him or
her to the capital of the Partnership, any return thereon, and his or her interest in the
Partnership’s undistributed profits shall be subject to any such liability.

6.7 Conflict of Interest. A Limited Partner shall not be disqualified from dealing
or contracting with the Partnership as a vendor, purchaser, employee, agent or otherwise.
No transaction, contract or act of the Partnership shall be void or voidable or in any way
affected or invalidated by reason of the fact that any Limited Partner, or any firm of which
any Limited Partner is a shareholder, director, member, manager or trustee, or any trust of
~ which any Limited Partner is trustee or beneficiary, is in any way interested in such
transaction, contract, or act. No Limited Partner shall be accountable or responsible to the

Partnership for, or in any respect to, any transaction, contract, or act of the Partnership in

which he, she or it is interested for any gains or profits directly or indirectly realized by him,
her or it therefrom. Without limiting or qualifying the foregoing, if in any judicial or other
inquiry, suit, cause, or proceeding, the question of whether a Limited Partner has acted in
good faith is material, then notwithstanding any statute or rule of law or of equity to the

contrary, the Limited Partner’s good faith shall be presumed in the absence of proof to the

contrary by clear and convincing evidence.

ARTICLE 7. TRANSFER OF PARTNERSHIP INTERESTS

7.1 No Transfer of Partnership Interest. Except as specifically provided in this

Agreement, no Partner may sell, assign, or in any manner transfer all or any part of that

Partner’s Partnership Interest.

~22.
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 26

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 133 of 401. PagelD #: 139

7.2 Compliance with Securities Act of 1933. The Limited Partnership Units have

not been registered under the Securities Act of 1933 in reliance upon the exemption
provided in Section 4(2) of such act. Notwithstanding any other provisions in this
Agreement, no Limited Partnership Units may be offered for sale, sold, transferred or
otherwise disposed of unless, at the expense of the transferring Partner, the Partnership has
received an opinion of counsel for the Partnership or counsel acceptable to its counsel, to -
the effect that such transfer is exempt from registration under the Securities Act of 1933 and
is in compliance with all applicable federal and state securities laws and regulations. The
General Partners may, in the sole discretion of the General Partners, waive the
requirements of this Section with respect to the transfer of any interest, but any such waiver

shall not constitute a waiver of any subsequent transfer of such interest or the transfer of

( - any other interest.

7.3 Permitted Transfers of Partnership Interests.

(a) In General. Except as otherwise set forth in this Agreement and
subject to the provisions of this Section 7.3, any Partner may at any time make or cause to
be made a Voluntary Transfer or an Involuntary Transfer of all or any part of that Partner’s
Limited Partnership Interest to a transferee without an offer being made to the Partnership
if (a) such transferee is a Permitted Transferee and (b) such transfer (i) occurs as a result
of the occurrence of a Disabling Event with respect to such Partner or (ii) is by way of gift.

(b) ‘Transfers from Custodianships. Any Limited Partnership Units which
are held for a custodian for a minor under the Uniform Transfers to Minors Act, Uniform
Gifts to Minors Act or similar act of any State shall be fully transferable and assignable to

the minor, without an offer first being made to the Partnership, after the minor reaches the

CC
age of termination of such custodianship under the applicable statute.
-23-
Exhibit A CFLP Records Page 29

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 134 of 401. PagelD #: 140

( ° 74 ‘Transfers of Limited Partnership Interests. Except as otherwise set forth in

this Agreement, each Limited Partner hereby covenants and agrees that he will not sell,
assign, transfer (by Voluntary Transfer or Involuntary Transfer), mortgage, pledge,
encumber, hypothecate or otherwise dispose of all or any part of his Limited Partnership
Interest in the Partnership to any pern, firm, corporation, trust or other entity without first
offering in writing to sell such interest to the Partnership. The Partnership shall have the
right to accept the offer at any time during the thirty (30) days following the date on which
the written offer is delivered to the Partnership. If the Partnership shall fail to accept the
offer within the thirty (30) day period, such interest may during the following sixty (60) days
be disposed of free of the restrictions imposed by this Section 7.4; provided, however, that
the purchase price for such interest shall not be less and the terms of purchase for such
~ interest shall not be more favorable than the purchase price and the terms of purchase that
would have been applicable to the Partnership had the Partnership purchased the interest;
provided further that the purchaser shall first submit to the Partnership his written
acceptance and adoption of the terms and provisions of this Agreement as the same may
have been amended; and provided further that any isiterest not so disposed of within the

sixty (60) day period shall thereafter remain subject to the terms of this Agreement.

7S Transfers of General Partnership Interests.

(a) In General. Subject to the provisions of Subsection (b) of this Section
7.5, and except as otherwise set forth in this Agreement and subject to the following proviso,
each General Partner hereby covenants and agrees that he will not sell, assign, transfer by
Voluntary Transfer, mortgage, pledge, encumber, hypothecate or otherwise dispose of all
or any part of his General Partnership Interest in the Partnership to any person, firm,
corporation, trust or other entity without first offering in writing to sell such interest to the

-24.
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 30°

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 135 of 401. PagelD #: 141

Partnership; provided, however, a General Partner shall be permitted to transfer his General

of

Partnership Interest by a Voluntary Transfer which is a gift to a Permitted Transferee
without first offering to sell such interest to the Partnership. The Partnership shall have the

right to accept the offer at any time during the thirty (30) days following the date on which

 

the written offer is delivered to the Partnership. If the Partnership shall fail to accept the
offer within the thirty (30) day period, such interest may during the following sixty (60) days

be disposed of free of the restrictions imposed by this Section 7.5; provided, however, that

 

the purchase price for such interest shall not be less and the terms of purchase for such
interest shall not be more favorable than the purchase price and the terms of purchase that
would have been applicable to the Partnership had the Partnership purchased the interest;
provided further that the purchaser shall first submit to the Partnership his written

{ : acceptance and adoption of the terms and provisions of this Agreement as the same may
have been amended; and provided further that any interest not so disposed of within the
sixty (60) day period shall thereafter remain subject to the terms of this Agreement.

(b) Sole Remaining General Partner. Notwithstanding the foregoing

provisions of Subsection (a) of this Section 7.5, a sole remaining General Partner shall not

 

sell, transfer by Voluntary Transfer, mortgage, pledge, encumber, hypothecate or otherwise
dispose of all or any part of his General Partnership Interest in the Partnership unless and
until (i) all of the Limited Partners have consented in advance to admit the transferee of
the General Partner’s General Partnership Interest as a Substitute Partner pursuant to the
provisions of Section 7.7 of this Article and (ii) the Partnership has made the determination

that the transfer of such General Partnership Interest will not result in a dissolution of the

( Partnership.

25.
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 1095 7\WORKFLOW ID: 1238714

Page 31
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 136 of 401. PagelD #: 142

C - 7.6 Admission of Transferee as Partner - Transfer of Limited Partnership

Interests. Notwithstanding the provisions of Sections 7.3 and 7.4 hereof, no assignee of a
Limited Partnership Interest shall become an additional Limited Partner or a Substitute
Partner unless and until all of the General Partners shall consent in writing to such addition
or substitution, which consent may be arbitrarily withheld. Upon and contemporaneously
with any permitted assignment of a Limited Partnership Interest pursuant to which the
assignee does not become an additional Limited Partner or a Substitute Partner, the
Partnership shall purchase from the transferor, and the transferor shall sell to the
Partnership for a purchase price of $100, any remaining rights of a Limited Partner under
this Agreement or under the Act which are not transferred to the assignee. An assignee of
a Limited Partnership Interest who,is not admitted as an additional Limited Partner or a

Substitute Partner under this Section shall not be entitled to: (a) require any accounting of

oom,
f +
i i

the Partnership’s transactions; (b) inspect the Partnership’s books and records; (c) require
any information from the Partnership; or (d) exercise any privilege or right of a Partner

which is not specifically granted to a nonsubstituted transferee of a limited partnership

interest under the Act.

7.7 Admission of Transferee as Partner - Transfer of General Partnership

Interests. Notwithstanding the provisions of Sections 7.3 and 7.5 hereof, no assignee of a
General Partnership Interest shall become an additional General Partner or a Substitute
Partner unless and until all of the other General Partners, if any, or if none, all of the
Limited Partners, consent in writing to such addition or substitution, which consent may be
arbitrarily withheld. Upon and contemporaneously with any permitted assignment of a
General Partnership Interest pursuant to which the assignee does not become an additional

General Partner or a Substitute Partner, the Partnership shall purchase from the transferor,

-26-
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Etectronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 32

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 137 of 401. PagelD #: 143

( : and the transferor shall sell to the Partnership, for a purchase price of $100, any remaining
rights of a General Partner under this Agreement or under the Act which are not
transferred to the assignee. An assignee of a General Partnership Interest who is not
admitted as an additional General Partner or a Substitute Partner under this Section shall
not be entitled to: (a) require any accounting of the Partnership’s transactions; (b) inspect
the Partnership’s books and records; (c) require any information from the Partnership; or
(d) exercise any privilege or right of a Partner which is not specifically granted to a
nonsubstituted transferee of a general partnership interest under the Act.

78 Allocations and Distributions With Respect to Transferred Partnership

Interests. If any transfer of a Partnership Interest permitted by this Agreement occurs

 

during a fiscal year (whether or not the assignee is admitted as an additional Partner or a

Substitute Partner), then all allocations of Net Profits.and Net Losses attributable to the

7
4

 

transferred Partnership Interest for such year shall be divided and allocated between the

transferor and the transferee by taking into account their varying interests during such fiscal

 

period, using any convention or method of allocation selected by the General Partners which
is then permitted under Section 706 of the Code and the Treasury Regulations promulgated
thereunder. All distributions of Distributable Cash made prior to the effective date of any

such transfer shall be made to the transferor and any such distributions made after the

effective date of such transfer shall be made to the transferee.

7.9 Effect of Transfers and Admissions in Violation of this Article. Any

attempted transfer of a Partnership Interest or admission of a Substitute Partner in violation

of this Article shall cause both the transfer and the admission to be null and void and of no

( force and effect whatsoever.
Exhibit A GFLP Records
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 33

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 138 of 401. PagelD #: 144

( ARTICLE 8 WITHDRAWAL, DEATH, INCOMPETENCY OR DISSOLUTION OF
A GENERAL PARTNER

8.1 Withdrawal of a General Partner.

(a) In General. Subject to the provisions of this Article 8, any General

Partner may withdraw from the Partnership upon giving at least ninety (90) but not more
than one hundred eighty (180) days’ notice in writing of that General Partner's intention to
do so to all the other Partners.

(b) Sole Remaining General Partner. Notwithstanding the foregoing

provisions of Subparagraph (a) of this Section 8,1, the sole remaining General Partner

cannot withdraw from the Partnership pursuant to Section 8.1(a) unless and until all of the

' Limited Partners bave consented in advance to such withdrawal.

(c) Death, Bankruptcy, Liquidation, Etc. of a General Partner. On the

death, bankruptcy, liquidation, dissolution, adjudication of insanity or incompetency, other
cessation of the existence of a General Partner or other occurrence of an event of

withdrawal of a General Partner described in the Act, such General Partner shall have

withdrawn from the Partnership effective as of the date of any such event.

(d) Treatment of a General Partner Who Withdraws. _

(i) | Adeceased General Partner may transfer the deceased General
Partner’s General Partner Units by Last Will and Testament or inter vivos trust to a
Permitted Transferee. A Permitted Transferee who receives an assignment of General
Partner Units from a deceased General Partner may qualify to become a General Partner

as provided under Section 7.7 of this Agreement; provided, however, if not so qualified, the

( provisions of Section 8.1(d)(ii) shall apply.
Exhibit A CFLP Records Page 34

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVIGIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 139 of 401. PagelD #: 145

: (ii) A General Partner who is not deceased and commits an act of
withdrawal pursuant to this Article 8, or a Permitted Transferee who has received an
assignment of General Partner Units who does not qualify to become a General Partner,
must sell all the General Partner Units owned by such withdrawing General Partner or
received by such Permitted Transferee. Such General Partner Units must all be purchased
by the remaining General Partners, if any, pro rata. If there are no remaining General
Partners and there is a named successor General Partner, the named successor General
Partner must purchase all the General Partner Units of the withdrawing or deceased
General Pariner or the nonqualifying Permitted Transferee. If there are no remaining

General Partners and no named successor General Partner, the Limited Partner who has

 

the most Limited Partner Units must purchase all the General Partner Units of the

 

- withdrawing or deceased General Partner or the nonqualifying Permitted Transferee. If
more than one Limited Partner owns the number of Limited Partner Units that constitute
the highest number of Limited Partner Units owned by a single Limited Partner, the oldest,
by age, of those Limited Partners must purchase all the General Partner Units of the
withdrawing or deceased General Partner or the nonqualifying Permitted Transferee. A

Limited Partner who purchases General Partner Units in accordance with this section will

automatically qualify as a General Partner.
(iii) The purchase price of the General Partner Units of a

withdrawing General Partner or nonqualifying Permitted Transferee will be the fair market
value of those General Partner Units. The fair market value will be determined by an
appraisal as of the date a General Partner withdraws. The purchaser of the General
Partner Units will have the option to pay the purchase price for the General Partner Units

in cash or over a period of ten (10) years in equal annual installments with interest at the

Exhibit A CFLP Records Page 35

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDNUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 4238714
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 140 of 401. PagelD #: 146

( rate required to prevent the imputation of interest pursuant to Internal Revenue Code

Section 1274 and with the right to prepay said obligation without penalty.

(iv) Inno event will General Partner Units be converted to Limited
Partner Units or a General Partnership Interest converted to a Limited Partnership Interest.
(v) Notwithstanding anything to the contrary in the Act, inno event
shall any General Partner who withdraws from the Partnership, whether in accordance with
this Agreement or in violation of this Agreement, be entitled to any distribution or any

other payment from the Partnership as a result of such withdrawal except as set forth in this

Agreement.

(e) No Other Withdrawal Permitted. Each General Partner covenants and

agrees that except as otherwise set forth herein, in no event shall any General Partner

C withdraw from the Partnership.

(f) "Withdrawal in Violation of Agreement. If the withdrawal of a General

Partner violates this Agreement, the Partnership may recover from the withdrawing General
Partner damages for breach of this Agreement, including the reasonable cost of obtaining
replacement of the services the withdrawing General Partner was obligated to perform and
may offset the damages against the amounts otherwise distributable to him, in addition to

pursuing any remedies provided under the Agreement or otherwise available under

applicable law.

8.2 Dissolution of Partnership Upon a Withdrawal of a General Partner,

(a) In General. The withdrawal of a General Partner shall not cause a
dissolution of the Partnership in the event that there is at least one remaining General

Partner and such General Partner continues the business of the Partnership, such General

ixhibit A CFLP Records Page 36

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238774

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 141 of 401. PagelD #: 147

( - Partner being authorized and permitted to reconstitute and continue the business of the

Partnership.

(b) Withdrawal of Sole Remaining General Partner. Upon the withdrawal

of the sole remaining General Partner, the Partnership shall dissolve and liquidate, unless,

within 90 days of such withdrawal, the remaining Limited Partners by a vote of at least 80%

 

of the Limited Partnership Interest owned by the Limited Partners other than the sole

remaining General Partner, elect to continue the Partnership and designate a General

 

’ Partner or General Partners who or which consent to and accept the designation as such

effective as of the date of such event.

(c) General Partner’s Withdrawal Constitutes a Breach of this Agreement.

If a General Partner withdraws in violation of this Article 8, his withdrawal will be treated
C as breaching this Agreement. The Partnership may recover damages from the withdrawing
Partner, including reasonable costs of replacing services the withdrawing Partner was
obligated to perform: ‘The Partnership may, in addition to pursuing any remedies otherwise

available under applicable law, recover from the withdrawing Partner by offsetting any

 

damages against any amount otherwise distributable to the withdrawing Partner.

(d) Appointing Successor General Partners. If a General Partner ceases
to serve for any reason, the remaining General Partners, if any, acting unanimously will
subject to the following proviso, appoint General Partners, so that there will thereaiter be
two (2) General Partners serving at all times; provided, however, each such successor
General Partner must be a Permitted Transferee. If the General Partner cannot for any
reason serve as General Partner, and there are no other General Partners, the Limited

( Partners owning a majority of the Limited Partnership Interest will, subject to the following

proviso, within 90 days after the General Partner’s withdrawal, elect new General Partners

Exhibit A CFLP Records Page 37

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 1095 7\WORKFLOW ID: 1238714

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 142 of 401. PagelD #: 148

C from among the Limited Partners or any persons not already Limited Partners so that there
will be two (2) General Partners serving at all times provided, however, such successor
General Partner must be a Permitted Transferee. Each newly appointed General Partner

will purchase any withdrawing General Partner’s General Partner Units, pro rata, in

accordance with Section 8.1.

(e} Continuing the Partnership. Subject to provisions of this Agreement,

and provided that at least one General Partner remains after a dissolution event described
herein, it is agreed that the Partnership is permitted to be reconstituted without being
wound up, and the Partnership’s business will be carried on by the successor General
Partner. If no General Partner remains after a dissolution event described in this

Agreement, it is agreed that, within 90 days after the dissolution event occurs, all remaining

( partners will elect new General Partners in accordance with this Agreement who are

 

permitted to reconstitute and continue the Partnership’s business.

TERMINATION, DISSOLUTION AND LIQUIDS STON OF THE
PARTNERSHIP

9.1 Events of Dissolution. Upon the (i) expiration of the term of the Partnership

set forth in Section 2.4, (ii) any event of withdrawal which causes a dissolution of the

| ARTICLE 9.

Partnership, (iii) a judicial dissolution of the Partnership pursuant to the Act, (iv) any other
event causing dissolution under the Act, or (v) upon the determination by all of the Partners
that it is no longer profitable, feasible or advantageous to operate the business of the
Partnership, the Partnership shall be dissolved and liquidated in accordance with the
provisions of this Article. The Partners agree that the Partnership shal] not dissolve prior
to the occurrence of an event described in the immediately preceding sentence, Although

C
Exhibit A CFLP Records Page 38

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238774

 

 
om;

fo

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 143 of 401. PagelD #: 149

technical dissolutions may occur in accordance with this Section 9.1, if there is a remaining
General Partner, the Partnership is permitted to be reconstituted and continued.

9.2 Liquidation, (a) Upon the dissolution of the Partnership, the then General
Partners, or, if there be none, the Liquidating Trustee appointed pursuant to Section 9.3,
shall proceed with the liquidation of the Partnership, and the liquidation proceeds shall be

applied in the following order:

(i) To creditors in order of priority as provided by law, except for
any indebtedness owing to any Partner.

 

(ii) To the establishment of any reserves that may be deemed by
the General Partners or other persons having control of the
liquidation proceedings to be reasonably necessary for any
contingent or unforeseen liabilities or obligations of the

‘Partnership;

(iii) To the Partners in satisfaction of any indebtedness owing to
them; and

(iv) To the Partners in accordance with their positive capital
account balances after making the adjustments for allocations

under Article 4.
(b) Upon liquidation of the Partnership, each General Partner shall

 

contribute to the Partnership cash equal to the lesser of (i) any deficit balance in that
General Partner’s capital account at that time, or (ii) that General Partner’s pro rata portion

(as between the General Partners based on the size of their respective Deficit Capital

 

Account balances at that time) of 1.01 percent of the excess of the aggregate capital
contributions made by the Limited Partners over any capital contributions previously made
by the General Partner. No Limited Partner shall be required to contribute any amount to

the Partnership solely because of a deficit balance in that Limited Partner’s capital account

and any such deficit balance shall not for any purpose be considered an asset of the

Partnership.

Exhibit A CFLP Records Page 39

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 144 of 401. PagelD #: 150

( - (c) For purposes of the liquidation of the Partnership assets, the discharge
of its liabilities and the distributions of the remaining funds among the Partners as above
described, the General Partners or Liquidating Trustee appointed pursuant to Section 9.3
shall have the authority on behalf of the Partnership to sell, convey, exchange or otherwise
transfer the assets of the Partnership for such consideration and upon such terms and
conditions as the General Partners or the Liquidating Trustee shall deem appropriate. The
General Partners or the Liquidating Trustee, in the sole discretion of the General Partners
or the Liquidating Trustee, may make distributions in kind to Limited Partners. The General
Partners (or any of them) shall have the authority to purchase any Partnership Property at
its appraised fair market value. A reasonable time shall be allowed for the orderly
liquidation of the assets of the Partnership and the discharge of liabilities of the Partnership
to creditors to enable the Partnership to minimize normal losses during a liquidation period.
Any return of all or any portion of the contributions made by a Partner to the capital of the
Partnership shall be made solely from Partnership assets, and the General Partners shall not

be personally liable for any such return, except to the extent provided in the preceding °

subsection.

93 Election of Liguidating Trustee. In the event there is no General Partner at

the time of dissolution, the Limited Partners shall elect, by a vote of majority in interest of
the Percentage Interests held by all Limited Partners, one of their members or any other
person, firm or corporation of their choice to act as liquidating trustee ("Liquidating
Trustee") in the liquidation of the partnership business in accordance with the provisions of
this Article.

9.4 Statements, Each of the Partners shall be furnished with a statement prepared

by the Partnership’s accountants, which shall set forth the assets and liabilities of the

Exhibit A CFLP Records Page 40

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 145 of 401. PagelD #: 151

/ Partnership as of the date of complete liquidation. When the then General Partners, or if
there be none, the Liquidating Trustee, have complied with the distribution plan set forth
in this Article, the General Partners or the Liquidating Trustee, as the case may be, shall

execute and cause to be filed a Certificate of Cancellation of the Partnership.
ARTICLE 10, AMENDMENT OF THE AGREEMENT

10.1 Amendments by General Partners. This Agreement may be amended by the

General Partners without the approval of any Limited Partner provided that such

amendment is:

(a) Solely for the purpose of clarification and does not change the

a

substance hereof; .

(b) For the purpose of substituting or deleting a Limited Partner or
( . admitting an additional Limited Partner in accordance with the provisions of thts
Agreement, or deieting a General Partner in accordance with the provisions of this

Agreement; .

(c) For the purpose of reflecting a change in the amount or character of
the contribution of any Limited Partner;
(d) Otherwise in implementation of the terms of this Agreement; or

(e) In the opinion of counsel for the Partnership, necessary or appropriate

to satisfy current requirements of the Code with respect to partnerships or any federal or

state securities laws or regulations.

Any amendment made pursuant to Subsection (a), (d) or (e) of this Section 10.1 may
be made effective as of the date of this Agreement. All Partners shall be notified as to the

substance of any amendment to this Agreement and upon request shall be furnished a copy

thereof.

Exhibit A CFLP Records Page 41

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: TOSS7\WORKFLOW ID: 1238714

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 146 of 401. PageID #: 152

10.2 Other Amendments, All other amendments to this Agreement shall require
the approval of all of the General Partners and the approval of Limited Partners holding
80% of the Percentage Interests held by all Limited Partners.

ARTICLE 11. POWER OF ATTORNEY
11.1 Grant of Power. Each of the Limited Partners irrevocably constitutes and
appoints the Managing General Partner as his or her lawful attorney, in his name, place and
stead, with full power of substitution, for the purpose of executing, acknowledging, swearing
to and filing:
(a) A Certificate of Limited Partnership to be filed with the applicable

Secretary of State to give effect to the provisions of this Agreement and to preserve the

character of the Partnership as a limited partnership;

~ (b) All amendments of such Certificate of Limited Partnership required

to give effect to any amendment of this Agreement and to preserve the character of the

Partnership as a limited partnership;

(c) All instruments which effect a change or modification of the

Partnership in accordance with this Agreement;

(d) All documents which may be required to effect the dissolution of the

Partnership pursuant to this Agreement and the cancellation of its Certificate of Limited

Partnership as amended from time to time;

(e) All fictitious or assumed name certificates required or permitted to

be filed on behalf of the Partnership;
(H All amendments to Schedule B of this Agreement in order to reflect

from time to time a change in the status of the interests owned by each Partner; and

Exhibit A CFLP Records Page 42

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed; CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 147 of 401. PagelD #: 153

(g) All other instruments which may be required or permitted by law to
be filed on behalf of the Partnership and which are not inconsistent with this Agreement.
11.2 Irrevocability of Power. It is expressly understood, intended and agreed by
each of the Limited Partners for himself, his successors and assigns that the grant of the
power of attorney to the Managing General Partner pursuant to provisions of Section 11.1
of this Article 11 is coupled with an interest, is irrevocable and shall survive the death or
incapacity of the Limited Partner or the assignment of his interest in the Partnership.
ARTICLE 12, PROTECTION OF PARTIES

12.1 General Indemnification. Subject to the provisions of this Section 12.1, every

Partner or former Partner is hereby indemmified. by the Partnership against expenses,
judgments, decrees, fines, penalties, or amounts paid in settlement in connection with the
defense of any pending or threatened action suit or proceeding, criminal or civil, to which
- he, she or it is or may be made a party by reason of having been such Partner, provided he,
she or it is determined by (a) Partners who are not parties to or threatened with such action,
suit, or proceeding ("Disinterested Partners") holding 4 majority in interest of the interests
held by such Disinterested Partners; or (b) a Court of competent jurisdiction (i) not to have
breached the General Partner’s duties created pursuant to Section 5.3 hereof; (ii) not to
have been guilty of intentional misconduct in the performance of his duty to the Partnership;
and (iii) not to have acted in knowing violation of any law; provided, however, that no such
Partner shall be indemnified for any transaction for which he received a personal benefit
in violation or breach of any provision of this Agreement. ‘No Partner who is a party to or

threatened with any such action, suit, or proceeding shall be qualified to vote on such

- matter.
L |
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 43

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 148 of 401. PagelD #: 154

C Such indemnification shall not be deemed exclusive of any other rights to which such

Partner may be entitled, including, without limiting the generality of the foregoing, any

insurance purchased by the Partnership.

12.2 Liability of the General Partners. So long as the General Partners shall act

in good faith with respect to the conduct of the business and affairs of the Partnership, no
General Partner (including the Managing General Partner) shall be liable or accountable
to the Partnership or to any of the Partners, in damages or otherwise, for any error of

judgment, for any mistake of fact or of law, or for any other act or thing which he may do

 

or refrain from doing in connection with the business and affairs of the Partnership except

 

for intentional misconduct, breach of the General Paztner’s duties created pursuant to

 

Section 5.3 hereof, knowing violation of law, or any transaction for which the General

( Partner received a personal benefit in violation or breach of any provision of this

Agreement.

To the extent that, at law or in equity, any Partner has duties (including fiduciary
duties) and liabilities to the Partnership or to the other Partners, such Partner acting in
connection with the Partnership’s affairs shall not be liable to the Partnership or to any
Partner for its good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they limit the duties and abilities of any Person
otherwise existing at law or in equity, are agreed by the Partners to replace such other

duties and liabilities of such Person, all in accordance with the Act.

12.3. Limited Liability of Limited Partners.
(a) Partnership Losses and Debts. Notwithstanding the provisions hereof

C for the allocation of the Partnership’s losses and for the distribution of cash to the Partners

by the Partnership or with respect to any obligation of indemnification under this Article 12

Exhibit A CFLP Records Page 44

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 149 of 401. PagelD #: 155

C or otherwise, the Limited Partners shall not be required to make any contributions to the
capital of the Partnership for the payment of any such losses or indemnification obligation
or for any other purposes nor shall any Limited Partner be responsible or obligated to any |
third parties for any debts or liabilities of the Partnership in excess of the sum of his

unrecovered contributions to the capital of the Partnership and his share of any

undistributed profits of the Partnership.

(b) Negative Capital Accounts. The Limited Partners shall not be

required to pay to the Partnership or to any other Partner any deficit or negative balance

which may exist from time to time in their respective Capital Accounts as a result of the

o

provisions of this Agreement.

ARTICLE 13, ALTERNATIVE DISPUTE RESOLUTION ("ADR")

( 13.1 Agreement to Use Procedure. The Partners have entered into this Agreement

in good faith and in the belief that it is mutually advantageous to them. It is with the same
spirit of cooperation that they pledge to attempt to resolve any dispute amicably without the
necessity of litigation. Accordingly, they agree if any dispute arises between them relating
to this, Agreement (the “Dispute"), they will first utilize the procedures specified in this

Article 13 (the "Procedure") before any Additional Proceedings (as defined in Section 13.11

hereof) are commenced.
13.2 Initiation of Procedure. The Partner seeking to initiate the Procedure (the

"Initiating Partner") will give written notice to the other Partners. The notice must describe
in general terms the nature of the Dispute and the Initiating Partner’s claim for relief.
Additionally, the notice must identify one or more individuals with authority to settle the

Dispute on the Partner’s behalf. The Partners receiving the notice (the "Responding

on™

Partner", whether one or more) will have five (5) business days within which to designate

Exhibit A CFLP Records Page 45

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#, 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 150 of 401. PagelD #: 156

( by written notice to the Initiating Partner, one or more individuals with authority to settle
the Dispute on the Partner’s behalf. The individuals so designated will be known as the
"Authorized Individuals". ‘The Responding Partner may authorize himself or herself as an
Authorized Individual. The Initiating Partner and the Responding Partner will collectively
be referred to as the "Disputing Partners" or individually “Disputing Partner".

13.3 Direct Negotiations. The Authorized Individuals may investigate the Dispute
as they deem appropriate. But they agree to promptly, and in no event later than thirty (30)
days from the date of the Initiating Partner’s written notice, meet to discuss the Dispute’s
resolution. The Authorized Individuals will meet at the times and places and with the
frequency as they may agree. If the Dispute has not been resolved within thirty (30) days
from their initial meeting date, the Disputing Partners will cease direct negotiations and will

C submit the Dispute to mediation in accordance with the following procedure.

13.4 Mediator Selection. ‘fhe Authorized Individuals will have five (5) business
days from the date they cease direct negotiations to submit to each other a written list of
acceptable qualified attorney-mediators not affiliated with any Partner. Within five (5) days
from the date the list is received, the Authorized Individuals will rank the mediators in
numerical order of preference and exchange the rankings. If one or more names are on
both lists, the highest ranking person will be designated as the mediator. Ifno mediator has
been selected under this procedure, the Disputing Partners agree jointly to request a State
or Federal District Judge of their choosing to supply within ten (10) business days a list of
potential qualified attorney-mediators. If they cannot agree upon a State or Federal Judge,
the Local Administrative Judge for the county in which the Partnership’s Office is located

C may supply the list, Within five (5) business days from the date the list is received, the

Authorized Individuals will again rank the proposed mediators in numerical order of
Exhibit A CFLP Records Page 46

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
(

 

Exhibit A
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARGINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 151 of 401. PagelD #: 157

preference and will simultaneously exchange the list and will select as the mediator the
individual receiving the highest combined ranking. If the mediator is not available to serve,

they will proceed to contact the mediator who was next highest in ranking until they are able

to select a mediator.

13.5 Mediation Time and Place. In consultation with the mediator selected, the

Authorized Individuals will promptly designate a mutually convenient time and place for the
mediation. Unless circumstances require otherwise, the time for mediation may not be later
than forty-five (45) days after selecting the mediator.

13.6 Information Exchange. If any Disputing Partner to this Agreement has

substantial need for information in another Disputing Partner’s possession in order to
prepare for the mediation, all Disputing Partners will attempt in good faith to agree to
procedures to expeditiously exchange the information, with the mediator’s help if required.

13.7 Summary of Views. At least seven (7) days before the first scheduled
mediation session, each Disputing Partner will deliver to the mediator and to the other

Disputing Partners a concise written summary of its views on the matter in Dispute and the

other matters required by the mediator. The mediator may also request that a confidential

issue paper be submitted by each Disputing Partner to him or her.

13.8 Parties to be Represented. In the mediation, each Disputing Partner will be

represented by an Authorized Individual and may be represented by counsel. In addition,
each Disputing Partner may, with the mediator’s permission, bring the additional Persons

as needed to respond to questions, contribute information, and participate in the

negotiations.

GFLP Records

 

Page 47
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 152 of 401. PagelD #: 158

C 13,9 Conduct of Mediation.
(a) Mediation Format, The mediator will determine the format for the

meetings. The format must be designed to assure that:

(i) both the mediator and the Authorized Individuals have an
opportunity to hear an oral presentation of each Disputing
Partner’s views on the matter in dispute; and

(ii) the authorized parties attempt to negotiate to resolve the

matter in dispute, with or without the assistance of counsel or
others, but with the mediator’s assistance.

(b) Commitment to Participate in Mediation in Good Faith. To this end,
the mediator is authorized to conduct both joint meetings and separate private caucuses with
the Disputing Partners. The mediation session will be private. The mediator will keep
confidential all information learned in private caucus with any Disputing Partner unless

| ( specifically authorized by the Disputing Partner to disclose the information to the other
Disputing Partner. The Disputing Partners agree to sign a document agreeing that the
mediator will be governed by such rules as the mediator will prescribe. The Disputing

Partners commit to participate in the proceedings in good faith with the intention of

resolving the Dispute if at all possible.

13.10 Termination of Procedure.

{a) Procedure to Terminate Mediation. The Disputing Partners agree to

participate in the mediation procedure to its conclusion. The mediation will be terminated

 

by:
(i) executing a settlement agreement by the Disputing Partners;
(ii) declaring to the mediator that the mediation is terminated; or
( (iii) a Disputing Partner declaring in writing that the mediation
process is terminated when one full day’s mediation session is
concluded.
Exhibit A CFLP Records Page 48

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 153 of 401. PagelD #: 159

- (b) If Dispute is Not Resolved. Even if the mediation is terminated

without the Dispute’s resolution, the Disputing Partners agree not to terminate negotiations

So

and not to commence any Additional Proceedings (as defined in Section 13.11) before five
days following the day when the mediation expires. Any Disputing Partner may, however,

commence Additional Proceedings within the five-day period if the Dispute could be barred

by an applicable statute of limitations.
13.11 Additional Proceedings. The parties agree to participate in good faith in the

ADR to its conclusion. If the Disputing Partners are not successful in resolving the dispute

 

through the ADR, then the Disputing Partners agree that either Disputing Partner may

initiate litigation upon ten (10). days written notice to the other Disputing Partner

("Additional Proceedings’).

C 13.12 Mediation Fees: Disqualification. The mediator’s fees and expenses will be
shared equally by the Disputing Partners. The mediator will be disqualified as a witness,

consultant, expert, or counsel for any Disputing Partner with respect to the Dispute and any

related matters.

13.13 Confidentiality. Mediation is a compromise negotiation for purposes of

 

Federal and State Rules of Evidence. The entire mediation process is confidential, and no
stenographic, visual, or audio record will be made. All conduct, statements, promises, offers,
views, and opinions, whether oral or written, made in the mediation’s course by any
Disputing Partner, their agents, employees, representatives or other invitees and by the
mediator are confidential and will, in addition and where appropriate, be deemed privileged.
The conduct, statements, promises, offers, views, and opinions will not be discoverable or
( admissible for any purpose, including impeachment, in any litigation or other proceeding

involving the parties. It will not be disclosed to anyone not any Partner’s agent, employee,

Exhibit A CFLP Records Page 49

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714
 

(

Exhibit A
2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 154 of 401. PagelD #: 160

expert, witness, or representative. Evidence otherwise discoverable or admissible is not,

however, excluded from discovery or admission as a result of its use in the mediation.

ARTICLE 14. MISCELLANEOUS
14.1 Successors in Interest. Except as otherwise provided, all provisions of this

Agreement shall be binding upon, and inure to the benefit of, and be enforceable by and
against the respective heirs, personal representatives, successors and assigus of all parties

hereto.

14.2 Entire Agreement, This Agreement contains the entire understanding between

and among the parties and supersedes any prior understanding or agreements, both written
and oral, between and among them respecting the subject matter. There are ne
representations, arrangements, understandings or agreements, written, or oral, relating to

the subject matter of this Agreement, except those fully expressed herein.

14.3 Provisions Severable. This Agreement is. intended to be performed in

accordance with and only to the extent permitted by, all applicable laws, ordinances, rules
and regulations of the jurisdictions in which the Partnership does business. If any provision
of this Agreement, or the application thereof to any person or circumstance, shall for any
reason and to any extent be invalid or unenforceable, the remainder of this Agreement and
the application of such provision to other persons or circumstances shall not be affected
thereby, but rather shall be enforced to the greatest extent permitted by law.

14.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute one agreement,
notwithstanding that all of the parties are not signatories to the original or the same

counterpart, or that signature pages from different counterparts are combined, and the

CFLP Records

 

Page 50
 

oo,

{

,
Exhibit A
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 155 of 401. PagelD #: 161

signature of any party to any counterpart shall be deemed to be a signature to and may be
appended to any other counterpart.
14.5 Governing Law. This Agreement shall be interpreted and governed in

accordance with the laws of the State of Ohio.
14.6 Gender: Captions. Words of any gender used in this Agreement shall be held

to include any other gender, and words of the singular number shall be held to include the
plural (and vice-versa), when the sense requires. The captions.to each Article and Section
are inserted only as a matter of convenience and for reference only and in no way define,

limit or describe the scope or intent of this Agreement or in any way affect it.

14.7 No Partition of Partnership Property. Each of the Partners hereby irrevocably

waives any and all rights, duties, obligations and benefits with respect to any action for

partition of Partnership property or to compel any sale thereof. Further, all rights, duties,
benefits and obligations, including inventory and appraisement of the Partnership assets or
sale of a deceased Partner’s interest therein, provision for which is made in The Act, or on
account of the operation of any other rule or law of any other jurisdiction to compel any
sale or appraisement of Partnership assets or sale of a deceased Partner’s interest therein,

are hereby waived and dispensed with and the interest in the Partnership of a deceased
Partner shall be subject to the provisions of this Agreement.

14.8 Notices. Any and all notices or other communications which may be sent to
any Partner shall be sent to the address listed in Schedule B, unless the Partnership is
notified in writing of any change of address. Notices or other communications shall be
deemed to have been given only when hand delivered or three (3) days after deposited with

the United States Post Office by registered or certified mail addressed as set forth above.
CFLP Records

a

Page 51

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 156 of 401. PagelD #: 162

( 14.9 Investment Representations. The undersigned Partners understand (1) that

ihe Partnership Interests evidenced by this Agreement have not been registered under the
Securities Act of 1933, the Ohio Securities Act or any other state securities laws (the
"Securities Acts") because the Partnership is issuing these Partnership Interests in reliance
upon the exemptions from the registrations requirements of the Securities Acts providing
for issuance of securities not involving a public offering, (2) that the Partnership has relied
upon the fact that the Partnership Interests are to be held by each Partner for investment,
and (3) that exemption from registrations under the Securities Acts would not be available

if the Partnership Interests were acquired by a Partner with a view to distribution.

=

Accordingly, each Partner hereby confirms #0 the Partnership that such Partner is
acquiring the Partnership Interests for such own Partner’s account, for investment and not
° ( - with a view to the resale or distribution thereof. Each Partner agrees not to transfer, sell
or offer for sale any portion of the Partnership Interests unless there is an effective
registration or other qualification relating thereto under the Securities Act of 1933 and
under any applicable state securities laws or unless the holder of Partnership Interests
delivers to the Partnership an opinion of counsel, satisfactory to the Partnership, that such
registration or other qualification under such Act and applicable state securities laws is not
required in connection with such transfer, offer or sale. Each Partner understands that the
Partnership is under no obligation to register the Partnership Interests or to assist such
Partner in complying with any exemptions from registration under the Acts if such Partner
should at a later date wish to dispose of the Partnership Interests. Furthermore, each
Partner realizes that the Partnership Interests are unlikely to qualify for disposition under

Rule 144 of the Securities and Exchange Commission unless such Partner is not an "affiliate"
Exhibit A CFLP Records Page 52

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 1095 7\WORKFLOW ID: 12387744

(

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 157 of 401. PagelD #: 163

- of the Partnership and the Partnership Interests have been beneficially owned and fully paid

# ‘

for by such Partner for at least three years,
14.10 Binding Agreement. This Agreement shall be binding upon and shall inure

to the benefit of all Partners and their respective legal representatives, heirs, permitted

successors and permitted assigns.

14.11 Confidential Information.
(a) Partnership Information. Each Partner is entitled to all information

regarding the Partnership, under the circumstances and subject to the conditions stated in

this Agreement and the Act.

(b) Agreement to Keep Information Confidential.

acknowledge that they may receive information regarding the Partnership in the nature of

The Partners

trade secrets or that otherwise is confidential. Each Partner hereby acknowledges that the

oom
i ‘

release of this information may be damaging to the Partnership or persons with which it
does business. Each Partner will hold in strict confidence’ any information he receives
regarding the Partnership that is identified as being confidential (and if that information is
provided in writing, that it is so marked). Partners acknowledge that breaching this
obligation may cause irreparable injury to the Partnership for which monetary damages are
inadequate, difficult to compute, or both, Accordingly, the Partners agree any breach of the

obligation imposed by this section may be enforced by specific performance. No Partner

may disclose confidential information to any person other than another Partner except as

follows:
(i} Those compelied by law, but, however, the Partner must notify
° C the General Partner promptly of any request for that information, before disclosing it, if
practicable.
Exhibit A CFLP Records Page 53

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 4238714

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 158 of 401. PagelD #: 164

(ii) Those to advisors or representatives of the Partner or the

Partner’s assignees, but only if they have agreed to be bound by the provisions of this

Section.
(iii) Those of information the Partner also has received from a

source independent of the Partnership that the Partner reasonably believes obtained that

information without breaching any confidentiality obligation.

IN WITNESS WHEREOF, the parties to this Limited Partnership Agreement have

executed counterparts of this Agreement effective on the date set forth at the beginning

hereof.

GENERAL PARTNERS: LIMITED PARTNERS:

Lou) A. Gib oS. (btu)

Donald A. Campbell Donald A. Campbell

F. Margaret Gampbell i F, Margaret Campbell

Exhibit A CFLP Records Page 54.

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGiIDIMJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 1095 /AWORKFLOW ID: 4238714

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 159 of 401. PagelD #: 165

State of Ohio )
County of be ip )ss.

Before me, a Notary Public in and for said County, personally appeared Donald A.
Campbell, the signer of the foregoing Limited Partnership Agreement, who severally

knowledged that he did sign the same as his free act and deed on this date in
at , Ohio.
In havey hereunto subscribed my name and affixed my official seal

itness where

   

 

this day of
Notary Public

Aitacay at Law
“ hy commission “
has no expiration date,

State of Ohi Section 147,03 ORC.
( County of bt “aq )ss.
- Before me, a Notary Public in and for said County, personally appeared F, Margaret

Campbell, the signer of the foregoing Limited Partnership Agreement, who severally

pte be she did sign the same as her free act and deed on this date in
z&)hio. Lo

In witness whereof, I haye hereunto subscribed my name and affixed my official seal
this “7 day of Lift. ,

  

 

uftey AL Low

My commission
has ho expiration date.
Santion 147,03 O.R.C.

Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:34:48\CONF#: 10957\WORKFLOW ID: 1238714

Page 55

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 160 of 401. PagelD #: 166

 

SCHEDULE A
( THE CAMPBELL FAMILY LIMITED PARTNERSBIP
Address of the Registered Office of the Partnership

3044 Warrington Road
Shaker Heights, Ohio 44120

 

Name and Address of the Agent of the Partnership for

Service of Process

 

Donald A. Campbell
" 3044 Warrington Road
Shaker Heights, Ohio 44120

-50-
Exhibit A CFLP Records Page 56

2020ADV257147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 161 of 401. PagelD #: 167

 

 

 

SCHEDULE B
oO , THE CAMPBELL FAMILY LIMITED PARTNERSHIP
STATUS OF PARTNERSHIP INTERESTS

Name and Address of Percentage Capital

General Partners Interests Contributions # Units

Donald A. Campbell 1% $ 15,224.90 100

F. Margaret Campbell 1% 15,224.90 160

Name and Address of Percentage

Limited Partners Interests

Donald A. Campbell” 49% 746,020.10 4,900 *
( 7 F, Margaret Campbell 49% 746,020.10 4,900
C.

5]-

Exhibit A CFLP Records Page 57

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 162 of 401. PagelD #: 168

~ EXHIBIT 1

fo

DEFINITIONS

 

(1) "Act" means the Revised Uniform Limited Partnership Act of the State of
Ohio found at Ohio Revised Code Sections 1782.01 et. seq.

(2) "Additional Partner” means a Partner admitted to the Partnership after the
execution of this Agreement who is not a Substitute Partner.

(3) "Adjusted Capital Account Balance" means the balance in the Capital Account

of a Partner as of the end of the relevant Fiscal Year of the Partnership, after giving effect
to the following: (a) credit to such Capital Account any amounts the Partner is obligated
to restore, pursuant to the terms of this Agreement or otherwise, or is deemed obligated to
restore pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(4)(5) of
the Treasury Regulations, and (b) debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.

(4) =‘"Affiliate’. An “Affiliate* of any person means (i) any person directly or
indirectly owning, controlling or holding the power to vote ten percent or more of the
outstanding voting securities or membership interests of the specified person; (ii) any person

_ ten percent or more of whose outstanding voting securities or membership interest is directly

( or indirectly owned, controlled or held with power to vote by the specified person; (iii) any
person. directly or indirectly controlling, controlled by, or under control of a specified
person; (iv) any officer, director, manager or partner of the specified person; and (v) any
person of which the specified person is an officer, director, manager or partner.

(5) “Agreed Value" means the fair market value of Contributed Properties as
agreed to by the contributing Partner and the Partnership, using such reasonable method

of valuation as they may adopt.

(6)  “Assignee" shali mean a third party who has acquired a Percentage Interest
from a Patiner but who is not a Substitute Partner and who as such shall own only an

Economic Interest.

(7) "Capital Account" shall mean the account as maintained for each Partner
pursuant to this Agreement and in accordance with the following provisions:

(i) To each Partner’s Capital Account there shall be credited such
Partner’s Capital Contributions, such Partner's distributive share of Net Profits and
any items in the nature of income or gain which are specially allocated pursuant to
Article 4 hereof, and the amount of any Partnership liabilities assumed by such
Partner or which are secured by any Partnership Property distributed to such Partner.

( (ii) To each Partner’s Capital Account there shall be debited the amount
of cash and the Gross Asset Value of any Partnership Property distributed to such
Partner pursuant to any provision of this Agreement, such Partner's distributive share

Exhibit A CFLP Records Page 58

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 163 of 401. PagelD #: 169

“ of Net Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Article 4 hereof, and the amount of any liabilities of such .
Partner assumed by the Partnership or which are secured by any property contributed

by such Partner to the Partnership.

(iii) In the event any interest in the Partnership is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred interest.

(8) “Capital Contribution" shall mean, with respect to any Partner, the amount of
money and the fair market value of property contributed to the Partnership by such Partner.

(9) "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time (or any corresponding provisions of any successor law).

(10) “Contributed Property" means each Partner's interest in property or other
consideration (excluding services and cash) contributed to the Partnership by such Partner.

(11) "Defaulting Event" means (i) a general assignment by the Partnership or by -
any of the Partners for the benefit of creditors; (ii) the appointment of a receiver, trustee

or custodian for all or any substantial part of the property and assets of the Partneiship or
of any of the Partners; (iii) the entry of an order for relief under Title XI of the United

States Code, as amended from time to time, against the Partnership or against any of the
~ . Partners, or any other judgment or decree entered against the Partnership or against any of
the Partners by any court of competent jurisdiction (which order, judgment or decree
continues unstayed and in effect for a period of sixty (60) consecutive days) in any
involuntary proceeding against the Partnership or against any of the Partners under present
or future federal bankruptcy laws or under any other applicable bankruptcy, insolvency, or
other laws respecting debtor’s rights; or (iv) the commencement by the Partnership or by
any of the Partners of any voluntary proceeding under present or future federal bankruptcy
laws or under any other applicable bankruptcy, insolvency, or other laws respecting debtor’s

rights. -

(12) “Deficit Capital Account" shall mean with respect to any Partner, the deficit
balance, if any, in such Partner’s Capital Account as of the end of the fiscal year, after giving

effect to the following adjustment:

(i) credit to such Capital Account any amount which such Partner is
obligated to restore under Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations,
as well as any addition thereto pursuant to the next to last sentence of Sections
1.704-2(g)(1) and (i)(5) of the Treasury Regulations, after taking into account
thereunder any changes during such year in partnership minimum gain (as
determined in accordance with Section 1.704-2(d) of the Treasury Regulations) and
in the minimum gain attributable to any partner nonrecourse debt (as determined
under Section 1.704-2(i)(3) of the Treasury Regulations); and

Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 1{0957\WORKFLOW ID: 1238713

C

Page 59
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 164 of 401. PagelD #: 170

(ii) debit to such Capital Account the items described in Sections 1.704-
1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.

This definition of Deficit Capital Account is intended to comply with the provisions of
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d) and 1.704-2, and will be interpreted
consistently with those provisions.

(13) “Depreciation” means, for each fiscal year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable with respect to an
asset for such fiscal year, except that if the Gross Asset Value of an asset differs from ifs
adjusted basis for federal income tax purposes at the beginning of such fiscal year,
Depreciation shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization, or other cost recovery deduction
for such fiscal year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for federal income tax purposes of an asset at the beginning of such fiscal
year is zero, Depreciation shall be determined with reference to such beginning Gross Asset

Value using any reasonable method selected by the General Partner(s).

 

(14) "Disabling Event" shall mean: (i) the death of any Partner who is a natural
person; (ii) a determination by a court of competent jurisdiction that any Partner who is a
natural person is legally incompetent; or (iii) the dissolution or termination of any Partner

which is a firm, corporation, trust or other entity.

 

 

. (15) “Distributable Cash" means all cash, revenues, and funds received by the
Partnership (including Capital Contributions and.loan proceeds to the extent the General

Partner(s) determine(s) in accordance with a fiduciary duty to the Partnership they are not
necessary or advisable to retain for the business of the Partnership), less the sum of the
following to the extent paid or set aside by the Partnership or otherwise determined by the
General Partner(s) in accordance with a fiduciary duty to the Partnership to be prudent to
retain and not distribute: (i) all principal and interest payments on indebtedness of the
Partnership and all other sums paid to lenders; (ii) all cash expenditures incurred incident
to the normal operation of the Partnership’s business; and (iii) such reserves as the General
Partner(s) deem(s) reasonably necessary to the proper operation of the Partnership’s
business, taking into account current needs for operating capital, prudent reserves for future
operating capital; current investment opportunities and prudent reserves for future

investment opportunities.

(16) “Economic Interest" shalt mean a Partner's or Assignee’s share of the
Partnership's Net Profits, Net Losses and distributions of the Partnership’s assets pursuant

to this Agreement and The Act, but shall not include any right to participate in the
management or affairs of the Partnership, including, the right to vote on, consent to or
otherwise participate in any decision of the Partnership.

; (17) “Entity” shall mean any general partnership, limited partnership, limited
( liability company, corporation, joint venture, trust, business trust, cooperative or association

~ or any foreign trust or foreign business organization.

Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

Page 60
ao

oo

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 165 of 401. PagelD #: 171

(18) “Family” shall mean Donald A. Campbell and F. Margaret Campbell and their
lineal descendants.

my
‘

 

(19) “Family Assets" shall mean all real and personal property owned by the
Family, individually or in combination with others, that has been contributed to or acquired

by the Partnership.

(20) "Fiscal Year" shall mean the Partnership’s fiscal year, which shall be the
calendar year.

(21) “General Partner" shall mean Donald A. Campbell and F. Margaret Campbell,
plus any other Person(s) who may become a substitute or additional General Partner(s) and
who is elected or admitted hereto as a General Partner pursuant to the terms hereof.
References to the General Partner in the singular or as him, her, it, itself, or other like
references shall also, where the context so requires, be deemed to include the plural or the

masculine or feminine reference, as the case may be.

(22) “General Partnership Interest" means the Partnership Interest of a General
Partner represented by General Partnership Units. .

(23) "General Partnership Unit" means a Unit of General Partnership Interest in
the Partnership.

(24) "Gross Asset Value" means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Partner
to the Partnership shall be determined by the contributing Partner and the General
Partner(s);

(ii) ‘The Gross Asset Values of all Partnership assets shall be adjusted to
equal their respective gross fair market values, as determined by the General
Partner(s) as of the following times: (A) the acquisition of an additional interest in
the Partnership by any new or existing Partner in exchange for more than a de
minimis contribution of property (including money); (B) the distribution by the
Partnership to a Partner of more than a de minimis amount of property as
consideration for an interest in the Partnership; and (C) the liquidation of the
Partnership within the meaning of Treasury Regulations Section 1.704-1(b)(2)(i)(g);
provided, however, that adjustments pursuant to clauses (A) and (B) above shall be
made only if the General Partner(s) reasonably determine(s) that such adjustments
are necessary or appropriate to reflect the relative economic interests of the Partners

in the Partnership;

(iii) | The Gross Asset Value of any Partnership asset distributed to any
Partner shall be adjusted to equal the gross fair market value of such asset on the
date of distribution as determined by the distributee and the General Partner(s),
provided that, if the distributee is a General Partner, the determination of the fair

Exhibit A CFLP Records Page 61

2020ADV251447\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 1O957\WORKFLOW ID: 1238773

on
f
i

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 166 of 401. PagelD #: 172

~ market value of the distributed asset shall require the consent of the other Partners
owning at least one-half of the Percentage Interests (determined without regard to
the Percentage Interest of the distributee Partner); and

oo,

(iv) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets pursuant
to Code Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) or pursuant to the provisions of this
Agreement; provided, however, that Gross Asset Values shal! not be adjusted
pursuant to this subparagraph (iv) to the extent the General Partner(s) determine(s)
that an adjustment pursuant to subparagraph (ii) of this definition is necessary or
appropriate in connection with a transaction that would otherwise result in an

adjustment pursuant to this subparagraph (iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii) or (iv) of this definition, then such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset for purposes

of computing Net Profits and Net Losses.

(25) “Involuntary Transfer" means any transfer not constituting a Voluntary
Transfer and includes without limitation any transfer by reason of a Partner being declared

to be bankrupt or insolvent by a court of competent jurisdiction, or by reason of a Partner
having any of that Partner’s Partnership interest foreclosed against or levied upon, any
transfer resulting from the death of a Partner or the adjudication of a Partner as legally
incompetent by a court of competent jurisdiction, any transfer of a Partner’s Partnership
interest resulting form any judgment, order or decree of a court of competent jurisdiction
concerning the divorce, dissolution or annulment of marriage of a Partner or legal
separation form that Partner’s spouse, and any other transfer by operation of law or
resulting form any judgment, order or decree of a court of competent jurisdiction.

oy

 

(26) “Limited Partners" shall mean the original Limited Partner(s) and-any other
Persons who are admitted to the Partnership as Additional or Substitute Limited Partners.

(27) "Limited Partnership Interest" means the Partnership Interest of a Limited
Partner represented by Limited Partnership Units.

(28) "Limited Partnership Unit" means a Unit of Limited Partnership interest in
the Partnership.

(29) “Managing General Partner" shall mean the General Partner(s) so appointed
and vested with such authority pursuant to and in accordance with Article 5 hereof.

(30) “Net Profits" and “Net Losses" shall mean for each taxable year of the
( Partnership an amount equal to the Partnership’s net taxable income or loss for such year
as determined for federal income tax purposes (including separately stated items) in

Exhibit A - CFLP Records Page 62

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 1095 7\WORKFLOW ID: 1238713
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 167 of 401. PagelD #: 173

_ accordance with the accounting method and rules used by the Partnership and in accordance
with Section 703 of the Code with the following adjustments:

(i) Any items of income, gain, loss and deduction allocated to Partners
shall not be taken into account in computing Net Profits or Net Losses;

(ii) Any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Net Profits and Net Losses
(pursuant to this definition) shall be added to such taxable income or loss;

(iii) Any expenditure of the Partnership described in Section 705(a)(2)(B)
of the Code and not otherwise taken into account in computing Net Profits and Net
Losses (pursuant to this definition) shall be subtracted from such taxable income or

loss;

(iv) In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to clause (ii) or (iii) of the definition of Gross Asset Value, the
amount of such adjustment shali be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Profits and Net Losses;

(v) Gain or loss resulting from any disposition of any Partnership asset
with respect to which gain or loss is recognized for federal income tax purposes shall
be computed with reference to the Gross Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Gross Asset

Value; and

(vi). In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there shall
be taken into account depreciation for such fiscal year.

(31) "Nonrecourse Property" shall have the meaning set forth in Section 1.704-
2(b\(1) of the Treasury Regulations. The amount of Nonrecourse Deductions for a

Partnership Fiscal Year equals the excess, if any, of the net increase, if any, in the amount
of Partnership Minimum Gain during that Fiscal Year over the aggregate amount of any
distributions during that Fiscal Year of proceeds of a Nonrecourse Liability that are
allocable to an increase in Partnership Minimum Gain, determined according to the

provisions of Section 1.704-2(c) of the Treasury Regulations.

(32) "Nonrecourse Liability" shall have the meaning set forth in Section 1.704-
2(b)(3) of the Treasury Regulations.

(33) “Partner” shall mean a partner, whether a General Partner or a Limited
Partner, and “Partners" shall mean all the General and Limited Partners of the Partnership.

(34) “Partner Nonrecourse Debt Minimum Gain" means an amount, with respect

to each Partner Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of the
Treasury Regulations.

Exhibit A - CFLP Records Page 63

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 1095 7\WORKFLOW ID; 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 168 of 401. PagelD #: 174

~ (35) “Partner Nonrecourse Debt" shall have the meaning set forth in Section 1,704-
2(b)(4) of the Treasury Regulations.

(36) "Partner Nonrecourse Deductions" shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations, The amount of Partner Nonrecourse Deductions

with respect to a Partner Nonrecourse Debt for a Partnership Fiscal Year equals the excess,
if any, of the net increase, if any, in the amount of Partner Nonrecourse Debt Minimum
Gain attributable to such Partner Nonrecourse Debt during that Fiscal Year over the
ageregate amount of any distributions during the Fiscal Year to the Partner that bears the
economic risk of loss for such Partner Nonrecourse Debt to the extent such distributions are
from the proceeds of such Partner Nonrecourse Debt and are allocable to an increase in
Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Section 1.702-2(i)(2) of the Treasury Regulations.

(37) “Partnership" means the limited partnership formed under this Agreement, as
constituted or amended.

(38) "Partnership Interest" means the ownership interest and rights of a Partner in
the Partnership.

(39) “Partnership Minimum Gain" shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.

om,

- (40) “Partnership Property" means all real and personal property aczuired by the
Partnership and any improvements thereto, and shall include both tangible and intangible

property.
(41) "Permitted Transferee" means:

Gi) a Partner;

(ii) a Related Party;

(iii) a trust for the benefit of a person described in (i) or (ii) above;

(42) "Person" shali mean any individual, estate, partnership, corporation, trust,
unincorporated association, limited liability company, joint venture or any other entity, and
the heirs, as defined by the Ohio Revised Code, as amended, executors, administrators, legal

representatives, successors, and assigns of such "Person" where the context so permits.

(43) "Percentage Interest" shall mean each Partner’s percentage interest in the
Partnership determined by dividing the Units of each Pariner by the aggregate then existing

Units. All references to the words “in interest" in phrases such as “majority in interest" of
the Partners or Limited Partners shall refer to the then Percentage Interests held by the

( Partner, Limited Partners or other designated group.
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:35:40\CONF#: 1OSS7\WORKFLOW ID: 1238713

Page 64

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 169 of 401. PageID #: 175

(44) "Related Party" shall mean any lineal descendant of Donald A. Campbell and
F. Margaret Campbell,

(45) “Reserves" shall mean, with respect to any fiscal period, funds set aside or
amounts allocated during such period to reserves which shall be maintained in amounts
deemed sufficient by the General Partner(s) for working capital and to pay taxes, insurance,
debt service, or other costs or expenses incident to the ownership or operation of the

Partnership’s business.

(46) “Substitute Partner" shall mean a partner, whether a General or a Limited
Partner who is admitted to the Partnership in accordance with Article 7, Section 7.7, or

Article 7, Section 7.6, as the case may be.

(47) "Treasury Regulations" means the Federal Income Tax Regulations (inchiding
without limitation, Temporary Regulations) promulgated under the Code, as the same may
be amended from time to time (including corresponding provisions of successor regulations.

(48) "Unit" means a Unit of either a General Partnership Unit or Limited
Partnership Unit in the Partnership each Unit representing an appregate Capital
Contribution of $ ‘to the capital of the Partnership.

(49) "Voluntary Transfer" means any lifetime transfer by a Partner of that Partner's
Partnership interest resulting from a specific decision by that Partner to make such transfer

and includes without limitation any sale, assignment, exchange or other lifetimie disposition,
any gift, and any pledge or other encumbrance of that Partner’s Partnership interest.

(50) “Withdrawing Partner" shall mean a Partner who has elected to withdraw from
the Partnership pursuant to the provision of Article 8 of this Agreement.

my,

a

exhibit A CFLP Records Page 65

2020ADV251147\Judge: GALLAGHER THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 170 of 401. PagelD #: 176

~ EXHIBIT 2

For purposes of interpreting and implementing Article 4 of the Partnership
Agreement, the following rules shall apply and shall be treated as part of the terms of the

Partnership Agreement:

A, Special Allocation Provisions.

L. For purposes of determining the amount of gain or loss to be
allocated pursuant to Article 4 of the Partnership Agreement, any basis adjustments
permitted pursuant to Section 743 of the Code shall be disregarded.

2, Partnership income, loss, deductions and credits shall be allocated to
the Partners in accordance with the portion of the year during which the Partners have held
their respective interests. All items of income, loss and deduction shall be considered to
have been earned ratably over the period of the fiscal year of the Partnership, except that
gains and losses arising from the disposition of assets shall be taken into account as of the

date thereof,

3. Notwithstanding any other provision of the Partnership Agreement,

to the extent required by law, income, gain, loss and deduction attributable to property

contributed to the Partnership by a Partner shall be shared among the Partners so as to take

C into account any variation between the basis of the property and the fair market value of
oo the property at the time of contribution in accordance with the requirements of Section
, 704(c) of the Code and the applicable Treasury Regulations thereunder as more fully

described in Part B hereof.

4 Notwithstanding any other provision of the Partnership Agreement,
in the event the Partnership is entitled to a deduction for interest imputed under any
provision of the Code on any loan or advance from a Partner (whether such interest is
currently deducted, capitalized or amortized), such deduction shall be allocated solely.to .

such Partner,

5. Notwithstanding any provision of the Partnership Agreement to the
contrary, to the extent any payments in the nature of fees paid to a Partner are finally
determined to be distributions to a Partner for federal income tax purposes, there will be
a gross tacome allocation to such Partner in the amount of such distribution.

6. (a) Notwithstanding any provision of the Partnership Agreement to
the contrary and subject to the exceptions set forth in Section 1.704-2(f)(2)-(5) of the
Treasury Regulations, if there is a net decrease in Partnership Minimum Gain during any
Partnership fiscal year, each Partner shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal to such
Partner's share of the net decrease in Partnership Minimum Gain determined in accordance
with Section 1.704-2(g)(2) of the Treasury Regulations. Allocations pursuant to the previous

\ sentence shall bé made in proportion to the respective amounts required to be allocated to
each Partner pursuant thereto. The items to be so allocated shall be determined in
Page 66

Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVIGIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 171 of 401. PagelD #: 177

C . accordance with Section 1.704-2(f) of the Treasury Regulations. This paragraph 6(a) is
.. intended to comply with the minimum gain chargeback requirement in such Section of the
Treasury Regulations and shall be interpreted consistently therewith. To the extent
permitted by such Section of the Regulations and for purposes of this paragraph 6(a) only,
each Partner’s Adjusted Capital Account Balance shall be determined prior to any other

allocations pursuant to Article 4 of the Partnership Agreement with respect to such fiscal
year and without regard to any net decrease in Partner Minimum Gain during such fiscal

year.

(b) Notwithstanding any provision of the Partnership Agreement to
the contrary, except paragraph 6(a) of this Exhibit and subject to the exceptions set forth
in Section 1,704-2(i)(4) of the Treasury Regulations, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain during any Partnership fiscal year, each Partner who has
a share of the Partner Nonrecourse Debt Minimum Gain, determined in accordance with
Section 1.704-2(i)(3) of the Treasury Regulations, shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years) in an
amount equal to such Partner’s share of the net decrease in Partner Nonrecourse Debt
Minimum Gain, determined in accordance with Section 1.704-2(i)(5) of the Treasury
Regulations. Allocations pursuant to the previous sentence shall be made in proportion to
the respective amounts required to’ be allocated to each Partner pursuant thereto, The
items to be so allocated shall be determined in accordance with Section 1.704-2(i)(4) of the

‘Regulations. This paragraph 6(b) is intended to comply with the minimum gain chargeback

C requirement in such Section of the Regulations and shall be interpreted consistently
therewith. Solely for purposes of this paragraph 6(b), each Partner’s Adjusted Capital

- Account Balance shall be determined prior to any other allocations pursuant to Article 4
of the Partnership Agreement with respect to such fiscal year, other than allocations

pursuant to paragraph 6(a) hereof.

7. Notwithstanding any provision of the Partnership Agreement to the
contrary, in the event any Partners unexpectedly receive any adjustments, allocations or
distributions described in ‘Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(4i)(d)(6), items of Partnership income and gain shall
be specially allocated to such Partners in an amount and manner sufficient to eliminate the
deficits in their Adjusted Capital Account Balances created by such adjustments, allocations

or distributions as quickly as possible.

8, No loss shal! be allocated to any Partner to the extent that such
allocation would result in a deficit in its Adjusted Capital Account Balance while any other
Partner continues to have a positive Adjusted Capital Account Balance; in such event losses
shall first be allocated to any Partners with positive Adjusted Capital Account Balances, and
in proportion to such balances, fo the extent necessary to reduce their positive Adjusted
Capital Account Balances to zero. Any excess shall be allocated to the General Partner.

9, Any special allocations of items pursuant to this Part A shall be taken

( into account in computing subsequent allocations so that the net amount of any items so
allocated and the profits, losses and all other items allocated to each such Partner pursuant
to Article 4 of the Partnership Agreement shall, to the extent possible, be equal to the net

Exhibit A CFLP Records Page 67

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:35:40\CONF# 10957\WORKFLOW ID: 1238713

 
ro

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 172 of 401. PagelD #: 178

amount that would have been allocated to each such Partner pursuant to the provisions of
Article 4 of the Partnership Agreement if such special allocations had not occurred.

10. Notwithstanding any provision of the Partnership Agreement to the

contrary, Nonrecourse Deductions for any fiscal year or other period shail be specially
allocated to the Partners in accordance with the percentages determined under Section 4.1

of Article 4.

11. Notwithstanding any provision of the Partnership Agreement to the
contrary, any Partner Nonrecourse Deduction for any fiscal year or other period shall be
specially allocated to the Partner who bears the economic risk of loss with respect to the
Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Section 1.704-2(i) of the Treasury Regulations.

B. Capital Account Adjustments and 704(c) Tax Allocations

1. For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ capital accounts, the determination,
recognition and classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes; provided, however, that:

 

(a) Any deductions for depreciation, cost recovery or amortization
(other than depletion under Section 611 of the Code) attributable to a
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership was equal to the
Agreed Value of such property. Upon an adjustment to the Gross Asset
Value of any Partnership property subject to depletion under Section 611 of
the Code, any further deductions for such depreciation, cost recovery of
amortization attributable to such property shall be determined as if the
adjusted basis of such property was equal to the Gross Asset Value of such

property immediately following such adjustment.

 

(b) Any income, gain or loss attributable to the taxable disposition
of any property (including any property subject to depletion under Section 611
of the Code) shall be determined by the Partnership as if the adjusted basis
of such property as of such date of disposition was equal in amount to the
Partnership’s Gross Asset Value with respect to such property as of such a

date.

(c) If the Partnership's adjusted basis in a depreciable or cost
recovery property is reduced for federal income tax purposes pursuant to
Section 48(q)(1) of the Code, the amount of such reduction shall, solely for
purposes hereof, be deemed to be an additional depreciation or cost recovery
deduction in the year such property is placed in service and shall be allocated
among the Partners pursuant to Article 4 of the Partnership Agreement. Any
restoration of such basis pursuant to Section 48(q){2) of the Code shall be

cr

Exhibit A CFLP Records Page 68

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 1095 7\WORKFLOW ID: 1238713
on

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 173 of 401. PagelD #: 179

allocated in the same manner to the Partners to whom such deemed
deduction was allocated,

(d) The computation of all items of income, gain, loss and
deduction shall be made by the Partnership and, as to those items described
in Section 705(a)(1)(B) or Section 705(a)(2)(B) of the Code, without regard
to the fact that such items are not includable in gross income or are neither
currently deductible nor capitalizable for federal income tax purposes.

2. A transferee of a Partnership interest will succeed to the capital
account relating to the Partnership interest transferred; provided, however, that if the
transfer causes a termination of the Partnership under Section 708(b)(1)(B) of the Code,
the Partnership properties shall be deemed to have been distributed in liquidation of the
Partnership to the Partners (including the transferee of a Partnership interest) and
recontributed by such Partners and transferees in reconstitution of the Partnership. The
capital accounts of such reconstituted Partnership shall be maintained in accordance with
the principles set forth herein. Upon the occurrence of any of the following events, the

- Partnership Property shall be revalued and the Partners’ Capital Accounts adjusted to reflect
the gain (or loss) that would have been allocated to each Partner if all the Partnership
Property had been sold at its fair market value immediately prior to the occurrence of such

event:

(a) The acquisition of an additional interest in the Partnership by

any new or existing Partner in exchange for more than a de minimis Capital

Contribution;

(b) The distribution by the Partnership to a Partner of more than
a de minimis amount of property or money in consideration for an interest in

the Partnership; or

(c) The “liquidation" of the Partnership within the meaning of
§1.704-1(b)(2)(ii)(g) of the Treasury Regulations.

The revaluation of the Partnership Property referred to in the immediately preceding
sentence shall be made in accordance with 1.704-1(b)(2)(iv)(f) of the Treasury Regulations.

3. Upon an issuance of additional Partnership interests for cash or
Contributed Property the capital accounts of all Partners (and the Gross Asset Value of all
Partnership Property) shall, immediately prior to issuance, be adjusted (consistent with the
provisions hereof) upward or downward to reflect any unrealized gain or unrealized loss
attributable to each Partnership Property (as if such unrealized gain or unrealized loss had
been recognized upon an actual sale of such property at the fair market value thereof
immediately prior to such issuance, and had been allocated to the Partners, at such time,
pursuant to Article 4 of the Partnership Agreement). In determining such unrealized gain
or unrealized loss attributable to the properties, the fair market value of Partnership
Property shall be determined by the General Partner using such reasonable methods of

valuation as it may adopt.

AX.

Exhibit A CFLP Records Page 69

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 174 of 401. PagelD #: 180

- 4, Immediately prior to the distribution of Partnership Property in
C liquidation of the Partnership, the Capital Accounts of all Partners (and the Gross Asset

Values of all Partnership properties) shall be adjusted (consistent with the provisions hereof
and Section 704 of the Code) upward or downward to reflect any unrealized gain or

unrealized loss attributable to each Partnership Property (as if such unrealized gain or
unrealized loss had been recognized upon an actual sale of each such property, immediately
prior to such distribution, and had been allocated to the Partners, at such time, pursuant to
Article 4 of the Partnership Agreement). In determining such unrealized gain or unrealized
loss attributable to the properties, the fair market value of Partnership Property shall be
determined by the General Partner using such reasonable methods of valuation as it may

adopt.

5. In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any Contributed
Property shall, solely for tax purposes, be allocated among the Partners so as to take account
of any variation between the adjusted basis of such property to the Partnership for federal

income tax purposes and its Agreed Value,

6. Tn the event the Agreed Value of any Partnership asset is adjusted as

described in paragraph 3 or 4 above, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Agreed Value in the same
manner as under Section 704(c) of the Code and the regulations thereunder.

7,
made by the General Partner in any manner that reasonably reflects the purpose and
intention of this Agreement.

For purposes of this Exhibit, all other capitalized terms will have the same
definition as in the Partnership Agreement.

- Any elections or other decisions relating to such allocations shall be

deolcampbell\p\iip.dil

-f4-
Exhibit A CFLP Records Page 70

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 175 of 401. PagelD #: 181

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ol O
Al & 2
Py
ks
8 1s
py 2
E
a ‘
BR
om
fs 5§
© ES | |
a |
i “e *

Feo ES te
Es C8 el —
mc| | 28
ea
fre PD
FAs
a =

i EH 8
ze | ae |)
Be gE {9

fi A
XV
9

a)

HZ |<

fa =

25

oO

mn |

o ~~,

ag [us

ar ys

Exhibit A CFLP Records Page 7t

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 176 of 401. PagelD #: 182

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C o| i f°
ste | 8
Of; :
fey

= i)
Q
©
Z| 8
i
Bf
el 8g
Ob Fal
A= Aw
El “s “4
mt
-& &
Te
J Seg
g 5 BB
wy and
- €
C z th -
a
me
a s
Ww On
2] [Eels
o [ea tr
Be fae fe
BO | 28 15
ee i.
c
Oo
oO ~
HZ | «
Be |S
26
5
[~
Sy |s
ey |e
( mE

 

Exhibit A CFLP Records Page 72

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 177 of 401. PagelD #: 183

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR GENERAL PARTNER PERCENTAGE INTEREST

Percentage Interests __1%

Certificate No. 1
Units: 100

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership (“the

Company"), certifying that Donald A. Campbell is entitled to receive this certificate for the
general partner percentage interests set forth above in The Campbell Family Limited
Partnership.

_ This Certificate is transferable only on the books of the Company by the registered hol der
("Partner") in person or by his duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his consent that the Company may treat the registered

C Partner of this Certificate as the true owner hereof for all purposes except as limited by the

Company's Partnership Agreement. Transfer of the Interests of the Partner can only be made in
strict compliance with the Company's Partnership Agreement and upon delivery of Interest
Certificates which shall be made only upon surrender of this Certificate.

IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its duly

authorized officer, and Donald A. Campbell as the certificate owner, have hereunto set their

hands this 15 day of Ate y bet, 1997,

The Campbell Family Limited Partnership

» foul A. BL

0 al A. Campbell,
Managing General Partner

de atl Oy Lgrgl

Donald A. Campbell, Owner

Exhibit A CFLP Records Page 73
2020ADV251147\ Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 1095 7\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 178 of 401. PagelD #: 184

FOR VALUE RECEIVED, Donald A. Campbell hereby assigns, transfers and

conveys unto , ( ) Percentage

Interest of The Campbell Family Limited Partnership, standing in his name on the books of said
herewith and does hereby irrevocably constitute

 

Company represented by Certificate No. ___1

and appoint attorney to transfer the said Interests on the

books of the within named Company with full power of substitution in the premises.

 

 

Dated:

 

MHVACLIENTS\CAMPBELLAFLP

©),

{ )

Exhibit A CFLP Records Page 74

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 179 of 401. PagelD #: 185

——,

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR GENERAL PARTNER PERCENTAGE INTEREST

Percentage Interests __1%

Certificate No. 2
Units: 100

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership (“the

Company"), certifying that F. Margaret Campbell is entitled to receive this certificate for the
general partner percentage interests set forth above in The Campbell Family Limited .
Partnership. .
This Certificate is transferable only on the books of the Company by the registered hol der
("Partner") in person or by his duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his consent that the Company may treat the registered
ue Partner of this Certificate as the true owner hereof for all purposes except as limited by the
C ~ Company's Partnership Agreement. Transfer of the Interests of the Partner can only be made in
strict compliance with the Company's Partnership Agreement and upon delivery of Interest
Certificates which shall be made only upon surrender of this Certificate.
IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its duly

authorized officer, and F. Margaret Campbell as the certificate owner, have hereunto set their

hands this / o day of Avember , 1997.

The Campbell Family Limited Partnership

By: Koa (h (LCL

Donald A. Campbell,
Managing General Partner

F ty ch ne ct Camp ace

F. Margaret Campbell, Owner !

C
Exhibit A CFLP Records Page 75

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: {O957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 180 of 401. PagelD #: 186

FOR VALUE RECEIVED, F. Margaret Campbell hereby assigns, transfers and C)

 

conveys unto ; ( ) Percentage
Interest of The Campbell Family Limited Partnership, standing in her name on the books of
said Company represented by Certificate No. 2 herewith and does hereby irrevocably

constitute and appoint attorney to transfer the said Interests

on the books of the within named Company with full power of substitution in the premises.

 

Dated:

 

 

O

MHVICLIENTS\CAMPBELL\FLP
C)

Exhibit A CFLP Records Page 76

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Elecironically Filed: CWC 03/18/2020 14:35:40\CONF#; 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 181 of 401. PagelD #: 187

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR LIMITED PARTNER PERCENTAGE INTEREST

Percentage Interests __49%

Certificate No. 1
Units: 4,900

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership (“the

Company"), certifying that Donald A. Campbell is entitled to receive this certificate for the
limited partner percentage interests set forth above in The Campbell Family Limited
Partnership.

This Certificate is transferable only on the books of the Company by the registered hol der
("Partner") in person or by his duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his consent that the Company may treat the registered
Partne.’ of this Certificate as the true owner hereof for all purposes except as limited by the
Company's Partnership Agreement. Transfer of the Interests of the Partner can only be made in
strict compliance with the Company's Partnership Agreement and upon delivery of Interest
Certificates which shall be made only upon surrender of this Certificate.

IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its duly

authorized officer, and Donald A. Campbell as the certificate owner, have hereunto set their
hands this /$ day of__/ ue her , 1997.

The Campbell Family Limited Partnership
“4

» Manll ALE til

Donald A. Campbell,
Managing General Partner

Donald A. Campbell, Owner

 

Exhibit A CFLP Records

9020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:35:40\CONF#: 10957\WORKFLOW IE: 1238713

Page 77
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 182 of 401. PagelD #: 188

(
THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR LIMITED PARTNER PERCENTAGE INTEREST

Percentage Interests ___49%

Certificate No. 2
Units: 4,900

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership ("the

Company"), certifying that F. Margaret Campbell is entitled to receive this certificate for the
limited partner percentage interests set forth above in The Campbell Family Limited

Partnership.

This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by his duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his consent that the Company may treat the registered
Partner of this Certificate as the true owner hereof for all purposes except as limited by the
Company's Partnership Agreement. Transfer of the Interests of the Partner can only be made in
C. strict compliance with the Company's Partnership Agreement and upon delivery of Interest

Certificates which shail be made only upon surrender of this Certificate.
IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its duly

authorized officer, and F. Margaret Campbell as the certificate owner, have hereunto set their
hands this /S day of / Aue wher , 1997,

The Campbell Family Limited Partnership

Donald A. Campbell,
Managing General Partner

<I 4
we Dearuaarat (army Gell &
F. Margaret Campbell, Owner

C

Exhibit A CFLP Records Page /&

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 183 of 401. PagelD #: 189

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR LIMITED PARTNER PERCENTAGE INTEREST

Percentage Interests _ 48.09%

Certificate No. 3
Units: 4,809

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership (“the
Company"), certifying that Donald A. Campbell is entitled to receive this certificate for the limited
partner percentage interests set forth above in The Campbell Family Limited Partnership.

This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by his duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests bis consent that the Company may treat the registered Partner
of this Certificate as the true owner hereof for all purposes except as limited by the Company's
Partnership Agreement. Transfer of the Interests of the Partner can only be made in strict compliance
with the Company's Partnership Agreement and upon delivery of Interest Certificates which shall be
C made only upon surrender of this Certificate.

IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its duly
authorized officer, and Donald A. Campbell as the certificate owner, have hereunto set their hands

this 31st day of December, 1997.

The Campbell Family Limited Partnership

Kel CLL

Donald A. Campbell,
Managing General Partner

Ly \ 4. 64a

Donald A. Campbell, Owner

(

Exhibit A CFLP Records Page 79

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 184 of 401. PagelD #: 190

ASSIGNMENT OF LIMITED PARTNER INTEREST
( DONALD A, CAMPBELL hereby assigns, transfers and conveys unto FREDERICK M.
CAMPBELL, Eighty-Nine (89) Limited Partner Units (the ‘Units”) of The Campbell Family
Limited Partnership, standing in his name on the books of said Partnership, represented by
Certificate No. 3, and does hereby irrevocably constitute and appoint Missia H. Vaselaney as

attorney to transfer the said Units on the books of the within named Partnership with full power of

substitution in the premises.

Kas) CLL Mt

Date: December 31, 1998
Donald A. Campbell

The undersigned, constituting all of the General Partners of The Campbell Family Limited

C Partnership, hereby consent to the above assignment as required by Section 7.6 of the Partnership

Jk. 2,00

Donald A. Campbell

£ “ Miasugesat Camm pllelX
F. Margaret Cathpbell

Agreement.

( CLE - 486830.)

Exhibit A CFLP Records Page 80

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: {O957WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 185 of 401. PagelD #: 191

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR LIMITED PARTNER PERCENTAGE INTEREST

Percentage Interests _ 48.09%

Certificate No. 4
Units: 4,809

 

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership ("the
Company"), certifying that F. Margaret Campbell is entitled to receive this certificate for the limited
partner percentage interests set forth above in The Campbell Family Limited Partnership.

This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by her duly authorized attorney. “The Partner hereof, by receipt and
acceptance of this Certificate, manifests her consent that the Company may treat the registered
Partner of this Certificate as the true owner hereof for all purposes except as limited by the
Company's Partnership Agreement. Transfer of the Interests of the Partner can only be made in strict
compliance with the Company's Partnership Agreement and upon delivery of Interest Certificates
C ; which shall be made only upon surrender of this Certificate.

IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its duly
authorized officer, and F. Margaret Campbell as the certificate owner, have hereunto set their hands

this 31st day of December, 1997.

The Campbell Family Limited Partnership

All 6 2M

Donald A. Campbell,
Managing General Partner

F. Margaret CAmpbell, Owner

Exhibit A CFLP Records Page 84

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 186 of 401. PagelD #: 192

a,

THE CAMPBELL FAMILY LIMITED PARTNERSHIP |

CERTIFICATE FOR LIMITED PARTNER PERCENTAGE INTEREST

Percentage Interests _0.91%
Units: 91

 

Certificate No. 5

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership ("the
Company"), certifying that Frederick M. Campbell is entitled to receive this certificate for the
limited partner percentage interests set forth above in The Campbell Family Limited Partnership.

This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by his duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his consent that the Company may treat the registered Partner
of this Certificate as the true owner hereof for all purposes except as limited by the Company's
Partnership Agreement. Transfer of the Interests of the Partner can only be made in strict compliance
with the Company's Partnership Agreement and upon delivery of Interest Certificates which shall be

( made only upon surrender of this Certificate.
IN WETNESS WHEREOF, The Campbell Family Limited Partnership by its duly

authorized officer, and Frederick M. Campbell as the certificate owner, have hereunto set their

hands this 31st day of December, 1997.

The Campbell Family Limited Partnership

» Lol O22 pf

Donald A. Campbell,
Managing General Partner

 

(

Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

Mee

Page 82
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 187 of 401. PagelD #: 193

oo,

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR LIMITED PARTNER PERCENTAGE INTEREST

Certificate No. 6 Percentage Interests _0.91%
Units: 91
THIS CERTIFICATE is issued by The Campbell Family Limited Partnership (“the
Company"), certifying that Frederick M. Campbell is entitled to receive this certificate for the
limited partner percentage interests set forth above in The Campbell Family Limited Partnership.
This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by his duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his consent that the Company may treat the registered Partner
of this Certificate as the true owner hereof for all purposes except as limited by the Company's
Partnership Agreement. Transfer of the Interests of the Partner can only be made in strict compliance
us - with the Company's Partnership Agreement and upon delivery of Interest Certificates which shall be
C made only upon surrender of this Certificate.
IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its duly

authorized officer, and Frederick M. Campbell as the cettificate owner, have hereunto set their

hands this 31st day of December, 1997.

The Campbell Family Limited Partnership

hu ag!

Donald A. Campbell,
Managing General Partner

 

Exhibit A CFLP Records Page &3

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 44:35:40\CONF#: 10957\WORKFL.OW ID: 1238713
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 188 of 401. PagelD #: 194

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR ED PARTNER UNITS
Certificate No. 7 Limited Partner Units: 4,720
Partnership Interest: 47.20%

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership ("the

Company"), certifying that Donald A. Campbell is entitled to receive this Certificate for the
Limited Partner Units set forth above in The Campbell Family Limited Partuership.

This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by his or her duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his or her consent that the Company may treat the registered
Partner of this Certificate as the true owner hereof for all purposes except as limited by the
Company's Partnership Agreement. Transfer of the Limited Partner Units can only be made in strict
compliance with the Company's Partnership Agreement and upon surrender of this Certificate

properly endorsed,

IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its managing

general partner, and Donald A. Campbell, as the Certificate owner, have hereunto set their hands

this 31st day of December, 1998.

The Campbell Family Limited Partnership

Ae

Donald A. Campbell, Managing General Partner

ha 4 2atll

Donald A. Campbell, Owner

C

Exhibit A CFLP Records

2020ADV251147\ludge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#. {O957\WORKFLOW ID: 1238713

Page 64

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 189 of 401. PagelD #: 195

( ASSIGNMENT OF LIMITED PARTNER INTEREST
Donald A. Campbell (Assignor) hereby assigns, transfers, and conveys unto
Frederick M. Campbell 84 Limited Partner Units
of THE CAMPBELL FAMILY LIMITED PARTNERSHIP standing in the name of
the transferor on the books of the Partnership, represented by Certificate No. _7 , and
does hereby irrevocably constitute and appoint Missia H. Vaselaney as attorney to
transfer the said units on the books of the Partnership, with full power of substitution in

the premises. Any remaining units of Certificate No. _'7_ shall remain the property of

“

Assignor, and Assignor requests that a new certificate be issued therefor.
a

      
   

4

Decemb ex 31, 1999 " .
Donald A. Campbeil

Date

The undersigned, being all of the General Partners of The Campbell Family

Limited Partnership, consent to the above assignment as required by Section 7.6 of the

 

 

Partnership Agreement.
Ales WE Al J. Masaasot Comp ai
Donald A. Campbell “ F, Margaret Campbell i

Exhibit A CFLP Records Page 85

2020ADV251147\WJudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238773
 

C

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 190 of 401. PagelD #: 196

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR LIMITED PARTNER UNITS

Certificate No. 8 Limited Partner Units: 4,720
Partnership Interest: 47.20%

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership ("the

Company"), certifying that F. Margaret Campbell is entitled to receive this Certificate for the
Limited Partner Units set forth above in The Campbell Family Limited Partnership.

This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by his or her duly authorized attorney. The Partner hereof, by receipt and
acceptance of this Certificate, manifests his or her consent that the Company may treat the registered
Partner of this Certificate as the true owner hereof for all purposes except as limited by the
Company's Partnership Agreement. Transfer of the Limited Partner Units can only be made in strict
compliance with the Company's Partnership Agreement and upon surrender of this Certificate
properly endorsed.

IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its managing

general partner, and F. Margaret Campbell, as the Certificate owner, have hereunto set their hands

this 31st day of December, 1998.

The Campbell Family Limited Partnership

“By: Dama & C2obf

Donald A. Campbell, Managing General Partner

&. Mondganet Cum nell

F. Margaret Campbell, Owner |

Exhibit A CFLP Records Page 86

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 191 of 401. PagelD #: 197

\ ASSIGNMENT OF LIMITED PARTNER INTEREST
F. Margaret Campbell (Assignor) hereby assigns, transfers, and conveys unto
Frederick M. Campbell 84 Limited Partner Units
of THE CAMPBELL FAMILY LIMITED PARTNERSHIP standing in the name of
the transferor on the books of the Partnership, represented by Certificate No. _8_, and
-does hereby irrevocably constitute and appoint Missia H. Vaselaney as attorney to
transfer the said units on the books of the Partnership, with full power of substitution in
the premises. Any remaining units of Certificate No. 8 shall remain the property of
Assignor, and Assignor requests that a new certificate be issued therefor,
t: MancaszetCounp (elk

December 31, 1999 te L
Date BF. Margaret\Cainpbell

 

The undersigned, being all of the General Partners of The Campbell Family

Limited Partnership, consent to the above assignment as required by Section 7.6 of the

Partnership Agreement.

fw CLM 3. Mangonst-Caanp ell
F, Margaret Campbell

Donald A. Campbell

Exhibit A CFLP Records Page 87

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 192 of 401. PagelD #: 198
THE CAMPBELL FAMILY LIMITED PARTNERSHIP

CERTIFICATE FOR LIMITED PARTNER UNITS

Limited Partner Units: 360
Partnership Interest: 3.60%

THIS CERTIFICATE is issued by The Campbell Family Limited Partnership (“the

Certificate No. 9

Company"), certifying that Frederick M. Campbell is entitled to receive this Certificate for the
Limited Partner Units set forth above in The Campbell Family Limited Partnership.

This Certificate is transferable only on the books of the Company by the registered holder
("Partner") in person or by his or her duly authorized attommey. The Partner hereof by receipt and
acceptance of this Certificate, manifests his or her consent that the Company may treat the registered
Partner of this Certificate as the true owner hereof for all purposes except as limited by the
Company's Partnership Agreement. Transfer of the Limited Partner Units can only be made in strict

— compliance with the Company's Partnership Agreement and upon surrender of this Certificate

properly endorsed.

IN WITNESS WHEREOF, The Campbell Family Limited Partnership by its managing

general partner, and Frederick M. Campbell, as the Certificate owner, have hereunto set their hands

this 31st day of December, 1998.
The Campbell Family Limited Partnership

wy Mlb? VOL Yf —

nald A. Campbell, Managing General Partner

Bhd

Fredgetl ck mM Campbell, ner!

Exhibit A CFLP Records Page 88

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVIGIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 4O957\WORKFLOW ID: 1238713

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 193 of 401. PagelD #: 199

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No. ___10 Percentage Interests: 46.36%
Units: 4636

This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that Donald A. Campbell is entitled to receive this Certificate for
the limited partner percentage interests and units set forth above in The Campbell Family

Limited Partnership.

 

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attorney. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all

purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon

:
delivery of one or more new interest certificates, which shall be made only upon
surrender of this Certificate.

 

 

 

In Witness Whereof, The Campbell Family Limited Partnership, by its duly
authorized officer, and Donald A. Campbell, as the certificate owner, have hereunto set

their hands this 31st day of December, 1999.
THE CAMPBELL FAMILY LIMITED PARTNERSHIP
by Le
Donald A. Campbell Donald A. Campbell, Owner

Managing General Partner

 

Hm Den suey Wvenid Ritee ment saan
yt eis

Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#; 10957\WORKFLOW ID: 1238713

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 194 of 401. PagelD #: 200

( ASSIGNMENT OF LIMITED PARTNER INTEREST
Donald A, Campbell (Assignor) hereby assigns, transfers, and conveys unto
Frederick M. Campbell 84 Limited Partner Units
of THE CAMPBELL FAMILY LIMITED PARTNERSHIP standing in the name of
the transferor on the books of the Partnership, represented by Certificate No. _10 , and
does hereby irrevocably constitute and appoint Missia H. Vaselaney as attorney to
transfer the said units on the books of the Partnership, with full power of substitution in
the premises. Any remaining units of Certificate No, _10_ shall remain the property of

Assignor, and Assignor requests that a new certificate be issued therefor.

4
December 31, 2000 Keb eh
‘ onald A. Campbell ~

Date D

 

The undersigned, being all of the General Partners of The Campbell Family

Limited Partnership, consent to the above assignment as required by Section 7.6 of the

Partnership Agreement.

Au LCE | J ¥ Manna ca (som aledd.
F. Margaret CAmpbell '

Donald A. Campbell

 

 

 

Exhibit A CFLP Records Page 90

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVIGIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

 

tare stents penne ama ern uss

Case: 1:20-cv-00842-JG Doc #:

Exhibit A

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Percentage Interests: 46.36%
Units: 4636

Certificate No.__11
This Certificate is issued by The Campbell Family Limited Partnership (the

Partnership), certifying that F. Margaret Campbell is entitled to receive this Certificate

for the limited partner percentage interests and units set forth above in The Campbell

Family Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attorney. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or.more new interest certificates, which shall be made only upon

surrender of this Certificate.

In Witness Whereof, The Campbell Family Limited Partnership, by its duly
authorized officer, and F. Margaret Campbell, as the certificate owner, have hereunta

set their hands this 31st day of December, 1999.
F, Margaret'Campbell, Owrbr

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

By L fe

Donald A. Campbell
Managing General Partner

 

CFLP Records

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

1-2 Filed: 04/20/20 195 of 401. PagelD #: 201

Page 91

 

 

 

 

  
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 196 of 401. PagelD #: 202

U ASSIGNMENT OF LIMITED PARTNER INTEREST
F. Margaret Campbell (Assignor) hereby assigns, transfers, and conveys unto
Frederick M. Campbell 84 Limited Partner Units
of THE CAMPBELL FAMILY LIMITED PARTNERSHIP standing in the name of
the transferor on the books of the Partnership, represented by Certificate No. _11_, and
does hereby irrevocably constitute and appoint Missia H. Vaselaney as attorney to
transfer the said units on the books of the Partnership, with full power of substitution in

the premises. Any remaining units of Certificate No. 11 shall remain the property of

Assignor, and Assignor requests that a new certificate be issued therefor.

 

EE Ny acces Cumplele

December 31, 2000
Date . F, Margaret Campbell re

 

 

, The undersigned, being all of the General Partners of The Campbell Family

Limited Partnership, consent to the above assignment as required by Section 7.6 of the

Partnership Agreement.

AX. hf FE Mascaoset- (cumpllell

Donald A. Campbell F, Margaret Campbell

 

 

Exhibit A CFLP Records Page 92

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, FRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:40\CONF#: 10957\WORKFLOW ID: 1238713

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 197 of 401. PagelD #: 203

 

Eins

 

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Percentage Interests: 5.28%

Certificate No. 12
Units: 528

 

This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that Frederick M. Campbell is entitled to receive this Certificate
for the limited partner percentage interests and units set forth above in The Campbell

Family Limited Partnership.

 

This Certificate is transferable only on the books of the Parinership by the
registered holder (Partner), in person or by his duly authorized attomey. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more-new interest certificates, which shall be made only upon

surrender of this Certificate.

 

In Witness Whereof, The Campbell Family Limited Partnership, by its duly
authorized officer, and Frederick M. Campbell, as the certificate owner, have hereunto

set their hands this 31st day of December, 1999.

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Donald A. Campbell
Managing General Parmer

 

ra

age 93

 

Exhibit A GFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10857\WORKFLOW ID: 1238713

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 198 of 401. PagelD #: 204

 

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No.__13 Percentage Interests: 45.52%
Units: 4552

This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that Donald A. Campbell is entitled to receive this Certificate for
the limited partner percentage interests and units set forth above in The Campbell Family

Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attomey. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement, Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more new interest certificates, which shall be made only upon

surrender of this Certificate.

 

In Witness Whereof, The Campbell Family Limited Partnership, by its duly
authorized officer, and Donald A. Campbell, as the certificate owner, have hereunto set

their hands this 3ist day of December, 2000.

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

 

By _¢
Donifd A. Campbell Donald A. Campbell, Owner

Managing General Pariner

 

CFLP Records

2020ANV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 1{0957\WORKFLOW ID: 1238713
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 199 of 401. PagelD #: 205

C ASSIGNMENT OF LIMITED PARTNER INTEREST
Donald A. Campbell (Assignor) hereby assigns, transfers, and conveys unto
Frederick M. Campbell 84 Limited Partner Units
of THE CAMPBELL FAMILY LIMITED PARTNERSHIP standing in the name of
the transferor on the books of the Partnership, represented by Certificate No. _13 , and
does hereby irrevocably constitute and appoint Missia H. Vaselaney as attorney to
transfer the said units on the books of the Partnership, with full power of substitution in
the premises. Any remaining units of Certificate No. 13 shali remain the property of

Assignor, and Assignor requests that a new certificate be issued therefor.
o.

 

 

January 31, 2001
Date Donald A, Campbell

The undersigned, being all of the General Partners of The Campbell Family

Limited Partnership, consent to the above assignment as required by Section 7.6 of the

Partnership Agreement.

c

/ I-Manaasot(s numbed.

F, Margaret Campbell t

  
 

Donald A. Campbeil

Exhibit A CFLP Records Page 95

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 200 of 401. PagelD #: 206

 

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

i4 Percentage Interests: 45,52%

Certificate No.
Units: __ 4552

This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that F. Margaret Campbell is entitled to receive this Certificate
for the limited partner percentage interests and units set forth above in The Campbell

Family Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attormey, The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more new interest certificates, which shall be made only upon

surrender of this Certificate.

In Witness Whereof, The Campbell Family Limited Partnership, by its duly.
authorized officer, and F. Margaret Campbell, as the certificate owner, have hereunto
set their hands this 31st day of December, 2000.

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Wx trasopuat Gung
Donald A. Campbell F, MargarettCampbell, Owner

Managing General Partner

 

 

By

   

22 oa See ene at avert mani ame aaa

 

ExhibtA CELP Records Page 96

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 201 of 401. PagelD #: 207

( ; ASSIGNMENT OF LIMITED PARTNER INTEREST
F. Margaret Campbell (Assignor) hereby assigns, transfers, and conveys unto
Frederick M. Campbell 84 Limited Partner Units
of THE CAMPBELL FAMILY LIMITED PARTNERSHIP standing in the name of
the transferor on the books of the Partnership, represented by Certificate No. _14 , and
does hereby irrevocably constitute and appoint Missia H. Vaselaney as attorney to
transfer the said units on the books of the Partnership, with full power of substitution in

the premises, Any remaining units of Certificate No. 14 shall remain the property of

Assignor, and Assignor requests that a new certificate be issued therefor.

fe Nera rot Ce

January 31, 2001
Date F, Margaret CAmpbell

The undersigned, being all of the General Partners of The Campbell Family

Limited Partnership, consent to the above assignment as required by Section 7.6 of the

F- Masa nat Comnplelll

F, Margaret Campbell

Parinership Agreement.

  

Donald A. Campbell

Exhibit A CFLP Records Page 97

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 

 
WNT oir sangeet biinei08 age were Amante

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 202 of 401. PagelD #: 208

 

Exhibit &

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No. 5 Percentage Interests: 6.96%
Units: 696

This Certificate is issued by The Campbell Family Limited Partnership {the
Partnership), certifying that Frederick M. Campbell is entitled to receive this Certificate
for the limited partner percentage interests and units set forth above in The Campbell

Family Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attorney. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may

treat the Partner as the true owner of the interests and units set forth above for all

purposes except as limited by the Partnership Agreement. Transfer of the Partner's
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more new interest certificates, which shall be made only upon

surrender of this Certificate.

In Witness Whereof, The Campbell Family Limited Partnership, by its duly
authorized officer, and Frederick M. Campbell, as the certificate owner, have hereunto

set their hands this 31st day of December, 2000.

Fy Fepherick LM ill. Own

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Donald A. Campbeli
Managing General Partner

 

CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONFit: 10957\WORKFLOW ID: 1238713

 

 

] Page 98

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 203 of 401. PagelD #: 209

 

 

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No. 16 Percentage Interests: 44.68%
Units: 4468
This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that Donald A. Campbell is entitled to receive this Certificate for
the limited partner percentage interests and units set forth above in The Campbell Family

Limited Partnership.

 

 

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attorney. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
wJelivery of one or more new interest certificates, which shall be made only upon

. surrender of this Certificate.

 

 

In Witness Whereof, The Campbell Family Limited Partnership, by its duly
authorized officer, and Donald A. Campbell, as the certificate owner, have hereunto set

their hands this 3ist day of January, 2001. '

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

 

 

Donald A. Campbell
Managing General Partner

 

  
  

 
   

Page 99

ExhibitA CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 204 of 401. PagelD #: 210

 

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No.__17 Percentage Interests: 44.68%
Units: 4468

This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that F. Margaret Campbell is entitled to receive this Certificate
for the limited partner percentage interests and units set forth above in The Campbell

Family Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attomey. The Partner, by .
recoipt and acceptance of this Certificate, manifests his consent that the Partnership may

treat the Partner as the tre owner of the interests and units set forth above for all

purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more new interest certificates, which shall be made only upon

surrender of this Certificate.

In Witness Whereof, The Campbell Family Limited Partnership, by its duly
authorized officer, and F. Margaret Campbell, as the certificate owner, have hereunto

set their hands this 31st day of January, 2001.

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Donald A. Campbell
Managing General Partner

 

  
 

cs AR SIeae a Waker aN age alates
Exhibit A CFLP Records Page 100

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 40957\WORKFLOW ID: 1238713

  

TEL sapere ane Su ST Lester

 

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 205 of 401. PagelD #: 211

 

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No. 18 Percentage Interests: 8.64%

Units: _ 864
This Certificate is issued by The Campbell Family Limited Partnership (the

Partnership), certifying that Frederick M. Campbell is entitled to receive this Certificate

for the limited partner percentage interests and units set forth above in The Campbell

Family Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attorney. The Partner, by
reckipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of, one or more new interest certificates, which shall be made only upon

surrender of this Certificate.

In Witness Whereof, The Campbell Family Limited. Partnership, by its duly
authorized officer, and Frederick M. Campbell, as the certificate owner, have hereunto

set their hands this 31st day of January, 2001.
THE CAMPBELL FAMILY LIMITED PARTNERSHIP

» dail uff

Donald A, Campbell
Managing General Pariner

  
    

iF
ie
F
i
i

i| beats Be
Exhibit A CFLP Records Page 1017

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDUUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 206 of 401. PagelD #: 212

Exhibit A

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No.___19 Percentage Interests: 43.59%
Units: ___ 4359
This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that Donald A. Campbell is entitled to receive this Certificate for
the limited partner percentage interests and units set forth above in The Campbell Family

Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attormey. The Partner, by
receipt and acceptayce of this Certificate, manifests his consent that the Partnership may

treat the Partner as the trae owner of the interests and units set forth above for all

purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more new interest certificates, which shall be made only upon

surrender of this Certificate.- -

In Witness Whereof, The Campbell Family Limited Partuership, by its duly
authorized officer, and Donald A. Campbell, as the certificate owner, have hereunto set

their hands this 31st day of December, 2002.

THE CAMPBELL FAMILY LIMITED PARTNERSHIP n

Donald A. Campbell Donald A. Campbell, Ownér
Managing General Partner

 

CFLP Records

 

Page 102

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 4238713

 

 

 

   
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 207 of 401. PagelD #: 213

 

 

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

20 Percentage Interests: 43.59%

Certificate No.
Units: ___ 4359

 

This Certificate is issued by The Campbell Family Limited Partnership (the
Partnership), certifying that F. Margaret Campbell is entitled to receive this Certificate
for the limited partner percentage interests and units set forth above in The Campbell

Family Limited Partership.

 

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attorney. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement. Trausfer of the Pariner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more new interest certificates, which shall be made only upon

surrender of this Certificate.

 

: é In Witness Whereof, The Campbell Family Limited Partnership, by its duly
‘ authorized officer, and F. Margaret Campbell, as the certificate owner, have hereunto

set their hands this 3ist day of December, 2002.
THE CAMPBELL FAMILY LIMITED PARTNERSHIP

» Ald AE tefl EP ener eayet

Donald A. Campbell ~ F, Margaret Cafppbell, Owner
Managing General Partner

 

      

Exhibit A CFLP Records Page 103
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 208 of 401. PagelD #: 214

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

Certificate for Limited Partner Percentage Interest

Certificate No. 21 Percentage Interests: 10.82%
Units: 1082
This Certificate is issued by The Campbell Family Limited Partnership {the
Partnership), certifying that Frederick M. Campbell is entitled to receive this Certificate
for the limited partner percentage interests and units set forth above in The Campbeil

Family Limited Partnership.

This Certificate is transferable only on the books of the Partnership by the
registered holder (Partner), in person or by his duly authorized attorney. The Partner, by
receipt and acceptance of this Certificate, manifests his consent that the Partnership may
treat the Partner as the true owner of the interests and units set forth above for all
purposes except as limited by the Partnership Agreement. Transfer of the Partner’s
interests can be made only in strict compliance with the Partnership Agreement and upon
delivery of one or more new interest certificates, which shall be made only upon

surrender of this Certificate.
In Witness Whereof, The Campbell Family Limited Partnership, by its duly

authorized officer, and Frederick M. Campbell, as the certificate owner, have hereunto
set their hands this 31st day of December, 2002.

THE CAMPBELL FAMILY LIMITED PARTNERSHIP +
we J, () 4 . :
; ; al a ; “
0

Frogetic M. Campbelf, ( r
M agifig General Partner

 

act ones meena ine mem TN

   

Exhibit A ‘CFLP Records Page 104

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 209 of 401. PagelD #: 215

 

 

 

 

 

 

 

 

 

+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g AA -| BB Jojeh | 91 ‘ éb | lope
A — As Of isi?
2358 _ o I ye) €| 38> Go ty aoa y igh O/ ol re fel
\Tah b& bb jeye) fe) oF MN apeV) “ol LC SO 7
ot LL _ GR ab) VE) U1 i C63) Megan yrremy sep & 4b) 16/ Z]
Gogh ~ 16 Lbs lé/tl £ Cig) yp Attn Pe Peg coy ! Lb} \£/ 2)
oot'b| 006'b ~ ~ \ 2ASST pen G/N | Ley; Si/n
LNSANDISS “agit
. ee MEN . ,
“T¥a Lidge LIgad 40 FLVG 40°ON WOHM OL NO Wows CETEONYD 10% avd
( J OTIOS
T=) —W PP cour
UWADTAT LINN WANLAVd GALATI
a A _/

 

Page 105

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

CFLP Records

Exhibit A

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 210 of 401. PagelD #: 216

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,4jo | afeg
: i .
user (esth)oompye cyt Toft oT
bbe iz (ss8¢) mas Tas PTY .
p42 6} bl (20) ) P07 pa 37 PA zane Pete
= Bor 7 (e9Py) Sere uIEyS

(zeo'p) at . TQOFy) sales peuey Ug POUlEIey POOZ/FeiT or
: Sb (yg) aqdwes “W yoUapadss hooz/Lez: | zac'p (zecr) sazeus peuleroy Qo0z/LeiZt CL

(geo'y) eb (Zech) SSleus pausjyey ~
eb (pe) waqdweg "Wy youspel4 Dod Fee | Sea'r {gEey) SSIeUS Pauley BOGIES OL

(oz2'p) ol (89h) Seleyg pauiEjey
8 (pe) leqdwen ‘W yuepaly SOSL/LEt | O2d'y (ozer) sereug peuiejey QBBL/EZL L

(s09"p) £ {ozZp) Seleyg psUBIEy
9 (69) jeqdwes ‘yy youepalg B66 | 608'r (808y) Seueug paulzjoy I6BLILEIZ} ¢

{o08"+) & (60h) SSIES PAUIEIay
g (16) qeadwes ‘W youapely Z66h/bE7eb | O006'F anss} }eUIBLO IBGLIGLILE :

soUBES peyged O] penajsuesy
. n 3 PayeouRDQ | paypaig JaUped
—— = Hien Sreounis9 hPeusieens Sava ayeg syun Wdl4y PaAlssey SHUP wed BELL 9} panss]
“ON SIESUIMED
leqdwes "y preuog
ds90s7 YSN” “d GALANT
\ .
. a Lo | Gg

 

Page 106

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10857\WORKFLOW ID: 1238713

CFLP Records

Exhibit A

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 211 of 401. PagelD #: 217

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BS9AA — Ad Jo Dg fol LI 4 hy Tape fi
SESH —| 38 eojieye | hp Brg ier Tel iT F280 TERT
Sesh =) AR lee ypeye \) kage 7 im praprg OL Z sete 157
OZL'b ~ Sh | yy ley ze 3 (48) 29> yrrpazy AL L Ab/ 1E/ 1
6084 = 1G | Lévrey-y ir (16) 1494429 Peery Tey Zz Lb/ E/E)
oo6'b| ool - - Zz PASST [sO wWiN | Lesgisit
LNSWINDE ‘aan
ssy | MaN CaWWAISNVEL ‘ON
Tyd Ids aD Idad 40 ALY #0 ON WORM OL YO Wow Ca TEONYD 404 ava
) OF10d
Ra ee FOVETe | TN
WADdAT LINN VANLYVd GALUATI
et LY y

Page 107

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 4238713

CFLP Records

Exhibit A

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 212 of 401. PagelD #: 218

 

4301 aBeg

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— ee : Zone} s fet

ose le me (GSES ren premry” (bite) TMU PT Ish tc

ory {9i>7G) we (BIR BF AT AT TP votfej2i | eave (Gory) ScieuS RANEY rodeitelt ik

(ese'y) a Oe jae eet roozLereL | zse'p (zggy) sezeug peuRIEY ooozeret vt

(oe9'y) yr (ey wade eset ooozeet | seo'v (egy) seueug poUsy BEGLLEZL HL

(ozz'y) S (oe) agduite ye sees BeeHLeRt | dzZ'y (ozzp) SENS PALIEIY RE6L/LEZL 8

(608'r) 3 oe eS eee 4 assiitezt | 60s'y (808») sereug peuIE}ay LO6L/LERE r

(o08'r) : oe dues oe 4 LeeLee | 006" anss} j2u16UQ LBSLISLILL z
queuing Pun S}on aye 01 pouejsues) siun tea | an wos PEA}esey SYth oro sen onee
. Ea

Leqduen jereBieyy *4
qa00s7 HANL ‘d OSL
. oe |

 

Page 108

CFLP Records

2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

Exhibit A

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 213 of 401. PagelD #: 219

 

 

98 29/ Z1 7 Ss] | isfefi
; 7 - = = Ss) Sree AAA oa 2) | SOfieyzi
z ~ _ TIT OND FARO Sore oore ptr
2 3} prt am eva Geng wos) b
— Yl Farts oh FY Sel :
O7E1 8Li - & re t6a) eta piveg mcg 9 Bb) 16) TA
231 1G ~ ~ F dyed Fhrayy “4 eoy > Lb) VE/<)
1g 1g ~ ~ S C16) iD preeg “Hey - Lb/ 16/7)
“Les
ENEANDISSY AGN HaeSaIASNVUI “ON”
“We IIGHuD Lida dO aLyd 40 °ON OHM OL x0 Woud CaTEDNVO 40% aiva
) OFI0d
paras inl Aor ps] OTN
WHOGAT LINN WANLYVd GALATI
MS 7 S

Page 109

2020ADV251147\Wudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:35:40Q\CONF#: {G957\WORKFLOW ID; 1238713

CFLP Records

Exhibit A

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 214 of 401. PagelD #: 220

 

 

140 | aGeg

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

] (969) saseys pauleyey
pag yas (re) weqdwep yuehley 4 LOOZ/LEHL BL
(ve) Heqdweg ";W yoLepey
4 {g9zg) Saurus pauleyay
(969) at (969) Sees peureyey LOOS/LEFZL 869 (99) eqdwep yo2ehey *4 OOO FEEL Gi
(PQ) WaqdWeD "Wy yoUSpal4
(098) SaleUS Palijejey
(zs) SL (egg) sereys paureyeyy OOGz/LEfeh 82s (pa) Heqduien yorefiey “4 BEBL/LELZL Zt
(pg) neqdwes Wy yoape.4
(L6+L8) Saieys Pauley
(age) zt (a9¢) Sereys peureyey BE6LILEEL ose (6g) yeqdwe juefieyy “4 SSSVLEIEL 6
(gg) eqdwes Wi yoHapal
(6) 6 (6) seueys peux B66L/LEeF 6 {-6) Haqdwes joreiiey “4 LBS LEEFEL 9
(18) 6 (16) Seg PaUlEjey SBGL/LEEL L6G (16) feqdues “yy yoLEpely £66L/G1/14L S
Souele: ayia OL PaLeysuey, neien
anne ree . elon seounieD O] PsleJsuel) spur eed Cn Woy pealstey Sun Paea. S}L 0} panss]
“ON BIEIYIAD
liaqdwesg iW yoNepaig
: 8390351 YsaNl “'d gSwn
Qo wf el

 

Page 110

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

CFLP Records

Exhibit A

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 215 of 401. PagelD #: 221

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

C FIRST AMENDMENT TO
LIVITED PARTNERSHIP AGREEMENT

THIS FIRST AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT (the
“First Amendment") of The Campbell Family Limited Partnership, an Ohio limited
partnership (the “Partnership”) is made effective as of the 22™ day of February, 2010
(the “Effective Date”) by the undersigned General Partner.

WITNESSETH

WHEREAS, the Partnership entered into a Limited Partnership Agreement with

its then partners dated as of April 9, 1997 (the “Partnership Agreement”). (Capitalized
terms not otherwise defined herein have the same meanings as provided in the

Partnership Agreement);

WHEREAS, various permitted transfers of Partnership Interest have taken place
and Various Partners ownership have changed and need to be updated in the
Partnership, The General Partner of the Partnership deems it necessary and advisable
that such updates be reflected on the attached Schedule B and that the Partnership no

_ longer issue certificates evidencing General Partner Percentage Interests or Limited
Partner Percentage Interests and that all ownership of the Parinership be reflected on

~ Schedule B to the Partnership Agreement;

. WHEREAS, Donald A. Campbell is appointed as the Managing General Partner
of the Partnership in accordance with Section 5.9 of the Partnership Agreement;

WHEREAS, Donald A. Campbell is now deceased and in accordance with
Section 5.10 of the Partnership Agreement, the General Partners hereby designate F.
Margaret Campbell as the Partnership's Managing General Partner, and

WHEREAS, in accordance with Sections 10.1 of the Partnership Agreement, the
General Partners of the Partnership desire to amend the Partnership Agreement to
reflect the correct names of Partners, Percentage Interests and Number of Units on an
updated Schedule B and in accordance with Section 5.10 of the Partnership to
designate F. Margaret Campbell as the Managing General Partner of the Partnership.

NOW THEREFORE, the General Partners hereby agrees as follows:

4. Schedule B to the Partnership’s Partnership Agreement Is hereby deleted
in its entirety and replaced by the Schedule B attached hereto and incorporated herein
by reference and that the Partnership no longer issue certificates evidencing General
Partner Percentage interests or Limited Partner Percentage Interests and that all
ownership of the Partnership be reflected on Schedule B to the Partnership Agreement.

71732598.1
Exhibit A CFLP Records

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

Page 111

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 216 of 401. PagelD #: 222

. 2. That F. Margaret Campbell is hereby designated as the Managing General
¢ Partner of the Partnership.

3, That the name Donald A. Campbell be replaced with F. Margaret
Campbell in Sections 5.9 and 5.10 of the Partnership Agreement.

4, The recitals set forth in this First Amendment are an integral part of this
First Amendment and are incorporated herein by reference as if fully rewritten.

5. Except as expressly amended herein, the Partnership Agreement shall
remain in full force and effect.

The remainder of this page has been left blank intentionally — signature page follows.

 

of,
x

71732598, 1 2
Exhibit A GFLP Records Page 112

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID. 1238713

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 217 of 401. PagelD #: 223

IN WITNESS WHEREOF, the undersigned has executed this First Amendment

 

 

a as of the Effective Date,
General Partners:
. : Vee a Gap
F. Margaret Campbell, Trustee of the Donald
A. Campbell Trust dated July 2, 2001, as
amended
F. Margaret Campbell, Trustee of the F.
Margaret Campbell Trust dated July 2, 2001,
as arnended
fo
LL
|
|
r
Ne
71732598. 1 3
Exhibit A CFLP Records Page 1713
2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 

 

 
a
? .

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 218 of 401. PagelD #: 224

THE CAMPBELL FAMILY LIMITED PARTNERSHIP

SCHEDULE B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage Number of

Partner Name Interests Units
General Partners:
F. Margaret Campbell, Trustee of the 1% 100
Donaid A. Campbell Trust dated
July 2, 2001, as amended
F. Margaret Campbell, Trustee of the 1% 160
F. Margaret Campbell Trust dated
July 2, 2001, as amended
Limited Partners:
F, Margaret Campbell, Trustee of the 43.59% 4,359
Donald A. Campbell Trust dated
July 2, 2001, as amended
F. Margaret Campbell, Trustee of the 43.59% 4,359
F, Margaret Campbell Trust dated
July 2, 2001, as amended
Frederick M. Campbell 10.82% 1,082
Total 100% 10,000
71732598. 1 4

Exhibit A CFLP Records Page 114.

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:35:40\CONF#: 10957\WORKFLOW ID: 1238713

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 219 of 401. PagelD #: 225

Donald A, Campbell

2001 Trust

 

Dated: __, 2001

Exhibit B Donald A. Campbell 2001 Trust Page 1

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDMUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:36:22\CONF#: {O957\WORKFLOW ID: 1238712

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 220 of 401. PagelD #: 226

 

 

 

 

 

Article VII.
Administration of Family Trmst 2.0.0.2... 000 cee eee eee - Page 7 -
A, Division of Family Trust for GST Purposes .......0.00. 0.0000 eee ~ Page 7 -
B, If Margaret Survives Me ........2...0., ddd te teed eee teens - Page 7 -
1, Income to Margaret 00.0.0. c cece cee ee ee ences ~ Page § -
2. Principal for Margaret 0.60... - Page 8 -
3. Margaret's Limited Right to Withdraw Principal............, - Page 8 -
4. Limited Power of Appointment .......000...0..00 005 ..-..7Page §-
C. Administration after Second Death .........0000000 cece cee eee aes ~ Page & -
1. Distribution of Exempt Share to Descendants Trust .......... - Page 8 -
2, Administration of the Included Share ......... 0.0.0. cneeee - Page 8 -
3. Administration of Separate Trusts for Children ............., ~ Page & -
4, Distribution of Shares for More Remote Descendants ........ - Page 9 -
Article VEE.
Failure of Descendants ....... 0.0 ccc cece eee eee teen tn enrages - Page 10 -
Article IX.
Powers in THMSt oo. cee nt ee tenet ee beeen een enanes - Page 11 -
Article X,
Statement of Intent 2.0... 002 ccc ccc erect tent an teen nares -Page 11 -
A.’ Priority and Guidance... . 0... cece ec atte ete eenes ~ Page 11 -
1. Support ..........0... Dede eee eben bette eae betenaas - Page il -
2. Health 00... ccc eee eee cece eee tenet e ene e a eenes - Page fl -
3. Education ...00.0.. 00.0 ccc c eee cea ee tne tenn eneas - Page 12 -
4, Best Interests... 0.00 cece eee eee e ete es ~ Page 12 -
B. Consideration of Beneficiary's Resources and Tax Consequences .... - Page 12 -
Article XI.
ims, Expenses, Pledges and Taxes ........ 00 cc ects cece etter eae - Page 12 -
A. Claims, Expenses and Charitable Pledges ......... 06.0.0 vere ~ Page i2 -
B. TAXES occ cee eet e ee tebe eee eee - Page 13 -
L, Apportionment Pursuant to Terms of my Will or State Law... - Page 13 -
2. Interest and Penalties ©... 0.0... eee eee - Page 13 -
c. Conditions to Payment ....0 06 te ete eee eens - Page 13 -
Article XII.
TMUSHECS cece cece secs cee e ten eeeeeeeetbneetbeneneees - Page 14 -
A. Appointment of Successor Trustees... 0... ees - Page 14 -
B. Beneficiary as Trustee of Rach Separate Trust 2.0.0.0... 0.0 e eee - Page 13 -
c. Persons Eligible to Act as Successor Trustee .......-.. 0-00.00 e ee - Page 15 -
D. Resignation and Removal of Trustees ........0.0. 0020.0. eee eee - Page 15 -
E. Tithe ool ccc cece tet reenter teste bteneneany - Page 16 -
F, AGCOUMEINES 266 t tere eens - Page 16 -
offen
Exhibit B Donald A. Campbell 2001 Trust Page 3
2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 4O957IWORKFLOW ID: 4238712

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 221 of 401. PagelD #: 227

 

 

F, Limitations on Authority of Trustee ...0. 00.0. - Page 25 -
G, Multiple Trustees 00.0 cece teen eens - Page 25 -
1, Custody of Assets 20... cece cere tet en eenes ~ Page 26 -
2. Majority Rule... 0... co ec een ae - Pape 26 -
3. Assignment of Powers 2.0.0.0... cee cee ee ete es - Page 26 -
4, Trustee Proposals... 0.000. cece eee - Page 26 -
5, Execution of Documents 20.0... cece cee eee - Page 26 -
Article XIV.
eee een tee tte teeta rate te - Page 27 -
A Insurance Policies 2.0.0.0... kee eee te eee eee - Page 27 -
B. Collection of Life Insurance and Other Death Benefits............. ~ Page 27 -
C. Exoneration of Payors .......,. 00.22 -0 ee eee eeee Levee eee ees ~ Page 27 -
Article XV.
Spendthrift Provision ......0.00. 600 c ccc reece ete nett ened te teeeenees - Page 27 -
Article XVI. °
Miscellaneous Provisions ...... 00. cece eect eens eeentteetes - Page 28 -
A, INCOME 2 cee etn ee een eb tne eee nes - Page 28 -
B. Exoneration of Third Persons ........... Meee cere eee es - Page 28 -
C. Trust Binding Upon Successors... 0... ete eee - Pape 28 -
D. Copies; Memorandum of Trust ......... 0.2000 055 Sete eee eeeas - Page 28 -
E. Ohio Revised Code §1340.22 2... i.e cece cee en ane - Page 29 -
F. Powers of Appointment ..............0... beste eee e tebe nneee ~ Page 29 -
Article XVI.
Constmetion Provisions 60.660 tee tte teen eae ~ Page 29 -
A. THUStEE Coe tee eee eee eter eens - Page 29 -
B. Executor 0... ce ence teen e ene es ~ Page 29 -
Cc. Children . 0. ccc cect teeta eee tdb een annees - Page 29 -
D, Descendants 00.000. cee cece tee eee ee rere eens ~ Page 29 -
EB. Income Beneficiaries ©... 0... eee tte e eens ~ Page 29 -
F. LIVING 0 ce et eet eee tenet epee ~ Page 30 -
G. Determination of Incompetency............ 0.00 eee - Page 30 -
H. Internal Revenue Code... 0... cece ee cect ert aes - Page 30 -
L Gender and Number... 0.0... ccc eect eee eee ees - Page 30 -
i. Governing Law oo. ccc tee tree eee nari bate nn need + Page 30 -
K. HeadingS 0... cece tee ee eee eee nena ge ~ Page 30 -
L. Survivorship ..0 0... cece ener e eee nee - Page 31 -
M. Distributions to or Allocations among Descendants .............+5 - Page 31 -
Schedule Ao... cee ee te teense nena e nee tees -Al-
-ipe-
' Exhibit B Donaid A. Campbell 2001 Trust Page 5
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDNJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 1O957\WORKFLOW ID: 1238712

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 222 of 401. PagelD #: 228

Article i.
tdinini on duri Life
During my lifetime, this trust shall be administered as follows:

A, Income and Principal While Iam Competent. Whenever I am competent
and acting as Trustee, I shall deal with the Trust Estate as I desire for my benefit. Whenever I am
competent but not acting as Trustee, the Trustee shall distribute to me, or for my benefit, so much
or all of the net income and principal of the trust as ] request and shall periodically add any
undistributed net income to principal. Further, if this trust owns tangible personal property, I shall
have the right to possess, use, consume and in all manner enjoy such property, and the Trustee shall-
have no duty to keep informed as to the condition or location of such property or to inventory such
property. These rights shall be personal to me and shall not be exercisable by any guardian or

representative,
B. Income and Principal While I ain not Competent. Whenever I am

considered incompetent, the Trustee shall distribute to me, or for my beneftt, so much or all of the
net income and principal of the trust as the Trustee considers desirable to provide for --

® , The support, health, education and best interests of Margaret and me; and
© The support, health, education and best interests of any descendant of mine who is dependent
upon me.

The Trustee shall periodically add any undistributed net income to principal.

 

! The Trustee also is authorized to make gifts to any one or more of (t) Margaret and (ii) my
| descendants, as the Trustee considers to be in the best interests of my estate and family --
: considering the support, health and best interests of Margaret and me, my dispositive wishes as

indicated in this Trust Agreement, and the anticipated tax benefits and costs of any gift. The Trustee

| shall pay any gift or other transfer tax resulting from such gifts.

 

 

C. Power to Amend and Revoke. (reserve the right fo amend or revoke this Trust
Agreement, in whole or in part, by a written instrument (other than a Will) delivered to the Trustee
during my lifetime or kept with the trust records. The property to which any revocation relates shal]
be conveyed to me or as I direct. These rights shall be personal to me and shall not be exercisable

by any guardian or representative for me.

- Page 2-

Donald A. Campbell 2001 Trust Page 7

 

Exhibit B

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10957\WORKFLOW ID: 1238712

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 223 of 401. PagelD #: 229

® Any asset that would not qualify for the federal estate tax marital deduction in my estate
(even though the portion otherwise allocable to the Marital Share is reduced); or

© ‘To the extent other qualified assets are available, any asset with respect to which a credit for
foreign death taxes is allowable against the federal estate tax.

Further, in allocating assets to the Marital Share, the Trustee shall not be required io fractionalize
each asset, particularly if such division may adversely impact on the value or management of such
asset, so long as the aggregate value of the assets allocated to the Marital Share fairly represents the
net appreciation or depreciation in the value of al] assets comprising the Divisible Estate (measured
from the date of my death to the date of such allocation).

2. Contingent Allocation to Descendants Trust. l£Margaret does not
survive me, the Trustee shall allocate and distribute a fractional portion of the Divisible Esrate to the

trustee of the Cantphell Family 2001 Descendants Trust, dated __)\ ~\ ye £. _, 2001,
established by myself, as grantor, and Frederick, as trustee (the "Descenddnts Trust"). Such
property to be added to, and administered as an integral part of, the principal of the Descendants
Trust. The fraction (if any) of the Divisible Estate which shall be allocated to the Descendants
Trust shall be calculated as follows --

si atte TIE ee SRL UH LENE ue eae rapa RR ects ages at i B
ae Ae rome ie a as es sa) we a a a eee
ne Dieses ug Shas SECA ARN Se Loe ge GED ee nivel sacl a

+The amount (ifany) of my GST exemption (as ¢ defined in the Code) which is allocated by my

executor to the Trust Estate, The ‘Trustec's good faith determination of such amount shall be final &
iJand binding on all persons,

"| The greater of (i) the numerator or (ii) the aggregate value of the Divisible Estate as finally
‘| determined for federal estate tax purposes in connection with my death, fe

 

3.  Alocation to Family Trust The Trustee shall allocate the following
property to a separate trust (the "Fanduly Trust") --

@ If Margaret survives me, the balance (if any) of the Divisible Estate after the allocation to
the Marital Share pursuant to Paragraph II.C,1; or

® if Margaret does not survive me, the balance (if any) of the Divisible Estate after the
allocation to the Descendants Trust pursuant to Paragraph T1.C.2

The Family Trust shall be administered as set forth in Article VH

- Page 4 -

Exhibit B Donald A. Campbell 2001 Trust Page 9

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDMUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 40957\WORKFLOW ID: 1238712

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 224 of 401. PagelD #: 230

D. — Distribution Upon Margaret's Death. Upon Margaret's death, the Trustee
shall distribute the assets then comprising Marttal Trust I as follows:

® All accrued and undistributed net income shall be distributed to Margaret's estate;

 

® All principal shali be distributed to any one or more of my descendants as Margaret shall
appoint by Will referring specifically to this power of appointment; and

e To the extent that Margaret does not exercise the foregoing power of appointment, all
principal shall be distributed to the Descendants Trust -- to be added to the principal of the
Descendants Trust and administered in all respects as‘an integral part thereof.

Article VI.
(dmini . Marital Ti 2
The Trustee shall administer Marital Trust 2 as follows:

A. Income to Margaret. The Trustee shall distribute all of the net income of
Marital Trust 2 to Margaret, or for her benefit, at least quarter-annually (monthly, if feasible) during

Margaret's lifetime.

B. Discretionary Principal for Margaret, The Trustee shal] distribute to
Margaret, or for her benefit, so much or all of the principal of Marital Trust 2 as the Trustee
considers desirable to provide for Margaret’s support, health, education and best interests.

C. Partial OTIP Election. Notwithstanding any other provision of this Article V,
if a valid election is made to treat only a fraction or percentage of Marital Trust 2 as qualifying for
the federal estate tax marital deduction in my estate, all distributions of principal of Marital Trust 2
shall first reduce that fraction or percentage of Marital Trust 2 which qualified for such federal

estate tax marital deduction. :

D. ‘Distribution Upon Margaret's Death, Upon Margaret's death, the Trustee
shall distribute the assets then comprising Marttal Trust 2 as follows:

e All accrued and undistributed net income shall be distributed to Margaret's estate; and

2 All principal shall be distributed to any one or more of my descendants as Margaret shall
appoint by Will referring specifically to this power of appointment.

To the extent that Margaret does not exercise the foregoing power of appointment:

- Page 6 -

Exhibit B Donald A. Campbell 2001 Trust Page 11

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#H: 10957\WORKFLOW ID: 1238712

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 225 of 401. PagelD #: 231

1. Income to Margaret. The Trustee shall distribute to Margaret, or for her
benefit, all of the net income of the Family Trust at least quarter-annually (monthly, if feasible)

_ during Margaret's lifetime.

2 Principal for Margaret. The Trustee shall distribute to, or for the benefit
of, Margaret so much or all of the principal of the Family Trust as the Trustee considers desirable
to provide for her support, health, education and best interests.

3. Margaret's Limited Right to Withdraw Principal. The Trastee
shall.distribute to Afargaret so much or all of the principal of the Family Trust as Margaret may
request, at any time and from time to time, in writing; provided, however, the aggregate amount of
principal withdrawn by Margaret under this Paragraph VUL.B.3 in any calendar year shall not exceed
the greater of (i) $5,000 or (ii) five percent (5%) of the aggregate value of the principal of Family
Trust calculated as of the last day of such calendar year. This right shall be noncumulative, so that
this right shall lapse at the end of each calendar year to the extent not exercised.

4, Limited Power of Appointment, The Trustee shall distribute so much
or all of the principal of the Family Trust to any one or more of my descendants as Margaret shall
appoint by her Will, To be an effective appointment, such Will must make specific reference to this

power of appointment. ‘

. C. Administration after Second Death. Upon the death of the survivor of
Margaret and me, the Family Trust (or the portion thereof which is not the subject of an effective :
appointment by Margaret pursuant to Paragraph VH.B.4) shall be administered as follows:

I. ‘Distribution of Exempt Share to Descendants Trust. The Trustee
shall distribute the Exempt Share to the trustee of the Descendants Trust -- to be added to, and
administered as an integral part of, the principal of the Descendants Trust.

2 Administration of the Included Share. The Trustee shall hold the
Included Share for the benefit of Frederick, or if he does not survive me, then the Trustee shall
divide the Included Share into as many separate shares, equal in value, as is necessary to
provide one such share for the benefit of each child of Frederick’s, or if such children do not survive
me, then for each such child’s lineal descendant’s, per stirpes. For purposes of this provision,
Heather Campbell Bradford Wallace and Manuela Hernandez shail be treated as a child of

Frederick’s.

3. Administration of Separate Trusts for Children. Bach such share
established for the benefit of Frederick, or for a lineal descendant of Frederick shall be held and

administered as a separate trust, as follows:

a. Income for such Child. Until such child has attained the age of
21 years, the Trustee shall --

- Page &-

Exhibit B Donald A. Campbell 2001 Trust Page 13

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10957\WORKFLOW ID: 1238712

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 226 of 401. PagelD #: 232

6 Until the beneficiary attains the age of 21 years, distribute to, or for the benefit of, such
beneficiary so much or ail of the net income and principal of such trust as the Trustee
considers desirable for his/her support, health, education and best interests;

® Upon such beneficiary attaining the age of 21 years, distribute to, or for the benefit of, such
beneficiary all of the net income of such trust as least quarterly (monthly, if feasible), and
so much or all of the principal of the trust as the Trustee considers desirable for his/her

support, health, education and best interests; and
© Periodically add any undistributed net income to principal.

If the beneficiary dies before receiving the entire trust, upon his/her death, the Trustee shail
distribute all property comprising the trust estate to such persons or organizations, including the
beneficiary's estate, as the beneficiary shall appoint by Will referring specifically to this power of
appointment; provided, however, the property subject to this general power of appointment shail be
limited to that portion of the trust estate which, if distributed as if no such power of appointment
existed, would be a generation-skipping transfer ("GS7") under the Code and would result in a GST

tax.

The Trustee, subject to Article IX, shall distribute all unappointed property comprising the trust
estate (inchiding property as to which the beneficiary has no power of appointment) to the
beneficiary's then living descendants, per stirpes (or, if there are none, to the beneficiary's nearest
ancestor who is a descendant of mine; but, ifno such ancestor is then living; then the descendants
of the beneficiary's nearest ancestor who is a descendant of mine and who has descendants then
living; but, if there is no such ancestor with then living descendants, then my descendants); provided,
however, any property distributable to a beneficiary for whom a separate trust is then being
administered hereunder shall instead be added to the principal of such separate trust.

Article VU,
Failure of Descendants

If, at any time after my death, there is any trust being administered hereunder for which (but
for this Article VIII) no beneficiary is then living, the Trustee shal! distribute the assets comprising
such trust, equally to Case Western Reserve University, of Cleveland, Ohio or its successor in
interest; and the Canadian Military Nurses Association, of Ottawa, Canada, or its successor in
interest, If either charity should not exist at such time and is not survived by a successor in interest,
the entire trust shall be distributed to the other charity named herein above,

- Page 10 -

Exhibit Donaid A. Campbell 2001 Trust Page 15

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 1095 7\WORKFLOW ID: 1238712

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 227 of 401. PagelD #: 233

companions, and psychiatric care and counseling, and may include care for such beneficiary's last
illness.

3. Education. Distributions for the education of a beneficiary may include
distributions for attendance at or enrollment in preparatory, religious, undergraduate, graduate,
professional and vocational schools, public or private, and wherever located, and may include
tuition, room, board, books, transportation and other living and incidental expenses.

4, Best Interests. Distributions for the best interests of a beneficiary may
include distributions to enable a beneficiary to purchase an automobile, to make a down payment
on the purchase of a home, to furnish a home consistent with a comfortable standard of living, to
travel, to invest a reasonable amount in business enterprises in which the beneficiary would be an
active participant, or to make gifts to such beneficiary's descendants or for charitable purposes.
Distributions for the best interests of a minor beneficiary also may include distributions to enable
him or her to attend summer camp or to participate in recreational activities such as music, dance

or athletic lessons or leagues.

B. Consideration of Beneficiary's Resources and Tax Consequences.
In considering discretionary distributions, the Trustee may, but need not, consider the beneficiary's
income and resources from all sources known to the Trustee, the obligations of such beneficiary to
support others, and the obligations of others to support such beneficiary. The Trustee shall be
entitled to rely on a statement of the beneficiary's income and resources signed by the beneficiary
or his/her parent or guardian. The Trustee also may, but need not, consider the tax consequences
resulting from any decision to accumulate or to distribute income or principal. However, the Trustee
shall not be obligated or required to take that action which will, or may be expected to, result in the
least aggregate tax liability being incurred by the trust and the beneficiary.

 

Nothing shall prevent or prohibit the Trustee from considering such maiters in one or more
instances, but not in other instances, or from considering such matters for one beneficiary but not

for another beneficiary.

Article XI,
Claims, Expenses, Pledges and Taxes
A, Claims, Expenses and Charitable Pledges. After my death, the Trustee
shall pay, or reimburse my executor for:

® All claims allowable against my estate;

© The expenses of my last illness and funeral;

- Page {2 -

Exhibit B Donaid A. Campbell 2001 Trust Page 17
2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 1095 7\WORKFLOW ID: 1238712

 

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 228 of 401. PagelD #: 234

Article XU.
Trustees

A. Appointment of Successor Trustees. In the event of a vacancy in the

trusteeship, however created, the successor Trustee shall be the following persons in the order
named: (i) Margaret; then (ii) Frederick.

Exhibit B

Whenever I am living and competent, I reserve the right to appoint such successor Trustee,
This right shall be personal to me and shali not be exercisable by any guardian or

representative.

After my death (and, during my lifetime, whenever I am incompetent), Frederick shall have
the right to appoint such successor Trustee; provided, however, such right shall apply only
to vacancies which are not filled pursuant to an appointment made by me pursuant to the
preceding clause. This right shali be personal to Frederick and shall not be exercisable by

any guardian or representative.

Frederich and may exercise the foregoing rights (i) by written instrument delivered to the
Trustee during our respective lifetimes or kept with the trust records or (ii) by our respective

Wills. Such written instrument or Will --

© May be executed and delivered prior to the occurrence of any vacancy in the
trusteeship; and ;

e May set forth a sequence of alternative appointments to (i) address the possibility of
multiple future vacancies in the trusteeship and (ii) guard against the possibility that
an appointee may be unavailable, ineligible or unwilling to serve as a successor

Tmstee,

However, any appointment by Frederick's or my Will shall be effective only with respect
to vacancies in the trusteeship occurring after (or caused by) our respective deaths.

In default of an appointment of a successor Trustee by Frederick or me --

© Not later than ten (10) days after an event causing such vacancy prior to the death of
the survivor of us: or

© If such vacancy occurs after (or is caused by) the death of the survivor of us, either
(i) prior to such death or (ii) in one of our Wills; then

the successor Trustee shall be the following person: Frederick.

If no successor Trustee is effectively appointed pursuant to the precedin g clauses, a majority
of the income beneficiaries of the affected trust shall have the right to appoint such successor

- Page 14 -

Donald A. Campbell 2001 Trust

Page 19

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:36:22\CONF#: 10957\WORKFLOW ID: 1238712

 

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 229 of 401. PagelD #: 235

Notwithstanding the foregoing, no Trustee resignation or removal which would result in a
vacancy in the trusteeship shall be effective until a successor Trustee is appointed pursuant to

Section XILA

E. ‘Title. The title to the Trust Estate shall vest forthwith in any successor Trustee, but
any resigning or removed Trustee shall execute all instruments and do all acts desirable to vest title
to the Trust Estate in any successor Trustee without court accounting.

F.  Aceountings. During my tenure as Trustee, I shall not be required to furnish
accountings to anyone, At all other times, upon the written request of an income beneficiary of any
trust, the Trustee shal] furnish such beneficiary with an accounting showing the receipts,
disbursements and inventory of such trust since the most recent accounting for such trust (or, if there
is no prior accounting, from the date when I ceased to act as the Trustee). Notwithstanding the
foregoing, no Trustee shall be required to fumish accountings more often than annually to any
beneficiary (but may do so voluntarily), No Trustee shall be required to file accountings in any court

or with any pubtic official.

G. Approval of Accountings. Any accounting shall be deemed true and correct,
and the Trustee making such accounting shall be discharged from all liability as to all transactions
disclosed on such accounting to all persons, including persons not in being, to the extent I (or, after
my death, the income beneficiary of the affected trust) approve such accounting in writing or fail to
notify such Trustee, in writing, that such accounting is not approved within-two (2) years after

receipt of such accounting.

With my approval (or, after my death, the approval of the income beneficiary of the affected
trust), a successor Trustee may accept the accounting rendered by and the property received from
a predecessor Trustee without incurring any liability for so doing, and such approval shall serve as
a complete discharge to the predecessor Trustee.

Hi. = Compensation. Any corporate Trustee shall be entitled to compensation for its
services in administering any trust in accordance with its then published fee schedule for trust
services. Any individual Trustee (other than Margaret or any descendant of mine} shali be entitled
to reasonable compensation for his/her services hereunder. Every Trustee shall be entitled to be
reimbursed for reasonable expenses and costs, including legal fees, incurred in administering any

trust.

f= - Exeneration of Trustees Acting in Good Faith. No Trustee acting in good
faith shali be liable for any loss, liability, expense or damage to the Trust Estate occasioned by such
Trustee's acts or failures to act in administering the trust. The Trustee shall be presumed to have
acted in good faith if its action or failure to act is in reliance on a written opinion of counsel.

J.  Exoneration of Trustees for Acts of Others. No Trastee shall be liable for
the acts or failures to act of any agent appointed with due care, No Trustee shall be --

- Page 16 -

Exhibit B Donald A. Campbell 2001 Trust Page 21

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10957\WORKFLOW ID: 1238742

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 230 of 401. PagelD #: 236

4, Investment of Assets. To invest and reinvest any money or property
comprising the Trust Estate in, and to purchase or otherwise acquire from my estate, from any
beneficiary or from others, any property, real or personal, of any kind or nature, including without

inmitation --

Any Stocks, whether common or preferred, and including stocks of any corporate Trustee,

@
warrants, participations in discretionary common trust funds, money market funds and
mutual funds;

© Goverment bilis, notes and bonds, corporate bonds, whether secured or unsecured,
debentures, bankers acceptances, certificates of deposit, mortgages and commercial paper;

@ Foreign currencies, gold, silver and other precious metals;

@ Commodity and stack options (for the purpose of hedging but not for speculation);

e Real estate, whether improved or unimproved;

° Partnership interests, whether general or limited;

® Objects of art, coins, stamps, antiques and other collectibles;

® Life estates and remainder interests following a life estate or a term of years; and
e Interests in any of the foregoing:

even though such investment or purchase (by reason of its character, amount, proportion to the total
property of any trust or otherwise) would not be considered appropriate for a trustee apart from this
provision; and in the making and retention of investments and remvestments, the Trustee shall not
be confined to the obligations and securities mentioned in any statute or rule of court for fiduciaries
for the investment of funds, and the Trustee shall have no duty to diversify the assets or investments

of any trust;

5. Joint Investnent With Other Trusts. To make joint investments
involving G) assets comprising the Trust Zstave and (ii) assets held by other trusts established by one
or more of the following persons -- ;

8 Margaret or me;
e One or more of our descendants; or
e One or more of our respective ancestors;

- Page 18 -

Exhibit B Donald A. Campbell 2001 Trust Page 23
2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#H: 10957\WORKFLOW ID: 1238712

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 231 of 401. PagelD #: 237

the beneficiaries of such estimated costs and to permit the beneficiaries to pay for such response
costs; to disclaim any power, actual or implied, which the Trustee believes will or may cause the
Trustee to be considered an "owner" or "operator" of property under the provisions of the
Comiprehensive Environmental Response, Compensation and Liability Act ("CERCLA"), as
amended, or which may otherwise cause the Trustee to incur liability under CERCLA or any other

environmental law, rule or regulation;

10. Location of Assets, To keep any property of any trust at any place or
places in the United States of America, or with a depositary or custodian at such place or places;

Qi, Abandonment of Property. To abandon any property, real or personal,
which the Trustee considers to be worthless or not of sufficient value to warrant keeping or
protecting; to abstain from the payment of taxes, liens, water rents, assessments, repairs,
maintenance or upkeep of any such property; to permit any such property to be lost by tax sale or
other proceedings; or to convey any such property for a nominal consideration or without

consideration;

12. Bank Accounts. To open and maintain one or more checking, savings or

time deposit accounts with any bank, trust company, savings and loan or building and loan
association, or any other financial institution, wherever located (even though such financial
institution is a Trustee or an affiliate of a Trustee); to deposit to the credit of any such account all
or part of the funds comprising the Trust Estate, whether or not such fandsearn interest;

13. Borrowing of Funds, To borrow, in the namie of any trust, such sums
for such periods and on such terms as the Trustee considers advisable (including the right to borrow
from a corporate Trustee or an affiliate of a corporate Trustee); to secure any such loan by deed of
trust, mortgage or pledge; no Jender shall be bound to see to or be liable for the application of the
proceeds of any such loan; unless otherwise expressly agreed, the Trustee shall not be personally
liable for any such loan, but each such loan shall be payable only out of assets of the affected trust;

l4. Lending of Funds. To \end money to my estate, to any beneficiary or to
any other person, upon such terms and with such security, if any, as the Trustee considers advisable;

43. Voting Securities. To vote by proxy or in person any security comprising
a part of any trust; to enter into any kind of pooling agreements and voting trusts, even though such
action may involve delegation of authority;

16. Compromise Debts. To enforce, abandon, defend or have adjudicated
(by legal proceedings, arbitration or by compromise) any claim or demand of any nature which arises
out of or otherwise exists in favor of or against any trust;

I7. Foreclosure of Mortgages. To foreclose, as an incident to the
collection of any bond or note, any deed of trust or mortgage securing such bond or note: to bid in

- Page 20 -

Exhibit B Donald A. Campbell 2007 Trust Page 25
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 40957\WORKFLOW ID: 1238772

 

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 232 of 401. PagelD #: 238

22, Division of Trusts. To divide any trust, whether existing or to be
established, into two or more separate smaller trusts (without any requirement for said separate
smaller trusts to be equal in value, and without any requirement for discretionary distributions to be
made proportionally from said separate smaller trusts), whenever the Trustee believes such division

‘ may achieve desirable tax results for such trust or its beneficiaries, promote easier administration
or otherwise be in the best interests of any trust or its beneficiaries; upon termination of such
separate smaller trusts, to distribnte to any beneficiary from any one such separate smaller trusts, in
such proportions and amounts as the Trustee considers desirable (so long as the distributions from
all such separate smaller trusts would, if such separate smaller trusts were still a single trust, satisfy

the provisions governing such distribution);

 

23, Merger of Trusts. Whenever the Trustee is holding any trust for the

primary benefit of any persons for whose primary benefit the Trustee is holding any other trust upon
substantially the same terms, the Trustee may consolidate such trusts and hold them as a single trust,
so long as no property will be heid in trust for a period which would violate any applicable rule

against perpetuities;

24. Small Trust Termination. Notwithstanding any other provision, if the
‘Trustee determines that --

 

2 The value of any trust does not warrant the cost of continuing the trust; or

s The burden of taxation on the trust or its beneficiaries has become unduly onerous by reason
ofthe existence of the trust; or

e Administration of the trust otherwise has become impractical;

the Trustee may distribute all property comprising such trust to the income beneficiaries (in such
proportions as the Trustee considers equitable);

25. Authority after Termination of a Trust. To exercise all rights,
powers and discretions after the termination of any trust and until the same is fully distributed;

26. Reliance Upon Wills, In determining whether and to what extent a power
of appointment has been exercised by Will, the Trustee may rely upon an instrument admitted to
probate in any jurisdiction as the Will of the holder of the power; if the Trustee has no written notice
of the existence of a Will or of probate proceedings within three months after the holder's death, the
Trustee may assume such holder died intestate; this provision shall not, however, affect any right
which an appointee or beneficiary in default of appointment may have against any distributee of

property from the Trust Estate;

47, Nominees. To hold any investment in any form in which title will pass by
delivery or in the name of a nominee without indicating that such investment is held in a fiduciary
capacity, but the Trustee shall be liable for any act of its nominee in connection with the investment

- Page 22 -

Exhibit Donald A. Campbell 2001 Trust Page 27

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAI. CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10957\WORKFLOW ID: 1238772

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 233 of 401. PagelD #: 239

2056(b)(7) of the Code, However, in my Wiil, I have not directed my Executor to make any election
available under said section. Instead, I have expressed my desire that my Executor exercise
judgment in determining whether, and the extent to which, such election should be made -- including

consideration of:
® Margaret's age and health,
e The size of her estate;

@ The advice of Margaret and my adult children; and

 

® All other factors considered relevant by my Executor.

The decision of my Executor shall be final and shall not be subject to question or dispute by any

 

person,
D. Qualified Subchapter § Trust Savings Clause, To the extent --

% The Trustee of any trust (i) receives or holds any stock of an § corporation, (i) intends to
acquire stock of an S corporation, or (tii) intends to consent to an election of § corporation
status by a C corporation in which said trust is a shareholder, and

e Said trust does not otherwise qualify as a permissible shareholder ofan § corporation;

said § carporation stock, assets intended to be used to acquire ¥ corperation stock, or C corporation
stock, as the case may be, shall be receipted into or segregated as a separate trust ("QS.ST") for the
income beneficiary and administered as closely as possible to the original trust but so that all
requirements of a qualified subchapter S trast set forth under section 1361(d) of the Cede are met,

including the requirements that --
« There be only one income beneficiary of the OSST;

6 All net income of the QSST be distributed at least annually to such income beneficiary;

 

e Any principal distributed from the QSST during the life of the income beneficiary be
distributed only to such beneficiary;

& The interest of the income beneficiary in the QSST terminate on the earlier of such
beneficiary's death or the termination of the SST: and

 

e If the OSST terminates during the life of the income beneficiary, the QSST distribute all of
its assets to such beneficiary.

 

[ intend for any such OSST to qualify as a qualified subchapter S trust and, as a result, be a
permissible shareholder of an § corporation. To that end, all provisions of this Trust Agreement

 

- Page 24 -

Page 29

 

Exhibit B Donald A. Campbell 2001 Trust

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF# 10957\WORKFLOW ID; 1238712
 

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 234 of 401. PagelD #: 240

. i. Custody of Assets. The corporate Trustee, if any, shall have custody of
the assets comprising the Trust Estate and shall handle all ministerial acts necessary or advisable
in connection with the acquisition and transfer of personal property and money (including the
signing and endorsement of checks, receipts, stock certificates and other instruments).

2, Majority Rule, All Trustee decisions shall be made by affirmative vote
or consent of a majority of the Trustees then serving. To the extent permitted under applicable law,
a dissenting Trustee -- who votes against (or affirmatively refuses to consent to) a proposal which
is nevertheless approved by a majority of the then serving Trustees -- shall have no liability to any
person for participating in or carrying out the decision of the Trustees with respect to such proposal.
In the event of an evenly divided vote of the Trustees on any issue (a "deadlocked issnte") --

® If any beneficiary of the affected trust is then serving as a Trustee, the non-beneficiary
Trustee(s), if any, may take action with respect to the deadlocked issue by majority vote or

consent of such non-beneficiary Trustee(s); or

e ‘In the absence of such action by majority vote or consent of non-beneficiary Trustee(s), the
status quo shall be preserved with respect to the deadlocked issue.

3. Assignment of Powers. A Trustee may, with the consent of any other
Trustee, assign and delegate to such other Trustes any part or ail of the rights, powers, titles, duties,
discretions and inamunities granted to or imposed upon the former Trustee. Any such assignment
or delegation may be either for a specified time or until the assignment or delegation is revoked by

a similar instrument.

4. Trustee Proposals. A Trustee shall be presumed to have approved any
proposed act, or proposed decision to refrain from acting, made by any other Trustee if the former
fails to indicate disapproval within 15 days after being requested to do so in writing by the other
Trustee. A Trustee shall not be obligated to continue to make. such written proposal to another
Trustee if (i) the proposal has been disapproved on at least two occasions and (it) the former has
informed the other Trustee that it will be assumed that such proposal continues to be disapproved
until notice to the contrary has been received.

3. Execution of Documents. The Trustees may execute any instrament
in connection with the administration of such trust by signing one instrument or concurrent
instuments. The Trustees may delegate, to any one or more Trustees, the authority to execute such

instruments on behalf of all Trustees.

- Page 26 -

Exhibit B Donald A. Campbell 2001 Trust Page 31

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10957\WORKFLOW ID: 1238712

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 235 of 401. PagelD #: 241

including, but not limited to, any claim of equitable subrogation by any governmental or
quasi-governmental entity, or any other person, providing or bearing the cost of such care,
necessities or services),

This provision shall not be construed to prevent (i) any beneficiary from assigning any part or all of
his/her interest under this Trust Agreement to any one or more of my descendants, (ti) distributions
of income or principal by the Trustee for the benefit of any beneficiary as authorized, or (iii) the
exercise of any power of appointment.

Article XVI,
Miscell Provisi

A, fncomte. All income eared on assets used to make payments authorized under
Article XI shall not be added to principal but shall be considered income that the Trustee is
authorized to distribute subject to this Trust Agreement. Income accrued or collected, but not
distributed at the termination of any beneficial interest in such income, shall be treated as if it had
accrued or been collected after the termination of such beneficial interest.

B.  Exoneration of Third Persons. No person deating with the Trustee shall --
® Be responsible for the application of any purchase money or other thing of value paid or

' delivered to the Trustee, and a receipt of the Trustee shall be effective to discharge and
release any such person from ail liabilities to any beneficiary hereunder; or

 

® Be under any obligation to ascertain or inquire into the power of the Trustee to purchase, sell,
exchange, transfer, mortgage, pledge, lease, distribute or otherwise in any manner dispose
of or deal with any security or other property held by the Trustee.

 

C. Trust Binding Upon Successors, This Trust Agreement shall extend to and
be binding upon my executors, administrators, successors and assigns.

D. Copies; Memorandum of Trust. Any person may rely on a copy of this Trust
Agreement certified by the Trustee to be in effect and to be a true and correct copy. Such certified
copy shall be considered as an original and shall relieve any person to whom a certified copy is

delivered of any duty to inquire farther.

Any person may also rely on the provisions of this Trust Agreement as set forth in any
Memorandum of Trust filed by me with any County Recorder (or other authorized public official
or agency), pursuant to the authority of Ohio Revised Code §5301.255 (or any comparable provision
of other state law) -- to the extent such Memorandum of Trust is not thereafter amended, revoked
or superseded of record. The public recording of such Memorandum of Trust shall relieve any
person relying thereon of any duty to inquire further conceming any provisions of this Trust
Agreement which are set forth therein.

 

- Page 28 -

Donald A. Campbell 2001 Trust Page 33

 

Exhibit B

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10857\WORKFLOW ID: 1238712

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 236 of 401. PagelD #: 242

 

.£. Income Beneficiaries. The terms “income beneficiary" and "income
beneficiaries" mean the person or persons who receive, or in the Trustee's discretion may receive,

the net income ofa trust.

F. Living. References to persons "living" and "then living" as of a particular date or
event include any person conceived prior to the referenced date or event who is subsequently bom -

alive and survives for at least 30 days.

G. Determination of Incompetency. Any person shall be considered

incompetent --
© If, and as long as, such person is adjudicated incompetent; or
e If two doctors familiar with such person's physical and mental condition certify, in writing,

that such person is unable to transact ordinary business and until there is a ike certification
that such inability has ended; or

® If any bank or trust company acting as a Trustee believes in good faith that such person is
physically or mentally unable to transact ordinary business and records such belief in the
written trust records: provided, howevet, no bank or trust company shall be required or have
a duty to form or communicate any such belief.

Any individual Trustee who is considered incompetent shall immediately cease to act as a Trustee
on the date of such determination without the execution of any further instrument.

 

Hl. = Internal Revenue Code, References to the Code refer to the Internal Revenue
Code of 1986, as amended or superseded, References to 4 section of or tax under the Cede (or to
a section of any Treasury Regulation adopted pursuant to the Cede) include all amendments and
successor provisions corresponding to any such section or tax in force after the date of this Trust
Agreement. References to tax terms which have defined meanings under the Cede (or under the
Treasury Regulations adopted pursuant to the Code) shall have such defined meanings.

£ Gender and Number, Except where such construction would be unreasonable --

 

e . The masculine, feminine and neuter genders shal! be considered to include all genders; and
® The singular shall be considered to include the plural (and vice versa).

J. Governing Law. The laws of Ohio shall govern all questions pertaining to the
validity, construction and administration of this Trust Agreement.

K. Headings. The headings in this Trust Agreement are inserted solely for convenient
reference and shall be ignored in the construction of this Trust Agreement.

- Page 30 -

Exhibit B Donald A. Campbell 2007 Trust Page 35

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIWJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10957\WORKFLOW ID: 1238712

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 237 of 401. PagelD #: 243

Donald A, Campbell 2001 Trust —
Schedule A

Cash $1.00

- All Grantor’s tangible personal property now owned or hereafter
acquired.

 

 

    

PASZD|VASELANMICLIENTS\Comphell, Donald\Husb Trust.wpd

-Ad-

Exhibit B Donald A. Campbell 2001 Trust Page 37

 

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: 10857\WORKFLOW ID: 1238712

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 238 of 401. PagelD #: 244

of any such adopted person, but excluding foster children, step-children and their descendants.
Notwithstanding the foregoing, for all purposes of this trust Heather Campbell Bradford Wallace
shall be deemed the daughter of my son, #rederich.”

 

2, Except as hereinabove expressly provided, | hereby ratify, approve and confirm all of
the provisions contained in said Declaration of Trust.

 

IN WITNESS WHEREOF, ] have hereunto set my hand, as Grantor and as Trustee, in

duplicate, on the day and year first above written,

Donald A. Campbell
“Grantor”

Donald A, Campbell

 

 

 

 

 

 

“Trustee”
(MEIM:K 04692721]
2
Exhibit B Donald A. Campbell 2001 Trust Page 39
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:36:22\CONF#: O95 7\WORKFLOW ID: 1238712

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 239 of 401. PagelD #: 245

1

Campbell Family

2001 Descendants Trust

pated: LZ Joly ___, 2001

Exhibit C Campbell Family 2001 Descendants Trust Page 1

2020ADV251147\sudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVIGIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238711 :

 
"~~ Casert:20-cv-00842-JG Doc #>4-2 Filed: 04/20/20-240 of 401. PagelD #: 246

 

 

 

 

 

 

 

 

1, SUPPOTE eect e eee ete tence eine reenens - Page 8 -
2. Health 0. cece cee eee teense ee nen es - Page 8 -
3, Education 2.0... ccc cece cee tee ete eeeeveuatpeueens - Page 8 -
4, Best Interests... 00... eee cece teste ee eee eeeen - Page 8 -
B. Consideration of Beneficiary's Resources and Tax Consequences ..... - Page 8 -
Article IX,
Trustees cece e reece nee teen bnnbebaveucueuas - Page 9 -
A. Appointment of Successor Trustees... 0.0.00. 0 ccc e cee es - Page 9 -
B Beneficiary as Trustee of each Separate Trust .......0... 00.0. s eas ~ Page 9 -
Cc Persons Eligible to Act as Successor Trustee .........0. 000.000 e ee ~ Page 9 -
D Resignation and Removal of Trustees .......... ween cet e pened ~ Page 10 -
E THe ccc ect t eee eee e tes teneeenneetbannnas ~ Page 10 -
F. Approval of Accountings .........0.0..0 00 cc cece eee ce eeaseens ~ Page 10 -
G. Compensation ..............cce ee eee eee e eee eine etree - Page 10 -
H Exoneration of Trustees Acting in Good Faith ...............005, - Page 11 -
I Exoneration of Trustees for Acts of Others .. 0.0.00... 0.0.0 ccs - Page 11 -
J Waiver of Qualification and Bond 2.2.0.0... 00.0 cece cece cue eaes - Page 11 -
K Authority of Representative .......00000 00 0c c ce cece cee eeeaeas - Page il -
L Rights and Eligibility of Margaret and Me ........... 0c cece e ven ~ Page 11 -
Article X
: HG Dscrefions 2. ce eee eee es ~ Page 12 -
A Rights and Discretions 2.0.0.0... 00. ccc cece eee ccceetevecess - Page 12 -
1, Additions to the Trust Estate ............., Leen ee eeeeas - Page 12 -
2, Retention of Assets 0.2... 0. cece cree e eevee cep eeeee - Page 12 -
3, Sale of Assets 0.0... ce ccc ett ees - Page 12 -
4, Investment of Assets . 20... eee teen es ~ Page 12 -
| 5. Joint Investment With Other Trusts ...........005 00000 - Page 13 -
: 6. Operating Businesses .........0.000 000 cece cece eens - Page 13 -
7. Real Property... 0... ccc ccc cc eect cae eee etee ~ Page 14 -
8. Natural Resources .... 2... cc ee cee eee eeees - Page {4 -
9, Environmental Provisions ......... 00.00 ccc eee e cece cues - Page 14 -
10, Locationof Assets 2.0... 0.0... cece cece cence estes eaas - Page 14 -
11. Abandonment of Property .... 00.00... eee eee - Page 14 -
12. Bank Accounts .... 0... ccc ccc cece eee reece eueas - Page 14 -
13. Borrowing of Funds .......00. 0.00. cc cece cee eee »,.. > Page 15 -
14. Lending of Funds ............ ee - Page 15 -
15. Voting Securities ......... eect n eee t teen eet taenes - Page 15 -
16. Compromise Debts. ...... 00... cece eee eee eens - Page 15 -
I7. Foreclosure of Mortgages 2.0.2.0... cece eee eer eens ~ Page 15 -
18. Determination of Income and Principal ..,...........0.0.- - Page 15 -
19. Depreciation Reserves ...... 0... cc cece c cece etaes - Page 16 -
20. Accumulations ofIncome ......... 0.0.0. c cue eeeeeeeen ~ Page 16 -
21 Division and Allocation of Assets .........0 00... .000eeeee - Page 16 -
-if-
Exhibit © Campbell Family 2001 Descendants Trust Page 3
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDNUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONFH: 10957\WORKFLOW ID: 1238711

 
evi astonwse ASE: 1:20-CV;00842-JG DOC #..1:2 Filed, 04/20/20, 241 of 401... PagelD.#: 247 a

 

 

B. Executor occ cece ete eet e erent erate eereee tens & Page 24 -
C. Children 2.0.00 ccc ccc cee teen e ete e ender ees - Page 24 -
Dd. DescendamtS .... 0... ccc e cee cee te eee teas .. - Page 24 -
E. Income Beneficiaries ......00 0c. cee cece erent tees .. - Page 24 -
F, Living ont tee teen eens ~ Page 24 -
G. Determination of Incompetency .......-. 06sec eee ete nee ~ Page 24 -
H, Intemal Revenue Code... 00. cece eee te nee eee - Page 24 -
I, Gender and Number .......--00: cece eee eee eer ee tetera? ~ Page 25 -
J. Governing Law 0. ec ce eee cee erent eben tenne - Page 25 -
K, HeadingS 2.0... cece ce cee eee cece eee bent eee tenes ~ Page 25 -
L. Survivorship 000.00 c ccc cece cee cee eee cence eee nen e eee - Page 25 -
M. Distributions to or Allocations among Descendants ......--....-.. - Page 25 -
Schedule A... ee et ence eee eee tenes -Al-
. iv +
Exhibit C Campbell Family 2001 Descendants Trust Page 5

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238741

 
w{AS@...1:20:Cv:00842-JG..DOC.#:..1:2...Filed:...04/20/20...242 of 401. PagelD #: 248

For all purposes of this Trust, Heather Campbell Bradford Wallace and Manuela Hernandez shall
be considered to be a child of Frederich’s. In addition, | make no provision herein for my son Allen

F, Campbell.

_ Article H,
While this trust is revocable by me, this trust shall be administered as follows:

A. Income and Principal While I am Competent. Whenever 1 am competent,
the Trustee shall distribute to me, or for my benefit, so much or all of the net income and principal
of the trust as J request and shall periodically add any undistributed net income to principal. Further,
if this trust owns tangible personal property, I shall have the right to possess, use, constume and in
all manner enjoy such property, and the Trustee shall have no duty to keep informed as to the
condition or location of such property or to inventory such property. These rights shall be personal
to me and shall not be exercisable by any guardian or representative.

 

B. Income and Principal While I am not Competent. Whenever 1 am
considered incompetent, the Trustee shall distribute to me, or for my benefit, so much or all of the
net income and principal of the trust as the Trustee considers desirable to provide for --

 

© The support, health, education and best interests of Margaret and me; and

e The support, health, education and best interests of any descendant of mine who is dependent
upon me,

The Trustee shall periodically add any undistributed net income to principal.

The Trustee also is authorized to make gifts to any one or more of my descendants, as the
Trustee considers to be in the best interests of my estate and family -- considering the support, health
and best interests of Margaret and me, my dispositive wishes as indicated in this Trust Agreement,
and the anticipated tax benefits and costs of any gift. The Trustee shall pay any gift or other transfer

tax resulting from such gifts.

C. Power to Amend and Revoke. While both Mergaret and | are living, I reserve
the right to amend or revoke this Trust Agreement, in whole or in part, by a written instrument (other
than a Will) delivered to the Trustee during my lifetime or kept with the trust records. The property
to which any revocation relates shall be conveyed to me or as I direct. These rights shall be personal

to me and shall not be exercisable by any guardian or representative for me.

 

- Page 2

Exhibit C Campbell Family 2001 Descendants Trust Page 7

2020ADV251147\Judge; GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:37:25\CONF#: 1{0057\WORKFLOW ID: 1238711

 
sna

® The maximum doilar limit on such withdrawal right shall be increased from (i) the Annual
Exclusion Amount {o (ii) twice the Annual Exclusion Amount, and

e Such maximum dollar limit shall be reduced by all prior gifts to the Trust Estate during such
year by both the donor and the donor's spouse.

B. Notice of Right. With respect to each gift made to the Trust Estate, the Trustee
shall notify, in any reasonable manner, each Withdrawal Beneficiary who may withdraw part or all
of such gift of the fact of such gift and of his/her withdrawal rights with respect to such gift.

C. Manner and Time of Exercise of Right. A Withdrawal Beneficiary's right
of withdrawal shall be exercised within thirty (30) days froni the date notice of the gift is first
received from me (or from any other source), but in no event shall such right be exercisable after
December 31 of the year in which the gift is made. Such exercise shall be made by a written
demand, signed by the person making such demand and delivered to the Trustee. Upon receipt of
a proper demand, the Trustee shall select and distribute any property of the trust to satisfy such

demand.

D. Lapse of Right of Withdrawal, Any amount that a Withdrawal Beneficiary
may still withdraw as of the last day of any year shall lapse to the extent of the greater of --
e $5,000; or

An amount equal to five percent (5%) of the value of the rust Estate determined as of the
end of such year;

it being my intent that any lapse shall fall within the provisions of section 2514(e) of the Code.

E. Authority of Representative. Whenever a Withdrawal Beneficiary is under
a legal disability, whether by reason of age or otherwise, the notice required to be given to such
Withdrawal Beneficiary shall be given to his/her legal guardian or, if none, to any other competent
adult; provided, however, in no event shall notice be given to Margaret or me or anyone else whose
gift is the subject of such notice. The person to whom such notice is given shall have the right to
exercise, for and on behalf of such Withdrawal Benefictary, the right of withdrawal granted to such

Withdrawal Beneficiary.

OF, Value of Gifts. The value of any gift made to the Trust Estate shall be equal to
its value for federal gift tax purposes.

G. Conditions Imposed by the Donor. If a donor specifies that (i) a gift to the
Trust Estate may be withdrawn by other or additional persons or in an amount or a manner different
than that provided for above or (ii) that such gift may not be withdrawn, the conditions so imposed

by the donor shall supersede the above terms.
~ Page 4-

Exhibit C Campbell Family 2001 Descendants Trust Page 9
2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, FRUSTEE

Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238741

tia, ate, tthe AS Os..12020M300842-1G.. DOC, #:,1.2,,.éuled:., 04/20/20,.243 of 401.,,PagelD #249.

 

 
| maniateet CASO d:2OrEMOGBA2cdG, DOCH die Qeck lO in OMA O2O 2 Mth Ob AQ ding OM FE 2IDs sewn ncs anette

® Distribute to, or for the benefit of, such beneficiary so much or ail of the net income of the -
trust as the Trustee considers desirable to provide for his/her support, health, education and
best interests; and

e Periodically add all undistributed net income to principal.

After the beneficiary has attained the age of 21 years, the Trustee shall distribute to him/her all of
the net income of the trust at least quarter-annually (monthly, if feasible) until termination of the

trust.

C. ‘Principal for the Beneficiary. The Trustee shall distribute to, or for the benefit
of, the beneficiary of the trust so much or all of the principal of the trust as the Trustee considers
desirable to provide for the support, health, education and best interests of the benefictary.

D. Limited Power in the Beneficiary to Appoint Principal. After the
beneficiary attains the age of 21 years, the Trustee shall distribute so much or all of the principal of
the trust to such of my descendants as the beneficiary shall appoint @) by a signed mstrument
delivered to the Trustee during his/her lifetime or (ii) by Will; provided, however, in no event shall
principal be appointed to (x) the beneficiary, (y) his/her estate, or (z) creditors of the beneficiary or
of his/her estate. To be an effective appointment, such instrument or Will must refer specifically to

this power of appointment.

E. Disposition upon the Beneficiary's Death, Upon the beneficiary's death,
to the extent the beneficiary has not exercised the above limited power of appointment, the Trustee

shall allocate the trust, per stirpes, among:

® The beneficiary's descendants; but, ifno such descendants are then living, then

e The descendants of the beneficiary's parent who is a descendant of mine; but, if no such
descendants are then living, then

® The beneficiary's parent who is a descendant of mine; but, if said parent is not then living,
then

© The descendants of the beneficiary's nearest ancestor who is a descendant of mine and who
has descendants then living; but, if there is no such ancestor with then living descendants,
then "

° The beneficiary's nearest ancestor who is a descendant of mine; but, if no such ancestor is

then living; then

e My descendants.

- Page 6 -

Exhibit C Campbell Family 2001 Descendants Trust | Page 11

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238741

 
Case: -1:20-ev-00842-JG --Doc-#: 1-2--Filed:..04/20/20..245 of 401. PagelD #: 251

Article VIE.

Statement of Intent

A. Priority and Guidance. In making investments and discretionary distributions,
the Trustee shali not consider the interests of any remainderman. In addition, the Trustee may be
guided by the following examples of possible distributions of property for the purposes listed below,
but these examples shall in no way bind the Trustee to make any discretionary distribution.
Although I intend to grant broad discretion to the Trustee, I do not intend to encourage indolence or

extravagance.

iL Support, Distributions for the support of a beneficiary may include
distributions for the necessities of food, clothing, transportation, shelter and similar needs, as well
as distributions for a beneficiary's maintenance in reasonable comfort and support in his/her

accustomed manner of living.

a Health, Distributions for the health of a beneficiary may include
distributions for the payment of medical insurance; medical and dental fees, equipment and drugs,
hospital and nursing home care (regardless of length of time), services of private nurses and
companions, and psychiatric care and counseling, and may include care for such beneficiary's last

iliness. ‘

3. Education. Distributions for the education of a beneficiary may include
distributions for attendance at or enrollment in preparatory, religious, undergraduate, graduate,
professional and vocational schools, public or private, and wherever located, and may include
tuition, room, board, beoks, transportation and other living and incidental expenses.

4, Best Interests. Distributions for the best interests of a beneficiary may
include distributions to enable a beneficiary to purchase an automobile, to make a down payment
on the purchase of a home, to fumish a home consistent with a comfortable standard of living, to
travel, to invest a reasonable amount in business enterprises in which the beneficiary would be an
active participant, or to make gifts to such beneficiary's descendants or for charitable purposes.
Distributions for the best interests of a minor beneficiary also may include distributions to enable
him or her to attend summer camp or to participate in recreational activities such as rousic, dance

or athletic lessons or leagues.

- B. Consideration of Beneficiary’s Resources and Tax Consequences.
In considering discretionary distributions, the Trustee may, but need not, consider the beneficiary's
income and resources from all sources known to the Trustee, the obligations of such beneficiary to
support others, and the obligations of others to support such beneficiary. The Trustee shall be
entitled to rely on a statement of the beneficiary's income and resources signed by the beneficiary
or his/her parent or guardian. The Trustee also may, but need not, consider the tax consequences
resulting from any decision to accumulate or to distribute income or principal. However, the Trustee

~ Page & -

Exhibit C Campbell Family 2001 Descendants Trust Page 13
2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10967\WORKFLOW ID: 1238714

 
~. Gase:-1:20-cv-00842-JG . Doc-#:-1-2..Filed:..04/20/20..246.0f.401...PagelD.#..252..00

® Any individual who has attained the age of 30 years; and

e Any bank or trust company which is (i) organized under the laws of the United States of
America, any state thereof or the District of Columbia and (ii) is qualified to administer trusts

in the jurisdiction in which such institution is located.

D. Resignation and Removal of Trustees. Any Trustee may resign at any time,
without cause, with respect to any trust created hereunder, by executing and delivering a written
instrument to that effect to the other Trustee(s) of such trust (or, if none, to the person(s) then
designated to become, or empowered to appoint, the successor Trustee pursuant to Section [X.A).

Any Trustee, other than Frederick, Margaret or me, may be removed at any time, without
cause, by the persons then empowered, under Section IX.A, to appoint successor Trustees if a
vacancy in the trusteeship were to exist, Such removal shall be effected by delivering a signed

instrument to that effect to such Trustee and to any other Trustee(s).

Notwithstanding the foregoing, no Trustee resignation or removal which would result in a
vacancy in the trusteeship shall be effective until a successor Trustee is appointed pursuant to

Section XA

 

E. Title. The title to the Trust Estate shall vest forthwith in any successor Trustee, but
any resigning or removed Trustee shall execute all instruments and do all acts desirable to vest title
to the Zrust Estate in any successor Trustee without court accounting.

£. Approval of Accountings. Any accounting shall be deemed true and correct,
and the Trustee making such accounting shall be discharged from all liability as to all transactions
disclosed on such accounting to all persons, including persons not in being, to the extent I (or, after
my death, the income beneficiary of the affected trust} approve such accounting in writing or fail to
notify such Trustee, in writing, that such accounting is not approved within two (2) years after

receipt of such accounting.

With my approval (or, after my death, the approval of the income beneficiary of the affected
trust), a successor Trustee may accept the accounting rendered by and the property received from
a predecessor Trustee without incurring any liability for so doing, and such approval shall serve as

a complete discharge to the predecessor Trustee.

G. Compensation. Any corporate Trustee shall be entitled to compensation for its
services in administering any trust in accordance with its then published fee schedule for trust
services. Any individual Trustee (other than me, Margaret or any descendant of mine) shall be
entitled to reasonable compensation for his/her services hereunder. Every Trustee shall be entitled
to be reimbursed for reasonable expenses and costs, including legal fees, incurred in administering

any trust.

- Page 10 -

Exhibit C Campbell Family 2001 Descendants Trust Page 15

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238711

 

 
 

Article X.

Ty f t Right. { l Di i

A, Rights and Discretions. 1 give to the Trustee, subject to the other provisions
of this Trust Agreement --

© The rights and discretions set forth below; and

® Except to the extent they may be inconsistent with the rights and discretions granted herein,
all powers otherwise conferred upon the Trustee by law;

all of which may be exercised without giving notice to any person or obtaining the consent of any
beneficiary or any court order:

dq. Additions to the Trust Estate, To receive additions to any trust and to
hold and administer the same under the provisions of this Trust Agreement;

2 Retention of Assets. To retain without liability for depreciation or loss
any asset received from anyone, including me or my estate;

3. Sale of Assets. Except as provided in Article XIV., to sell, exchange,
assign or fransfer any asset comprising part or all of the Trust Estate upon such terms and conditions
and in such manner as the Trustee considers best;

4. Investment of Assets. To invest and reinvest any money or property
comprising the Trust Estate in, and to purchase or otherwise acquire from my estate, from any
beneficiary or from others, any property, real or personal, of any kind or nature, including without
limitation --

® Any stocks, whether common or preferred, and including stocks of any corporate Trustee,
warrants, participations in discretionary common trust funds, money market finds and
mutual funds;

® Government bills, notes and bonds, corporate bonds, whether secured or unsecured,

debentures, bankers acceptances, certificates of deposit, mortgages and commercial paper;
® Foreign currencies, gold, silver and other precious metals;

® Commodity and stock options (for the purpose of hedging but not for speculation);

© Real estate, whether improved or unimproved;
® Partnership interests, whether general or limited;
- Page 12 -
Exhibit C Campbell Family 2001 Descendants Trust Page 17

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONFH#: 1095 7\WORKFLOW ID: 1238711

 

 
 

7, Real Property. Except as provided in Article XIV., to improve or develop
any real estate; to construct, alter or repair buildings or structures; to settle boundary lines; to grant
easements and other rights affecting real estate; to partition and to join with co-owners and others
in dealing with real estate; to lease real estate for such term and upon such provisions as the Trustee
considers advisable even though the term of the lease extends beyond the termination of any trust;
to generally deal with real estate in any manner and for such purposes as the Trustee considers
advisable; to permit any beneficiary to occupy any real property forming part of the Trust Estate
upon such terms as the Trustee shall consider advisable, whether rent free, in consideration of the
payment of taxes, insurance, maintenance and ordinary repairs, or otherwise:

8. Natural Resources. To deal with any interest in oil, gas, mineral, timber
or farming operations or investments in any manner as I could do if living and the owner of such

interest;

9. Environmental Provisions. To periodically inspect, review and monitor

any property for the purpose of determining compliance with any law, nile or regulation affecting
~ such property; to take all action which the Trustee considers advisable to prevent, abate, “clean up,"-
or otherwise respond to any actual or threatened violation of any law, rule or regulation affecting any
property related to the generation, use, treatment, storage, disposal, release, discharge or
contamination by any materials or substances that are prohibited or regulated by law or that are
known to pose a hazard to the environment or human health, and the Trustee may take such action
prior to the initiation of enforcement action by any governmental agency; to obtain estimates of éosts
to prevent, abate, "clean up", or otherwise respond to such violations, actual or threatened, to notify
the beneficiaries of such estimated costs and to permit the beneficiaries to pay for such response
costs; to disclaim any power, actual or implied, which the Trustee believes will or may cause the
Trustee to be considered an "owner" or "operator" of property under the provisions of the
Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA"), as
amended, or which may otherwise cause the Trustee to incur liability under CERCLA or any other

environmental law, rule or regulation;

10. Location of Assets. To keep any property of any trust at any place or
places in the United States of America, or with a depositary or custodian at such place or places;

Li. Abandonment of Property, To abandon any property, real or personal,
which the Trustee considers to be worthless or not of sufficient value to warrant keeping or
protecting, to abstain from the payment of taxes, liens, water rents, assessments, repairs,
maintenance or upkeep of any such property; to permit any such property to be lost by tax sale or
other proceedings; or to convey any such property for a nominal consideration or without

consideration;

12. Bank Accounts. To open and maintain one or more checking, savings or

time deposit accounts with any bank, trust company, savings and loan or building and loan
association, or any other financial institution, wherever located (even though such financial

- Page /4 -

Exhibit C Campbell Family 2001 Descendants Trust Page 19
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238711

 

 
Case: 1:26-CV-00842-IG DoC#'t:2" Filéd: ‘04/20/20 249 of 401. ‘PagelD #: 255

19. Depreciation Reserves, To establish out of income, and to credit to
principal, reasonable reserves for depreciation, rehabilitation, major repairs, replacements and losses
in value resulting from wear and tear and obsolescence of tangible property, whether real or

personal;

20, Accumulations of Income, To exercise all rights, powers and
discretions with respect to all accumulations of income held in any trust;

21. Division and Allocation of Assets. Whenever the Trustee is
authorized or required to divide the principal or income of any trust into separate trusts or to
distribute principal or income among beneficiaries --

® To make such division or distribution in kind, or partly in kind and partly in money, and

6 To allocate or distribute (i) undivided interests in assets, (ii) disproportionate interests in
assets or (tii) different assets -- without regard to any requirement to effect a proportionate
allocation of each asset among the separate trusts or among beneficiaries (but any property
divided or distributed in kind shall be valued at its fair market value as of the date of division

or distribution);

to hoid several trusts as a common fund, dividing the income proportionately among them; fo assign
undivided interests in specific assets to'several trusts; and to make joint investments of the funds

comprising several trusts;

22. Division of Trusts. To divide any trust, whether existing or to be
established, into. two. or more separate smaller trusts (without any requirement for said separate
smaller trusts to be equal in value, and without any requirement for discretionary distributions to be
made proportionally from said separate smaller trusts), whenever the Trustee believes such division
may achieve desirable tax results for such trust or its beneficiaries, promote easier administration
or otherwise be in the best interests of any trust or its beneficiaries; upon termination of such
separate smaller trusts, to distribute to any beneficiary from any one such separate smaller trusts, in
such proportions and amounts as the Trustee considers desirable (so long as the distributions from
all such separate smaller trusts would, if such separate smaller tnists were still a single trust, satisfy

the provisions governing such distribution);

23. Merger of Trusts, Whenever the Trustee is holding any trust for the

‘primary benefit of any persons for whose primary benefit the Trustee is holding any other trust upon
substantially the same terms, the Trustee may consolidate such trusts and hold them as a single trust,
so long as no property will be held in trust for a period which would violate any applicable mule

against perpetuities;
24, Small Trust Termination, Notwithstanding any other provision, if the
Trustee determines that --

- Page 16 -

Exhibit C Campbell Family 2001 Descendants Trust Page 21
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238711

 

 

 
 

. « Case: 1:20-cv-00842-JG .Doc #: 1-2..Filed: 04/20/20. 250 of 401. PagelD #: 256

-%

B. Qualified Subchapter S Trust Savings Clause. To the extent --

8 The Trustee of any trust (i) receives or holds any stock of an § corporation, (ti) intends to
acquire stock of an S corporation, or (iii) intends to consent to an election of S corporation
status by a C corporation in which said trust is a shareholder, and

® Said trust does not otherwise qualify as a permissible shareholder of an § corporation;

said § corporation stock, assets intended to be used to acquire S corporation stock, or C corporation
stock, as the case may be, shall be receipted into or segregated as a separate trust ("QSST") for the
income beneficiary and administered as closely as possible to the original trust but so that all
requirements of a qualified subchapter § trast set forth under section 1361 (d) of the Code are met,

including the requirements that --
° There be only one income beneficiary of the OSST;

® All net income of the OSST be distributed at least annually to such income beneficiary;

® Any principal distributed from the QSST during the life of the income beneficiary be
distributed only to such beneficiary;

& The interest of the income beneficiary in the @SST terminate on the earlier of such
beneficiary's death or the termination of the OSST; and

® If the QSST terminates during the life of the income beneficiary, the OSST distribute all of
its assets to such beneficiary.

I intend for any such OSST to qualify as a qualified subchapter § trust and, as a result, be a
permissible shareholder of an § corporation. To that end, all provisions of this Trust Agreement
shall be construed to effectuate this intent, and all provisions which would cause such QSST not to
qualify as a shareholder of an S corporation shall not apply to, and be of no effect with respect to,

such OSST.

CG 8 F acility of Payment, Whenever a beneficiary is, in the Trustee's judgment,
incapable of managing financial affairs on account of age, illness, handicap, unavailability or other
cause, the Trustee may distribute any income or principal otherwise distributable to such beneficiary

either --

@ To the parent or guardian of such beneficiary;

@ To the individual with whom or the institution in which such beneficiary resides;

® To the spouse or children of such beneficiary who are legally or in fact dependent upon such

beneficiary for their support or education;

- Page [8 -

Exhibit C Campbell Family 2001 Descendants Trust Page 23

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238711

 
 

“Case: 1:20-cv-00842-JG Doc #: 1-2: Filed: 04/20/20 251 of 401. PagelD #: 257

® In the absence of such action by majority vote or consent of non-beneficiary Trustee(s), the
status quo shall be preserved with respect to the deadlocked issue,
3. Assignment of Powers. A Trustes may, with the consent of any other

Trustee, assign and ‘delegate to such other Trustee any part or all of the rights, powers, titles, duties,
discretions and immunities granted to or imposed upon the former Trustee. Any such assignment

or delegation may be either for a specified time or until the assignment or delegation is revoked by
a similar instrument.

4, Trustee Proposals. A Trastee shall be presumed to have approved any
proposed act, or proposed decision to refrain from acting, made by any other Trustee if the former
fails to indicate disapproval within 15 days after being requested to do so in writing by the other
Trustee. A Trustee shall not be obligated to continue to make such written proposal to another

_ Trustee if (i) the proposal has been disapproved on at least two occasions and (it) the former has
informed the other Trustee that it will be assumed that such proposal continues to be disapproved

until notice to the contrary has been received.

 

 

5. Execution of Documents, The Trustees may execute any instrument
in connection with the administration of such trust by signing one instrument or concurrent
instruments. The Trustees may delegate, to any one or more Trustees, the authority to execute such

instruments on behalf of all Trustees.

Article XI.

Life L Polici

A. Obtaining Insurance. The Trustee has the right and discretion to purchase or
otherwise obtain life insurance policies on my life and on the life of others, In regards to any life
insurance policies on my life, I agree to execute and deliver all documents and to do all other acts

which may be desirable to assist the Trustee in obtaining said policies.

B. Trustee's Rights Over Life Insurance Policies. With respect to any life
insurance policy, the Trustee shall have the following rights and discretions in addition to those
vested in the Trustee elsewhere in this Trust Agreement or by law, with respect to all such msurance

policies.

L. Payment of Insurance Costs. The Trustee may pay any premiums or
assessments due or becoming due on any insurance policy, or any other lien or charge thereon,
(collectively, “Insurance Costs") by (i) using any funds made available to it including the income
of the Trust Estate as determined for purposes of Section 677 of the Code, (ii) directing or causing
dividends on, or reserves of, any policy to be used or applied for said purposes, (iii) borrowing fimds
from any source (including itself or any insurer) for said purposes, and in procuring, renewing or

- Page 20-

Exhibit C Campbell Family 2001 Descendants Trust Page 25
2020ADV251 447\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/78/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238711
| dnt oot COSC iL 20-CVOOBA 2a Men IOG idem lO. DAA 20... ROi2- OF ADI :- PAGO ADB snsietnrina sottiints

6 Be subject to execution, attachment or sequestration for any debts or liabilities of any such
person or for any care, necessities or services provided to or for such person (specifically
including, but not limited to, any claim of equitable subrogation by any‘governmental or
quasi-governmental entity, or any other person, providing or bearing the cost of such care,

necessities or services),

This provision shall not be construed to prevent (i) any beneficiary from assigning any part or all of
his/her interest under this Trust Agreement to any one or more of my descendants, (ii) distributions
of income or principal by the Trustee for the benefit of any beneficiary as authorized, or (tii) the

exercise of any power of appointment.

Article XTH.
Miscell Provision

A. Exoneration of Third Persons. No person dealing with the Trustee shall --

® Be responsible for the application of any purchase money or other thing of value paid or
delivered to the Trustee, and a receipt of the Trustee shall be effective to discharge and

release any such person from all liabilities to any beneficiary hereunder; or

© Be under any obligation to ascertain or inquire into the power of the Trustee to purchase, sell,
exchange, transfer, mortgage, pledge, lease, distribute or otherwise in any manner dispose

of or deal with any security or other property held by the Trustee.

B. = Trust Binding Upon Successors. This Trust Agreement shall extend to and
be binding upon my executors, administrators, successors and assigns.

 

C. Copies; Memorandum of Trust. Any person may rely on a copy of this Trust
Agreement certified by the Trustee to be in effect and to be a true and correct copy. Such certified
copy shall be considered as an original and shall relieve any person to whom a certified copy is

delivered of any duty to inquire further.

Any person may also rely on the provisions of this Trust Agreement as set forth in any
Memorandum of Trust filed by me with any County Recorder (or other authorized public official
or agency), pursuant to the authority of Ohio Revised Code §5301.255 (or any comparable provision
of other state law) -- to the extent such Memorandum of Trust is not thereafter amended, revoked
or superseded of record. The public recording of such Memorandum of Trust shall relieve any
person relying thereon of any duty to inquire further concerning any provisions of this Trust

Agreement which are set forth therein.

D. —‘Perpetuities. To the extent permitted under applicable law, [ intend that neither
(1) Section 2131.08(B) of the Ohio Revised Code nor (ii) any common law "rule against perpetuities"
shall apply to this trust. I hereby acknowledge that I have been advised that, under Section 2131.09

- Page 22 -

Exhibit C Campbell Family 2001 Descendants Trust Page 27

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#, 1095 7\WORKFLOW ID: 1238711

 

 

 
' Case: 1:20+cv-00842-JG: Doce #: 4-2.-Filed: 04/20/20 253 of 401. PagelD #: 259

 

B. Executor. The term "executor" means any personal representative of'a decedent's
estate, regardless of how designated.

C Children. The term "children" means lawful descendants in the first dégree of the
designated parent. This term also includes persons who have been adopted during their minority
according to law or under any court proceeding. Such term shall not include a stepchild or foster

child.

D. Descendants. The term "descendants" means children and more remote lawful
descendants of the designated ancestor -- including persons who acquire such status as a result of
adoption during their minority according to law or under any court proceeding, and the descendants
of any such adopted person, but excluding foster children, step-children and their descendants.

E. Income Beneficiaries. The terms "income beneficiary" and “income
beneficiaries" mean the person or persons who receive, or in the Trustee's discretion may receive,

the net income of a trust.

F. —- Living. References to persons "living" and "then living" as of a particular date or
event include any person conceived prior to the referenced date or event who is subsequently born

alive and survives for at least 30 days.

G. Determination of Incompetency. Any person shall be considered

incompetent -~
8 If, and as long as, such person is adjudicated incompetent; or
° Iftwo doctors familiar with such person's physical and mental condition certify, in writing,

that such person is unable to transact ordinary business and until there is a like certification
that such inability has ended; or

® If any bank or trust company acting as a Trustee believes in good faith that such person is
physically or mentally unable to transact ordinary business and records such belief in the
written trust records; provided, however, no bank or trust company shall be required or have

a duty to form or communicate any such belief.

 

_ Any individual Trustee who is considered incompetent shall immediately cease to act as a Trustee
on the date of such determination without the execution of any further instrument.

Ef. ~—s Internal Revenue Code, References to the Code refer to the Internal Revenue
Code of 1986, as amended or superseded. References to a section of or tax under the Code (or to
a section of any Treasury Regulation adopted pursuant to the Cede) include all amendments and
successor provisions corresponding to any such section or tax in force after the date of this Trust

- Page 24 -

Exhibit C Campbell Family 2001 Descendants Trust Page 29
2020ADV25 1147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 1095 7\WORKFLOW ID: 12387141

 
Case: 1:20-cv-00842-JG..Doc #: 1-2 Filed: 04/20/20 254 of 401. PagelD #: 260

Campbell Family 2001 Descendants Trust

 

Schedule A
Cash $1.00
FASZDWASELANMICLIENTS Campbell, Donald\Descendants.wpd
- Ad -
Exhibit C Campbell Family 2001 Descendants Trust Page 31
2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:37:25\CONF#: 10957\WORKFLOW ID: 1238711

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 255 of 401. PagelD #: 261

Last Will and Testament

of
F. Margaret Campbell

Dated: April 19, 201

Exhibit D Last Wil of F. Margaret Campbell Page 1

7Fibl2724 1
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 1095 7\WORKFLOW ID: 1238710

atl

 

 
 

 

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 256 of 401. PagelD #: 262

Last Will and Testament

of
F Margaret Campbell

Table of Contents

 

 

Articbe EB FAmily .ccccccccceseccscsceseserenceerscsceeierecrsesssicseceenaparinierie rs sceresessessavevaansaragerestetanssants |

Artiele U1. Tangible Personal Property and Specific Bequests... ce eeeeennceeeetee tenes 1

A. De@SCendaits ..ccccccccccccsesseeesesescesercetssseesseceaceeeeseeeeecebeursdaceseeseeeesnssngessnnseassaneseeersenstenegenes l

B. Failure of Agreement on DIVISION... ccc eeneeeteneenereneneee ee eetecsetaaeerenerenrenrerscststeneanes 1

C. Written Instructions. ccc ccsccrscccersesessecsereevnectesrenserscssesssensaisessserererenaneneenesnasererias |

D. Ava Margaret Campbell (“Ava”) ..cccceccencc neste cee enerernernentnreayseasenasannerereneeenarenanene ns I

E. Heather Campbell Reedy (“Heather”) 0... ccc issetineeeireessserssercenesenearieestcniens 2

F, Manuela Hermandez (“Manuela”)... ccc eeceeceeteteererecre ees eeciearserssavenersnedesersssiersenn 2

G. Melissa MeGee (SMe]S8¢).... cece ee ceeenecrrrereeensetsenesecdensnaeravsnensereenseneeernsetes dereeeeertnes 2

Article FIL Residuary Estate occ ce seeeneeeeeeesneereeeseessenensarenneanennenssrnseeeecacnnenrennener ecg seeeees 2

A. Disposition of Residuary Estate... neers rene ticeenseneneaeneenennerieencatinerrecs 2

B. Conditional Incorporation of Trust by Reference oo... ieee cere ree renee neice 2

C. Direct Distribution to Frust Beneficiaries 0... ccc ceeeesseees seer cceeerrenenireernieety 2

Article 1V. Claims. Expenses, Pledges and Taxes ..cccuseec eerie sececeereeerncere ernst sneer 2

A. Claims, Expenses and Pledges 0c. cseecessssseecsess rene eseenerae rene neereneneenensenenrnsitcatestenaeas 2

DB. TANGS ceccccccccccccccencnceecrsvessceneccacsusessaneceeeseaveeeenee cers USS USF EEA SEPEEDEREEEEEDELER OL OS EEUU E FERED aot LENE tae 3

Article Vo EX@CUUlOrS .cccccsesscesssesscsccscesscssesseesnresseeneseessmtsuesesennassnsnessssnrensectiuesseratensecertiertnascsinsiiens

A, Appointiment of Executor... ccccsccceecsnenesennerensececrenssinscecenenenenersssesrtaeneasasanenensicrstazes 3

Bo Waiver Of Bond cccccccccccecccecescesccsecsveevenvescecerscsecsseasssvnsscsevsvseesetssesessasssnessararereseessenieinees

C', Appointment of Personal Representative by my Executor o.. eet tetireees 3

19. Tax PeCtiOnS. ccc erences recectereenseter teenie oveeseeeeecsansearasansnuatensaneiataseeeereneaneanesners 3

E. Authorization to Furnish Information to the Trustee 20.0. essere erred 3

F. Executor’s Rights and Discretians... ccc cetera teens eeenceeetaneeenaseerneteed esenenet es 3

1, Retention Of ASSOUS coccccccccecsetecseesececreerer cree sascertentensereersesnessesbectenieneseniasaneey 4

2. Sale Of ASSES co cecccccecpercetcecrceseceeeenee re enter rt et ent E LSD RESREE ERE O EEE EERE e Oneonta 4

3, Investment OF ASSOUS oo ic cece cceetee eee reer tenner renee eee p en cne err e EE CODE dete epee pean eedges 4

4, Operating Businesses oo. cccccecceeeesececeere reece teieee iene rr re rree ce neneenenersn anes ngiag 4

5. Real Property c.cceccccssrssercscecscesseacsrsseersesenersnenseecssereesmenneesirnrsgtetsaeaecententeens 5

G6, Natural RESOUPCUS occ ce cceccecensscseseeeeeeeeenn oe etiearasnesperapeaeseneeenienestuenieeiageys 5

7. Voting Securities..cecccscesecsses rece teseeeectenernareinenenenieretsateaseacaneseneneenseeceserateegtas 5

8. Foreclosure of Mortgages ..... cece ccc cirrrseteeeneescceneseseeeeeraseneenneeteeee ttiateet 5

Y, Compromise Debts... .cccccccessecs sees rinses seenremenersrentaeerenis resent 5

10. Abandonment of Properly cocci rere nnn rect r rer ene er ties 6

TL. Location OF ASS@ts..ccccccccceccccseneetrenee enter recess ere ern een ect er ee oee tiene rreregs 6

12. Bark ACCOUMIS ....cccc ccc cscs seseecceeerentereerenreee Obese On EG ene O De ged tp deere creabeetanasnatens 6

£3. Lending of Funds ices eeeerrenersneninses ees eieiee eenienaiiieas rere eee 6

_ 14, Borrowing Of FUnds «cg ccc cece cen engge ree rece eapen eng peereeetereceeseneen cena cette 6
Exhibit D Last Will of F. Margaret Campbell Page 2

Page b
71612724 1
2020ABV251147\Judge: GALLAGHER) THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 257 of 401. PagelD #: 263

 

 

 

   

15, Dealing With Trustees of Employee Benefit Trusts... cues: 6
16. Determination of Income and Principal... i... ccc esc e reece tent nn eerie terete 6
17. Depreciation Reserves v.cccccccccseteteesreessenrenenreteesseneeseaseansanenertesanineneneines 7
18. Accumulation of INCOMEC...........cccecetenseee er eeneetens soeerenesreeetentanearaneaaniences 7
19. Facility of Payment 0.0 cece cesses cece teeareeseereneeternenerctaennannenenengncaeeaneinines 7
20, NOMINEES eee seceacaceneseccsetseesuecarsasenseneteeeseteseeeeiapOLAaHAPU ROL eU SA DASSISEEEELENES 7
ZL. ABOIS coccceccecsseeeeecseeesetetensseceesiennserecnseecsnesnsauenesnegeensseoncttaanesenernenicersseanietees 8
22. Execution and Delivery of Instruments ...... cc eerie renner reeenennien 8
23. AL Necessary ACIS... cece rrcccccncnessesenenienenensesecinsctiecemebentesussaneaseneneestaesy 8
G. Exoneration Of Executor cicccccccsccsccccesccseneeetenaneceeceectsesesenecnestssnasereccnsesieenn ane eitstey 8
Article VI. Provisions Relating to Merrill Lynch Trust Company vo... ccc eee cece cette cree etees §
A. Powers of MLTC Regarding Aff Hates. occ cee cerserieese terete eeeseetaneeeeeneeeesness 8
B. Jurisdiction and Nominee Name. oo. cccceseeeeesesseneseseseener eases neeserrereazenseneenenans 8
C. Compensation of the Fiduciary. ccc ceene rect iecnesieemanenssercrernenieatea sateen rien 9
D. Power of the Fiduciary to Delegate... cece ne nesseeeseeeeeeeneseanerenere rete rere tiaantcness 9
I, Power of the Fiduciary to Resign. occ ces ceeeeeeecin ieee rereieirsneneteeesneneeenentee tesenieeiaiss 9
BP. Piduciary’s ACCOURUIN. cscs sess cecesreeenereiesneneeriensesnrareesniyssasasarssersersansneaneaerreenaney 9
Article VIL Construction Provisions .....ccccccrcciscseseieerrserstesene rescence isansresngieseaseaienrnnnsnns rere: 9
Aw EN @CULON cccccccccsccececceceesceccoceessteseesssecseersseccatecseestessissenesnercaeaseccssdaneieaneneneasveseeesnssesannaaaeas 9
B3. Descendants... ccccccsseccesccsssecsseerceneececseeecneeeeesieaiesosnernensceanersenirtaeeeeseciecisceamarranenegiasensas 9
C. Gender and Number oo... peeeecueaesenssenecnesesesaneesey  ccceesaeeateeseeeestaseecatersensases 10
Di Internal Revenue Code ccccccccccccecscsnececencteerieetereecnaneeneesneceestecnecneniasersnessscneregeess 10
fi. Headings... coebeceseeaecuuetcaceueareceneeeceedesesueeyceuteefe2sgd2O0GHEC cre CUDELCEIS EES DISEF GaseapeeseoEerEreags 10
Exhibit Last Will of F. Margaret Campbell Page 3
Page il
71612724.1 .
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIOWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 08/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 258 of 401. PagelD #: 264

Last Will and Testament
of
F, Margaret Campbell

1, F. Margaret Campbell aka Freda Margaret Campbell of Cleveland, Ohio, declare this
to be my Last Will and Testament and revoke all former wills and codicils previously made by

me.

Article £.
Family

1 am not married. The names and dates of birth of my only children who are living at the
date of this Will are as follows:

 

8 Ndine: eet 8 ee DateofiBirth + 8
Allen F, Campbell (“Allen”) September 23, 1948
frederick M, Campbell (“Frederick”) | ma premier 17, 135

 
  

 

 

 

 

   

For all purposes of this, my Last Will and Testament, Frederick’s step-daughter, Manuela
Hernandez, shall be treated as a child of Frederick’s and as a grandchild of mine.

Article I.
Tangible Personal Property and Specific Bequests

I bequeath all my tangible personal property, together with all insurance on such
property, as follows:

A. Descendants. | bequeath all such property and insurance to my descendants
who survive me, in such shares as my children shall agree. My Executor shall represent any

minor child of mine in the division of such property.

B. Failure of Agreement on Division. If, six (6) months after my death, there
remains tangible personal property which my children have not agreed how to divide, my
Executor shall sell, donate to charity, or otherwise dispose of such property, whether to my
descendants or others, in whatever manner my Executor considers best, and my Executor shall

add any net proceeds to my Residuary Estate.

C. Written Instructions, If 1 leave a signed letter or memorandum requesting
that specific articles of tangible personal property be given to named individuals, I ask that my

family honor such request.

D. Ava Margaret Campbell (“Ava”). | bequeath the sum of Fifty Thousand
50,000:00 h i j
ence RHE 00 © "YS HTIP OF Es Margaret Campbell
Page!
71612724.1

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710

 

 

 

Pade 4
Case: 1:20-cv-00842-JG Doc #: 1:2. Filed: 04/20/20 259 of 401. PagelD #; 265

E. Heather Campbell Reedy (“Heather”). | bequeath the ‘gum of Fifty
_ Thousand Dollars ($50,000. 00) tomy granddaughter, Heather, if she. survives me,

FE. Manuela Hernandez, (“Manuela”), | bequeath the sum of Fifty Thousand
Dollars ($50, 000. 00) to my granddaughter, Manuela, if she'survives me.

‘G. Melissa McGee (“Melissa”). | bequeath the Sum of fFity Thousand Dollars
($50,000.00) to my granddaiighter,, Melissa, if she survives me,

a4 | Article WW.
7 Residuary Estate’

A, Disposition of Residuary Estate. \ devise dnd bequeath all my remaining
property, including lapsed legacies.and devises, (my. “Residuary Estate”) to the ‘trustee (the
“Trustee”) of the F. Margaret Campbell. 2011 Trust dated April 19, 2011,.as amended (the
“Trust”), created by. myself as Grantor and Trustee. My Residuary Estate ‘shall: be added to the
principal of the Trust and shall be administered in all respects. as an integral. part of the ‘Trust.

 

Bo ~ Conditional Incorporation of Trust by Réferente. To the extent the
devise and bequest of my Residuary Estate to, the Trust-fails for any Teason on

 

e | incorporate the terms of the Trust herein by reference; and

@ I devise and bequeath my Residuary Estate to the .Trustee -- to be administered as
provided i in the Trust.

| ,
| . C.  Diréct Distribution to Ti rust Beneficiaries, " ‘Notwithstaiding the-above,
a if the Trustee informs my: Executor in writing that any portion of my Residuary’ Estate would,

: upon receipt by the Tiustée, be immediately distributable. to .a beneficiary. of the Trust, my

| Executor shall distribute such portion directly to such beneficiary.

Article IV.
Claims, Expenses, Pledges and Taxes.

‘- A, Claims, Expenses and Pledges. My ‘Executor sliall pay (i) all claims -
allowable. against’ my estate, the expenses of my ‘last illness and funeral, and expenses of
administration (including ancillary administration) in such amounts. as. my Executor considers
reasonable without regard to any. limitation imposed by law ‘or tule Of court, and (ii) any
charitable pledge signed by me (unsigned pledges shall not-bé recognized) unless such pledge by
- its: terms is released by my death or conditioned upon my. survival. The réasonable costs of
. protecting, packing,’ storing, insuring, ‘shipping and delivering all assets of my estate, including
costs incurted before the qualification ef my Executor, shall be paid. as an expense of
administering my estate. All such payments shall be charged against my Residuary Estate.

Exhibit D Last Will of F. Margaret Campbell . Page 5
Page2

 

71612724.4
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS, MARCINKEVICIUS, TRUSTEE .
: Electronically Filed:: CWC 03/18/2020 14:38:32\CONF#, 10857\WORKFLOW ID: 1238710 ‘

boa
vt a2

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 260 of 401. PagelD #: 266

Notwithstanding the above, my Executor may request payment of such items by the Trustee from
assets of the Trust.

B, Taxes. My Executor shall pay all estate. inheritance, legacy, succession or
transfer taxes imposed by reason of my death. Such taxes shall be equitably apportioned in
accordance with the law of the state in which | am domiciled at my death. My Executor shall
seek reimbursement of such taxes from the recipients, if any, of any property to which such taxes
are apportioned to the extent of such apportionment. Interest and penalties, if any, concerning
any lax shall be paid and apportioned in the same manner as the Lax,

Article V.
Executors

 

A. Appointment of Executor. | appoint the following persons, in the order
named. to be the Executor of my estate: (i) Frederick: then (ii) AHen: then Gil) Merrill Lyatch

Trust Company,

B. Waiver of Bond. | direct that no bond or other security be required of my
Executor in any jurisdiction. Ifa bond should nevertheless be required, | waive surety thereon,

C. Appointment of Personal Representative by my Executor, \t the
appointment of a personal representative of my estate is desirable in any J urisdiction in which my
Executor is unable or unwilling to act, | appoint as my personal representative in that jurisdiction
such individual (who may be an employee of my Executor) or corporation as is designated by my
Executor. to act without bond or without strety on any required bond. and to have all the rights,
powers, litles. duties. discrelions and immunities with respect lo my estate in that jurisdiction
| during administration that my Executor is given with respect to the balance of my estate, to be

 

 

exercised without court order,

DP, Tax Elections. My Executor shall make such elections under the tax laws as
my Executor determines will be in the best interests of my estate and its beneficiaries, without
repard to the relative interests of the beneficiaries. No adjustment shall be made between Income
and principal or in the relative interests of the beneficiaries to compensate for the effect of any

 

 

such election made by my Executor,

ik. Aathorization to Furnish Information to the Trustee. My Uxecutor
shall furnish to the Trustee complete information, to the extent known by my Executor and
requested by the Trustee, concerning all assets included in my gross estate for tax purposes and

concerning all liabilities and claims against my estate or against any item in my estate.

££ Evxecutor’s Rights and Diseretions. | give to my [Executor full rights and
diseretions in the management and contro! of my entire estate. real and personal (except that my
Executor shall not have the management and control of any real properly specifically devised
herein). including the rights and discretions set forth below:

Exhibit D Last Will of F, Margaret Campbell Page 6

Page 3
FIGI2724 4
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 261 of 401. PagelD #: 267

i Retention of Assets. Vo retain without liability for depreciation or loss
any assel received from mic:

2. Sale of Assets. To sell, exchange. assign or transfer any asset
comprising part or all of my estate upon such terms and conditions and in such manner as my
Executor considers best;

J, Investment of Assets. ‘Yo invest and reinvest any money or property of
my estate in any property, real or personal, of any kind or nature. including without limitation --

© Any stocks, whether common or preferred. and including stocks of any corporate
executor
© Warrants, participations in discretionary common trust funds, money market funds and

mutual funds:
e Government bills, notes and bonds;

® Corporate bonds, whether secured or unsecured, debentures, bankers acceptances,
certificates of deposit, mortgages and commercial paper:

 

 

 

© Foreign currencies, gold, silver or other precious metals:

@ Commodity and stock options (for the purpose of hedging but not for speculation):
© Real estate, whether improved or unimproved:

© Partnership interests, whether general or limited:

® {.ife estates or remainder interests following a life estate or a term of years: and

© Interests in any of the foregoing:

even though such investment or purchase (by reason of ils character, amount, proportion to the
total property of my estate or otherwise) would not be considered appropriate for an executor

apart from this provision:

in the making and retention of investments and reinvestments, my Executor shall not be
contined to the obligations and securities mentioned in any statute or rule of court for fiduciaries
jor the investment of funds and shall have no duty to diversify the assets or Investments of my

eslale:

4, Operating Businesses, Vo initiate and to carry on, as a sole proprietor,
general or limited partner, shareholder. joint venturer, or in any other ownership capacity, any
new or existing business, enterprise. investment or trade, for such time as my Executor considers

Exhibit D Last Will of F. Margaret Campbell Page 7
Page 4

 

71G E2724 |
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#F: 10957\WORKFLOW ID: 1238710

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 262 of 401. PagelD #: 268

advisable, withoul any duty to comply with Ohio Revised Code § 2113.30 (or any comparable

provision of applicable law);

To serve with compensation as an officer, director, employee, agent or independent
contractor of any such business or enterprise without any obligation to account for such
compensation:

5. Real Property. With respect to any real property owned by my estate,
or in which my estale has an interest --

 

 

® To improve or develop such real property:

8 To construct. alter or repair buildings or structures:

° To sete boundary lines;

® To rant easements and other rights:

© To partition and to join with co-owners and others in dealing with such real property:

e To lease such real property for such term and upon such provisions as my Executor

considers advisable even though the term of the Jease may extend beyond the
administration of my estate:

6. Natural Resources. Yo deat with any interest in oil, gas, mineral,
timber or farming operations or investments in any form in any manner as | could do if living
and the owner of such interest:

7, Voting Securities, To vole by proxy or in person any security
comprising a part of my estate: to enter into any kind of pooling agreements and voting trusts,
even though such action may involve delegation ol authority:

&. Foreclosure of Mortgages. Vo foreclose, as an incident to the
collection of any bond or notes, any ceed of trust or mortgage securing such bond or note and to
bid in the morfgaged property at such foreclosure sale;

To acquire property by deed from the mortvagor without loreelosure:

‘To retain property bid in at foreclosure or acquired without foreclosure for such Ume as
my Executor considers advisable or to dispose of such property by sale. exchange or otherwise
upon such terms as my Executor considers advisable:

9 Compromise Debts. Vo enforce. abandon, defend or have adjudicated
by legal proceedinys, arbitration or compromise, any claim or demand of any nature which arises
out of of otherwise exists in favor of or avainst my estate:

 

Exhibit D Last Will of F. Margaret Campbell Page &

Pause 3
71612724 t
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710
Case: 1:20-cv-00842-J& Doc #: 1-2 Filed: 04/20/20 263 of 401. PagelD #: 269

10. Abandonment of Property. Yo. abandon any property, real or
personal, which my Execulor considers to be worthless or not of sufficient value to warrant

keeping or protecting:
To abstain from the payment of taxes, liens, waler rents, assessments. repairs,
maintenance or upkeep of any such property;

 

‘fo permit any such property to be lost by tax sale or other proceedings:
To convey any such property for a nominal consideration or without consideration,

if, Location of Assets. To keep any property comprising my estate at any
place or places in the United States of America (or with the continuing approval of all
beneficiaries having an interest in such property, outside the United States of America) or with a
depository or custudian at such place or places,

 

12. Bank Accounts. To open and maintain one or more checking or
savings accounts with any bank, trust company, savings and loan or building and foan
association, or any olber financial institution, wherever located, (even though such financial
institution is my Executor or an affiliate of my Executor) and to deposit to the credit of any such
account all or part of the funds belonging to my estate. whether or not such funds earn interest;

 

13. Lending of Funds. Yo lend money to any beneficiary or to any other
person, upon such terms and with such security, iPany, as my Executor considers advisable,

 

14. Borrowing of Funds, ‘Vo borrow in the name of my estate such sums
for such periods and on such terms as my Executor considers advisable (including the right to
borrow from any Uxeeutor or the banking department or affiliate of a corporate Executor), and to
secure any such loan by deed of trust. mortgage or pledge:

No lender shall be bound to see to or be Hable for my Executor’s application of any loan

procecds:

Linless otherwise expressly agreed. my Executor shall not be personaily Hable for any
such loan. but each such loan shall be payable only out of assets of my estate,

 

15. Dealing With Trustees of Employee Benefit Trusts. Yo deal
with the trustees of apy pension, profit-sharing or other employee benefit trust, plan or account,
or the payees of any individual retirement plan or account, under which my Executor or my
estate is desiznaled as a beneficiary and to elect optional modes of setilement of proceeds due
my Executor or my estate under apy such trust, plan of account:

16. Determination of Income and Principal. To reasonably determine
the manner of ascertaining income and principal and the allocation or apportionment of all
reveipis and disbursements between income and principal as my Executor considers desirable,
even though contrary to any statutory or regulatory presumption concerming ascertainment of

Exhibit D Last Will of F. Margaret Campbell Page 9

Page 6
TiG12724 1
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIWJUS MARGINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 264 of 401. PagelD #: 270

income and principal, without regard to the relative interests of the beneficiaries of my estate, but
with regard to general principles of trust accounting:

Notwithslanding the above, | direct that --

® Periodic cash distributions from any partnership interest be considered net income for
accounting but not for income tax purposes and be distributable as such, even though a
portion thereof may constitute depreciation or amortization (except to the extent that my
Executor considers it adyisable to establish all or a portion of such distributions as a
reserve for future capilal contributions to such partnerships); and

@ Upon the sale or other disposition of property which has been unproductive or under
productive of income, no part of the proceeds received shall be allocated to income;

17, Depreciation Reserves. To establish or not to establish out of income,
and to credit (o principal, reasonable reserves for rehabilitation, major repairs, replacements and
losses in value resulting from wear and tear and obsolescence of tangible property;

(8 Accumulation af Income. To exercise all rights, powers and
diseretions with respect to all accumulations of income held in my estate:

19, Facility of Payment. During any time that a beneficiary is, in my
Executor’s judgment, incapable of managing financial affas on account of age, Hiness,
handicap, unavailability or any other cause, my Executor may distribute any income or principal
otherwise distributable to such beneficiary either --

 

® To the parent or guardian of such beneficiary.

 

To the individual with whom or the institution in which such beneficiary resides:

 

e
|
|
| © ‘To the spouse or children of such beneficiary who are legally or in fact dependent upon
: such beneticiary for their support or education:
: e In the case of a minor beneficiary, to the minor beneficiary or to his er her custodian
: under any applicable Uniform Transfers (or Uniform Gifts) lo Minors Act; or
® By applying the same for the benefit of such beneficiary:

the receipt of such beneficiary, other individual or institution. or evidence that such distribution
was applied for the benefit of such beneficiary shall be a full discharge to my Executor for such
distribution:

20, Noutinees. Yo hold any investment in any form in which tle will pass
by delivery or in the name of a nominee without indicating that such investment is held ina
fiduciary capacity. but my Executor shall be liable for any act of the nominee in connection with
the investment so held:

Exhibit D Last Will of F. Margaret Campbell Page 10

Page ~

 

FIGI2724 3
2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 265 of 401. PagelD #: 271

21, Agents. Yo employ accountants, atiorneys. brokers, custodians,
investment counsel and other agents, even though such agent is my Executor (or is an employee
of. or is associated with, my Executor), and to pay them reasonable compensation, whether from
income or principal, as my Executor shall determine:

22. Execution and Delivery of Instruments. Vo execute and deliver
agreements, assignments. bills of sale, contracts, deeds, notes, powers of altorney, receipts and
other instruments which my Executor considers advisable for the advantageous administration of
my estate or for the exercise of any right, power or discretion conferred upon my Executor; and

 

23, All Necessary Acts. ‘Yo pertorm all other acts which my Executor
considers advisable for the advantageous administration of my estate.

G.  &Exoneration of Executor. No Executor acting in good faith shall be liable
for any’ loss. liability, expense or damage to my estate occasioned by my Executor’s acts or
failures lo act in the administration of my estate. My Executor shall be presumed to have acted
in good faith if its action or failure to act is in reliance on a wrillen opinion of counsel.

 

Articie V1.
Provisions Relating to Merrill Lynch Trust Company

The following provisions will apply when Bank of America, N.A., through its Merrill
Lyach Trust Company division (hereinafier referred to in this Article as “MLTC"), is serving as
Fiduciary hereunder.

A. Powers of MLTC Regarding Affiliates. The Fiduciary shall have the
following specific powers and may exercise the same in its sole and absolute discretion:

e Yo engage any corporation, partnership or other entity affiliated with MZL7TC (an
“Affiliated Entity’) to render services to the estate ar any trust hereunder, including,
wilhout limitation, to act as a broker or dealer to execule transactions, (including the
purchase of any securities currently distributed. underwritten or issued by an Affiltated
Entity) af standard commission rates, markups or concessions snd to provide other
management or investment services. including the custody of assets. at such Affiliated
Entity’s standard rates, and to pay for any such services {rom trust property.

® To invest in open-end or closed-end investment companies offered by an Affiliated Entity
orto which an Affiliated Entity may render services for compensation.

® To invest estate or trust assets or sweep cash awaiting distribution or investment into its
own deposits or the deposits of Affiliated Entity.

B. Jurisdiction and Nominee Nanie. Vhe Fiduciary may cause all or any part
of the estate or any trust hereunder to be maintained or managed in any jurisdiction and may held
the estate or any trust properQy in the name of Hs nominee or a nominee of any corporation,
partaership or other entity affiliated with MLTC.

Exhibit D Last Will of F. Margaret Campbell Page 11

Page 8
71612724. |
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10957\WORKFLOW ID: 1238710
Case:. 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 266 of 401. PageID #: 272

C. Compensation of the Fiduciary. MLTC-shall receive payment for its
services in accordance with its schedule of rates in effect at the time-such compensation becomes
payable, without reduction ‘for any other fees or other compensation paid to it (or any
corporation, partnership or.other entity affiliated with MZTC) including, but not limited to, such
fees or other compensation paid by any open-end or. closed-end investment company, unit
investment trust or other investment vehicle, or an agent. -

_ BD. Power of the Fiduciary to Delegate. The Fiduciary shail have the power
to employ and/or to delegate any of its discfetionaty and nondiscretionary powers to agents
(including any corporation, pattnership or other entity affiliated with the Fiduciary) including,
but: not limited to, attorneys, investment advisors, appraisers or accountants, as it deems
appropriate and to pay for such services from the estate or trust property.:

UE. Power of the Fiduciary to Resign. The Fiduciary may resign as: Personal
Representative (Executor). of the estate or as- Trustee of any trust hereunder at any time by
'” written notice delivered to any Co-Fiduciary serving in the same capacity and to all beneficiaries °
" currently eligible to receive éstate ass¢ts or trust income-or to the natural or legal guardians of
such beneficiaries (thé. “Beneficiaries”). Such resignation shall be effective upon the written
" appointment and acceptance of a Successor Fiduciary and court approval to the extent required
_ by applicable law. . Subject to court approval if required by applicable- law; a majority of the —
Beneficiaries shall have the power to appoint a Successor Fiduciary. .If in default of such
appointment the Fiduciary office would be. vacarit and no Successor. Fiduciary has been
appointed’, then sixty (60) days following the Fiduciary’s initial notice of its intent to resign, the
Fiduciary ‘shall have the power to petition the court at estate or trust expense (including
reasonable attorneys’ fees) to appoint its Successor. No bond or other security shall be required,
of the Trustee in any jurisdiction. a ‘

F.. Fiduciary’s Accounting, The Fiduciary may, but shall not be required to

except as: provided by applicable law, at. any time, and from time to time, file an account of its

_ administration with a court of competent jurisdiction., Prior to transferring any or all of the assets

of the estate or any trast hereunder to a Successor Fiduciary or to making complete. distribution

of the estate or trust principal, the Fiduciary may require an approval of its account either.by a

court of.competent jurisdiction or by such of the Beneficiaries as it deems appropriate. All of the

| Fiduciary’s fees and expenses (including. reasonable attorneys’ fees) attributable to any such
accounting arid approval shall, be paid by the estate or trust as the case may be.

‘Article VIL.
CS Construction Provisions

A, Executor. References to my Executor shall be construed to mean the personal
representative of my estate, regardless of how designated.

B. | Descendants. ‘Reference to my descendants means my children and more
remote lawful descéndants. Such reference includes persons who have been adopted during their -
7 minority according to law oF under any court proceeding and the descendants of any such

 

‘Exhibit D Last Will of F. Margaret Campbell Page 12.
|

. . Page? °
71612724.1
7 2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
_ Electrohically Filed:-CWC 03/18/2020 14:38:32\GONF#: 10957\WORKFLOW ID: 1238710. 4

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 267 of 401. PagelD #: 273

adopted person. Such reference does not include a stepchild or foster child (or any of their
descendants).

C. Gender and Number. The masculine, feminine and neuter genders shall be
considered to include all genders, and the singular the plural and vice versa, except where such
construction would be unreasonable.

D. Internal Revenue Code. References to the Code are to the Internal Revenue
Code of 1986, as amended or superseded, and references lo a section of or ax under the Code
include all amendments and successor provisions corresponding to any such section or tax in
force after the date of this Will. References to tax terms which have defined meanings under the
Code shall have such defined meanings.

 

E. Headings. ‘(he headings in this Will are inserted solely for convenient
reference and shall be ignored in ifs construction.

In Witness Whereof, | have signed this Will on the 19th day of April, 2011.
+ en : D °
ie PLen ta wh
F, Margaret Campbell

 

7 Qn the 19th day of April, 2011. this instrument was signed by # Margaret Campbell in
our presence and was acknowledged and declared by her to be ber Will. Immediately thereafier,
at her request. in her presence. and in the presence of each other. we signed this instrument as
subscribing witnesses.

 

 

 

fi) vor Cg yy ato.
Z LAL, ee — _.  Tesiding at LOL. Lt Ad be Raw 7
Signature
Ml # j i/ /) al, fa . ” VE é 698 if
AVC OOK TOS C0? Cb? FEE

 

Print Address

 

Print Name

, a Z : Ma, Z 4 o t .
. (ak y Difhvri om residing al AW fbie Mioyd ft f Lin. . (VE ny

 

 

Signature /
* . . . Af oF Ov
CU 7 pen AS (RA) INI Dhl Pe bled tare t HOG, os

 

 

Print Name Print Address

Exhibit D Last Will of F. Margaret Campbell Page 13

Pave lo
746127241
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:38:32\CONF#: 10857\WORKFLOW ID: 1238710

 
Led

Lead

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 268 of 401. PagelD #: 274

F, Margaret Campbell
2011 Trust

Dated: Aprit 19, 2011

71612754.1
ExhibitE | F. Margaret Campbell 2011 Trust Page 1

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:39:09\CONF#: 10857\WORKFLOW ID: 1238709

 

 
 

 

Lemren

-- oe

H
H

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 269 of 401. PagelD #: 275

F. Margaret Campbell 2011 Trust

Table of Contents

Article I. Name and Beneficiaries of Trust sentantevaveacsspecsescsavenscuussesapvaceeseseavaseerasstssersstaceceesecsrsecessce

 

 

Article IL Administration during my Life ....ccs.ccssssesssssssessssessssssessssscseseccesesccsseee sasoneevenssusersenepyeane 2
A. Income and Principal While I am COMPCHOH se isseseccssessoesesesssvsctensssessessssnssesusaseesssees 2
B. Income and Principal While I am not Competent.....sse esesaesususseessseacesneesensenen iseeeens 2
C. Power to Amend and Revoke......cssssssessssesevsssecssssesssssssssssscsssasssssssusuessssssescesssecsesecesess, 2
D. Attorney-in-Fact for Grantor While Serving a8 Tristet .c.esecsscccsscccssssosssse taeeseasseaneanseens 2
E. Distributions to Persons Holding Certain Powers of Attomey from Me v....ccscecesesue, 3
Article IDL, Administration after my Death ssbedssensaerassonessuesscevassasworeesessetesesteuse seventnsasentanseens Lessneasess 3
A. Payment of Claims, Expenses, Charitable Pledges nd TAKES ccsccscssscssssseccscsseesesseceen 3
B. Disposition of Personal Effects and Specific Bequosts....c.ssccsssssssssssssssssssosssseseossessesss., 3
C. Administration of Remaining Trust EIB en ous sebveeesnenvensassaee seesavsenenases 3
1, Allocation to Descendants Trust........sssssessceusssacsssssssssnesssecsssiccsssecssoseesnvensnseeses 3
2, Allocation to Family Trust... esos Jevasvans seanssenasseaqovsesesserocserenssresensastessnessaes &
Article IV. Administration of Family THUS secscceeeseesees etasenes vad eaepsenseeanansaatecseessaransensas seenasabseeressons 4
A. Division of the Family Trust -a.ccsesssceses sesseasssssesseanseséearesassadensssanens seseressatensasensarensavaas 4
B, Administration of Separate Trusts for Childreti.......j..sscssusdsissssesssecssssssees aesaaseans serene 4
1, Income fot my Child ..cccccccesesecccccscereccseesese Liseseeteterssnanes Sosecgansenongussecsesescasoasare cone 4
2. Principal for the Beneficiary... seosesavead vonaes seyensesenstenren ssovaes seseaseetaserstrestes 5
3. Limited Power in the Beneficiary to Appoint Principal .. daseensesesasansestecsecane D
_ 4, Distribution upon my Child’s Death... sesccassnsisngiescnsenns isesarseeececeserscanerersnsassesseses 5
Cc. Distribution of Shares for More Remote Desceidants.ivimmnnnesn re nesensesss i)
Article V. Failure of Descendants... sioevnsecnnreansensbetgsanetenstseasbusssanseeeeastnastssenoettsteen 6.
Article VL_Powers in TTHUSl ....cecsecsstecssesesesaneesstsees ssvsssennnstersssvecctssnyeceecessassescesnecsessnrsess san sevessesserens 6
Article VIL: Statement of Intent.............. ssenenneseonsassusecsecrannovscteeitieveshteatesassupseseesnpsesteegsenescorsennensens 7
A, Priority and Guidance ... sessavssvonsncerneceuessenteatctassoancssseniesssisccnsesssessazsnazsscessonsnescacan 7
1. Suppott.... sotiagtvaneneverr eye ae 7
2. Heallth svssusssauanmsunnrreccrreccece nr nner 7
3. Education ... savessecansccnvensonsgnseenvaanssensessnesesessesnecsasersseseavanesessegeseoensvavssosetinseng 7
4, Best Interests... wivesurenasiaeen aeetesaseccrens sissentehasarucsesseneceasssesbentnssices aenes soreness ‘ 7
B. Consideration of Beneficiary’s Resources and 4 Tax Consequences: esaseereseasenasereseaness wad
Article VIII. Claims, Expenses; Pledges and Taxes... vetenaseesenes lessanseaes Sesaseesessseoratendetscuesense &
A, Claims, Expenses and Charitable Pledges ........ eseessees ste vesedvanedsasnenvasenes aceeressnenssecess wae 8
B. Taxes vessseesessseess senses acepesseaaes asesseentearsesesareseesnes &
L Apportionment Pursuant to Terms of my Willo or 1 State Law.. eeeseanes Wieneseeseesseenenys 8
_ Sa Interest and Penalties’... cesssescssesscsesssssesssiueeieens gervasaneersegnreees srereniesaeanenteatersneceanns DF
-C, Conditions to Payment o......sesscscsccsssssscessesssinesssasavsssunsesdnuctversnsasianusarsssssssnsersossecssssssss 9
-{n
71612754.1 ; ny
Exhibit E F, Margaret Campbell 2011 Trust Page 2

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 270 of 401. PagelD #: 276

Article DX Trustees ...ccccssssssssssccosssssssesessseccgeecscssesterusasatavseneasenassessssvecescesee

detenensrentnessvsetensesenne 9

A. Appointment of Successor Trustees.....ccsssssessesssseserssscsseensrsssessssstessscarsesseecssarsuarensenesens 9
B, Beneficiary as Trustee of each Separate Trust..........ssesseessessseossosssssesssesseestesssserecee 10
C. Persons Eligible to Act as Successor Trustee...i..s:cssssssesesssesssssnscesescsseessessaesssessesssvveee LO
D. Resignation and Removal of Trustees ..ccsssessssssssesssesssssssvsesssscessvenseseserecsussansesensecs ze 1

"aN
E. Title.......cccessccsscssssecassesetssessesesssscsssaratacsasenssensersessnnerses anevtoetereeaeesasnranssateracearatasnaatasencee LL

F, Accountings........ seeteee beeversessegeeepbaseaseaeeaneens lebevaseagepecerntasens eoteatenceatestesssegadsteanessesaanes sssereees L]
G. Approval of Accountings.... seeseasenseussessesessaenstersesseauascotassadecseeeeresensenssstssessstereesae LL
H. Compensation. esssssssnisecesssinessutrsnne asses sdceeassosorotsoeeesenesursssageesensuensssacenses meses 12
L Exoneration of Trustees Acting in Good Faith....csssssescssscarscsssssssssscscareessevecsacessevecsenee 12
J. Exoneration of Trustees for Acts Of Others....csssssesserscsnsrssascssesssssvsssressssesacsersessessserens LQ
K. Waiver of Qualification and Bond ...1.....ssscsssssserssssrssesssssesssencossareceassecsscsesesseeresseces wae 12
L, Authority of Representative .....ssssssessssnessessssesssecssesssecssesssscsssecsavsevessvessarsevessnssssecssees 12

Article X. Trustee’s Rights And Discretions sasssussesssecsusaesensusenseuuesssunecssnstgatecesnvertenseqarasensanensesses i2
: : wecsens, 12

71612754.1

Exhibit E

A, Rights and Discretions .....cscccssssssscarsssssssssssccsnrenssstssesebasestssesessscuaiacssesacssseceesanseets
1. Additions to the Trust Estate,.....sssssscsssssssscersseeccsseessssssnsensescesssseessssesessreenees 13
’ 2, Retention of Assets .......... seven 13
"B. Sale Of ASSets .escssccessecsesesesrsesseecnseessessscenssseesscsecsstesseseadecssessrsessrtarcarenesseeaseannes 13
4, Investment of Assets... sooo euvnersuencsenyseqenupensasesenesessesiedassasesstuassstotseceensasoeseereane 13
5. Joint Investment With Other Trasts..... vonvens sentatuesuee seegserssisonerssnenssesees seseee 14
.G. Operating Businesses ........secssssensressosesseesesseseeers senses sreenetneevessevsestessecenene 14
_ Te Real Property ......cccscceecesseecees puseeee _ pecenenens aetorees - vaseees on a srepsestssetvaneens 14
- 8. Natural :ok a vaeasaeseesasenies
9. Environmental Provisions............. setssesssseaussonensaspesevennessastesvessesonscavassassacesanecsony LS
10. Location of Assets... sessnoniensarsonsnnssssonvagensescaredecaussorensasesevssosussaseunsonteoues 15
11. Abandonment of Property. ssenscsveccuseayeesaeeanenensussassaveserssuesaseecusesseveces
12. Bank Accounts... see ssttstmetusitsstunstananinseibagpnisianinern senenenensverees
- 13. Borrowing of Funds. reseesenescessesgtebsesetentonseqnene nessusbveneennessvssnsestessanresecsayeneees
14, Lending Of FURS ....cssssescsssesonerssestenecaseonnsseiecatosssesarsssersnserapeeesessntsseersenenesens 1
15. Voting Securities.... oe serrate widanaedevereeeseesesenaseennes LG
16. Compromise Debts... sesucasereeonavpussssaresonenseesussneadasbsusese sete
‘17. Foreclosure of Mortgages .. seasieostanenenenses
18. Determination of Income and Principal nn nesedeassnnrnesarstareanguonseanearenseeseonasenes LG
9: ‘Depreciation. RESELVES .as.sscese sevssenessanentgenssensians sesvtesenracsesaeetenee 16
26. Accumulations of Income... eeedersenaesenentenssenseesbesisesensetas “te escosheeesersensersstneries 1G
21. Division and Allocation of Assets. sesnenesssnesabanseenesarsetaeseeangeenssssatissonseesssstsceoens LO
‘ 22. Division Of Trusts ..sessssssaessoscecseesresenessssestecsssapensvosssenssvensesressverssesnssosessrererss 17
23. Merger Of Trusts ...ssssscrspessseeseveecssesseveesssseenssssessecssssgusnuensaseesesessente 17
24, Small Trust Termination .., bene snp ss eseatenatenses setsin senses LT
25. Authority after Termination of s a Trust... seneacraansonensanstascensedueradacacenenenees 17

 

 

 
  

eecaengeratenee

  

 

26. Reliance Upon, Wills ...ceccssssssssssssssesscesssssssseesvessisasasessnsssureosentanessavensecssecsanenes AT.

27, NOMINGES .....ccccsscsssccesseeceeee seusstuasssnustdhouusisisanihsaiuturesnccscy wae LB
2B, AQCNES veescscscsssssesssssscsenecnseressasansnsssassscsesessetensssassbeeecsesnsavenescenssesteessesesseanestseens LB
29. Special Trustees .....ssssssscscsssscsessssesssrscsecssssseccessesseeetensccesecssassneeastessenssn seonsen 8

30. Execution and Delivery of Instruments sevsavevessneusseneessentassvenrssetesessesatensesesensee LB

31. All Desirable Acts ..csscssssesssesscssssssessavecsaes vedennesentanseerevansesnense vesureeee LB

~it-

F. Margaret Campbell 2071 | Trust

2020ADV254147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709

we 16

Page 3

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 271 of 401. PagelD #: 277

[ B, Qualified Subchapter 8 Trust Savings ClAUSC..n.sesccoeescanessasseneesnenstsssectesnsesescerssersenseeny 18
C. Facility of Payment... eyes saesecaaaeseesssossssauanscvetereaqseretrsasensanssseresessnatsessessene LD

| D. Limitations on Authority of Trustee. sevpenevansagaesgresscseunsnsoavsensacansarssansonsssvesenssesessserssoene LO
E. Multiple Trustees.....cccsesssrecssssesssresssssssessserscesssssssesssssssecansacearsesavevesassersvevencacsratesseses 20

- 1, Custody of Assets . sesausesansveveveesenseneseenareussusntevenserses devwesees sasedvessdtssessecspersnsensoessnes DO
| . 2. Majority RUC saecececsntsnrstesteveseesstevstenivisnisnsasonusnavesvunusineteuessanee 20
3. Assignment Of POWers .ossccsecssssecssscressetsctsessecescisetassanenasseseeassseetsnessceesseerrees 20

4, Trustee Propogals ...ccscssssssesessesseeessessanee ends eetansensseneassacbentessaesassscecensorenestes DO

5. Execution of Documents......cccccssscnsssenenaee Sevavencanae senavers prvtersuatanerenenteensseartees 21

   

Article XI._Provisions Relating to Merril! Lynch ‘Trust 1 COM enon 21
A. Powers of MLTC Regarding Affiliates... sbaneensesensasenses seanesere!

_  B. Jurisdiction and Nominee Name, .....cvisscesccssscsssesssccsselecssecssassecssessesscssecarecserrassressaseres 21
C. Compensation of the Tse? ercscsssseocercsenctone,
D, Power of the Trustee to Delegate. 0. beursneaesenersserenedecenenessaneseeveeansensaetensates 2b
E. Power of the Trustee to Resigti. .......sccsscsssssesscscecsssesecnsscerscssssrsnacssesessssesesasstestsassas BE
F. Trustee’s ACCOUNTING, J sssssresssesecssonsonsssssesessesessssaesnssesrtsstsessergeersienstoresessdonenseennedsntes 22
G. MLTC Named as Successor Trustee in Original Document..c..ssssssescssssesccsssessssnsenesne 22
mo, H. Trustee’s Power to Deal with Environmental Hazards, .....cccssessesesecssereeees ssseresstes DE

   

 

sesssensneeneegeneranense snsnsaasaseateneansereapreves DL

Article XII, Trust Protector...:.. wenn basse sesansaneenensnnsiee
A. Appointment of Trust Protector and Successor Trust Protector. .. lasesaesaceeersnseerens 2S

B. Designation of Successor Trust Protector, .......0 sesutennesstensesgavansavseesess seatsssanasencsseassesees 2D
C. Limited Right of Amendmént and Restatement......sssssscsstscesscsssssesecceressnnrseneedeseee 23

Article XIII. Death Benefits Payable to the Trust .. sacee sedseatcousacsseessestebsequsstenseerassacrsncsvesaevesssnedeons 24 .

A. Insurance Policies suc. cescsescssessccsscocssessssssssesessoessvopsssersssnecsnssesutsenecaneestenss sressous es
B, Collection of Life Insurance ‘and Other Death Benefits... rassaurnrauensenensassens ys

C. Exoneration Of Payor ..:ssssuccsssseessssecssaneessnssssnses feeseesenes ssseacasessasnesecetadesannecansnensseensane Qo
vee 29

ee eel

Article XIV. Spoindthrift nn

+
’

ey . . : " .

: . Article XV, Miscellaneous Provisions... saetene sinesieensnceseneecass steeenesneaeteere nesemnrrndegunnenen 3
a "A, TACOME......cesscseeessessesestesneesenees . svn i 2d
B. Exoneration of Third POfSONS...cssscssen senna nsessaterssetteeseys 20

 

 

  

‘ Cc. Trust Binding Upon Suocesor.. eowatasensanes smn 8

D. Perpetuities.... ssucvessiensesssenesasunesesapeseconsursdoneaessetesasseasseseneasaessentsdnsesanasssasesedssceensiass 26
E, Copies; Memorandurn OF Trust soscran snonstinsiinsisiinuinsisnnintnientusenseisnsnnan 26
5 F, Powets of Appointitient ...nsnnnnnnnntneentnnnninnnnunnnnn seeseetecsessacsne 27

Article XVI. Consnision Provisions seenseenursarncnnannannesosasdvainsouentennsaniceiananerbaranentegunetiy
| AL Trustee eessscsssesicssssconsssessessssssssesssssssessenssvasesesssssssseconvedtossesssvstonstucesaseneerartacssteseestausesses DP
It B, EX@CULOL sssssecssssssscnssvapscsescnnnsensesdeesensconssnsesseneusesnnvanesseseccensennstecessesnveccsssnecssesvenssanenseenes 27
Cy. CHILTON... esectscsesssssssesesssessonsessssseseesssassnosencssnessocesscensorsesasenionenstscassssuetveesossenseessouesseeres 27
D, Descendants .,....ssssccssssssssssssssersssnegsnnsrsneceseesertscssesassesscsesserssagrssszenserssnassassesansnscerseaens DO
E, Income Beneficiaries ......ccccssssssesssseteesssenecsesssansesasecsacecsanseegnecaveeatecnesneereestt vive ZT
E, LAVUOG. ccssessesscsesscssvonvensoccesvesnseserscstaneenneavsssccnssoesecesenearansesssssanssesuensvonsssnporvesenoeaesovensenses DP

   

 

ee
'

. + ttf -
718127541

Exhibit & F. Margaret Campbell 2011 Trust Page 4

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 272 of 401. PagelD #: 278

G. Determination of Incompetency..ccsessossssssssecssssssssensacassssessacsssssesscessersecerseinssssasans 28
H, Initernal Revenue Code.cccscsesssssessessssssssssssrseessssessavessepassasavsanovassessuesusctarearsestecccsrsesese 28
L, Gender and Number.....ccssscscscssssssssssssrsessserssesesesere sataecesoesssaacovenpentegerezeassessssescevatentegess 2B
J, Governing LAW. ..cssssesssssssovsrscssesassnssssnvesesvvessavenssusssersqssssesssseasvassassctsracssstecesesarsonssvecsany 28
Ko. Headings... sssessssesscssssssessessssssnsssssvussesseseseecssenssesssnssssacanensassnensovsessarnentsseseesssurseeessornseen 28

‘

L. Survivorshi
+ SULVIVOLSILIP ...ssinsscepersessssersssscsuerststensnssnscoesondsasvasensusarsncsssdsassenessnssensseavessasensasessasersegers BO

’M, Distributions to or Allocations among Descendants ...-..s.csscsusessssessesssserssssensensoneseses 28

edule A sesssesssessstscntssvercacetssaessssessasecusecesovacesvuesesanecsonsaeanavessueccnneessuvesesesgranessasesesseersesaneensreannecatteel

71812764,

Exhibit E

2020ADV2514

. atve

F, Margaret Campbell 2011 Trust -

4

47\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 4238709

 

 

 

Page 5
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 273 of 401. PagelD #: 279

[ ! F.. Margaret Campbell 2011 Trust

[ _ 1 F. Margaret Campbell aka Freda Margaret Campbell, of Cleveland, Ohio, am a
Grantor of a Declaration of Trust (the "Trus¢"), dated March 25, 1993 which was fully amended
. and restated on July 24, 1996 and again on July 2, 2001, and amended on February | , 2004 (the
| "Prior Agreement"). In Article II of the Prior Agreement, I reserved the right to amend the
Prior Agreement, in any manner, by an instrument in writing signed by myself and delivered to
the Trustee. I hereby exercise such reserved right, effective this 19th day of April, 2011, as
follows: -

I hereby fully amend and restate the Prior Agreentent so that, henceforth, the provisions
of this instrument, as the same may be. hereafter amended, as provided herein, shall govern the

 

‘administration of the Trust.
[’ - | # Margaret Campbell of Cleveland, Ohio, make this Declaration of Trust Agreement
as Grantor and Trustee, on this 19th day of April, 2011.
; : Witnesseth:

I, F. Margaret Campbell, desire to establish a trust with the expectation and intent that
(this trust, as further funded by lifetime and testamentary gifts, will serve as a vehicle for the
mianagement and ultimate disposition of a portion of my estate.

To. that end, I declare that [ hold the property listed on Schedule A as Trustee, and agree
- te hold all other property or proceeds which I may acquire as Trustee, (collectively, the “Trus¢-
Estate”) in trust for the following uses and subject to the following terms.

(: ne oe Article £.
_  —s Name and Beneficiaries of Trust
‘This trust shall be known as the & Margaret Campbell 2011 Trust and -is for the .

_ primary benefit of myself and then my children. The names and dates of birth of my presently
i: . ‘living children are: a — ft

   
  
   
 

Allen F. Campbell (“Allen”)

mew fTederich M. Campbell (“Frederick”) |

     

    
 

September 23, 1948
September 17, 1951 __

   

    

 

For all purposes of Trust, Frederick *s step-daughter, Manuela Hernandez, shall be treated as a
child of Frederick's and as.a grandchild of mine.

 

[i
- Page Al -

71612754.1 ace é
- Exhibit E F. Margaret Campbell 2011 Trust Page

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL. CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709
 

coos See,
See nee . .

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 274 of 401. PagelD #: 280

Article i.
Administration during my Life

During my lifetime, this trust shall be administered as follows:

A. Income and Principal While I am Competent. Whenever | am
competent and acting as Trustee, I shall deal with the Trust Estate as I desire for my benefit.
Whenever I am competent but not acting. as Trustee, the Trustee shall distribute to me, or for my
benefit, so much or all of the net income and principal of the trust as I request and shall
periodically add any undistributed net income to principal. Further, if this trust owns tangible
personal property, I shall have the right to possess, use, consume and in all manner enjoy such
property, and the Trustee shall have no duty to keep informed as to the condition or location of
such property or to inventory: such property. These rights shall be personal to me and shall not
be exercisable by any guardian or representative.

B. Income and Principal While I am not Competent. Whenever | am
considered incompetent, the Trustee shail distribute to me, or for my benefit, so much or all of
the net income and principal of the trust as the Trustee considers desirable to provide for --

® My support; health, education and best interests; and

© The support, health, education and best interests of any descendant of mine who is-
dependent upon me. .

. The Trustee shall periodically add any undistributed net income to principal.

The Trustee also is. authorized te make gifts to any one or more of my descendants, as the
Trustee considers to be in the best intérests of my: estate and family considering my support,
health and best interests, my-dispositive wishes as indicated in this Trust.Agreement, and the
anticipated tax benefits and costs of any sit. The Trustee shall pay any gift or other transfer tax

resulting from such gifts.

-C. Power to Amend and Revoke. | reserve the right to aniend or revoke this

.. Trust Agreement, in whole or in part, by a written instrument (other than a Will) delivered to the

Trustee during my lifetime or kept with the trust records. The property to which any revocation
relates shall be conveyed to me or as I diréct. These rights shall be personal to me and shall not
be exercisable by any guardian or representative for me.

dD. Attoruey-in-Fact for Grantor While Serving as Trustee. While the’ ~

. Grantor is serving as Trustee, the attorney-in-fact under such individual’s durable power of
attorney shall have the ability to make inquiries, recive information and give direction to any

institution or individual regarding any asset titled in the name of the Trust or the currently
serving Trustee of this Trust, in his or her fiduciary capacity. Any person or institution relying
upon such durable power of attorney shall be entitled to presume conclusively that such durable

power of attorney is in full force and effect. Any person or institution may rely on a-copy of

such durable power of attorney to be in effect and to be a true and correct copy. Such copy shall

vw

. ~Paged-
716127654,1

 

 

 

 

Exhibit E | F. Margaret Campbell 2011 Trust Page 7

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709
 

. " } i _ . 2

4 pte, ee,
: to :

 

b

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 275 of 401. PagelD #: 281

‘be considered as an original and shall relieve any person to whom or which such copy is
delivered:of any duty to inquire further. No person relying in good faith upon such durable
power of attorney shall be required to see to the application and disposition of any moneys or
other property. paid or delivered to my attorney-in-fact designated thereunder.

. Distributions to Persons Holding Certain Powers of Attorney
from Me, During my lifetime, the Trustee shall distribute to any person possessing a Power of
Attorney from me such amount or amounts from the Trust Estate as may be requested in writing
by such person acting under and pursuant to the provisions of any Power of Attorney that
specifically provides for the power to withdraw property from this Trust Agreement. ,

, Article IN,
Administration after my Death

Upon my death, the assets comprising the Trust Estate, including all accrued and
undistributed net income and all property that may be added to the Trust Estate by reason of my
death (pursuant.to my Will or otherwise), shall be administered as follows:

. A. Payment of Claims, Expenses, Charitable Pledges and Taxes, The
Trustee shall first’ pay, or make provision for the payment of, claims, expenses, charitable
pledges and taxes of my estate, but only to the extent provided in Article VIII.

&. Disposition of Personal Effects and Specific Bequests. The Trustee

-’ shall distribute al! tangible personal property: arid specific bequests in the same. manner as such

“property would have been distributed if such property had been part of my probate estate.

€. Administration of Remaining Trust Estate. After the payments and
distributions authorized above, the remaining assets comprising the Trust Estate (the “Divisible

Estate”) shall be administéred as follows:

1. Allocation to Descendants Trust. The Trustee shall allocate and

. distribute 4 fractional portion of the Divisible Estate to the trustee of the F. Margaret Campbell

i Exhibit E F, Margaret Campbell 2011 Trust

Family 2011 Descendants Trust, dated April 19, 2011, established by myself, as grantor and
"trustee (the “Descendants Trust’). Such property fo be added to, and administered as an integral

' part of, the principal of the Descendants Trust. The fraction (if any) of the Divisible Estate
_ which shall be allocated to the Descendants Trust shall be calculated as follows --

~ Page 3 ~
71612764.1

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238769

 

Page &

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 276 of 401. PagelD #: 282

  

 

 
   

The greater of (i) the numerator or (ii) the appregate value of the Divisible Estate as finally
determined for federal estate tax purposes in connection with my death,

 

 

2. Allocation to Family Trust. The Trustee shall allocate the balance (if
any) of the Divisible Estate after the allocation to the Descendants Trust pursuant to Article
T.C:1. to a separate trust (the “Family Trust’). The Family Trust shall be administered as set
forth in Article IV.

— a,

ay

Arti¢le FV.

. Administration of Family Trust

“ _, Upon establishmerit and funding of the Family Trust in accordance with the provisions
| of this Trust Agreement, the Trustee shall administer the Family Trust as follows:

oy _ A. Division of the Family Trust. The Trustee shall divide the Family Trust
| into as many separate shares, equal in value, as is necessary to provide (i) one such share for the
benefit of each child of mine who is then living and (ti) one such share for the collective benefit
= _ - of the then living descendants of each child of mine who is then deceased but who has at least
f one then living descendant, :

Be Administration of Séparate Trusts for Children. Bach such share
| established for the bénefit of a child of mine shall be heid and administered as a Separate trust; as

follows:
[| - 4. . Income for uty Child. Until my child has attained the age of 21 years,
se thé Trustee shall -- Jo
[| e Distribute to, or for the benefit of, such child so much or all of the net income of the trust

as the Trustee considers desirable to provide for his/her support, health, education and
| : best interests; and , .

® Periodically add all undistributed net income to principal,

\ .
| i After my child has attained the age of 21 years, the Trustee shall distribute to, or for the benefit
- of, such child all of the net income of the trust at least quarter annually (monthly, if feasible)
| until termination of the trust, oo

+ Page ¢ -
71612754.1

!
E Exhibit E

S MARCINKEVICIUS, TRUSTEE
: ADVERSARIAL CASE OF EGIDIUU

DV251147\Judge: GALLAGHER\ THE ens

ectronically Filed: CWC 03/48/2020 14:39:00\CONF#: 10957WWORKFLOW ID:

F. Margaret Campbell 2011 Trust Page 9

 

 

 
 

 

 

Exhibit E

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDNUS MOR NREVICIDS: FRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 423870

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 277 of 401. PagelD #: 283

2. Principal for the Beneficiary. The Trustee shall distribute to, or for
the benefit of, the beneficiary of the trust so much or all of the principal of the trust as the
Trustee considers desirable to provide for the support, health, education and best interests of the
beneficiary. .

J, Limited Power in the Beneficiary to Appoint Principal. After
the beneficiary attains the age of 21 years, the Trustee shall distribute so much or all of the
principal of the trust to such of my descendants as the beneficiary shail appoint (i) by a signed
instrument delivered to the Trustee during his/her lifetime ot (ii) by Will; provided, however, in
no event shall principal be appointed to (x) the beneficiary, (y) his/her estate, or (z) creditors of
the beneficiary or of his/her estate. To be an effective appointment, such instrument or Will
must refer specifically to this power of appointment.

4. Distribution upon my Child’s Death. \¢ my child dies before
receiving the entire trust, upon his/her death, the Trustee shall distribute all property comprising
the Trust Estate to such of my child’s creditors, as my child shall appoint by Will referring
specifically to this power of appointment; provided, however, the property subject to this general
power of appointment shall be limited to that portion of the Trust Estate which, if distributed as
if no such power of appointment existed, would be a generation-skipping transfer (“GS7”) under.

‘the: Code and would resultina GSTtax. | o

Thé Trustee, subject to Article VI, shall distribute all unappointed property comprising
the Trust Estate (including property as to which my child has no power of appointment) to my
_ Child’s then living descendants, per stirpes (or, if there ate none, to my then living descendants,
per stirpes); provided, however, any property distributable to a child of mine for whom a
“Separate trust is then being administered hereunder shall instead be added to the. principal of such.

separate trust.

eS C.. Distribution of Shares for More Remote Descendants,. The Trustee’

shall further divide, on a per stirpes basis, cach such share established for the collective benefit
of the-then living descendants of a deceased’ child of mine into separate shares for such
descendants, I recognize that a per stirpes division (i) may not result in the creation ofa separate
share for every then living descendant of such deceased child of mine and (i) may produce
separate shares which are not all equal in value. The Trustee shall administer each sich separate.

share, as a sepatate trust hereunder, as follows vt

o- Until the beneficiary attains the age of 21 years, distribute to, or for the benefit of, such

beneficiary so much or all of the net income and principal of such trust as the Trustee
' considers desirable for his/her support, health, education and best interests;

@ Upon such beneficiary attaining the age of 21 years, distribute to, or for the benefit of,
such beneficiary all of the net income of such trust as least quarterly (monthly, if
_ feasible), and so much or all of the principal of the trust as the Trustee considers desirable

for his/het support, health, education and best interests; and

© Periodically add any undistributed net income to principal
. { . ‘

- Page 5 -
71842764.1

I, Margaret Campbell 2011 Trust

 

Page 10
3
a HH.

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 278 of 401. PagelD #: 284

If the beneficiary dies before receiving the entire trust, upon his/her death, the Trustee
shall distribute all property comprising the Trust Estate to such of the beneficiary’s creditors, as
the beneficiary shall appoint by Will referring specifically to this power of appointment; |
provided, however, the property subject to this general power of appointment shall be limited to
that portion of the Trust Estate which, if distributed as if no such power of appointment existed,
would be a generation-skipping transfer (“GS7") under the Code and would result ina GST tax.

The Trustee, subject'to Article VI, shall distribute all unappointed property comprising
the Trust Estate (including property as to which the beneficiary has no power of appointment) to
the beneficiary’s then livitig descendants, per stirpes. (or, if there are none, to the beneficiary’s
nearest ancestor who is a descendant of mine; but, if no such ancestor is then living; then the
descendants of the beneficiary’s nearest ancestor who is a descendant of mine and who has
descendants then living; but, if there is no such ancestor with then living descendants, then my
descendants); provided, however, any property-distributable to a beneficiary for whom a separate
trust is then being administered hereunder shall instead be added to the principal of such separate

trust.

Article V.
Failure of: Descendants.

/ If, at any time after my death, there is any trust being administered hereunder for which
(but for this Article V) no beneficiary is then living, the Trustee shall distribute the assets

comprising such trust, subject to Article VI, to my heirs in accordance with the then existing |

statutes of Ohio governing the intestate distribution of tangible personal property, asif-- .

@ I owned such assets free of trust; .

@ All such assets were tangible personal property; and

.® — L had then died, intestate, domiciled in Ohio, a single person without descertdants.

If I have no heirs then living, all of such assets shall be, distributed to one or more charitable
organizations described in section 170(c) of the Code as selected: by the Trustee. In selecting
such organizations, I request the Trustee to give consideration to those charities to which I -
contributed time or property during my lifetime (to the-extent the Trustee is aware of such ~
contributions). a mo
Article VI,
Powers in Trust
If, upon the termination of any trust created hereunder, property would (but for this .

Article VD be distributable to any beneficiary who is under 30 years of age, such property shall
vest in such beneficiary, but the Trustee shall not distribute such property. Instead, the Trustee

shall rétain such property in trust and shall --

. - Page 6 -
71612764.1

 

 

Exhibit & | F. Margaret Campbell 2011 Trust Page 11

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFIOW ID: 1238709
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 279 of 401. PagelD #: 285

} @ Distribute to or for the benefit of such beneficiary so much or all of the net income and
an principal of such trust as the Trustee considers desirable for his/her support, health,
| education and best interests; and

6 Periodically add any undistributed net income to principal.

| The Trustee shall distribute all Property comprising such trust to the beneficiary when he/she
lr attains the age of 30 years (or to such beneficiary’s estate upon his/her death prior to attaining
such age). ;

. Notwithstanding the foregoing, the Trustee is authorized to distribute the entire trust to a
| custodian for the beriefit of such beneficiary whenever the Trustee considers such distribution
[. advisable in light of the needs and best interests of the beneficiary, the size of the trust and any
other facts and circumstances which the Trustee considers relevant, even though such .
[| distribution may result in the entire trust being distributed to the beneficiary before he/she attaing
‘ 30 years of age.

r Article VIL.
: . Statement of Intent

| A. Priority and Guidance in making investments and discretionary .

Oy distributions, the Trustee shall not consider the interests of any remainderman::. In addition, the -

cl. Trustee may be guided by the following examples of possible distributions of. property for‘the —

(Purposes listed below, but these examples shall in no way bind the Trustee to make “any |
discretionary distribution. Although I intend to grant broad discretion to the Trustee, I do not

C - intend to encourage indolence or extrdvagance.. So

I. — Support. Distcibutions for the support of a beneficiary may include
f' “distributions for the necessities of food, clothing, tratisportation, shelter-and similar needs, as -
{ ' well as distributions for a beneficiary’s maintenance in reasonable comfort and support in his/her
accustoméd manner of living. , co

| - 2 Health. Distributions for the health of a beneficiary. may ‘include
distributions for the payment. of medical insurance, medical and dental fees, equipment and

l > drugs, hospital and nursing home care (regardless of length of time), services of ptivate nutses
hae and companions, and psychiatric cate and ‘counseling, and may include care for such
beneficiary’s [ast illness.

4 . 3, Education. Distributions for the education of a beneficiary may inglude

distributions for attendance at or enrollment in preparatory, religious, undergraduate,. graduate,

| professional and vocational schools, public or private, and wherever located, and may include
tuition, room, board, books, trazisportation and other living and incidental expenses.

_ 4 — Best Interests, Distributions for the best interests of a beneficiary may
_ include distributions to enable a beneficiary to purchase an automobile, to make a down payment
on the purchase of a home, to furnish a home consistent with a comfortable standard of living, to

c

- Page 7»

F, Margaret Campbell 2017 Trust

i 71612754,4

3 Exhibit E |

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 12

Page 1a

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 280 of 401. PagelD #: 286

travel, to invest a reasonable amount in business enterprises in which the. beneficiary would be an

 

- active participant, or to make gifts to such beneficiary’s descendants or for charitable purposes.
| — Distributions for the best interests of a minor beneficiary also may include distributions to enable
him or her to attend summer camp or to participate in recreational activities such as music, dance

or athletic lessons or leagues.

, B. Consideration of Beneficiary’s Resources and Tax Consequences.

. In considering discretionary distributions, the Trustee may, but need not, consider’ the -
| beneficiary’s income and resources from all sources known to the Trustee, the obligations of
such beneficiary to support others, and the obligations of others to support such beneficiary. ‘The

. Trustee shall be entitled to rely on a statement of the beneficiary’s income and resources signed .
{ by the beneficiary or his/her parent or guardian. The Trustee also may, but need not, consider
t. “the tax consequences resulting from any decision to accumulate or to distribute income or
principal. However, the Trustee shall not be obligated or required to take that action which will,

| or may be expected to, result in the least aggregate tax liability being incurred by the trust and

ta the beneficiary.

i: , Nothing shall prevent or prohibit the Trustee from considering such matters in one or -
more instances, but not in ‘other instances, or from ‘considering such matters for one beneficiary

_but not for another beneficiary.

Article VI.
Claims, Expenses, Pledges and Taxes

i £

A, Claims, Expenses and Charitable Pledges. After my death, the Trustee

co shalt pay, or reimburse my executor for:
I , , .
@ = All claims allowable against my estate;
{ " .
i e The expenses of my Last illriess and funeral;
| ! e Expenses of administration (including ancillary administration) in such amounts as the

j Trustee considers reasonable, without regard to any limitation imposed by. law or rule of

_ court; and . .

I, . e Any charitable pledge signed by me (unsigned pledges shall not be recognized) unless |

such pledge by its terms is released by my death of conditioned upon my survival.

| ; B. Taxes. Subject-to the provisions of Article VII.C., ‘the Trustee shall pay, or
. reimburse my executor for, all estate, inheritance, legacy, succession or transfer faxes imposed
| . by reason of my death (my “Death Taxes”), as follows: Se

. i. Apportionment Pursuant to Terms of my Will or State Law.
The’ Trustee shall pay, or reimburse such Executor for, Death Taxes only to the extent that my
" Death Taxes are apportioned against the Trust Estate under the terms of my Will (or, in the

C
71812754.4

“| Exhibit E F. Margaret Campbell 2011 Trust

- Page & -

Page 13

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709

 
 

rm, reer,

pri,
y .

Exhibit E

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 281 of 401. PagelD #: 287

absence of any tax apportionment provision in my Will, under the laws of the state in which I am

domiciled at my death).

2. Interest and Penalties. Interest and penalties concerning any Death

Faxes shall be paid by, and charged against, the Trust Estate to the same extent, and in
same manner, as such Dearth Texey.

the

CC. Conditions to Pa ivinent Notwithstanding the foregoing, the Trustee shall
hot pay, or reimburse my executor for, any claims, expenses, charitable pledges or Death Taxes

unless my executor requests such payment or reimbursement. In addition --

e Property otherwise excluded from my gtoss estate for federal estate tax purposes shal]
be used to pay such items; ~ ;

not

e Property included in my gross estate for federal estate tax purposes but excluded for state
estate tax purposes shall not be used to pay any such items unless the Tnistee believes
there are no other assets available, readily marketable and desirable to make such

payments; and

e United States treasury bonds redeemable at par in payment of the federal estate tax.g
be used first in payment of such tax, oo

Mee

hall ©

The Trustee shall rely conclusively on a certificate of my executor as to the validity: and
correctness of the amount of any -such items, but receipt of such certificate shall not be a
. . . ds

condition to the Trustee’s authority to make such paynients. ,

_ . }
Article IX.
' Trustees
.. 4. Appointment of Successor. Trustees, In the event of a vacancy in the -
trusteeship, however created, a successor Trustee shall be appointed as follows:
@ . Whenever, I am living and competeht, I reserve the tight to ‘appoint such successor

Trustee, This right shall be personal to me and shall not be exercisable by any guardian’ .

or representative,

@ I may exercise the foregoing right (i) by written instrument. delivered to the Trustee
during my lifetime or kept with the. trust records ‘or (ii) by my Will, Such written

- instrument or Will --

e May be executed and delivered prior to the occurrénce of any vacancy in
trusteeship; and ,

the

© May set forth a sequence of alternative appointments to (i) address the possibility.
of multiple future vacancies in the trusteeship and (ii) guard against the possibility

- Page 9»
71612764.1

F. Margaret Campbell 2011 Trust

Page 14

| . TRUSTEE
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS,

9
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10857\WORKFLOW ID; 123870

 

 

 
— :

wee te ee BO

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 282 of 401. PagelD #: 288

that an appointee may be unavailable, ineligible or unwilling to serve as a
successor Trustee,

However, any appointment by my Will shall be effective only with respect.to vacancies
in the trusteeship occurring after (or caused by) my death.

® In default of my appointment of a successor Trustee --

e Not later than ten (10) days after an event causing such vacancy during my
lifetime; or .

© If such vacancy occurs after (or is caused by) my death, either (i) prior to my
death or (ii) in my Will; then

the successor Trustee shall be the following persons in the order named: (i) Frederick;

then Gi) Adeu; then (ili) Merrill Lynch Trust Company. The last serving of Frederick
and Alfen shall have the right to appoint a successor Trustee and/or a list of successor
_ Trustees, , .

© — If no successor Trustee is effectively appointed pursuant to the preceding clauses, a

majority of the income beneficiaries of the affected trust shall have the right to appoint

such suecéssor Trustee, Such right may be-exercised only.by written instrument executed

within a reasonable time after the event causing such vacancy in the trusteeship. Exercisé

"of such right within 30 days after thé event causing such vacancy shall be conclusively
deemed to satisfy such “reasonable time” requirement,’ -

Any appointment of a successor Trustee shall be effective only upon written acceptance of the
‘trusteeship by such successor Trustee.. Ay successor Trustee shall have all the rights, powers,

- duties; discretions and immunities granted to the original Trustee, oS

B. Beneticiary as Trustee of each Separate Trust Notwithstanding
- Afticle IX.A. (or any other provision of this Trust Agreement), ‘after the establishment: of
" Separate, trusts (pursuant to Article IV.); the Trustée of each such separate trust shall be the
- beneficiary for whom such trust is éstablished; provided, however, such benséficiary must be --

e Competent and willing to serve; and

@- - at least thirty (30) years of age.

If'a beneficiary satisfies such requirements but then becomes incompetent or unwilling to serve,
. & vacancy in the trusteeship’ shall ‘exist arid be filled pursuant to Article IX.A.5 provided,
however, whenever such beneficiary ‘thereafter again satisfies such requirements, the beneficiary
shall be the Trustee of his/her separate trust without the execution of any further instrument.

C. Persons Eligible to Act as Successor Trustee. The persons eligible to be
appointed as a successor Trustee shall be limited tor

- Papa l0-

F, Margaret Campbell 2011 Trust

716127541

 

 

Page 15

 

Exhibit E

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIUUS MARS NKEVICIUS, FRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 12
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 283 of 401. PagelD #: 289

® _. Any individual who has attained the age of thirty (3 0) years; or

 

 

 

e Any bank or trust company which is (i) organized under the laws of the United States of

America, any state thereof or the District of Columbia and (ii) is qualified to administer
trusts in the jurisdiction in which such institution is located.

 

D, ‘Resignation and Removal of Trustees, Any Trustee may resign at any
time, without cause, with respect to dny trust created hereunder, by executing and. delivering a
written instrument to that effect to the other, Trustee(s) of such trust (or, if none, to the person(s)
then designated to become, or empowered to appoint, the successor Trustee pursuant to Article

IX.A.).

~, Any Trustee other than Frederick or Allen, may be removed at any time, without cause,
by the persons then empowered, under Article IX.A., to appoint successor Trustees if a vacancy
in the trusteeship were to exist. Such removal shall be effected by delivering a signed instrument
to that effect to such Trustee and to any other Trustec(s). ,

Notwithstanding the foregoing, no Trustee resignation or removal which would result in a
vacancy in the trusteeship shall be effective until a successor Trustee is appointed pursuant to

Article IX.A.

_E. Title. The title to the Trust Estate shall vest forthwith in arly successor Trustee,
but any resigning or removed Trustee shall execute all instruments and do-all acts desirable to
vest title to the Trust stave in any successor Trustee without court accounting.

ym Accountings. During my tenure as Trustee, I shall not be required to furnish
accountings to anyone. At all other times, upon the written request of an income beneficiary of
aoy trust, the Trustee shall furnish such beneficiary with an accounting stiowing the receipts,
disbursements and inventory of such trust since the most recent accounting for such trust (or, if
there is ho prior accounting, from the date. when I ceased to act.as the Trustee). Notwithstanding
the. foregoing; n0 Trustee shall be required to furnish accountings more often than annually to
any beheficiary. (but may do so voluntarily). No Trustee shall be required to file accountings in .
any court or with any public official. , -

_ G.. Approval of Accountings, “Any accounting shall be deemed true and
correct, and the Trustee making such accounting shall be discharged from all liability as to all-
transactions disclosed on such accounting to all persons, including persons not in being, to the
extent I-(or, after my death, a majority of the income beneficiaries of the affected trust) approve

. Such accounting in writing or fail to notify such Trustee, in writing, that such aécounting is not
approved within two (2) years after receipt of such accounting.

.With my approval (or, after my death, the approval of a majority of the income
beneficiaties of the. affected trust),.a successor Trustee may accept the accounting rendered by
and the property received froni a predecessor Trustee without incurring any liability for so doing,
and such approval shall serve as a complete discharge to the predecessor Trustee.

- Page i] -
716 92754.1

Exhibit E

STEE
2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF CO oaeog es TRU
Electronically Filed: CWC 03/48/2020 14:39:09\CONF#: 10957\WORKFLOW ID:

F, Margaret Campbell 2014 Trust Page 16

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 284 of 401. PagelD #: 290

2

1

H. Compensation. Any corporate Trustee shall be entitled to reasonable
compensation for its services in administering any trust in accordance with its then published fee
schedule for trust services. Any individual Trustee (other than myself, or any descendant of
mine). shall be entitled to reasonable compensation for his/her services hereunder. Every Trustee
yo shall be entitled to be reimbursed for reasonable expenses and costs, including legal fees,

[ incurred in administering any trust,

4

i Hixoneration of Trustees Acting in Good Faith. No Trustee acting in
good faith shall be liable for any loss, liability, expense or damage to the Trust Estate
occasioned by such Trustee’s acts or failures to act in administering the trust. The Trustee shall
be presumed to have acted in good faith if its action or failure to act is in reliance on a written
| opinion of counsel.

4 J. Exoneration of Trustees for Acts of Others, No Trustee shall be liable
for the acts or failures to act of any agent appointed with due care. No Trustee shall be--
pu ‘ © ‘Under a duty to inquire into the acts or doings of a previous Trustee or to examine the
accountings or records of a previous Trustee or any allocation made by a previous
Trustee; or .

© “Liable for the acts or failures to act of any previous Trustee or for failing. to demand or.
contest any accounting of any previous Trustee. .

 

K. | Waiver of Qualification and Bond. No Trustee shall be ‘required to
qualify or take an oath before any court or public official in any jurisdiction. Further, no bond or
; _ other security shall be required of any Trustee in any Jurisdiction. If a bond should nevertheless

_ be required, I-waive surety thereon,

_£. Authority of Representative. Except as otherwise specifically provided in
this Trust Agreement, whenever a persori described or referred to herein is under a legal.
disability (whether by reason of age or otherwisé), his/her legal or natural guardian (or, if none,
‘any other competent adult selected by the Trustee) shall, for and on behalf of such person, (i)

, ti °  .  feceive all notices and accountings: (ii) execute all receipts; (iii) approve all accountings; (iv) -
appoint successor Trustees; and (v) generally, do all other acts required or permitted hereunder,
. qT . .

Article X.

Trustee’s Rights And Discretions
oI L pe me : - aa :
ao A. Rights and Discretions, 1 give to the Trustee, subject to the other provisions
' Of this Trust Agreement --

® The rights and discretions set forth below; and

 

. ® Except to the extent they may be inconsistent with the rights and discretions granted
herein, all powers otherwise conferred upon the Trustee by law:
SG - Page 12
{ bit E F. Margaret Campbell 2011 Trust Page 17

Exhibit E
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF Fo eee MARE INKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/1 8/2020 14:39:09\CONF#H: 10957\WORKFLOW ID:

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 285 of 401. PagelD #: 291

Peps : .
| . all of which may be exercised without giving notice to any person or obtaining the consent of
any beneficiary or any court order: ,

Ld, Additions to the Trust Estate. To receive additions to any trust and
to hold and administer the same under the provisions of this Trust Agreement;

| 2. Retention of Assets. To retain without liability for depreciation or loss °
any asset received from anyone, including me or my estate; cS

| 3 Sale of Assets. To sell, exchange, . assign or transfer any asset
. _ comprising part or all of the Zirus¢ Hstafe upon such terms and conditions and in such manner as
{ the Trustee considers best;

~ 4. Investment of Assets. To invest and reinvest any money or property
| i comprising the Trust Estate in, and to purchase or otherwise acquire ftom my estate, from any

beneficiary or from others, any property, real or personal, of any kind or nature, including
_ without limitation’ --

® Any stocks, whether common or preferred, and including stocks of any corporate Trustee,
ms warrants, participations in discretionary common trust funds, money market funds and
| ' ‘mutual funds: .
et . & Government bills, notes: and bonds, corporate bonds, whether secured or unsecured,
| : debentutes, bankers acceptances, certificates of deposit, mortgages and commercial
Paper;
[" © Foreign currencies, gold, silver and other precious metals;

6 . Commodity and stock options (for the purpose of hedging but not for speculation);

s Real estate, whether improved or unimproved; .

| ‘_@e Partnership interests; whether general or limited;

[ | 6 Objects of art, coins, stamps, antiques and other collectibles:

@ Life estates and remainder ihterests following a life estate or a term of years; and

e Interests in any of the foregoing;

even though suc investment or purchase (by reason of its character, amount, proportion to the

' ‘ total property of any trust or otherwise) would not be considered appropriate for a trustee apart
from this provision; and in the making and retention of investments and reinvestments, the

Trustee shall.not be confined to the obligations and securities mentioned in at statute or rule of
- court for fiduciaries for the investment of funds, and the Trustee shall have no duty to diversify
h the assets or investments of any trust; " ,
: . ~ Page 13 - : ;
71612784.1 Pace 18
H echibit E F. Margaret Campbell 2011 Trust 9

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS BREN ENICWS. TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 123

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 286 of 401. PagelD #: 292

involving (i) assets comprising the Trust Estate and (ii) assets held by other trusts established

| 5. Joint Investment With Other Trusts. To make joint investments
| by one or more of the following persons ~

® Me;

® One or more of my descendants; or

 

| @ One or more of my ancestors;

for the purpose of making such joint investments, to catise the several trusts to ~-

. ® Enter into partnership agreements, agency agreements, letters of understanding, or other
a atrangements establishing the respective rights and interests of each particular trust in
each joint investment;

(** e Divide the income derived from each joint investment among such several trusts in .
proportion to their respective interests therein; and

e Assign undivided interests in specific assets comprising any joint investment to such
several, trusts;

6G Operating Businesses, To initiate and to carry on (as a sole
' proprietor, gerieral or limited partner, shareholder, joint venturer, or in any other ownership
| — capacity) any new or existing business, enterprise, investment or trade, for such. time as the
| Trustee considers advisable; to reorganize, recapitalize or restructure any corporation or
| | partnership or to convert any corporation into a partnership or vice versa; to serve with -
, corhpensation as an. officer, director, employee, consultant, agent, independent contractor or in
| { any other capacity of any such business or enterprise without any duty to account for such
v compensation; to’ contribute, invest or loan assets of any trust to any such business; to pledge
assets of any trust as security for loans made to any such business;

 

 

4 . 7. Real Property. To improve or develop’ any real estate; to construct,
alter or repair buildings or structures; to settle boundary lines; to grant easements and other rights
|. affecting real estate;.to partition ‘and to join with co owners and others in dealing with real estate;
‘ to lease real estate for such term and upon such provisions as the Trustee considers advisable
even though the term of the lease extends beyond the termination of any trust; to generally deal
_ With real estate in any manner’ and for such purposes as the Trustee considers advisable: to
permit any beneficiary to occupy any real property forming part of the Trust Estate upon such
terms as the Trustee shall consider advisable, whether rent free, in-consideration of the payment

t of taxes, insurance, maintenance and ordinary repairs, or otherwise;

 

& Natural Resources. To deal with any interest in oil, gas, mineral,
timber or farming operations or investments in any manner as I could do if living and the owner

of such interest;

.

. ” ~ Page fd -

{6127541
Exhibit E F, Margaret Campbell 2011 Trust Page 19
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10857\WORKFLOW ID: 1238709

 
 

 

|

Exhibit E-

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 287 of 401. PagelD #: 293

9. Environmental Provisions. To periodically inspect, review and
monitor any property for the purpose of determining compliance with any law, rule or regulation
affecting such property; to take all action Which the Trustee considers advisable to prevent,
abate, “clean up,” or otherwise respond to any actual or threatened violation of any law, rule or
regulation affecting any Property related to the generation, use, treatment, storage, disposal,
release, discharge or contamination by any materials or substances that are prohibited or

.tegulated by Jaw or that are known to pose a hazard to thé environment or human health, and the
Trustee may take such action prior to the initiation of enforcement action by any governmental.
agency; to obtain estimates of costs to prevent, abate, “clean up”, or otherwise respond to such
violations, actual or threatened, to notify the beneficiaries of such estimated costs and to permit
the beneficiaries to pay for such response costs; to disclaim any power, actual or implied, which
the Trustee believes will or may cause the Trustee to be considered an “owner” or “operator” of
property under the provisions of the Comprehensive Environmental: Response, Compensation
and Liability Act (“CERCLA”), as amended, or which may otherwise cause the Trustee to incur
liability under CERCLA or any other environmental law, rule or regulation;

L0. Location of Assets. To keep any property of any trust at any place or
places in the United States of America, or with a depositary or custodian at such place or places;

It. Abandonment of Property. To abandon any property, real or
personal, which the Trustee considers to be worthless or not of sufficient value to warrant
keeping or protecting: to abstain ‘from the payment of taxes, liens, water rents, assessments,
repairs, maintenance or upkeep of any such property; to permit any such property to be lost by
tax sale or other proceedings: or to convey any such property for a nominal consideration or
without consideration; : ,

(2 Bank Accounts. To open and maintain one or ‘more checking, savings
or time deposit accounts with any bank, trust company, savings and loan or building and joan

association, or-any other financial institution, wherever located (even though such financial

institution is a Trustee or an affiliate of a. Trustee); to deposit to the credit of any such account-all
or part of the finds comprising the Trust Estate, whether or not such funds earn interest:

, . 13. Borrowing of Funds. To borrow, in the name of any trust, such sums
for such periods and on such terms as the Trustee considers advisable (including the right to
borrow. from a corporate Trustee or an affiliate of a corporate Trustee); to secure any such loan
by deed of trust, mortgage or pledge; no lender shall be boufid to see to or be Hable for the
application of the proceeds of any such loan; unless otherwise expressly agreed, the Trustee shail
not be personally liable for any such loan, but each such loan shall be. payable only out of assets .

of the affected trust;

14, Lending of Funds. To lend money to my estate, to any beneficiary or
to any other person, upon such terms and with such security, if any, as the Trustee considers
advisable; 7

- Page 15 -

F. Margaret Campbell 2017 Trust. .

71612754.4

 

 

. Page 20.
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 288 of 401. PagelD #: 294

| IS. Woting Securities. To vote by proxy or in person any security
comprising a part of any trust: to enter into any kind of pooling agreements and voting trusts,

[ even though such action may involve delegation of authority;

. 16. Compromise Debts. To enforce, abandon, defend or have adjudicated

{ (by legal proceedings, arbitration or by compromise) any claim or demand of any nature which

| arises out of or otherwise exists in favor of or against any trust:

17. . Foreclosure of Mortgages. To foreclose, as an incident to the
I. collection of any bond or note, any deed of trust or mortgage securing such bond or note: to bid
. in the mortgaged property at such foreclosure sale; to acquire the property by deed from the
( mortgagor without foreclosure; to retain property bid in under foreclosure or acquired without
foreclosure for such time as the Trustee considers advisable; and to dispose of such property by
sale, exchange or otherwise upon such terms as the Trustee considers advisable;

 

| 48. — Determination of Income and Principal. To reasonably determine
re the manner of ascertaining income and principal and the allocation or apportionment between
I income and principal as the Trustee considers desirable ~

+. oe Even though contrary to any statutory or régulatory presumption concerning
| . ascertainment of income and principal; and
[: eS. Without regard to the relative interests of the beneficiaries: but
® | With regard to general principles of trust accounting:
[ | notwithstanding the above, except as required by applicable law, upon the sale or other

| disposition of property which has been unproductive or under productive of income, no part of
| - the proceeds received shall be allocated to income; -

19. Depreciation Reserves. To establish out of income, and to credit to -
| principal, reasonable reserves for depreciation, rehabilitation, major repairs, replacements and
doo losses in value résulting from wear and tear and obsolescence of tangible property, whether real

or personal;

| co, 20: Accumulations of Income. /To exercise all rights, powers and
discretions with respect to all accumulations of income held in any trust;

 

| ‘ 21. Division and Allocation of Assets. Whenever the Trustee is
authorized or required to divide the principal or income of any trust into separate trusts or fo.
1 distribute principal or income among beneficiaries —

 

é To make such division or distribution in kind, or partly in kind and partly in money, and -

ee

e To allocate or distribute (i) undivided interests in assets, (ii) disproportionate interests in
assets or (ili) different assets - without regard to any requirement to effect a

. - Page 16 -
716127641

mo Exhiloit E F, Margaret Campbell 2011 Trust Page 21

. EE
2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF eee MN NREVICIUS, TRUST
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10857\WORKFLOW ID: 12
 

ee —

ot

le Exhibit E F. Margaret Campbell 2011 Trust

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 289 of 401. PagelD #: 295

proportionate allocation of each asset among the separate trusts or among beneficiaries
(but any property divided or distributed in kind shall be valued at its fair market value as
of the date of division or distribution);

to hoid several trusts as a common fund, dividing the income proportionately among them; to .
assign undivided interests in specific assets to several trusts; and to make joint investments of the
funds comprising several trusts;

22. Division of Trusts. To divide any trust, whether existing or to be
established, into two or more separate smaller trusts (without any requirement for said separate
smaller trusts to be equal in value, and without any requirement for discretionary distributions to
be ‘made proportionally from said separate smaller trusts), whenever the Trustee believes such
division may achieve desirable tax results for such trust or its beneficiaries, promote easier
administration or otherwise be in the best interests of any trust ot its beneficiaries; upon
termination of such separate smaller trusts, to distribute to any beneficiary from any one such
separate smaller trusts, in such proportions and amounts as the Trustee considers desirable {so
long as the distributions from all such separate smaller trusts would, if such separate smailer
trusts were still a single trust, satisfy the provisions governing such distribution);

23. Merger of Trusts, Whenever the Trustee is holding any trust for the

- primary benefit of any persons for whose. primary benefit the Trustee is holding any other trust
upon. substantially the same terms, the Trustee may consolidate such trusts and hold them as a

Single trust, so forig as no property will be held in trust for a period which would. violate any
applicable rule against perpetuities;

24, Small Trust Termination. Notwithstanding any other provision, if
the Trustee determines that --

e The value of any trust does not warrant the cost of continuing the trust; or

-@ - The burden of taxation on the trust or its beneficiaries has become unduly onerous by
reason of the existence of the trust; or

8 Administration of the trust otherwise has become impractical:-

| the Trustee may distribute all property comprising such trust to the income beneficiaries (in such

proportions as the Trustee considers equitable);

4S, Authority after Termination of a Trust. To exercise all rights,
powers and discretions after the termination of any trust and until the same is fully distributed;

26.’ Reliance Upon Wills. In determining whether and to what extent a
power of appointment has been exercised by Will, the Trustee may rely upon an instrument
admitted to probate in any jurisdiction as the Will of the holder of the power; if the Trustee has
no written notice of the existence of a Will or of probate proceedings within three months after
the holder’s death, the Trustée may assume such holder died intestate; this provision shall not,

x

~ Page [7 -
‘71612764.1

‘Page 22

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARS NREVICIS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 123870

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 290 of 401. PagelD #: 296

[ however, affect any right which an appointee or beneficiary in default of appointment may have
against any distributee of property from the Trust Estate,

_ 27, Nominees. To hold any investment in any form in which title will pass
by delivery or in the name of a nominee without indicating that such investment is held in a
‘fiduciary capacity, but the Trustee shall be liable for any act of its nominee in connection with
the investment so held; to form partnerships for the purpose of taking and holding title to assets
comprising the Trust Estate;

428. Agents. To employ accountants, attorneys, brokers, custodians,
investment counsel and other agents (even though such agent is a Trustee or an employee of or:
associated with a Trustee); to pay such agents reasonable compensation, whether from income or
principal, as the Trustee shall decide;

29, Special Trustees. To appoint or remove by written instrument any
individual or qualified corporation, wherever located, as special trustee to hold title to or to
pic invest, or both, any part of the Trust Estate (including property as to which the Trustee does not

act);

 

30. Execution and Delivery of Instruments. To execute and deliver
| agreements, assignments, bills of sale, contracts, deeds, notes, powers of attorney, receipts and
_ other instruments which the Trustee considers advisable for the advantageous administration of
0 the Trust Estate or for the exercise of any right, power or discretion conferred upon the Trustee;
and

[7 - 3. All Desirable Acts. ‘Yo perform all other acts which the Trustee
considers desirable for the advantageous administration of the Trust Estate.

_B Qualified Subchapter S Trust Sa vings Clause, To the extent—-

_@ ° The Trustee of any trust (i) receives or holds any stock of an S corporation, (ii). intends

{ | to acquire stock of an S$" corporation, or (iii) intends to .consent ‘to an election of § .

corporation status by a C‘ corporation in which said tnist is a shareholder, and .
4 e Said trust does not otherwise qualify as a permissible shareholder of an S' corporation;

said S$ corporation stock, assets intended to be used to acquire iS’ corporation stock, or C
i corporation stock, as the case may be, shall be receipted into or segregated as a separate trust
L: (“QSST") for the income beneficiary and administered as closely as possible to the original trust

‘but so that all requirements of a qualified subchapter § trust set forth under section 136 1(d) of
| the Code are met, including the requirements that --

e There be only one income beneficiary of the OSST;

® All net income of the QSST be distributed at least annually to such iricome beneficiary;

face

- | , . » Page 18-
ot Exhibit E  F, Margaret Campbell 2011 Trust Page 23

EE
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF Fo ee MARGINKEVICIUS. TRUST
Electronicaily Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID:

i

 
 

 

 

fume

Case: 1

:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 291 of 401. PagelD #: 297

Any principal distributed from the OSST during the life of the income beneficiary be
distributed only to such beneficiary;

The interest of the income beneficiary in the QSST terminate on the earlier of such
beneficiary’s death or the termination of the OSST: and ,

if the QSST terminates during the life of the income beneficiary, the @SST distribute all
of its assets to such beneficiary.

T intend for any such @SS'T'to qualify as a qualified subchapter § trust and, as 4 result, be a

permissible shareholder of an S corpoyation. To that end, all provisions of this Trust Agreement

shall be construed to effectuate this intent, and all provisions which would cause such OSST not

to qualify as a shareholder of an § corporation shall not apply to, and be of no effect with —
' respect to, such OSST: an ,

C. Facility of Payment Whenever a beneficiary is, in the Trustee’s judgment,

incapable of managing financial affairs on account of age, illness, handicap, unavailability or
‘other cause, the Trustee may distribute any income or principal otherwise distributable to such

beneficiary either --

® To the parent or guardian of such beneficiary;

@ To the individual with whom, or the institution in which such beneficiary. resides;

e To the children of such beneficiary who are legally or in fact dependent upon such
beneficiary for their support or education;

® In the case of a minor bénetioiary,. to the minor berieficiary or to his/her custédian under
any applicable Uniform Transférs (or Uniform Gifts) to Minors Act; or

e By applying the same for the benefit of such beneficiary;

the teceipt of such beneficiary, other individval or institution, or evidence that such disttibution
was applied for the benefit of such beueficiary, shall be a full discharge of the Trustee for such
distribution; ; " ;

D. Limitations on Authority’ of Trustee, Notwithstanding any other

provision of this Trust Agreement, rio: Trustee shall make or participate in any Trustee decision

With respect to --
® Gifts made during my lifetime from ‘the Trust Estate to himself/herself or to any petson
whom he/she is legally obligated to support;
- Distributions of principal or income to himself/herself to the extent not limited by an
ascertainable standard relating to support, health or education; - : ~
~ Page 19 - OT
71612764. Page 24

exhibit E

F. Margaret Campbell 2011 Trust

E
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF Soe neee NMS: TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:08\CONF#: 10957\WORKFLOW ID:

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 292 of 401. PagelD #: 298

t ® Distributions of principal or income which satisfy a legal obligation of such Trustee; or

| 6 If such Tristee is also a beneficiary of such trust, an eatly termination of such trust.
Such discretionary powers shall be exercisable only by another Trustee (if any).

fo E. Multiple Trustees, Except as otherwise specifically provided in this Trust
Agreement, whenever multiple Trustees are acting, the following provisions shall be applicable

where the context permits:

‘ £ Custody of Assets. The corporate Trustee, if any, shall have custody of
the assets comprising the Trust Estate and shall handle all ministerial acts. necessary or
advisabie in connection with the acquisition and-transfer of personal property and money

(including the signing and: endorsement of checks, receipts, stock certificates and other

ri instruments).

 

pr 2. Majority Rule. Alt Trustee decisions shall be made by affirmative vote
; or consent of a majority of the Trustees then'serving. To the extent permitted under applicable
law, a dissenting Tnistee -- who votes against (or affirmatively refuses to consent to) a proposal
[ ' which is nevertheless approved by: a majority of the then serving Trustees -- shall have no
| liability to any person for participating ‘in or carrying out the decision of the Trustees with -

-  Tespect to such proposal, In the event of an evenly divided vote of the Trustees’on any issue (a
i _ “deadlocked issue’) -- ‘ OS wr,

 

-@ If any beneficiary of the affected trust is then serving as a Trustee, the non-beneficiary
” a Trustee(s), ifany, may take action with respect'to the deadlocked issue by majority vote

or consent of such non-beneficiary Trustee(s); or

@ In the absence of stich action by ‘majority vote or.consent of non-beneficiary Trustee(s),
the status quo shall be preserved with respect to the deadlocked issue. .

4 3. Assignment of Powers. A Trustee may, with the consent of any other
a Trustee, assign and delegate to such’ other ‘Trustee any part or all of the rights, powers, titles,
a ' duties, discretions and immunities granted to or imposéd upon the former Trustee. Any such

0 ‘assignment or delegation may be either for a specified time or until the assignment or delegation

is revoked by a similar instrument.

OL Trustee Proposals. A Trustee shall be presumed to have approved: any
proposed. act, or proposed decision to refrain from acting; made by any other Trustee if the .
, former fails to indicate disapproval within 15 days after being requested to do so in writing by
1 the other Trustee, A ‘Trustee shall not be dbligated to continue to make such written proposal to
\ another Trustee if (i) the proposal has been disapproved on at least two occasions and (ii) the -

' former has informed the other-Trustee that it will be-asstitned that such proposal continues to be .
fo disapproved until notice to the contrary has been received.

” 74612764.4

fs Exhibit E . F. Margaret Campbell 2011 Trust

 

/ - Page 20- .
Page 25

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:08\CONF#: 10957\WORKFLOW ID: 1238709
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 293 of 401. PagelD #: 299

5. Execution of Documents. The Trastees may execute any instrument
in connection with the administration of such trust by signing one instrument or concurrent
instruments. The Trustees may delegate, to any one or more Trustees, the authority to execute
such instruments on behalf of all Trustees, .

. Article XE

Provisions Relating to Merrill Lynch Trust Company

[ The following provisions will apply when Bank of America, N.A., through its Merrill
Lynch Trust Company division (hereinafter referred to in this Article as “MLTC”), is serving as
Trustee hereunder. mo ,

~~ : — . i

—
. a

A. Powers of MLTC Regarding Affiliates. The Trusteo shall have the
following specific powers and may exercise the same in its sole and absolute discretion:

ae

© . “To engage any corporation, partnership or other entity affiliated with the corporate —
Trustee (an “Affiliated Entity”) te. render services to any trust hereunder, including,
without limitation, to act as a broker or dealer to execute transactions, (including the
purchase of any securities currently distributed, underwritten or issued’ by an Affiliated
Entity) at standard commission. rates, markups or concessions and to provide other
. Management or investment services, ineluding the custody of assets, at such Affiliated.
Entity’s standard rates, and to pay for any such services from trust property.

—. e@ To invest in open-end or closéd-end investiient companies offered by an Affiliated Entity
or to which an Affiliated Entity may render services for compensation. a

distribution or investment into the corpofate

e To invest trust assets or sweep cash awaiting ¢
Trustee’s own deposits or the deposits of Affiliated Entity.

 

B. Jurisdiction and Nominee Name. The corporate Trustee may cause all or .
" any part of any trust hereunder to be maintained.or managed in any jurisdiction and may hold
- _ any trust property in the name of its nominee or a nominee of any corporation, partnership or
[| . other entity affiliated with the corporate Trustee. . - .

1 C. Compensation of the Trustee. The corporate Trustee shall receive
[ paytnent for its services in accordance with its schedule of rates in effect at the time such
. compensation becomes payable, without reduction for any other fees or other compensation: paid

to the corporate Trustee (or any corporation, partnership: or other entity -affiliated with the .
_corporate Trustee) including, but not limited to, such fees or other compensation paid by any. | .
' Open-end or closed-end investment company, ‘unit investment. trust or other investment vehicle,

Or an agent, oo mo, ;

c—

._D. Power of the Trustee to Delegate. The Trustee shall have the power’ to -
employ and/or to delegate any of its discretionary and nondiscretionary powers to agents
{including any corporation, partnership or other entity’affiliated with the corporate Trustee)

~ Page 2! -
716127541

Exhibit & F. Margaret Campbell 2011 Trust Page 26

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709

 
~~,

*

——

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 294 of 401. PagelD #: 300

including, but not limited to, attorneys, investrient advisors, appraisers or accountants, as it
deems appropriate and to pay for such services from the trust property.

E. Power of the Trustee to Resign. Any Trostee may resign as a Trustes of
any trust hereunder at any time by written notice delivered to any Co-Trustee(s) and to all
beneficiaries to whom current trust._payments may or must then be distributed or to the natural or
legal guardians of such beneficiaries.(the “Beneficiaries”), Such resignation shall be effective

. upon the written appointment and acceptance of a Successor Trustee. A majority of the

Beneficiaries shall have the power to appoint a'Successor Trustee. If in default of such
appointment the office of Trustee would be vacant and none has been appointed, then sixty days
following the Trustee’s initial notice of its intent to resign, the Trustee shall have the power to
petition the court at trust expense (including reasonable attorneys’ fees) to appoint its Successor.
No bond or other security shall be required of the Trustee in any jurisdiction.

fF. Trustee’s Accounting. The Trustee may, but shall not be required to, at any
time, and from time to time, file an account of its administration with a court of competent
jurisdiction. Prior to transferring any or all of the assets of any trust hereunder to a Successor
Trustee or to making complete distribution of trust principal, the Trustee may require an
approval of its account either by a court of competent jurisdiction or by such of the beneficiaries
as it deems appropriate. All of the Trustee’s fees and expenses (including reasonable attorneys’

. fees)'attributable to any such accounting and approval shall be paid by the trust, -

_ ..Gi MLTC Named as Successor Trustee in Original Document. The.
Trustee shail not be liable for any claims, losses, liabilities, and expenses, which ray bé

~ sustained’ at any time because of any act or dmission, including acts or omissions of ordinaty
‘negligence, occurring before the date the trust property was received by it. The Trustee is

expressly relieved of any duty or responsibility to audit or review the actions or accounts of its.
predecessor(s). . an

H, Trustee’s Power to Deal-with Environmental Hazards, The Trustee
shall have the power to (i) conduct environmental assessments, audits, and site. monitoring to ”
determine compliance with. any environmental law or regulation; (ii) take all appropriate

‘ remedial action to contain, cleanup or Temove any environmental hazard including a spill,

release, discharge or contamination, either on its own accord or in response to: an actual. or

_ threatened violation of any environmental law or regulation (iii) institute legal: proceedings

concerning environmental hazards or contest or settle legal proceedings brought by any local; .
state, or federal agency concerned with environmental compliance, or by a private litigant; (iv)
cotuply with any local, state or federal agency order or court order directing an assessment,

: abatement or cleanup of any environmental hazards; and (v) employ agents, consultants and legal,

counsel to assist or perform the above undertakings or actions. Any expenses incurred by the
Trustee under this paragraph shall be paid from the trust. ;

The Trustee shall not be liable for any loss or depreciation in value sustained by the trust as a

result of the Trustee’s retaining any property upon which there is later discovered to be:
hazardous materials or substances requiring remedial action pursuant.to any federal, state, or .

+ Page 22»
71612764.4

 

 

Exhibit E F. Margaret Campbell 2071 Trust Page 27

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 295 of 401. PagelD #: 301

[
[ local environmental law, unless the Trustee contributed to the loss or depreciation in value
through wiliful misconduct or gross negligence,
Article XE.
Trust Protector
| _ A, Appointment of Trust Protector and Successor Trust Protector.
” At such time that this Trust Agreement becomes Irrevocable, notwithstanding the provisions of
| Article I.C., hereinabove, Frederick shall serve as the Trust Protector of the trust. The Trust
Protector shall be consulted by the then serving Trustee for written approval to amend or restate

La the terms of this trust in any manner. In the event Frederick, named as Trust Protector of the
| trust, shall die, resign, be disqualified, or be incapable or unwilling to serve as Trust. Protector,
OO then I direct that A#en shall serve as successor Trust Protector hereunder with the same rights,
ay powers, duties and obligations as those stipulated for the original Trust Protector hereunder. The
i - last individual serving shall have the right to appoint a successor Trust Protector and/or a list of
: successor Trust Protectors, to serve with the same rights, duties, and obligation herein. granted to

i e the original Trust Protector. If at anytime there is no Trust Protector serving hereunder, either by”:
Dy appointment herein or by designation by the authority herein granted, a Inajority of the adult
‘ ‘income beneficiaries at that time shall have the right, by written designation, to appoint a Trust
Protector to serve with the same rights, duties, and obligations herein granted to the original

| Trust Protector.

rn  B. Designation of Successor Trust Protector. Notwithstanding ° any .

| es provision: ‘herein to the contrary, any person serving” as a Trust Protector or successor Trust -_
: . Protector may, with the consent of the then serving Trustee, from time to time designate a person

no or entity to serve as a successor Trust Protector in lieu of their designation set forth herein.: Any:

| : _ -such designation shall be in writing. If there are more than one such designation, the latest
” designation shall control, Any successor Trust Protector designated under this paragraph shall
have the same rights, duties and obligations herein granted to my original Trust Protector:

[.: iricluding the right to appoint his or her successor as set ‘forth in this Section. Upon the death,

resighation, disqualification, unwillingness or ineapability to serve of a Trust Protector appointed -
mp under this Article XII.B., and absent any written designation by such then serving Trustee of his“
| | or her. replacement i in accordance with this Article XHLB., the Trust Protectorship: ‘shall be filled’

in accordance with the preceding sections of this Article XU.

| Cc. Limited Right of Amendment and Restatement. The Trustee may,
Subject to Section XII.C.6: hereinbelow, with the written consent of the Trust Protector then
- serving under Article XILA. herein, with respect t to any trust as to which the Trusted i is acting,

_ modify, amend or restate:
9

Pot i. The trust administrative provisions relating to the identity, qualificetions,

[. , successions, removal and.appointment, (other than the grantor), ofthe Trustee, includirig, but not
co liniited to changing the age set forth in Article X.B. at which Michael may become Trustee of tthe
| _ separate trust share established for his benefit; ,

. i. .

. ~ Page 23 -
71612754.1

bs Exhibit & ‘F. Margaret Campbell 2011 Trust Page 28

9020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2026 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 296 of 401. PagelD #: 302

[; a The investment, financial, and asset management powers of the Trustee
enumerated under Article X, hereinabove;

3 The withdrawal rights granted under Article III (except a withdrawal right already
in existence at the time the Trustee seeks to exercise the power conferred under this

| ” subparagraph);

. 4 The terms and conditions of any trust with tespect to (i) the Trustee’s right to add

| additional beneficiaries or change berieficiaries, (if) the purposes for which the Trustee may

distribute trust income and principal, and the circumstances and factors the Trustee may take into

se ‘ account in making such distributions, (iii) the termination date of the Trust, (iv) the ages and/or

| events causing distributions; and (v) the identity of the permissible appointees under the power

of appointment granted to a beneficiary. In the case of a limited power of appointment, such

class shall not be expanded to include the appointee’s estate, the appointee’s creditors and/or the.
| 7 ' ereditors of the appointee’s estate:

pe 5. Any provision of the trust to incorporate any benefit available to such trust
, provision as a result of any Federal or State tax law change subsequent to the date hereof

 

- 6 No amendment, modification or restatement shall be made and -none of the
powers granted under this Article XII shall be exercised which would cause (or ‘be deemed
" cause) the inclusion of the Trust Estate in the estate for federal tax purposes by) the Grantor, any
a Trustee, any Co-Trustea. and/or any Protector, and all such provisions shall be construed so as to
| achieve prevention of such inclusion. Furthermore, no amendment, modification or restatement.
-  taay be made under this Article to a trust which constitutes a Qualified Subchapter § Trust under.

pa . ‘the Code,
\ Article XU.

Death Benefits Payable to the Trust

; A. Insurance Policies. | reserve all rights as owner of any life insurance policies —
. under which I designate the trust as beneficiary, including the rights (i) to. borrow money
ti ' - thereon; (ii) to cancel, pledge, assign, use, surrender or convert such policies; (iti) to exercise
options and elections with respect to: such policies; (iv) to-change the beneficiaries thereof: and
— . (¥) to receive dividends, surrender values and all other payments and benefits of any kind
available during my lifetime on account of such policies. The Trustee shall be’ under no
obligation to pay premiums, assessments or other charges on any such policies, or to notify me of
fo any amounts due, whether ot not such policies are deposited with the Trustee.

timer ove

 

 

 

oO, _ & Collection of Life Insurance and Other Death Benetits. ‘Upon my
foe death, the Trustee shall take steps reasonably necessary to collect all life insurance and other
f. death benefits payable to the Trustee, including the institution of proceedings to enforce

payment. However, the Trustee shall not be required to maintain any legal action unless
| indemnified to its satisfaction against all liabilities and expenses to which the Trustee, in its
_ judgment, may be subjected as a result of such action. The Trustee is authorized to compromise,
' adjust, settle or submit to arbitration any claims arising out of any life insurance or other death
ae . 74812754,4
be Exhibit E

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIUS MARE INKEVICINS. TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 123

- Page 24 -

F. Margaret Campbell 2011 Trust Page 29
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 297 of 401. PagelD #: 303

benefit, on such terms that it considers advisable, and the decision of the Trustee shall be binding
on all interested parties. The Trustee is further authorized to give receipts, releases and
-aequittances to any payor in full discharge of such payor’s liabilities to the trust and its
beneficiaries, The benefits so collected by the Trustee shall be added to and become a part of the

principal of the rast Estate,

C.  SExoneration of Pa ors. No payor of life insurance or other death benefits
Shall. have any obligation to inquire into the terms of this Trust Agreement or see to the
application of such benefits.

Article XIV.

Spendthrift Provision

No income or principal of any trust which is distributable, or will become distributable,
shall --

©  _—_—-Be subject. in any manner to being anticipated, assigned, charged, encumbered or
transferred by any person deriving any right or title thereto:

. e- Be liable, while in the hands of the Trustee, for the debts, contracts, or other instruments
or obligations (including alimony and child support payments) of any such person; or

2 Be ‘subject to execution, attachment of sequestration for any debts or liabilities of any
such person or for any care, necessities or services provided to or for such person .
(specifically including, but not limited to, any claim of equitable subrogation by any
governmental or quasi-goveramental entity, or any other person, providing or bearing the
cost of such care, necessities or services).

This provision shall not be construed to préeverit @ any beneficiary from assigning any part or all
of lils/her interest under this Trust Agreement ‘to any one ot more of my descendants, (ii)

~ distributions of income or principal: by’ the. Trustee for the benefit of any beneficiary ‘as
authorized, or (iii) the exercise of any power of appointment,

‘This provision is one of the primary purposes of this Trust Agreement,
«Article XV:
Miscellaneous Provisions

A. Income. All income earned on assets used to make payments authorized under

” . Article VII shall hot be added to principal but shall be considered income that the Trustee ig

authorized to distribute subject to this Trust Agreement. Income accrued or collected, but not
distributed at the termination of any beneficial interest in such income, shall be treated as if it
had ‘accrued or been collected after the termination, of such beneficial interest.

- Page 25 -
71812764.1 ee

 

 

- Page 30
'. Exhibit E

TRUSTEE
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF Fo epg NKEMICINS,
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID:

F. Margaret Campbell 2011 Trust

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 298 of 401. PagelD #: 304

B.  Exoneration of T: 4ird Persons. No person dealing with the Trustee shall --

® Be responsible for the application of any purchase money or other thing of value paid or
delivered to the Trustee, and a receipt of the Trustee shall be effective to discharge and
release any such person from all liabilities to any beneficiary hereunder; or

e Be under any obligation to ascertain or inquire into the power of the Trustee to purchase,
sell, exchange, transfer, mortgage, pledge, lease, distribute or otherwise in any manner
dispose of or deal with any security or other property held by the Trustee.

C. Trast Binding Upon Successors. ‘This Trust Agreement shall extend to
and be binding upon my executors, administrators, successors and assigns.

D.  Perpetuities. To the extent permitted under applicable law, I intend that
neither (i) Section 2131.08(B) of the Ohio Revised Code nor (ii) any common law “tule against
perpetuities” shall apply to this trust. I hereby acknowledge that I have been advised that, under
Section 2131.09 of the Ohio Revised Code (as such statute may be hereafter amended or -
superseded), the preceding sentence may be ineffective to avoid the application of such statutory
provision and/or such common law rule to this trust unléss certain conditions (the “Statutory
Prerequisites’) are satisfied. As of the date of execution of this Trust Agreement, the Statutory
. Prerequisites include (i) the Trustee: must-have unlimited power to sell all assets comprising the
Trust Estate or the Trustee (either alone or in. conjunction with one or more other persons) must

have unlimited power td terminate the trust and Gi) the trust ‘must. satisfy one of four alternative
‘standards for establishing an appropriate nexus between this trust and the State of Ohio.

_ _In the event that any Statutory Prerequisites applicable to this Trust Agreement cannot

be satisfied, each trust created hereunder, including any interest ‘created by the exercise of a

. power of appointment, shall vest in possession within twenty-one (21) years after the death of the

dast survivor of all descendants of my parents who are living om the date when this Trust

Agreement becomes irrevocable (as a result of my death or otherwise). The property comprising

- any trast ‘which (but for this Article XV.D.) would not have so vested shall not be held in further

| trust after the expiration of that period. Instead, such property shall thereupon be distributed,
" subject to Article VI, to the income: beneficiary of such trust, . .

Lf. Copies; Memorandum of Trust Any person may rely on a copy of this

_ Trust Agreement certified by the Trustee to be in effect and to be a true and correct copy. Such

' certified copy shall be considered as an original and shall relieve any person to whom a cettified
copy is delivered of any duty to inquire further. .

_ Any person may also rely on the provisions of this Trust Agreement as set forth in any
Memorandum of Trust filed by me with any County Recorder (or other authorized public official
or agency), pursuant to the authority of Ohio Revised Code §5301.2535 (or any comparable

provision of other. state law) 16 the extent:such Memorandum of Trust js not thereafter amended, .
revoked or superseded of record. The public recording of such Memorandum of Trust shall

_ telieve any person relying thereon of any duty to inquire further concerning any provisions of -
this Trust Agreement which are set forth therein.

: - Page 26 +
Exhibit E F. Margaret Campbell 20171 Trust

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDNUS FAR NREVICIS: TRUSTEE
Electronically Fited: CWC 03/18/2020 14:39:08\CONF#: 10957\WORKFLOW ID: 1238

Page 31

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 299 of 401. PagelD #: 305

, K. Powers of Appointment In addition to the rights accorded by law to holders
of powers of appointment, the holder of a power of appointment may exercise such power --

@ By making appointments from the Frust Estefe in cash or in kind (including a direction
. to the Trustee to distribute specific property to, or in trust for the benefit of, any one or
| : more of the permitted objects of the power); ,

e By creating life estates for any one or more permitted objects of the power and

f
; remainders to other permitted objects; or
!

e By imposing lawful restrictions and conditions upon any appointment, provided that no
| one other than permitted objects of the power is benefitted thereby.

However; unless the holder of a power of appointment is a permitted object of that power, the
" holder may. not exercise such power in‘ such a ‘manner as to satisfy a legal obligation of said
_ holder. | . , ns

———
Se a nel

- Article XVI.
Construction Provisions

| bee A, Trustee. The term “Trustee” means the person, whether named. herein or —
‘Selected in any other: manner, acting as such from time to.time. oo

[ ° co B.- Executor. ‘The term “executor” means any personal representative of a
. decedent’s estate, regardless of how designated. |
[: . C. Children. The term “children” means lawful descendants in the first degree of
. . the designated. parent.’ This term also includes persons who ‘have been adopted during their
minority according to law or under any court proceeding.’ Such teri shall not include a-stepchild
or foster child, - . Lo ° ° co

neuer +

- . 0. iD. * Descendants. The term “descendants” nieans children dnd imore remote lawful

“ ., “descendants of the designated ancestor including persons who acquire such. status as a result of
! . .adoption during their minority according to law or under any court proceeding, and the
a [ , descendants of any such adopted person, but excluding foster children, step children and their
| me descendants, °

| Poo E. Income Beneficiaries. The tems “income beneficiary” and “income
oe beneficiaries” mean the person or persons who receive, or in the Trustee's disctetion Tay
| "| receive, the net income of a trust. oo

. _. & Living: References to persons “living” and “then living” as of a particular date:
oo or event include any person conceived prior to the referenced date or event who is subsequently
| . born alive and survives for at least 30 days.

i
“hee

Page 32

- Page 27 -
(j 716127541

exhibit E E. Margaret Campbell 2011 Trust

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF Fea noreo TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 1095 7\WORKFLOW ID:

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 300 of 401. PagelD #: 306

 

| t G. - Determination of Iucompetency. Any person shall be considered
. incompetent -- , ,

o ‘Ie, and as long as, such person is adjudicated incompetent; or

| o If two doctors familiar with such person’s physical and mental condition certify, in

writing, that such person is unable to transact ordinary business and until there is a like
- certification that such inability has ended: or

/@ If any bank or trust company acting as a Trustee believes in good faith that such person is

’ physically or mentally unable to transact ordinary business and records such belief in the
. written trust records; provided, however, no bank or trust company shall be required or
have a duty to form or conimunicate any such belief. ©

[; . Any individual Trustee who is considered incompetent shall immediately cease to act as a
Trustee on the date of such determination without the execution of any further instrument.

r . 4 Internal Revenue Code. References to the Code refer to the Internal
Revenue Code of i986, as amended or superseded. References to a section of or tax under the
age Code (or to a section of any Treasury Regulation adopted pursuant to the Code) include all
i -, amendments and successor provisions corresponding to. any such section or tax in force after the
date of this Triast Agreement, References to tax terms which have defined meanings under the |.
Code (or under the Treasury Regulations adopted pursuant to the Code) shall have such defined

L! meanings. 3
ca £i Geader aud Number. . Except where such - construction would ‘be
[> . ‘unreasonable --
| © . The masculine, feminine and neuter‘ genders shall be considered to include all genders;
[| © ~The singular shall be considered to include the plural (and vice versa).

} — :

J, Go verning Law, The laws of Ohio shall govern all questions pertaining to the

[ _ Validity, construction and administration of this Trust Agreement.

K. Headings. The headings in this Trust Agreement are inserted solely for
convenient reference and shall be ignored in the construction of this Trust Agreement.

. L. Survivorship. A person shall bé considered to have survived another only if
such person survives the other by at least.30 days. A person. in gestation shall be considered to
a have survived another only if Such person is subsequently born alive and lives for at least 30 .

days.

_ MM. Distributions to or. Allocations among Descendants. Whenever
property is required to be distributed to or allocated among the descendants of any designated

Ft

- Page 28-
_ 11612784.1 .

: Exhibit E F. Wargaret Campbell 2011 Trust Page 33

 

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIUS MARSINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#. 10957\WORKFLOW ID: 123

 

 
 

 

 

 

b

nad

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 301 of 401. PagelD #: 307

person, the distribution or allocation shall be made to or among the then living descendants of
such person, per stirpes, and the stirps shall begin with the children of such designated person
even though such designated person may have no children then living. ;

In Witness Whereof, \ have executed this Declaration of Trust Agreement on the day
and year first above written. ae .

x SiC ool p AA

F, Margaret Campbell Si Grantor and Trustee

ee - Page 29 - . |
Exhibit E F, Margaret Campbell 2011 Trust Page 34

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 1238709

 

 
 

 

+ t

 

Je:

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 302 of 401. PagelD #: 308

F. Margaret Campbell 2011 Trust

ge

Schedule A
Cash | $1.00
Ali Grantor’s tangible personal property now owned or hereafter
acquired. ,
. ' - Page A. - :
_ 746127541 -
Exhibit E F. Margaret Campbell 2011 Trust — ' Page 35

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:39:09\CONF#: 10957\WORKFLOW ID: 4238709

 

 

 
ao

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 303 of 401. PagelD #: 309

} :

a nn,

cee . . eee. “2 or on bm - ow . ; Le ee ab

Li 74812755.1
~ Exhibit F

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

I. Margaret Campbell Family

2011 Descendants Trust

Dated: April 19, 2011

F. Margaret Campbell 2011 Descendants Trust _

Electronically Filed: CWC 03/18/2020 14:40: TO\CONF#: 10957\WORKFLOW ID: 1238708

Page 1

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 304 of 401. PagelD #: 310

ASP ros

sm

ACCOUNTINGS. .....-s.sssscsscsssnseeesseerssssenensseresseonensstensstsesecsssaeetarssesesseseessrassatsesseresseteass LO
Approval of Accountings. ...ssccecssessssessescessssecsesesussssevevsssoseeensocenstssssostecesensorecs EO
COMPONSAtiON, viicccssieeccscssersseserseeersrsssssensecsesetetvsesespenstacsesenseeqeensesereatssenaseeoressesees AO)
Exoneration of Trustees Acting in Good Faith, ......ccccsssssessesserssssosesyenenearsesseee LO
Exoneration of Trustees for Acts of Others. .0......cccsssssssscesecesecesnsssssssensorsasecsseees LO
Waiver of Qualification and Bond, ...sssssssssssssscsesssssrsssnesssnsnserssssneeseanssseeeee LI
Authority of Representative, ...sscsscsssssssssesissccssssssscesssesscersesassensstessesevsessstssazesssenee LL
Rights and Eligibility Of Me. wecsssecsesessresssesssmenscessersssessststaersuassasenines Lh

Article X. Trustee’s Rights And Diseretions... Usateenaeenassensaseuensesentstnensssseasansunatstaseesegneteceacerseeareees LL:

A.

A

71612765,1

Exhibit F

Dan .

Rights and Discretions. ........ccccccsscccsecesssssssuerscaceseessseees vovuntundnunieiutinnsanen li
1. Additions to the Trust Estate...... ssvretaenseeeneareees ereemreniennet il
2. Retention of Assets, .....cssccesssssssssecsscsvessssrsssssssscsassneesesseassessssscsesesersaressene 12
3. Sale of Assets... peveuceeaceuenseceacreseasedeessacesensrsaacegnsenssnapngasasonanuasenasesnsa LZ
4, Investment of Assets... ddecwenasegneesaaassnensnesusescsatensstansenssrancesssseransesetverssssnes LD
5. Joint Investment With Other Trusts. ... " esancesgnenespeassnseszansscteusccenreonrves LD
6. Operating Businesses. suctiscerinsetinegusnnitnssussiuseistenanueu seeee sesessessnsnsere 13
7. Real Property, ..cesecsssessene senseestesseenearsseas besesnnecnnves sevrsresntenesenetsseasatensseens 13
8
9

8. Natural Resources, ....cscsssssssssssssesreesssssssicsasssessesssessessntsansssssssseensesetensey LB

. Environmental Provisions. ........esessssrsscosssssearsorenssnessoeenesesnsenteresseensserisansnee 13
10. Location of Assets.... ssssngaccasenessueresnsvaseussenesausateccaenssussvansgeansaseesvazereen LA
11. — Abandonment of Property, saslacgutensasavanenepasanconen sansa vesesaneas setatsnencsscerserecssanse LA
12. Bank. ACCOunts. i... cessieessesstenneenrenes eeesses seeanenepeseessos sevstnsiiae verses LE

- 13, Borrowing of Funds. . sosesecacgsstessaseeressusesersseatess prssssereeenesnsnsenseressenesesenvesnere 14

14. Lending of Funds. .cccssccssesssssossssesssessesers hvntcinnieeeerenn seerracstiesiene LA

15, —-—- Voting Securitios. .....cccsesessscsssesseveresecnssesenesosssesearseeatssnsitarasensssssenresenseasens LAE 7

16. Compromise Debts.........sscccccseessrsssessnsesensssrsssrasessestisecttarnveesedisseesacsessenea 14
17. ~~ Foreclosure of Mortgages. ... sseseseesesoeeraes sin use eovvsevengnes 15
18. Determination of Income and Princip. erneeenees Ha saraesegersabsereteeeete vestantectsene LS
19, Depreciation Reserves, ....scsccsssssssesssssssessanersasecensersenee evensasnassonranvengerananey LD
20. | Accumulations Of INCOME. 0... sees ecssstsenessecscenesersssensesansostapenserete LS
21. Division and Allocation of Assets. seasaeeansneneees sunset ee 15°
22. Division of Trusts. .......cssecsssrressscesseetsesersessersasesteaseanser ene 16
23. Merger of Trusts. ......... seisreacarsosetserseenrsecnsoeesrtsertearereneetsansoe 1G

24.  Small-Trust Termination. .. vecnena cayeenss vant 16

25, Authority after Termination of a Trust. . seatasensenenes vrmnmnmrnnener 18
26. Reliance Upon WLS, oe cesescesesscssesesnencacas pueveeserecesanovneueearegs season 16
27. NOMINEES. wa scssrscseesescpponceensestecncasveseeenses fesseeunsesstaseesenaes sessseenssersionsuneateen 16
28. ABONts, ssreascercsegresnnssecstcsaveseenrnssensceeessensereasereese snes dcbesansaseneasenese 17
29, Special Trustees. ... csevaveguisousuesaseaesontseseseeravansageevenenesesaensbd senses is swe
30. Frecution and Deliven of Instruments, ... wee snunea sessinsensevensnreveneierse LT
31. All Desirable Acts. ntuttindattititinee eee 17
Qualified Subchapter’ ‘Trust Savings Clause, .......cscisesssssssrsessessserseceeseteasinecse 17
Facility of Payment. ea eeereenivnnnnnitnginnnnnt 18
Limitations on Authority of Trustee. sesncevessssecensnseertosensssesetaatsncnssesssentssersessenssssanse 1B
Multiple Trustees, wc ‘rinnnninnnariny senate seevrereercnnonssnes 18
1, Custody of Assets. . seh eeessesastsanorareesursestseenenesntansentecees svvicuuntuannuatnicnn 19

«i+

F, Margaret Campbell 2011 Descendants Trust Page 3.

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW iD: 1238708

 

 

 
 

To Td oo

 

i
Meee at

cr
Le

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 305 of 401. PagelD #: 311

SM ASS

71612755.1

_ Exhibit F

Gender and NUmbef, .....ccsssssssescsssseessessssssecsnsceseressone sevaesvssscssonsososenssntereesere 27
Governing Law, wu... vaecvensassssete ssavecseenssesneseassasorseneerseses sestaheusesctnsesensneee DT
Headings. .. sacavevereaesereusenseeesnasecstagnscenensoeseqenrareeersessevavsansesnnas sevens ry,
Survivorship... banse sensavenssnressevseazense ssasentaceneseeareesergens suntirtasuituniusitiuinenines . 27
Distributions to or Allocations among enn 27
y s

~fp-

J

F, Margaret Campbell 2011 Descendants Trust . Page 5

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDISUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW ID: 1238708

 

 

 

 
—-,

 

ae

r
A

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 306 of 401. PagelD #: 312

Article I.
Administration of Revocable Trust

While this trust is revocable by me, this trust shall be administered as follows:

A. Income and Principal While I am Competent. Whenever I am
competent, the Trustee shall distribute to me, or for my benefit, so much or all of the net income
and principal of the trust as I request and shall periodically add any undistributed net income to’
principal. Further, if this trust owns tangible personal property, I shall have the right to possess,
use, consume and in all manner enjoy such property, and the Trustec shall have no duty to keep
informed as to the condition or location-of such property or to inventory such property. These
rights shall be personal to me and shall not be exercisable by any guardian or representative.

B. Income and Principal While I am not Competent. Whenever I am
considered incompetent, the Trustee shall distribute to me, or for my benefit, so much or all of
the net income and principal of the trust as the Trustee considers desirable to provide for --

e The support, health, education and best interests of me; and

« The support, health,- education and best interests of any descendant of mine who is

’ dependent upon me,
The Trustee shalt periodically add any undistributed net income to principal.

The Trustee also is authorized to make gifts fo any one or more of my descendants, as the
Trustee considers to be in the best interests of niy estate and family -- considering the’ support,
health and best interests of me, my dispositive wishes as indicated in this Trust, Agreement, and

- the anticipated tax benefits and costs of any vein The Trustee shall pay any Bi or other transfer

tax- resulting from such gifts,

Ga. - Power fo Amend and Revoke. While Lt am. living, I reserve the right to:
amend or rewoke- this Trust Agreement, in whole or in part, by a written instrument ‘(other than a
Will) delivered to the Trustee during my lifetime or kept with the trust recotds. The property to
which any revocation relates shall be conveyed to me or as I direct, These rights shall. be

__ personal to’ me and shall not be exercisable by any guardian or representative for me.

I may release the foregoing rights of amendment and revocation at any time -~

e If I am not then serving as the T rustee, by delivering a written instrument to that effect to
the Trustee: or OO

° If F am then serving as the Trustee, by first résigning as the Trustee and then delivering a.
written instrument to that effect to the successor Trustee appointed pursuant to Article
IX.A hereof,

~ Page 2-

71612755.1

 

 

Exhibit F F. Margaret Campbell 2011 Descendants Trust — Page 7

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/48/2020 14:40:10\CONF#: 10957\WORKFLOW ID; 1238708

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 307 of 401. PagelD #: 313

» * 2

pot

| C. | Manner and Time of Exercise of Right. A Withdrawal Beneficiary’s

tight of withdrawal shall be exercised within thirty (30) days from the date notice of the gift is

[ first received from the Trustee’ (or from any other source), but in no event shall such tight be

exercisable after December 31 of the year in which the gift is made. Such exercise shall be made

' by a written demand, signed by the person making such demand and delivered to the Trustee.

[ Upon receipt of a proper demand, the Trustee shall select and distribute any property of the trust
to satisfy such demand. .

D. Lapse of Right of Withdrawal. Any amount that a Withdrawal Beneficiary
may still withdraw as of the last day of any year shall lapse to the extent of the greater of -~

 

[ 8 . $5,000; or -

[i e An amount equal to five percent (5%) of the value of the Trust Estate determined as of
| the end of such year; it being my intent that any lapse shall fall within the provisions of
BO section 2514(e) of the Code.

‘Authority of Representative. Whenever a Withdrawal Benefictary is under
a legal disability, whether by reason of age or otherwise, the notice required to be given to such
Withdrawal Bexeficiary shall be given to his/her legal guardian or, if none, to-any other
poke competent adult; ptovided, however, in no event shall ndtice be given to me or anyone else
- ‘whose gift is the subject of such notice. The person to whom such notice is given shall have the
[. right to ‘exercise, for and on behalf of-such Withdrawal Beneficiary, the right of withdrawal
2 granted to such Withdrawal Beneficiary. ,

2 {7 FE Value of Gifi . The value of any gift made to the Trtst Estate shall be equal to

; hs * “its value for federal gift tax purposes.

ct 7 G. 7 ‘Conditions Imposed by the Donor. 1 a donor specifies that (i) a gift to the

~ Trust Estate may be withdrawn by other or additional persons or in an amount or a manner
different than that provided for above or (ii) that such gift may not be withdrawn, the conditions

 

[| so imposed. by the donor shall supersede the above terms.

oe /  Apticle IV.
. Establishment of Separate Trusts

 

As soon as practicable after this trust becomes irrevocable (as a result of my death or
otherwise), the Trustee shall divide the Trust Estate into separate trusts as follows:

 

 

e — The Trustee shall divide the Trust Estate into as many sepatate shares as ig necessary to
"provide (i) one such share for the benefit of each of my children who is then living and
(ii) one.such share for the collective benefit of the then living descendants of each such

child of mine who is then-déceased but who has at least one then living descendant.

 

 

e The Trustee shall hold such separate shares in separate trusts for cach descendant to
whom an allocation is made,

ro:

 

t
ene

~ Page 4-

i [fh 71612755.1 | .
: z Exhibit F F. Margaret Campbell 2011 Descendants Trust . Page 9

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fed: CWC 03/18/2020 14:40:1 0\CONF#: 1095 7\WORKFLOW ID: 1238708
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 308 of 401. PagelD #: 314

phe

Tt

ee

of the trust to such of my descendants as the beneficiary shall appoint (i) by a signed iristrument
delivered to the Trustee during his/her lifetime or (ii) by Will; provided, however, in no event
shall principal be appointed to (x) the beneficiary, (y) his/her estate, or (z) creditors of the
beneficiary or of his/her estate. To be an effective appointment, such instrument or will must
refer specifically to this power of appointment.

EB Disposition upon the Beneficiary’ 's Death. Upon the beneficiary’s death,
vs to the extent the beneficiary has not exercised the above limited power of appointment, the
| Trustee shall allocate the trust, per stirpes, among:

The beneficiary's descendants; but, if no such descendants are then living, then

[ *
| ° The descendants of the beneficiary’s parent who is a descendant of mine; but, if no such
| 7 descendants are then living, then
° The beneficiary’ s parent who is a descendant of mine; but, if said parent is not then
Ff living, then
: e The descendants of the beneficiary’s nearest ancestor who is a desceridant of mine and
who has descendants then living; but, if there is no such ancestor with then living
‘descendants, then
f ® The beneficiary’ S nearest ancestor who is a descendant of mine; but, if no such ancestor

is then living; then the

° ‘My descendants. .

Each portion : thos allocated to any person shail be held ina separate trust and administered as set
forth inthis Article V; provided, however, any portion allocated to.a person for whom a separate
trust is then being administered hereunder shall instead be added to such then existing trust.

{eo Article VIL
- Failure of Descendants |

If, at any time after my death, there is any trust being administered hereunder for-which
(but for this Article VI) no beneficiary is then living, the Trustee shall distribute the assets —
comprising. such trust, subject to Article VH, to my heirs, in accordance with the then existing
statutes of Ohio goveming the intestate distribution of tangible personal property, as if -» 0

 

®  Lowned such assets free of trust;
e All such assets were tangible personal property; and

® [had then died, intestate, domiciled in Ohio, a single person without descendants.

 

Tr

- Page 6 -

bs 71612785.5
: ** Exhibit F - F. Margaret Campbell 2011 Descendants Trust Page 11

| 2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW ID; 1238708

 

 
 

“I

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 309 of 401. PagelD #: 315

2, Health, Distributions for the health of a beneficiary may include
distributions for the payment of medical insurance, medical and dental fees, equipment and
drugs, hospital and nursing home care (regardless of length of time), services of private nurses
and companions, and psychiatric care and counseling, and may include care for such

beneficiary’s last illness.

3. Education. Distributions, for the education of a beneficiary may include ~
distributions for attendance at or enrollment in preparatory, religious, undergraduate, graduate,
_ professional and vocational schools, public or private, and wherever located, and may include
tuition, roorn, board, books, transportation and other living and incidental expenses.

4, Best Interests. Distributions for the best interests of a beneficiary may _
include distributions to enable a beneficiary to purchase an automobile, to make a down payment
on the purchase of a home, to furnish a home consistent with a comfortable standard of living, to
travel, to invest a reasonable amount in business enterprises in which the beneficiary would be an
active participant, or to make gifts to such beneficiary’s descendants or for charitable purposes.
Distributions for the best interests of 2 minor beneficiary also may include distributions to enable
him or her fo attend summer camp or to participate in recreational activities such as music, dance

or athletic lessons or leagues.

B. Consideration of Benefi iclary’s Resources and Tax Consequences.
Ta considering discretionary distributions, the Trustee may, but need not, consider the
beneficiary’s income and resources from ‘all sources known to the Trustee, the obligations of
such beneficiary to support others, and the obligations of others to support such beneficiary. The
Trustee shall be entitled to rely on a statement of the beneficiary’s iticome and resources signed
by the beneficiary or his/her parent or guardian. The Trustee also may, but need not, consider
the tax consequences resulting from any decision to accumulate or to distribute income or
principal. However, the Trustee shall not be obligated or required to take that action which will,
or may be expected to, result if the least agpregate tax liability being incurred by the trust and

the beneficiary.

Nothing shall prevent or prohibit the Trastée. from considering such matters in one or. -
more instances, but not in other instances, or from considering such matters for one beneficiary

but not for another beneficiary.

Article IX. : | 7 1
Trustees —

A. ° Appointment of Successor Trustees. In the event of a vacancy in thé
trusteeship, however created, the successor Trustee shall be the following persons inthe order —

_ named: (i) Frederick; then (ii) Allen; then (iii) Merrill Lynch Trust Company. The last serving

of Frederick and Allen ‘shalt have the right to appoint a successor Trustee and/or a list of

successor ‘Trustees.

If no successor Trustee is effectively appointed pursuant to the preceding paragraph, a
majority of the. income beneficiaries of the affected trust: shall have the right to appoint such

- Page & -

716127655.1

Exhibit F F. Margaret Campbell 2011 Descendants Trust Page 13

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW ID: 1238708

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 310 of 401. PagelD #: 316

[ E. Title. The title to the Trust Estate shall vest forthwith in any successor Trustee,
. but any resigning or removed Trustee shall execute all instruments and do all acts desirable to
| Vest title to the Trust Estate in any successor Trustee without court accounting.

#,  Accountings. During my tenure as Trustee, f shall not be required to furnish
accountings to anyone. At all other times, upon the written request of an income benéficiary of
any trust, the Trustee shall furnish such beneficiary with an accounting showing the receipts,
_ disbursements and inventory of such trust sice the most recent accounting for such trust (or, if
there is no prior accounting, from the date when I ceased to act as the Trustee). Notwithstanding
the foregoing, no Trustee shall be required to furnish accountings more often than annually to
n any beneficiary (but may do so voluntarily). No Trustee shall be required to file accountings in
| any court or with any public official.

 

: G. Approval of Accountings. Any accounting shall be deemed true and correct,
| i and the Trustee making such accounting shall be discharged from all liability as to all -
transactions disclosed on such accounting to all persons, including persons not in being, to the
- extent.I (or, after my death, the income. beneficiary of the affected trust) approve such accounting
[" in writing or fail-to notify such Trustee, in writing, that such accounting is not approved within
two (2) years after receipt of such accounting, mo, -

| - With my approval (or, after my death, the approval .of the income beneficiary of the
‘ affected trust), a sviccessor Trustee may: accept the accounting rendered by and the property -
—; received from a predecessor Trustee without incurring any liability for so doitig, and such
approval shall serve as a complete discharge to the predecessor Trustee.
: | AL. Compensation. Any corporate Trustee shall be entitled .to reasonable
’ compensation for its services in administering any trust in accordance with its then published fee
; schedule for trust services. Any individual Trustee (other than me or any descendant of mine)
| ‘ shall be erititled to reasonable compensation for his/her services: hereunder. Every Trustee shall
La: be entitled to be.reimbursed for reasonable expenses and costs, including legal fees, incurred in
administering any trust. _ 7

[ i ; I Exoneration of Trustees Acting in Good Faith. No Trustee acting in

_ good. faith shall be ‘liable for any- logs, liability, expense or damage to the Trust Estate
2 occasioned by such Trustee’s acts or failures to act in administering the trust. The Trustee shall
” be presumed to have acted in good faith if its action or failure to-act is in teliance on a written

opinion of counsel.

 

———
i

J. Exoneration of Trustees for Acts of Others. No Trustee shall be liable
for the acts or failures to act of any agent appointed with due care. No Trustee shall be -- :

 

 

° Under a duty to inquire into the acts or doings of a previous Trustee or to examine the
accountings of records of a prévious Trustee or any allocation thade by a previous
Trustee; or .
wd ~ Page I -
71612766.1
beg .
“Exhibit F F. Margaret Campbell 2011 Descendants Trust Page is

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW ID: 1238708
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 311 of 401. PagelD #: 317

; 2 Retention of Assets. To ietain without liability for depreciation or loss
any asset received from anyone, including me or my estate;

i 3. Sale of Assets. To sell, exchange, assign or transfer any asset
| comprising part or all of the Trust Estate upon such terms and conditions and in such manner as
the Trustee considera best;

” 4, Investment of Assets. To invest and reinvest any money or property _
| comprising the Trust Estate in, and to purchase or otherwise acquire from my estate, from any
beneficiary or from others, any property, teal or personal, of any kind or nature, including

 

 

without limitation --
© Any stocks, whether common or preferred, and including stocks of any corporate Trustee,
[“ warrants, participations in discrétionary common trust funds, money market funds and -
toi mutual funds;
= :
, f° e —, Government bills, notes and bonds, corporate bonds, whether.secured or unsecured,
‘ . debentures, bankers acceptances, certificates of deposit, mortgages and commercial
paper;
e Foreign currencies, gold, silver and other precious metals;
I / «© Commodity and stock options (for the purpose of hedging but not for speculation);
e Real estate, whether improved or unimproved; |

° Partnership interests, whether general or limited;
° Objects of art, coins, stamps, antiques and other collectibles; ’

. vo . 3 . . £ w oe .
° Life estates and remainder interests following a life estate or a tern of years; and

‘ i
eat
4

L

@ Interests in any of the foregoing;

even though such investment or purchase’ (by reason of its character, amount, proportion to the
total property of any trust or otherwise) would not be considered appropriate for a trustee apart
from this provision; and in-the making and retention of investments and reinvestments, the
ue . ‘Trastee shall not be confined to the obligatiotis and securities mentioned in any: statute or tule of
; -court for fiduciaries for the investment of funds, and the’ Trustee shall have no > duty to diversify

the assets or investments of any trust;

&. Joint Investment With Other T rusts. To inaké joint investments
involving (i) assets comprising the Trust Estate and (ii) assets held by other trusts established by
one or more of the following persons --

 

 

* Me;

“ Page 12+

if 71612756.1 |
H Exhibit F F. Margaret Campbell 2011 Descendants Trust Page 17

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40: 10\CONF#: 10957\WORKFLOW ID: 1238708
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 312 of 401. PagelD #: 318

4
[ ‘ regulated by law or that are known to pose a hazard to the environment or human health, and the
. ‘Trustee may take such action prior to the initiation of enforcement action-by any governmental
[ agency; to obtain estimates of costs to prevent, abate, “clean up”, or otherwise respond to such
violations, actual or threatened, to notify the beneficiaries of such estimated costs and to permit

as the beneficiaries to pay for such response costs; to disclaim any power, actual or implied, which.
| the Trustee believes will or may cause the Trustee to be considered an “owner” or “operator” of

property under the provisions of the Comprehensive Environmental Response, Compensation
i and Liability Act (“CERCLA”), as amended, or which may otherwise cause the Trustee to incur
| , liability under CERCLA or any other environmental law, rule or regulation; .

10. Location of Assets. To keep any property of any trust at any place or
| places in the United States of America, or with a depositary or custodian at such place or places;

It, Abandonment of Property. To abandon any property, real or

personal, which the Trustee considers to be worthless or not of sufficient value to warrant

' . keeping or protecting; to abstain from the payment of taxes, liens, water rents, assessments,

on repairs, maintenance or upkeep of any such property; to permit any such property to be lost by

tax sale or other proceedings; or to convey any such property for a nominal consideration or
without consideration; an

 

ot 2. Bank Accounts. To open and maintain one or-more checking, savings
or time: deposit accounts with any bank, trust company, savings and loan or building and loan
“' - assdeiation, or any other financial ‘institution, wherever located (even though such finaicial
' -\, institution isd Trustee or.an affiliate of a Trustee); to deposit to the credit of any such-account all
© or part of the funds comprising the Trust Estate, whether or not such funds earn interest}

 

[ J oo... “, £3. Borrowing of Funds, To borcow, in the name of ay trust, such sums
' for such periods and on such terms ag the ‘Trustee considers’ advisable (including the right to

[ borrow from a corporate Trustee or an affiliate of a corporate Trustee); t6 secure ariy’such loan
by deed of trust, mortgage or pledge; no tender shall be bound to. see to or be liable for the

_ "+. application of the proceeds of any such loan; unless otherwise expressly agreed, the Trustee shall '
ey - . not be personally liable for any such loan, but‘each such loan shall be payable only out of assets

a of the affected trust; oo

 

“ . ‘I4, Lending of Funds, To \end.money to my estate, to.any beneficiary or
, to any other person, upon such terms and with such security, if any, as the Trustee considers
advisable; os ,

 

IS. Voting Securities. To vote by proxy or in- petson any security
.. comiprising a-part of any’ trust; to enter into any kind of pooling agreements and voting trusts,
even though such action niay involve delegation of authority;

16. Compromise Debts. ‘To enforce, abandon, defend or have adjudicated
{by legal proceedings, arbitration or by compromise) any claim or demand of any nature which
arises out of or otherwise exists in favor of or against any trust; .

a 3

- Page 14 -

i 71612785,1

pe oe
” Exhibit F F, Margaret Campbell 2011 Descendants Trust Page 19

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW ID: 1238708

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 313 of 401. PagelD #: 319

22. Division of Trusts. To divide any trust, whether existing or to be

. established, into two or more separate smaller trusts (without any requirement for said separate

[ smaller trusts to be equal iri value, and without any requirement for discretionary distributions to
be made proportionally from said separate smaller trusts), whenever the Trustee believes such
division may achieve desirable tax results for such trust or its beneficiaries, promote easier

[ administration or otherwise be in the best interests of any trust or its beneficiaries; upon
‘termination of such separate smaller trusts, to distribute to any beneficiary from any one such

separate smaller trusts, in such proportions and amounts as the Trustee considers desirable (so

” ‘Jong as the distributions from all such separate smaller trusts would, if such separate smaller
trusts were still a single trust, satisfy the provisions governing such distribution);

oo | . 23. Merger of Trusts. Whenever the Trustee is holding any trust for the
. primary benefit of any persons for whose primary benefit the Trustee is holding any other trust
“ upon substantially the same terms, the Trustee may consolidate such trusts and hold them as a
| . Single trust, so long as no property will be held in trust for a period which would violate any

| ’ >, applicable rule against perpetuities;

P - 24. Small Trust Termination, Notwithstanding any other provision, if
i the Trustee determines that --

| - "3° - The value of any trust does not.warrant the cost of continuing the trust; or -

i} © The burden of taxation on the trust or its beneficiaries has become unduly onerous by

[ - reason of the existence of the- trust: or
[ ® Administration of the trust otherwise has become impractical;

_ the Trustee may distribute all property comprising such trust to the income beneficiaries (in such
proportions as the Trustee considers equitable);.

a 25. Authority after Termination of a Trust. To, exercise all rights,
[ - powers and discretions after the terniination of any trust arid until the same is fully distributed;

Naas oe.

26. Reliance Upon Wills. 1n determining whether and to what extetit a
power of appdintment has been exercised by Will, the Trustee may rely upon.an instrument
admitted to probate in any jurisdiction as the Will of the holder of the power; if the Trustee has
no written notice of the existence of a Will or of probate proceedings within three months after
the holder’s death, the Trustee may assume such holder died intestate; this provision shall not,

~ - however, affect any right which an appointee or beneficiary in default of appointment may have

against any distributee of property from the Trust Estate;

27. Nominees. To hold-any investment in any form in ‘which title will pass |
by delivery-or in the natne of a nominee without indicating that such investment is held in a
_ fiduciary capacity, but the Trustee'shall be liable for any act of its nominee in connection with
the investment so held; to form partnerships for the purpose of taking and holding title to assets
_ comprising the Trust Estate;

+
pr

 

a : ° . _ Page 16-
| . 71812766.1 . ;
~ | Exhibit F F. Margaret Campbell 2011 Descendants Trust. Page 21

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIWJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 1095 7\WORKFLOW ID: 1238708

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 314 of 401. PagelD # 320

es

! | I intend for any such OSST' to qualify as a qualified subchapter S trust and, as a result, be a
po permissible shareholder of an § corporation. To that end, all provisions of this Trust Agreement
{ shall be construed to effectuate this intent, and ail provisions which would cause such OSST not
to qualify as a shareholder of an S corporation shall not apply to, and be of no effect with respect

to, such OSS$T.
| C. . Facility of Payment. Whenever a beneficiary is, in the Trustee’s judgment,

ro incapable of managing financial affairs on. account of age, illness, handicap, unavailability or
other cause, the Trustee may distribute any income or principal otherwise distributable to such

beneficiary either --
| ® To the parent or guardian of such beneficiary;
| " | © To the-individual with whom or the institution in which such beneficiary resides;
e _ To the children of such beneficiary who are legally or in fact dependent upon such
eo ‘ beneficiary for their support or education;
e In the case of a minor beneficiary, to the minor beneficiary or to his/her custodian under

any applicable Uniform Transfers (or Uniform Gifts) to Minors Act; or

® By applying the same for the benefit of such beneficiary;

 

’ the receipt of such beneficiary, other individual or institution, or evidence that such distribution
was applied for the benefit of such beneficiary, shall be a full discharge of the Trustee for such

[ "distribution;

'D. Limitations on Authority of Trustee. Notwithstanding any ‘other provision
‘of this Trust Agreement, no Trustee shall make or participate in any Trustee decision with
respect to -~ -

# Gifts made during my lifetime from the Trust Estate to himself/herself or to any person
- whom. he/she is legally obligated to support; .
‘ ¢ - Distributioris of principal ot income to himself/herself to the extent not limited by an
ascertainable standard relating to support, health or education;
e Distributions of principal or income which satisfy a legal obligation of such Trustee; or
e If such Trustee is also a beneficiary-of such trust, an early termination of such trust.

Such discretionary powers shall be exercisable only by another Trustee (if any).

E. Multiple Trustees. Except as othérwise specifically provided in this Trust
Agreement, whenever multiple Trustees are acting, ‘the following provisions shall be applicable

Le = where the context permits:
J . ‘ - Page [8 -

 

{i 71612785.1 , .
EE Exhibit F F. Margaret Campbell 2011 Descendants Trust Page 23

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:;10\CONF#: 10957\WORKFLOW ID: 1238708

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 315 of 401. PagelD #: 321

A. ° Powers of MLTC Regarding Aff iliates, ‘The Trustee shall have the
following specific powers and may exercise the same in its sole and absolute discretion:

6 To engage any corporation, parinership or other entity affiliated with the corporate
Trustee (an “Affiliated Entity”) to render services to any ttust hereunder, including,
without limitation, to act as a broker or dealer to execute transactions, (including the
purchase of any securities currently distributed, underwritten or issued by an Affiliated
Entity) at standard commission rates, markups or concessions and to provide other
management or investment services, including the custody of assets, at such Affiliated
Entity’s standard rates, and to pay for any such services from (rust property.

® — To invest in open-end’ or closed-end investment companies offered by an Affiliated Entity
or to which an Affiliated Entity mey render services for compensation.

e To invest trust assets or sweep cash awaiting distribution or investment into the corporate
Trustee’s own deposits or the deposits of Affiliated Entity.

i. Jurisdiction and Nominee Name. The corporat Trustee may cause all or
any part of any trust hereunder to be maintained or managed in.any jurisdiction and may hold
any tust property in the name of its nominee or a nominee of any corporation, partnership or
other entity affiliated with the corporate Trustee.

0 Cc. _ Compensation of the Trustee. The corporate Trustee shall receive payment
for its services in accordance with its schedule of rates in effect.at the time such compensation
becomes payable, without reduction for any other fees or. other compensation paid fo the.
‘corporate Trustee (or any corporation, partriership or ather entity affiliated with the corporate
Trustee) including, but not limited to, such fees or other compensation paid by any open-end or
clos sed-end investment compaiy, unit investment trust or other i investrient vehicle, or an agent.

D. Power of the Trustee to Delegate, The ‘Trustee shall have the power -to

_ employ. and/ot to: delegate any of its discretionary and nondiscretionary powers to agents

(including. any corporation, partnership or- other entity affiliated with the corporate Trustee)
including, but not limited to, attorieys, investinent advisors,. appraisers or accountants, as it
deems appropriate and to pay for such-services from the trust property.

E. Power of the Trustee to Resign. Any Trustee may resign as a Trustee of
any trust hereunder at any time by written notice delivered to any Co-Trustee(s) and to all

beneficiaries to whom current trust payments may or must then be distributed or to the natural or-

legal guardians of such beneficiaries (the “Beneficiaries”). ‘Such resignation shall be effective
upon the written appointment and acceptance of a Successor Trastee. A majority of the
Beneficiaries shall have the power to appoint a Successor Trustee. , If in default of such
appointment the office of Trustee would be vacant and none has been appointed, then sixty days
following: the Trustee’s initial notice of its intent to resign, the Trustee shall have the power to
petition the court at trust expense (including reasonable attorneys’ fees) to appoint its Successor.
No bond or other security shall be required of the T rustee in any jurisdiction.

- Page 20 -

"71642756.1

 

 

Exhibit F F. Margaret Campbell 2011 Descendants Trust Page 25

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed; CWC 03/18/2020 14:40:10\CONF#; 10957\WORKFLOW ID: 1238708
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 316 of 401. PagelD #: 322

[ ‘successor Trust Protectors, to serve with the same rights, duties, and obligation herein granted to
the original Trust Protector. If at anytime there is no Trust Protector serving hereunder, either by
appointment herein or by designation by the authority herein granted, a majority of the adult
income beneficiaries at that time shall have the right, by written designation, to appoint a Trust —
Protector to serve with the same rights, duties, and. obligations herein granted to the original .

Trust Protector.

B. Designation of Successor Trust Protector. Notwithstanding any
provision herein to the contrary, any person serving as a Trust Ptotector or successor Trust
Protector maay, with the consent of the then serving Trustee, ftom time to time designate a person
or entity to serve as a successor Trust Protector in lieu of their designation set forth herein. Any —
such designation shall be in writing. If there are more than one such designation, the latest
designation shall control. Any successor Trust Protector designated under this paragraph shall
7 have the same rights, duties and obligations herein granted to: my original Trust Protector
including the right to appoint his or her successor as set forth in this Section. Upon the death,
resignation, disqualification, unwillingness or incapability to serve of a Trust Protector appointed
P under this Article XILB., and absent any written designation by'such then serving Trustee of his
: or her replacement in accordance with this Article XILB., the Trust Protectorship shall be filled
in accordance with the preceding sections of this Article XO.

 

 

| . - a -Limited Right of Amendment and Restatement. The Trustee may, _ |
subject to Section XI.C.6, hereinbelow, with the written consent of the Trust Protector then
[ 7 serving under Article XI.A. hereiri, with respect to any trust as to which.the Trustee is acting,

modify, amend or restate!

rm - I. ‘The: trist administrative provisions relating to the identity, qualifications,
[. successions, removal and appointment, (other than the grantor), of the Trustee, including, but not
limited to changing the age set forth in Article X.B. at which Michacl may become Trustee of the

| separate trust share established: for his benefit;

2. . The, itivestment, financial, and asset management. ‘powers of the Trustee’
. enumerated under Article X, hereinabove; . , ,

~~
. ¢

i
Meee

fo 3. . The withdrawal rights granted under Article i (except a withdrawal right already ©
‘ in existence at the time the Trustee seeks to exercise ‘the power conferred under this

subparagraph);

4, The terms and conditions of any trust with respect to (i) the Trustee’s right to add
additional beneficiaries or change beneficiaries, (ii) the purposes for which the Trustee may
distribute trust incoine and principal, and the circumstances and factors the Trustee may take into
account in making such distributions, (iii) the termination date. of the Trust, (iv) the ages and/or
events causing distributions; and (v) the identity of the permissible appointees under the power
of appointment granted to a beneficiary. In the case of a limited power of appointment, such .
| - class shall not be expanded to include the appointee’s estate, the appointee’s creditors and/or the

v creditors of the appointee’s estate;

 

LJ 7 - Page 22 -
: } ;
OF ExhibitF F. Margaret Campbell 2011 Descendants Trust — Page 27

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:1 0\CONF#: 10957\WORKFLOW ID: 1238708

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 317 of 401. PagelD #: 323

G. Collection of Insurance Proceeds. Upon the maturity of any insurance
policy, the Trustee shalf take steps reasonably necessary to collect all benefits payable to the
trust, including the institution of proceedings to enforce payment. However, the Trustee shall
not be required to maintain any legal action unless indemnified to its satisfaction against all
liabilities and expenses to which the Trustee, in its judgment, may be subjected as a result of
such action. The Trustee is authorized to compromise, adjust, settle or submit to arbitration any
claims arising out of any policy, on such terms as it considers advisable, and the decision of the
Trustee shall be binding on all interested parties. The Trustée is further authorized to give
receipts, releases and acquittances to any payor in full discharge of such payor’s liabilities to-the
trust and its beneficiaries. The benefits so collected by the ‘Irustee shall be added to and become

a part of the principal of the Trust Estate.

D. _ Exoneration of Payors. No payor of life insurance or other'death benefits
shall be obligated to inquire into the terms of this Trust Agreement or see to the application of

_ such benefits.

. Article XIV, |
Spendthrift Provision

- ' No income or Principal of arly trust which is distributable, or will become distributable,
shall -.- .

e. Be. subject in any manner‘to being anticipated, assigned, charged, encumbered or
transferred by any person deriving any right or title thereto;

@ . Be liable, while i in the hands of the Trustee, for the debts, contracts, or other instruments

or obligations (including alimony and child support payments) of j any such person; or

e-- Be subject to execution, attachment or sequistation, for- any debts ’ or liabilities ‘of any

‘such ‘person or for any: caré, necessities or sérvices. provided -to or for such person
(specifically including, but not limited to, any claim of eqiitable subrogation by any |
governinental or quasi-governmental entity, or any other person, Providing or bearing the ,
cost of such care, necessities or services): Co

. This provision shall not be construed to prevent (i) ar any. ‘beneficiary from assigning any part or all

of his/her intetest under this Trust Agreement to any one or more of my descendants,
(ii) distributions of income or principal by the Trustee for the: benefi t of any beneficiary as

authorized, or citi) the exercise of any power of appointinent. .
This provision is one.of the primary purposes of this ‘Trust Agreement.

Article XV.
Miscellaneous Provisions -

A.  Exoneration of Third Persons, No person dealing with the Trustee shall ~

~ Page 24 -

 

 

Exhibitf F, Margaret Campbell 2011 Descendants Trust Page 29

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW ID: 1238708
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 318 of 401. PagelD #: 324

E. Powers of Appointment. In addition to the rights accorded by law to holders
of powers of appointment, the holder of a power of appointment may exercise such power --

® By making appointments from the Trust Estate in cash or in.kind (including a direction
to the Trustee to distribute specific property to, or in trust for the benefit of any 0 one or
_ more of the permitted objects of the power);

& By creating life estates for any one or more permitted objects of the power and
remainders to other permitted objects; or

»° =6«By imposing lawful restrictions and conditions upon any appointment, provided that no
one other than permitted objects of the power is benefitted thereby.

However, unless the holder of a power of appointment is a permitted object of that power, the

solder may not exercise such power in such a manner as to satisfy a legal obligation of said

holder.

Article XVI.
Construction Provisions

‘A Treestee. The tern “Trustee” means the person, wihether named herein or .
selected j in any other manner, acting as such from time to time.

i Bs .. Executor. The term “executor” means any personal representative of a4
decedent’s estate, regardless of how designated.

_ CG. - Children, . The term “children” means lawful descendants in the first degree of
the designated parent. This term also includes persons who have been adopted during their
minority according to law ér-under any court proceeding. Such ferni shall not include a stepchild

- oF foster child,

Di. Descendants. The ternx “descendants” means children and more remote lawful
descendants of the designated ancestor -- including persons who acquire such status as a result of -
adoption during their minority according to law or under any court proceeding, and the
descendants of any such adopted person, but excluding foster children, step-chifdren and their

descendants.

EE. Income Benefi ciaries, The terms “income benefi iciary” and “income
beneficiaries” ‘thean the person or persons who receive, or in. the Trustee’s discretion may

receive, the net income of a trust.

F, Living. References to persons “living” and “then living” as of a particular date
or event include any person conceived priot to the referenced date or event who is subsequently
born alive and survives for at least 30 days.

- Page 26 -

74612755.4.

 

 

 

i Exhibit F F. Margaret Campbell 2011 Descendants Trust Page 31

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10957\WORKFLOW ID: 1238708
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 319 of 401. PagelD #: 325

; such person, per stirpes, and the stirps shall begin with the children of such designated person
“ even though such designated person may have no children then living.

In Witness Whereof, I have executed this Declaration of Trust on the day and year

[ first above written. . c .

F, Margaret Campbell, os Grantor and Trustee

 

Y

Li

_- po, ,

. . ‘ — ~ Page 28 -

i  tetaret ,

Exhibit F F. Margaret Campbell 2011 Descendants Trust Page 33

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:40:10\CONF#: 10887\WORKFLOW ID: 1238708

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 320 of 401. PagelD #: 326

a

     

' Application fors@agle Premium Vataiéle Life Insurance
Monarch Life Insurance Company Springfield, Masachusetts _
| t. aa a Inaured _ Vil. inuratiliey i) SOR
: Nemt = Mr Sf Nie te and phos af esreon te be pon adie ore

“Hat tn wy ae
aun A. CAamepee. Pwate a. &

Tonka past 3 peace, Rak ihe propored s

og, 0 #4 ? * ¢ © had bert eq badney sronble. aiae high Waod prt drapeyga, of .
. ty WARRING or. ow er canter” :

 
  
 
 
 
   
  
 
 
  
 
 
     
   
    
   
  
 
   
  
   
         
 
     
 
 

 

o i ae Yo Novy

3 h AK EA He . £4 2O — © Seen hoapetatitnd fof aby craseat
Phone wy barteet Stata Yn sam Ne ' sauce ' ‘

E J Qa medi it gies! ton advice for any etented aehinee tt
eth Fe{~ S300 Ving Me. 9 a npg tTgnere e y io ‘anus ate? inpary ar normal peegnacy }
+ Ya no
bn An + 216. Mo. oh iv) Afb vansent ia any qegltlanseboona “yes please gre detele belote Ula Remarks
& oe hy Regfenidiger  eeetie fet addasomad ansietes, of ary
Dee

Oe w/ Bb Syms’ br

Dre ras ALON ‘Teraurent or Advice
- Kes Day (eb om
rie ont ¢ than J D2, fyry

an "Pei 0. Bate Che

 

   

 

"2.50.00 a 4
. Sot sername Adds ’

Aco fod b -0 fl "Fi § had . Orv af } qe
2 Hu the propo inured
« a

Til. Ths Banafitory ~ ake mie! ee the pee pla?

TUlee Tall names and telonoeuhup vo tha fanred and gay ug 4 cyh If yen” what the fage camber of howe fron each yeast Whar ype of

FE. rn fir. i Gof , leeter aves . -
a ee ; 4 Siodest 2) Commend’: Gb Cl Ho

 

ween epee al gee i nents ance at eet ie et a te during the past pear have pfana toengegy by during the evr
™ . " ear any ot ihe fehhosnag strive me yey A ycring ot motor

 

 

 

 

 

 

pr te mv en IE cee emmne while acing?
Won na Bas of bet thon fall tite
ee eects ene st meter ney na nercaeenmiraenenene gmaven tienen oe be doug has ot bott rece tine at
the itty dime beusewn West ea choad beaert Ty} *
1V, Tha Oheeaz _ Yano Ne
Mame . {Com pirashwerctionil doe owner prabrethenthe upsirlt Vill. important Noe
AE eteartat - Fhe find premiuws wall 6s dlicralad to mvesimeni druson | (money
Ralinonsiepioinured Sorat Serutay Number me ponpaee). Afier tha fuelouk persed, {Aa owner may tedilocvate ther
+ ee ee a caw — HES Bate we che needed! drasony ;
Addutes On veqsad, we wall dhotretions of hema a death
benafits and cath vatias, forthe FLT policy appbad for end afized ifrm-
soreness ammraiturnerucatc ttn meee e © surance pobey fir the tae angls STATE
Vhe desth biserfis wecder a V cporay (ncreens oF Cecrener on rich
———- ae oe pepe eh Heat quuivenvaty, depending oa the iavecumiat retain fos the ,
Canungra amr lees of Invertonent tricia, che deaths “aneflt can wever be Jo
than the Guaranteed Imauranee Azsocet. The ctsh tatvemap lecrease

 

doxresaz doy, depondi whe Larestaens retin for the
V. Saibility iy Noasinsscchaieequriied, —  ,

Y Didghgoenrreeceie the prmpeciul Bagg ayeand o9 Sy ph "
Yo we - : _ VK. Agreement and Sian
£. Bars the owner understesd that . * " Fotke beet of my Ansededge and bebaf, alt ancwrrsaad vatrnents bythe
© the death hens (reclusire of optionl Senefics) may inervage or Qtereane appicatemendany requited upplementsaracampliieand trig and
dependleg oe une patie’ inven stam. bor will never be tna than tht Tee hed on tm dateroomag whither Co out the fob fageas they ol

i aerial form a part of any potey of rraurance to be urued.
+ tha gh wl inaweset of Secryane depend the Lawmonent teu? — Fagiee thad no pobsy nail tate 4 fect unless
Vox BL, oe . “ee » s pobcy i deters to theewntand the first promunum us paid whe the

 

 

 

 

 

: BS Denad thar corpant Salirey cha this obey will avi insurance cares urd propored wuuted u Wumg, cad

| finatgigh elsfretert? 2 the garwert end staremesis it the appbcation aad eny taquired nup-
is fy D . plements continice 10 be cavsplete end tree ad cha time of sath payment
| 4 Will Dads pticy an-enhing lagahinte ov antaley? and dehivery

| Ye O Ms "ET yo” Eat oll counpantes end policy mumbery) JD undarstend shat no agent or medical examiser Aas euthorify to medify

thy ogresment or fo taust any of Morgech’s rggats or requirements.

 

 

 

 

 

 

 

Veale (O01) 3

Exhibit G - Part 1 Policy LD0033874 Page 1

 

corde BOOSFB 4.00 lay Rie dReAASABGERSARIAL CASE OF EGIDNUS MARCINKEVICIUS, TRUSTRAge 1

: Electronically Filed: CWC 03/18/2020 14:41:09\CONF#: 10957\WORKFLOW ID: 1238707
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 321 of 401. PagelD #: 327

    
 

nea RY iPS IMGURANCH GCAMPARY
AGENT'S REPORT ABLE LIFE SERVICE OFFICE
Prspoved insured HH BROADWAY, NEW YORK, KY 10008

 

 

WA eich
"Donald vt CO.rp eI | saa G Divert
AQF aut trvoys 9 5 cis con P Apyy Whig ton Cg lee Hace _YYAaO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

| Perthervve of te Pubite Corp
ioranon TOR ide Etusot CO Widtay Ottiees
C HighSchoolortest «= Being Goleps (Prtsiiege Gna 0 Unomolgyad tipewes = ae Co" beditery fintested
1 Cotega Pup = Cape g0nest red 12 Protessone Cl tau Coma .
DHMUEL FEOU Efrupee palary, tn Boreal, GereGeAee, 67S) [NET FORTH (astieiag) dety Aepl wari fer Gee Ty} OV HEA LE SLRARCE OWREO
8 1 a
APD pe * Zit it cement fF
!
Marketing information
PURPOSE OF ROONLE OF GCOMPAMGN SeHVIOTSs 7}
HES JAANE fALf Siserias yeEd
fobooh ey)
A d£ateas Creation A (1 Cold Progpact A PRO pen Account A 0 Propexeiate Card
& ': Marigege 6 .Owa Geant Ad Eed Purchase: BO MM Adv. Unce writing
CG UL €mergencysCeah GC 0 Cteni's Fenty B © Ansuiy @ O Other Ady. Underamiting
D Ct Esiate Settiomant Goals «=D SO) Ciisat's Refena CG O Health 0 LIMA Gempetitien — -
E GC Education Fund & O Center of infhancatAdviagcs =D 7) Sect -daafelu ani Finda E Cl Other Compaililon
F O Ratirement Income F O frienahalghitor E 1. Other Ingutertt F GiSates Materials ~
G CO Pure G1 G@ G Assoc. Releral GQ O SemmnatAV. Tepse
4 G trast Funding H D SenvnerBuelnese Group HD Spedal OtereDecounte
1 GF Qualified Plane t Cl SeminarSiponsored Greup ‘
J ( Daterred Gompengation «= J-s O SemninarfSalary
-KO K 0) Subes ietaele! Fesspones
LO Spit Dollar L 1) Adverttzcmers Reaponss
: 8 G Buy SatlBiock Redemp, ul 0 Grerp Conversion
Service Requirements
Piaes check the notices you would .na to racalve for tha pollny opptied fen
Q Hotes of Pramiumn Stalue.....-. . Prepared lor: Presiuma ovestue beyond the Groce Ponod: Promlume evermus nore HA -

46 daya; Final Lapee Naliog, -

-“SLNotice of Polley Tranaection... .. Aseveot Aw: Losn, Elevifon of Cash Value Genelli,
moat Base Akgeation; ead Welver of Provaiuma ung

   

ritoliee of Options Oua,.......... _ Oation Yo Onmveet Teri euranoa; Option to Pure ts
fiAtotica of Polley Caangs........- ” enge te: Adérose, Owner, Bonatiotary.

 

 

 

 

 

 

Aeplacement

To the beat of your inawledge fe reptecament invelved?..... pessreseescee EQ VOR GAH
it "Veo", ¢'sasa romplate replacement form,

(PlajAgent’s Memes} Rumer mia = Inteseat

lox . vi Ugly L0U)

 

 

 

 

Page 3

 

soda OOF 3814 Bolisy RLeAREAAShEGERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE ge 3

Electronically Filed: CWC 03/18/2020 14:41:09\CONF#: 10957\WORKFLOW ID: 1238707

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 322 of 401. PagelD #: 328

 

POLICY FEHEELLE @

 

FACE AAGKAT 23980605

i:
| TaSUE AGE & GBH a6 PALE
PREPIUR ELAGS ROM°SPOKER _ -

~

ee . on oA we w# oe oe & PABULBE €bSH VALLES ee 2m eae Aas e esd @ @ eo &

ee eeepaien hg aM EL aE

anerird Boa Ae cuaen! FOR Regent anos th

TAQULAR CAGH VALLES AY ERO CF _ yeAas

parses TERRIP Bata wea, Jt ae
YEAR

VALLES . vide YEAR VAL

ehh
‘ ia a

| ~ PAUSES HR fb ttet tht NTE Mat RT

cy

f
é
é
e

Le SBeR be.

Zeal ore
“fw
pba
apa

gagtl alt Lite het HUcHHB AMOR RELA HE FREER

NET GRUEYE “UMS 8 nuaccater 8 HEB o9o raver

 

re oF

messy. WVe8dghebd - 86.091 | POLEGY SEHOBULALB
. : . * a * . 3

¥ Pam, woo , . Te, mre oon
he er oat a oS | be an’

3 + é Aen - a4

ie ‘,
exhinit piytqaite - jp Bin nisaiyg 5

  

oood DORI FBX A. Bolisy RHEEREAASKEGERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEAge 5

Electronicatly Filed: CWC 03/18/2020 14:41:09\CONFH: 10957\WORKFLOW ID: 1238707

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 323 of 401. PagelD #: 329

    

POLICY GhENORENT ALORS

ENCREASE 26 Th) CSTE EO ea ffonsgnenusncnscenanseapsoouadennnvcsnuanuas
# R ] 18 7 ‘
aC CI.
Uae aisle tty Kt cee Site
FNS 07 oF ECT eee ee aR TEE anne snsees
Ee
rat | , 7

nh TN EHEMANLEUGEGR SEHR Rte Bs "2' tA

gE

PhovEELON AA at CEERE Ren sete tan ‘Woe embtey IN Tart

st

we
ake

 

 

 

56733 " . Lpoo3aers
i
wa na
. 4 “ + “
‘ ik . Ey Nady wdtshad dee aoaahs Ee bass . . eee te Os Fe aint, wie 2 cigs ns + "
Exhibit G - Part 1 Policy LD0033874 Page 7

oooda BOO 381 A Rolicy Rie RedactedersariaL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE'9® 7

Electronically Filed: CWC 03/18/2020 14:41:09\CONF#: 10957\WORKFLOW ID: 1238707

 
(AGE a6 KALE Ge

1 POLTEY sas . mevenene ‘iT peat “Eup CASK " it :

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 324 of 401. PagelD #: 330

 

tet fr EU Reb teettas v1.sancn

“t

|

BASURED OCNALO A (APPORLL PELECY HUPEER LOCCISE RS ‘
4

|

  
  

GATE ABGUNTS G99e G04 AMAGLG CMAATHR WAFIAGLE LIFE™ - PREP TH GRE bah ous.

etl Tt
TAVaSTRGAY BAsdday OdATH GERRPETC Gage WOLuEdi?

Tie

ail “li Weds itt

CORPQUAD-PRAUAL Hated oF GHOUTH MRASURER AGA iHITTaL “yaLues

 
  
 

 

CE AUQUBES TEATRG CURD GHPENIES ANG 28 HEURVALGT VO 6 UToO02 HVPOTHETE RAL

ni
x

ah OR rants wi ng ” arr “a.
ei ilies it Hil it ae be i i.

: ‘ et ae i Ae AHURA hha tte iat ta aH ny

pane a ond . 4

Exhibit G - Part 1 Policy L.D0033874 Page 9

soodaB ORs 381 A Bolicy Kile dRedachedersariaL CASE OF EGIDUUS MARCINKEVICIUS, TRUSTEAge 9

Electronically Filed: CWC 03/18/2020 14:44:09\CONF#: 1095/7\WORKFLOW ID: £238707

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 325 of 401. PagelD #: 331

   

Amendment of Appli

MONARCH Litk INGURANGE GG@MPANY
VARIABLE LIFE SERVICE CENTER .
146 CHESTNUT STREET, SPRINGFIELD, MA 01103

BGNALD A GARPOGRE pees veespereeeeesa yp BOPODY amnend my application to Tia MonaRch
HOVEnGER Cos 1949
AOOO SERIA ated OU EnORE oe veespenseeeeen as follows

Lire Insunance Conpany, Polley No...

TS9UH NITA HEY PREMSUR ALLOCATICH GF AC@ HENEY MARKET s40N 1090
TeUGT oS “

*

 

I bereby agres that these changes shall be an amendment to,and Sorm a part of the original applivatign and of the
Polly ismued thereunder, if nay, and that they shall be binding on any peroon who chell bave or claim any intareat under
if, by the above amendment, f have egreed to exy spacial restriction in the Polley applind for in my original
application, the consideration for euch agreoment shall be deemed to be the Leguance to 142 of euch Polley watelning

 

. ugk Qs ot LUA ducceeeenaeues 19 0
CLO. Ma Cok
Pet) head d oo

Jb be signed by witness Signature of proposed inte
PRR ee TEOMA Mea ba Eee boone

Signature of policy ogener, other than tha
proposed insured’

 

 

‘THIS PY APTACHED TO THE POLICY MUST BE SIGNED, DATED, AND WITNEGSED OM 47sLIVERY OF THE
POLICY. THE DUPLICATE COPY ACCOMPANYING THE POLICY MUBT BE SIGNED, DATED, WITNESSED, AND

  

 

ar

ty t
‘e

Exhibif & Part1 °° "Policy £0033

 

coadaB OOS 384 Golicy Kile FRedackedersariAL CASE OF EGIDIJUS MARCINKEVICIUS, trushage 11

Electronically Filed: CWC 03/18/2020 14:41 :09\CONF#: 10957\WORKFLOW ID: 1238707

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 326 of 401. PagelD #: 332

at

 

Maiilitynch
fngusance Group Seeeites Ine

ys Mareilt Lynet Variable Lie Service Center

oo Haasachuveti O10} 4025
October 14, 1993

Dosald A Campbell
3044 Wi Rd
Shaker His OH 44.20

pes Psy  LDOOASDKETSOOSSETE 9
Dear bir. Campbell:

requeetod have updaded our rovonts to feet the folowing changes on He
Abbe Cmeazanoe policy tite’ above:

. the new benofielary designation for your policy
eackeod cosiren Gineo changed.
; an acknowledged copy of tha ext form 40
Poezas ile his with your otbar important policy : tt eat
We value as a client of Memill Lyach Lifp Lnsxtiect Company, wo tts

p849 ASAI; OF
pleats call one of our Secvice
fates er BG. Bo 9025 Speingtiee, ae OD UES.

Sincerely,

 

Jeff Zabr
Client Barvices

: Darn #612
“ Stie # DOGHORS

 

 

Exhibit G - Part 2 Policy LD0033874

Page 12
co2dsPONSFB7 A. oligy Ble dReAackBGERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, trusfage 83

Electronically Filed: CWC 03/18/2020 14:41:37\CONF#: 10957\WORKFLOW ID: 1238706

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 327 of 401. PagelD #: 333

 

 

 

aed ' . - . .
* . tae

cot. fa So Rettl gonna

 

 

Avteaeill Lynch
Inourance Geawp Sen deed Ing mn
4

Us Vurable Lite Sereice Cent
Merliliynch Nabe Lie See Center

Spongheld. Masichusegis O102-4025

Movember 26, 1997

  
 

 

Cem bell Pumily Limited Partoership
Shaker Heights, OH 44120

Re: Policy # a

Dear Mr. & Mrs. Campbell,

As you wa have updaled our records to reflect the following changes 00 the
Yatable life Insurance pollcytles)Ilsted above:

the new ownership designation for your pallcy

the new Inseructions a3 to who fins been authorized to act as dhe owner of tho
pofiey on behalf of the corporation

        
 
             
      

We've esclosed an acknowledged copy of tha request form to confien these changes,
Please file this with your other important policy soounvents,

In the future, please note that ou will peed to sign any requests for Mnanclal aod
contractual chen ihat ae ts potey in your new capacity a5 general partner for the
owner of thls policy, Lo., Donald A. Campbell, gesoral partner,

ye have a 0 cao your poi vrs, Yo
to Bo one ¢ .
Tale nacbor Pumper handy, a you'll need Ut whenever you call ue ta ack about your
polleylica).
records indicate the beneficiary{les) as Friary: Donald Campbell Trust
Coalapen None. We have eed a Changs of Bedeficlary
goa EF you with to make 4 change tp the current deslgnation.

      
        
     
      
   
    
 
    
 

 

   

 

 

: ExhibitG~-Part4 Policy LD0033874
coodaR G3 787 4. Roligy RledRedachedersariAL CASE OF EGIDJUS MARCINKEVICIUS, rTRUgAgE 107

Electronically Filed: CWC 03/18/2020 14:42:31\CONF#: 10957\WORKFLOW ID: 1238704

  

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 328 of 401. PagelD #: 334

 

      

 

 

r ~ .
+ ‘ ee
. . + me ae
im . , oe ef ze
® . +? an wi, ae
* : a) wom
. ee 2 a ‘
Fo Betta nated wa ae?
“of tt
1 , * .
Bs Ug MERRILL LYNCH LIVE INSURANCE COMPANY = |. ety
Herat Laneh vi ML LIVE INSURANCE COMPANY OF NEW YORE | -
_. . Verishts Life Service Cems, 2.0, Bex 9025, Springs, MA 1102-905 ’
ment rare .
Change or Transtar of G ce ats
dastrue teens Please swinptete chia form un Ink snd inturn [hto us, Do eet fepara your policy tees. For peer profusion, we ergetre :
thal all signatures be Signature Guasatteedd or Notarteed. (See Signotirn Guaracine reqairensats baler.) *

Correct
Pudicy
daforution

New Pele warned]
dnfurmapion

Signataretad auf
Curteat
Policpownerts)

Certificatian for
Nei Gheter

Saradtatet aye
Sen
Pucveaeoatal

tynatare GEOEH
Reqaurentean

Varlable Lite Bewins Lentor

-
.

8)
 tleglay

eR ARES
eoead Ray 498

 

   

—_—— @.

This revokes all previous designsnans af owner and contlngent owns, (
=e. Lo,

Please cnmpfete this section wih current polley information.
DONALD A CAMPBELL

 
   

Name at Insuredist Polley Nun

———-

The how awrerts} infarteatlon is sequined te be completed ia the following szxtlon, Af the new ownership be foro, all
craners Ames signatures, social security numbers or iat hbsntifiewion aurbera end dates of tinh are requited. (See
the Multiple On naes section on the niverse side }

CAMPBELE PANIDY LINTTED PANTHEYaNIp 34718490512. ya
Haga 9) of Hegre Crertin rhe Soe. ee. TA feptot py ead Bars

Peer
ONTO 44126
Hpi

ix 3k ects
SHARER 87a
a

Turnage} of Maer Qeeneedet
3044 WARRINGTON ROAD

Misting Aactenae OTAGS

612-
Cuan dheing) ol Hien Gare {A sppeacts) CLLR ACCOUNT MAUS Bi 21 THE RAME OF THe HE OER)

 

 

 

 

Contngact Genarie [F ery) cee tesa eadper ey

Signature Requl ta: Sty ds requlted, be Signature Quavanteed or Notarved
OLA af. gfuft 216-921-5380
Sipunwets of Cures PAipewnc DONALD A ¢ 2b Daytlne Telepbons &
occutee. preter wet af:
4 a

[ecieabe aie i acorcetede 44 eanicchyn, knew, .
3M Leap ett 2p
sini etrtceraty | GARE, GNNPREEE Bayfice Telephone

sipnesecidi i tnevocle Wine Saunier appuicaicy in tne rere seaeinnateticnnen
eedicota wd Repproctats; Lip. Curebodeen Wut, saMBeOO, prosirat.d, 5°C]

 

Signarore|a) of Cotibiend Asiignéctay HCapplicabte) | Baie”

Uirekents tia it aprrcorate: |, Pintsa, ¢teciiey, prbtident, #6 F {

Under penafites of perjury. 1 certify tht:

41) The numbersbewn on this (oem Iemy correct ‘Taxpayer ideraificetlon Number (or Iam waiting for anumberio '
be braved tome), and }

(2) Lath tol subject in backop withholding elther becauee U have not been notl ied by the Intems) Raverae Service
HFS) that Lan subject to bechup vdthboldlng as & result of Fatture to report all interentor dividends, ot he #85
fat notified me thar Earn nu longer cubject to backup withholding. :

You moet cross out Rem (2; above If pou have beer notified by che IAS thal you ere sudlject la bechup withholding |

because of under reporng interest ot dividends on your tax celui. However, If after belng not! fed by the TAS thet

you were subject sa backup welltbolding you recelved another nod ficeton from the IRS thet you kre 10 fonget .

subject to backup sithholding. donot crags aut ltemetdd. i

 

We require specimen sigsabacedatof all individuals nzmed as new owner(s) lobe on {He with us. Please sign below.
Bignslure Reqelremunnte: Each Signature ls Required to by Guesantesd or
Tha tadernal Bevtaue Service dots aot require your consent ta any prnvision of hippy pes an ae

oH ep raguises to aredd bechap wilthdotding.
4 Nov t # 1999
nae Yoh wire

 

Seprauteruird New Pubsyeanets) Gomadic A. Gouphell

   
  
 
 
 

   

Tuatnatt take of apptupends, pe cHstenkad,tnutea, executor, prekieal etr.t Ce rol fartos
ed Grex. Ofte fF
inset Fl Horgeret Canphal] Dee vii Telophose &
10, @eatodies Whiter. eLecutor, perskirw 2.) Counsel Seat
ery }
Sita, Pad pe Pete apg canine

 

eh
4 national bank of (ruat company & vings bark of federal savings E28 loan aseosictioa),
+ gnember bank of the Federal Reterve System; oF
+ manmber fimyaf a mstlonal eecuriiles erchange.
Guarantees mut be sipmed by en auhortecd inci vidual ete quallfyiag towkton. A “Sigeabaa

Claarensee" sing fs required. ‘the phrast “Slpnsture Guepanday” enust eppucr wits hs rignetare,
Noter Incomplete formas will be ceturned by regular mull fo the poleyerrnees a

‘

   

Policy LD0033874

G rt4 0 , Page 19
conde BODFRBC dP olicy Kile Redackedersaria CASE OF EGIDUUS MARCINKEVICIUS, TRUBAGE 109

Electronically Filed: CWC 03/18/2020 14:42:31\CONF#: 10957\WORKFLOW ID: 1238704

 

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 329 of 401. PagelD #: 335

wed

  

 

Ut. arene

C)MERROLL LYNCH LIFE INSURANCE COMPANY
CM. Like INSURANCE CUMPANY OF NEW YORE
Varkbls Lie Service Cates, P.O, Bea 900, Bplagtak MA 071014023
ity e4 5

 

  

    

 

 

  
 
  
  
   
  
   
    
  
 
  
    
  
 
 
 
  
 
 
 
   
 
  

dnsirustiond

Cenificator

 

bead ear Bd

Exhibit G - Part 4

Policy LD0033874

 

 
 

  

  
    

 

  

‘This Certification velds end reptacan oll pruvicum cortiiinstiens ag is with #2. '
Pirate use this foren tp nase the indirvical while.a conporanite, eneporeio srett, or pactanrehip wig is
tethorieed to exencina ownernby rights regerding the policy deecrtbed bekeer,

We will send you s of thie coniBeados fat your record. Chheagea Is sh information plea below eva
oaly be mute by ex arneadned ath ply. THES cordficsion ka wid uni we roeaive are Centering
bo Raercize Qumortkig Rights $77e Brews ye

We will tollow the fenructioea af any perio santeed ba this Sores en axsihoetaed bo axercias wien prighes,
fe will mothe tebhe for soy cluluxd, eapsancs, logel fort, of losses bf wa follow any inewrections that we
beHave ary gcvalaz,

All cerporstiens nad iecseporoted gerecistionn are gubrud to hove the axttehary sila tha eegparete
seed on thls Fores.

A.cheporaafnieoctuion wih oaly on officer, a corporat erent, 2 permnaralp sac all others roel akon &
corpordas eatl or p slgmatere gimirentoe.

 

Plense completo the feltowhag:
Is this the feet CenBeation forms eoomplaandt fel ve (Ce
Hrene of Insured or Proposed tasured_._-__.._POWAED A CAMPBBLD

Mone of Gut Comins LINTLED PARTHBRSHIE
Number 100033874}

216+921-5380

 

Polleyowner's Tebephose Humber

Policyoorne is a: (ebork ome)

£7) Cunporsttoartrensporeted Azvorlation
1} Comportce Trocet That Dats oye / 1997

(2 Panmenhip CLIENT SaRVWOE

"7 chiar inon- profi or religiors apinlvaite, ofp propeictornblp, mea-dncorporeted esactetios,

Lig below the names, ties, abel tpchinee elpertars oof tha Eeccddands authorited to eaprrieg @tmenrhlp
fighes regarding the poticy Geccathnd above.
Prtat Nowe Tule
—faparal Bertaee

Gonaval Fartnot

RECEIVED

  
    
    

 

Sea's
Vyas

 

une

F. Haegearet Caspball

 

—

 

   

  
 

How meay eahoriged Uymatares will be wecceanry ty gaurckie onnerdiip rights? fc
(Unkess you tell us oh cada, we wilt Aitow dap loaerectioaa of cay 429 of tbe parpla )

Please complete the revere olds.

atest

Page 21

co2da Oa F874 Go ligy Ble FREAaEheGeRSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUGAgE 114

Electronically Filed: CWC 03/18/2020 14:42:31\CONF#: 10957\WORKFLOW ID; 1238704

 

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 330 of 401. PagelD #: 336

 

<n AAAI) ota ed Se un aeny ga ha _
fieg HY Ro. (6 ‘Ove Qenerimtnd of Hoan
. VITAL STATISTICS
eg. Na.
Prunaty Reg. Ora Ma. 1904 GERTIFICATE OF DEATH Stale Fea No

 

 

 

 

Repigvare Na.
Mate | February 22. 2010
CLEVELAND, OHIO
4
Ee
am
Sie
=,
a
ids Ambleside Drive
OHIO
OH 44106 CUYAHOGA
iH BROWN-FORWARD ING
a Cremation
47022 CHAGRIN BLVD
Hilerast HEIGHTS, SHAKER HEIGHTS, OH 44420
ft
0
+
: .
aes aoedet
boc 3. TESACT
care Ser
ro tre OSSETH.
THR OHSS 4 &-
4 . en, . Llane
. Te. OSs
. a aff 12° OF bi Shy
Exhibit G - Part 5 Policy 00033874 Page 23

  

fa T[aTW a Cem etree Te

 

Bae te

ST RTS aT!

so2dtBOOS 387 4. Boligy Bile Redactedersariat CASE OF EGIDIJUS MARCINKEViCIUS, TRUS ARE 144

Electronically Filed: CWC 03/18/2020 14:42:59\CONF#: 10957\WORKFLOW ID: 1238703

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 331 of 401. PagelD #: 337

Life Claimant Statement for Trusts/Estates

Merrill Lynch Life Insurance Company
P.O, Bue (9400
Greeosilte, SC 29602

 

 

 

 

}, Polley nuntbers PNOOG8212  LDDO3SB 7a cat ene antec
Insured Information

2. Nunw ofinsured Donald A Campbell

 

    

     

3 Date of Birth Date of Death 2/22/10 ___Sovtul Security Numb

 

Bencficiary Infarination
-
4, CHawpever identification Noiber and Nange gf Ggyste fate (please circle uae
Deed A Campbell Trust u/afa 3/36 . 5 “USS GALS

5, Namets} of Trustee/Administrator of Estate (ptesse circle one) F Margaret Campbell, Succ TTHE

 

ae pee -— oe te
Oe cc em el ft . wef ee rain ms rt ea MT. .

PLEASE NOTE: TRUSTEE MUST COMPLETE THUST CERTHEICAFION FORM IN ADDITION TO THIS FORA

 

 

 

Settlement Option Avatlahle
FE) Elect i receive « banip sum distributjen

Overnight detivery

CI] Mease provide overnight delivery, “fl detnen fee tat will be distaste flan the Death Benufit applies ta all avernight
Heyaervis.

2oxt Contract Statement (Do nol check if the policy is being sent to ws)

j iz Pde heveby certly thatthe sald policy has bee fost on estaged and é:net in my pesscasion, [f the said poticy comes into

my possession in the ftuurd, 2 agree to deliver if to he Company fer caneeliation,

 

‘These statements are ince and complete ty the best of my knowledge ant belief. | uiterstand that the umishing of forms by the
Cunpany dues nat comsttite an adinissian tear there [s any insurance in force

Your elatat canitot he proessed if the Ckamant Statement is nut fully completed and signed. Other requirements muy exist,
please refer to the atiached cuver lemon fue addiddonal dennls. Under penalties of perjury. { corti that (11 the sumber shown an
this torn is my coreet tagiayer ndeniifieation neunber and (2) Pot aat subject te back up wubboltiag becouse (a) | am exempt
frout backup withleolding, or tb} | have aot been vlified by the Intermat Revenue Service (12S) thet | om subjeul to backup
wilidistditg as a result of u Gilure 4 report al] Interest or dns dlernts, or (¢} the [RS has nolilied me that 1 ant no longer subject
to backup withholding, and (1)! ama US cltrdn ordesident atien’ Hf you aig a foreign person, please curiplele 4 WB-BEN
tur, (ft you hase aay queviinns shoul yourtel the claim “Ce contact u4 Ag 1-808-384.5591.

/ eine. ODIO ION_

HS OVW AL ude O12

Shgnmure. ; Ramone Ten ices

eeriantes! Adwunivaatur ul Estate (please cirede nie)

Sighatute: cues bec em nee | Date!
Taisics: Administrator of Ustate iptcavw cirete anc}

ne maediied

Muding Address ¢fo Merrill Lynch 25000 Great Northern, Corp Ctr.100 N Olmsted _PH 44070

SPREE ery STATE AP.d
ielephane Sumber 216 y 921-5380 ae a4
COL

APTSOENGE G2 OFF

 

Exhibit G - Part 6 Policy LD0033874 Page 24

coada ON 38 4. poligy Rue dRedachedersarial. CASE OF EGIDIJUS MARCINKEVICIUS, TRUg Age 139

Electronically Filed: CWC 03/18/2020 14:43:25\CONF#. 10957\WORKFLOW ID: 1238702

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 332 of 401. PagelD #: 338

The lasueace Company is quthorized to aecept instructions, including contract changes and distributiun privileges. from those

rodividiials or entities Hoted below, r,

We have received and tinderstand the ters ofthis document and have not relied on any representation, oha advice by the Insurance

  

  
   

 

 

 

Conrpimy ur its represenintives reyanting the legal or tax efleets of this Certificanon, .
f We hereby eertit} under penalty of perjury that the undersipacd are all the Trustees. (AM Trustees antst sign, Attach extra page
#f necessary.) a

Altaghed are copies of the first pape and signature page af thls Trust. ‘>

_F Margaret Campbelt . ent wee te
os ‘Frusteg. Name (Please Print) T ane (Please Print)

TY ee oe in ee
Grustee Sibndpur Mustee Signature

16] Ambleside Rd #216-218 woo penne ee

Addruss Address

Cleveland. 0H_44106.... 2162921-5390_. 2. 0. ee tenement ommmarne

"Wibo., Number Phone Number

flee. ” Mbickes ABI _- : Wiens . en oe __ se Dae

me ee eS
*Should arly one person execute this ngreelnent j it shall constitite a representation that the signatery is the sale Trustee. Where

upplicable, plural retercnees in itis certification shall be deemed singutar.
Federal taw requires all finwacial instiiutions, including lasuraice Compames, lo obtain, verity, and record infemmiion that

 

dentifies each person who opens an wecount, This may include name, address, date of birth, and other nfurmalion that will allow the po
insurance Company to identify you, This itl assist them in ensuring that your information is secure. = '
We recommend you seek the advice of your tox and/or legal counsel with any questions yuu oy bave concerning your =
trust. The Insurance Cumpany reserves the right te request, when deemed necessary. a copy of the Trust Document and other =+
documentation in addition fo this executed fonit. —
Please Read the fotlowing information before completing this form. =
Contract’Policy Information S
indicate the nome of the contract(s)policrowners} and existing caniactpolicy aumber, it possible. en

oad

Information from your Trust Document
This section 1s asking for specific iofurmtion that must be ubianed from your trust document, Pleose refer to the rust efinitions

befow to help you determine the intonnation the Company is requesting:

 

Definitions
Trustor(.hGrantartsiSertor(sy: Vhe individual(s} whe creates a irust and who gives (rranstirs) property to the trust,

 

Trusteo(s). The individual(s) and/or institution(s) sanied by the Irustor(s)(grantor(s¥aettlor’s) to act on behulf of the trust according
to the terms as outlined in the trust document.
Suevessar Frustee(s). The iadividanl(s) who will become mrustee(s) upon the death or resignation af the named Current Trustee(s}

Bereticians (ies); Che individual(s} tu whom the assels of the trust will be distnbuted, based upon the cents of the trust, wave a
triggering event. such ag the death of the trastor(s} grantor sj/semtlor(s), accirs

Revocable trast. a trust thet allows abe makers) of the test te change or terminate the trust.

freevocuble trust! a trust thot dues not allow the makee(s) af dhe irust to chaned or terminote it.

Invesiments Permitted
Please tndiemte the type of invesiments permitted within the puwers of the wast,

Trustee(s) Authorized individual(s)
Please indicate the name(s) and sfgnalure(s} that ure owlterized to give instructions for the trust.

Note
‘The Company reeammentds that you seek thy advice of your leyal counsel wlth any questions 4 ou may Have concerning your trust.

 

AGIGIOJEML (ach) Vaye 2 ot 2 i592 pee

|
Exhibit G - Part 6 Policy LD0033874 Page 26

soodaBOOS FB 4. Bo lisy RU GdReAASKEGeRsARIAL CASE OF EGIDIJUS MARCINKEVICIUS, sRUBAgE 141

Electronically Filed: CWC 03/18/2020 14:43:25\CONF#: 1095 7\WORKFLOW ID: 1238702
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 333 of 401. PagelD #: 339

 

 

 
 

 

   

 

 

 

 

 

 

   
 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Life Death Claim Work Sheet MIPS
SURED DONALD A. CAMPBELL POLY NUMER |. DGOS3B74
EAT eet AGE AT DEATH DATE OF BinTH GATE LAST PREMIUM PAD PREMARIN PAID TO
66-A 30 va 250,000-S
DATE oF FOUCY ssuzoaTe | noucy FoAM a OVMER'S RESIDENCE STATE Joontracts? — -
abi 986 VT9BE PP4 OH-44106 low
BENGeIGARY
Primary: DONALD A, CAMPBELL TRUST LAID 3/25/93, PG. 89
Contingant: NONE
SERRE ESE TE aa0I0 oan a Ee
D-20626 —e— pens GHORTIMELTERICO NONE
PROOFS REGEWED {AesURINO COMPANY
D-20824 PROOFS INCLAIM A L COMPANY CODE 3 jeer o 84 3°
DATE QF DEATH i’ 02/92/41 e ASSIGHED tO:
fr 2. ee j. area
_ eee __lmonam Fihos PE 93 Pe
GUAR D2 $402,278.38 4 ASO »
“a $381,971.88 EFFECTIVE DATE
ePu $0.06
TEAM ADDITIONS]
(ROSS CLAIM) $754,190.26
WEEETOM) $0.00
JET DEATH BEHER IT $754,190.26 _ Peaeor
‘ACCIDENTAL DEATH REMARKS TE
PREMIUM Hef UND aa REQUIRED
FREPAY REFUND STATE TAX FORM REQUIRED
POST MOMIEM TEREST =
PREMIUM DUE 89 3 1. b é mr CONSENT NECESSARY
TERR OLA PR 5G 1274 GASH VALUE DIF
WAOUNT OF CHEEKS) $667,106.38
f ‘
BHECK GATEIS} ” At~ f oO
Green ta THe ORGER OF t NAR _——n
f $67,089.88]
Danas A Campbell
APPROVED
ROI ROEC Tins 3-26-43 mE
Exhibit G = Part 7 Policy LD0033874 Page 27

ooodiBONS 3814 Bolisy Rie dRedactedersariaL CASE OF EGIDWUS MARCINKEViciUS, TRUBAGE 156

Electronically Filed: CWC 03/18/2020 14:43:53\CONF#: 10957\WORKFLOW ID: 1238701

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 334 of 401. PagelD #: 340

 

 

 

 

 

 

 

 

 

 

 

   
 

           

   

 

 

| Name of Beneficiary Donald A, Campbell Tst 3/25/93
| Percentage of Benefit 100%
insured Name Gonald A. Campbell
alley Number LOGO33874
issue date of Polley 1/91/2586
Issue State Insured Resident state Benefithary Resident state Delivery State
i oH i OH I OH i Ca |
Date of Death of insured _ Date of Notification of boss _uale of Receipt of Proof of loss Date of Check,
; 2/22/2030 3/4/2010 4/14/2010 H afa0/2010 § ,
i
Gross Death Benefit
Loaned Amount
Premium Refunded
| Net Death Benefit
|
. State interest Rate
State Interest Pald
Interest start date
Interest Stop Dare
# of days
Product Interest Rate

Product Interest Paid
interest start date

 

 

 

 

 

kiterast Stop Date

Hol days
Tarai interest paid $5,537.62
Total Death Benefit Amount $759,727.88
Total Check Amount $759,727,BB

 

 

 

 

CLAIMS LEGISLATION FOR: Ohlo

 

 

{9} OH ST Sec, 9915.052(6) atates intereat In to be pald only if Insured was realdent of this state on dats of dasth and
leas the banalictery under tha life Inaurance polley elects to ravalve, or 5 writtan elpction ha been made for the
naticlary 1o receive, the proceatis of the policy by means of 6 limp aun payment,

 

 

TYPE OF CONTHACTS: Lite insurance other than credit lita andinduateial pelteles INTEREST RATE USEO: Greater of:
nual ahart -tenn appitcable federal rote for purpose of eee 1274(d)} of IAC an defined In $747.01 of Reviaed Code in

eel for morih In which inaured dia or current rate of Interest on procesda fet on deposit with the company under an

Merest aatilement oplion ‘TME PERIOD TO PAY WITHOUT INTEREST: Date of Notilicstian §= GATE WHEN INTEREST

CCRUES FROM: Date of death

 

 

 

Exhibit G - Part 7 Policy LD0033874 Page 29

roodaBON3387 4. Bolicy File Redactedersarial CASE OF EGIDIJUS MARCINKEVICIUS, tRUBAgE 158

Electronically Filed: CWC 03/18/2020 14:43:53\CONF#: 10957\WORKFLOW ID: 1238701

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 335 of 401. PagelD #: 341

Merrill Lynch
Life Insurance Company

Service Center
P.G. Box 191060
Greenville, SC 29602-9106

April 29, 2010

Donald A. Campbell Trust 3/25/93
C/O F, Margaret Campbell — Trustee
Attn: Merrill Lynch

25000 Great Northem Corp Cir 100
N. Olmstead OH 44670

Re: Insured: Donald A. Campbell
Life Policy Numbers: LD0048212 & LD0033874
Life Claim Numbers: D-20624 & D-20626

Dear Trustee:

Thank you for sending in your claim forms. Enclosed are our checks for the death
benefit duc. This represents the full benefit payable under these Merril! Lynch Life
Insurance Company life insurance policies, The values are as follows:

i_DOO048212

Death Benefit $329,767.00
Post Mortem {nterest * 2,421.30
Total Due $332,1 £8.30
LDG033874

Death Benefit $754,190.26
Post Mortem Interest * §,537.62
Total Due $759,727.88

* 67 days at 4 percent (taxable income) (2/22/2010 to 4/30/2010).

If we ean be of further assistance, please call the claims department at 1-800-354-5333;
or write to us at P.O. Box 19100, Greenville, SC 29602.

Encl. Checks
ice: Short/Melter/Co #612
2cc: F. Margaret Campbell - Trustee

2181 Ambleside Rd #216-218
Cleveland OH 44106

Exhibit G - Part 8 Policy LD0033874 Page 30

soadaBOOS 3B Ae oligy Rie dRedactedersarial CASE OF EGIDIJUS MARCINKEVICIUS, TRUG AGE 159

Electronically Filed: CWC 03/18/2020 14:44:20\CONF#: 10957\WORKFLOW ID: 1238700

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 336 of 401. PagelD #: 342

INSURANCE FF

   

POLICY ISSUE SUMMARY

Cay Ohh DAAST Gesgtes 630

IRSGREDE DENALG A CAPPOGEL OLE LEY NGS Lecestays
le «w eo «2 2 eo oe wt e@ia ofa AQQHY YAPLPRATION '® oe eee ee a ew ae

AaeEsT etbe RINT OpraecEe
ions paRrgt edna q0a e5C te

cocoa wana aie oo an & POLECY FAROAPATICH «aeons e@eae ae ae es

 
 

 

 

 

 

 

POLECY OvNEA - ae Lec ysi7s
WALD A Paes |
Fee e oak Ene oe . if
AKER HF iante on 44920 ee tiie ae :
'  genee essay “a
¢ MAPAAET CAMPERLLOSPOUEE -
TT. CLeGs «ABOUT AN UNGTS « SENELE PREPtUE
L patre PLak iy NEN@GRORER 398.806 BSGoE CKO
| . '
i ja oe wo 28 8G Mie ag ye apa aaygry YHEVRUCT IONS «ea eee aes eo co @ @ o
| ( 4 - 4 CTURREA YO. HORAREH Bohs.
| RSET noo SUSRSEROSEG SEARELLDGHh aFyaptBedA ite Gh GR
, SObeecy Keng
: Y Grp tention AMERONERT = CRSCIHAL ANB cory am PaLtcy to be aiaMues> .
. t
: AL a. alt .
* Ls. -
|
t |
I ‘
i” . t + . "ag . : : .
rate ae reas Be 4 4 we . r
, SE ¢ zhudsuiesiiraten. -Seaitheatit edibles or a a - _ 7 kets hee sbacaid Least
Exhibit G - Part 9 Policy LD0033874 Page 32

conde ONS 384 Bolicy Re RedactedersariAL CASE OF EGIDIWUS MARCINKEVICIUS, rRusFage 31

Electronically Filed: CWC 03/18/2020 14:44:47\CONF#: 10957\WORKFLOW ID: 1238699

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 337 of 401. PagelD #: 343

 

        

  
 

 

 

timited Pouwrof ‘The unde Pe eenes( a) of the variable tle insu Rees} laied below, hereby Eppolet(s)
Attorney John_ _ 48 the unde fs Vee and lawful attorney and agent
execute the following actions with full power and authority and to act with respect thereto In the place

and stead of the undetelgned with the same effect as if the undersigned had taken guch action:

‘ wt To change the allocation of the investment base and any future net peemlums of thre poticy( ics} fisted
below between and among the investment divisions of the variable account of Monarch Life Insurance
Company.

ae make Inquiries and cecelve information, iacluding duplicate notices cegarding the cash yatues, loan
values and death benefits of said policy{ les). .

Monarch Life Insurance Company will not be required co inquire into the basis of any such action znd may

receive and accept the authorization of said attorney and agent with regard to such action without further

inquiry.

This Limited Power of Attorney shall be binding upon the undersigocd and the successor of successors

thereof! and may be relled upon by Monarch as being in fuji force and cffect until notice of revocation In

welting to Monarch at dhe above address,

The undersigned hereby indemnifes and agrees to hold Monarch and its agents and employees harmicss |
from and agains) any and ali loos, expense, cost OF Habillty of any nature arising 2s a result of any action i
taken by Monarch or lis agents 2nd employees tn reliance upon this Limited Power of Auorney.

Nowe: W this Limited Power of Attorney is ta a comporatkni oF partnership, list the personnel authorized to

 

 

 

 

    

 

take the acilons lined above:
A ‘ ‘ : .
Signatures Subject to my/our written revocation of any of the choices completed above, Monarch Life Insurance Con-

pany and the Yarlable Life Service Centce guthorized to admlaler the policy of pollcics Usted below
in accordance with these Instractigay , —_—

   

 

 

 

 

 

 

 

 

 

 

 

Owner (if other than insured}
Proposed co-owner {if any)
State_ Ohio
For Vartable Life
Service Center Use
Exhibit G - Part 9 Policy LD0033874 “"Bage'34

coodaOOazBr A Bolisy Rie dRedachedersariAL CASE OF EGIDIJUS MARCINKEVICIUS, tRUsHage 33

Electronically Filed: CWC 03/18/2020 14:44:47\CONF#: 10957\WORKFLOW ID: 1238699

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 338 of 401. PagelD #: 344

    
    
 
 

4

wert ay emer ET

cae ee eneea : ene annette rR

 

   
  
  
 
  
 
 
 
 
 
   

Merifhlynet
[esurares Garp Services tne.

‘ Veosbr ties fave ter Combed
CA paecelti Lyric’ TO at ONE
Fuly 3, 1997 ‘

Werceagio’
Bea Begs, O8 420

 

 

<=

mur Poe # Lode fe LOSSES

 

 

Duar Me, Se drt, Casegbelt, ete
scoude w: pehect the fol eS oes!
Av you magporedl, 0 ave aT om 1 da Maowmnree DM? Bed

 

 

Heovih Lyach Life Inaeruico
thy new owDoNE Goedgnathon fea your policy
goee(o) to eontre
plaused the seummnveledaed nye) Ba poegenst
me a a or yur ae eg peta docantet

* dha provions Powis jaa tho
pf tho chaegn fx the potkey”s ; aupoatlze MNES
coolant eet ae elim ante

mney forts.
ceciied Power of Alone sng Cramony,, bt ws can tat of
Ge vabve you 25 0 oe Le aeon hoger" BOIS S805) *
, gaan Call Gad) i.
fue ens Fe SS, Spel, UA BH oa

 

 

 

Sincere,

Peleateckh Sulllver
Cian Services

1
te Sigatl Wades #662
Oition FE

 

ExhibitG-Part3 Policy LD0033874 Page 14
oordaBOs FBX A Boligy Kile dRedachetersARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSAQ? 104

Electronically Filed: CWC 03/18/2020 14:42:04\CONF#: 10957\WORKFLOW ID: 1238705

 
 

 

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 339 of 401. PagelD #: 345

 

 

 

  
  

 

 

   

 

 

 

    

 

 

 

 

    

 

 

 

 

| SERED
ED MERRILL LYNCH LIPS HBVEANCE OGMRANY
CIM, LIE IMTUSANCE COMPANY ER? REW WORE
Veritas Liz Seevtoa Crocs, De Wea 20h, Stebel, BA teas
ferstrureie.asn Praue counpite Hu form dy ink are) poe Blo wa, Pa pst retun pre peicy es For peut
thet piitgnstures be Bigestore Gesteatod or Notarkee’ (isa Sanwa Cousin reg
This revokes ali previous dealgnstinn of owner end costogent ents.
ae Current Pleatcconipligthia - ih cereal polley iomales
* on Put: .
lifersanin Name of tnrurds = OLD hy CAMPDELG | Polly Member BGA IEG —
New Pudevowags) The aew own..selofommation it required w be completed ia che follotrlag mctlos. Hides new orenerchip bs jolea, afl
fofeermetien pwners' sumed, pms, social security members oF 2a ideneifteutlea mecabere ead dette of bith era regaled (oe
ths FMuttipls Qereers sertion on the ceverss Hide.) a
\ BOWALD A CANPRBLL ee
HareerattioeOmnety ” ™
P MARGARET CANPBBEE eee é
Hanes) of Has eer} fee, Bis, oy Tair EO Bh Wratedhy ot Berta
2034 HARRINGTON ROAD BHAMEA BTe _ O81 aqLae
' ineweg tonnes se ™ & Ses by Gea
§12-24917 . ee
GN Tectnce oh Hire Crear Do epdcReah TGRLA REGIE PANSY Oe DU TVD PGE OF Tid NO CENCE
L tome Quealney ie Boo Ten EE Garg fet
‘ Signaturets} of arena Siesta és rogulred to be der
Policy ments} fog 2 bAZ bbe wy £6 72rd Fae F390 wT 6
eHow REA Gigmatirate) cf Corres Pobicpoweer( 6) Terr Reytlecs Telaghnar 6
(egionts £29 8 igereprace, Ie esate, PIT Care, pede ee
Sgewarvhiy of Commas Cay rarely) ” Des Beyclane Tehep buna o
: Pradcaly pio deportes, Lo coeetinn, Healy dette, DURIAES, on}
t Ra nevada Bavadeeydlead gp ea en ee ee te OT Tne Re
' fexieti bile Nog parunr Lp. qamaiol, tating, Maney, prado CS}
i ae een et paps gene etn te cheat tee ee
; Bigaareretay ed Cisthstered Aschyeoely) (of apgtienbts} Das
Peete 6a R epepame de but, ania, preaiect, on}

 

Certifiratloa for Uns pemalites of perpaty, Tenstify thet:

Now Oniner

New

Signaturetapof We equine aprcimen alpneureds} of all Individuals named st new own

(1) Toe pumbar share on Gils facta fs aay ebavect Coapayed Ldeculicettos Musober (ot 8 ot wealthy Rar 8 messi? fo
be letund to ate), op

(2) Tamenot abject inkechip withholding Heber bocguta Thawecat been aoeited by tia beter] Aavenue Denvicg
AER) thay Tora wfc va backup wrktbholding ma a reeul of flere ronegeat el icrect ot divideads, otis IAS
has notifled ma thet Lem no Longer rubject te beclrup erthbalding.

You meth eroas cart Item (2) chavs if pou have bora ecified by abo E23 det ya oo subject to besinup wbtebolding

pecsgit of under reporting Issereat or diiderets 09 Sous tan ceeete Boaaver, Hf oftea betlog modified by dr TELE thea

you were wubject tobuckup withholding you rocelved motbes pollficetina frocs the TAS thst yora ene dalarge

sublect ta bazbup wlihhoiding, do met evpes pot iem (2),

 

tobe om fils with ne, Pleme olga below.

i

    

 

Siowalnes Prgulremenia: Hath Shgeassese Uy Aogebvesd os bs Cg

Polleyunierts) The Jaurcat Revenue Surviza data sed rogues geese eotstant tp any pravieles af dts orument ether chan Bo

hn etd leg ae ¢
op WAZ Led! Suny leg 56 921-5960
Deer at Hees Bileyowestah Sm hoe Doytind Tepe @

 

 
 

  

4 RECEIVED Sbegicene d AP eepoeerlier bar cuatecibees treatin enemas, pnentiieea, 288 —
. m Conmop itd wey tt { ee 4
gue te 3 Mens icporut(t) tae ¢ Taeskear 8
al es apie nt Ne emt gusindiay, wedas, dketcted, proekserd, ofs.)
» ft SFR
k ipoaneropof Aendlngrot via) - tee : Rare
_ tluceatg uta U oppress Le. tqarodles, trasten, ateranar grrchdeea, tet}
}
- Signature Guamanee Fes your protrallia, to eogetne thel pose eguotere be gazsumtesd by Or
Hegulrensa UARANTEED ‘« pallondl bank or ben enmgaty (not a nankiga beak cyfedeval anvrlega pad bess

  
  
 
  
  

Exhibit G - P

   
   

 
    

 
  
 
   

BED  ¢ member ben’ of the Pecierel Retcevd Spremior P74,
EreveLHD © memaset fire of @ national secures eacunge, ptr
fi “a Gosrereoes quuybo siztad by en sumorlsad Individush al a gaily! eh ANB

tt Ean eR orereee” stemgteveqdand. ‘The plows “Olgiene Cesasees" trea egyenr wid a clgatiae

tegad
‘oanipiet Pforsne vill be soiuvead by pepsler sasll te the pollcpeness,

 

MeigNAluRE
qt Lae tts

   
 

art 3 Policy LD0033874

 

 
 

   

=

agate anne eh aes oes

=

  
    
   

 

 

 

daw ~ erg Peete ie nad

 

 

.
toe he
aes

 

oe Page 15
oooda OAs FBy A. olisy Rie PResackedersariAL CASE OF EGIDIJUS MARCINKEVICIUS, tRUGAgE 102

Electronically Filed: CWC 03/18/2020 14:42:04\CONF#: 10957\WORKFLOW ID: 1238705

 

 

 

 

 

 

 

 
 

 

Case: 1:20-cv-00842-JG

PT

Doc #: 1-2 Filed: 04/20/20 340 of 401. PagelD #: 346

Rate OF 1
fan, poe ry
iad v4

i

.

     

” .
' = dé
.

ae,
¢ echt Mend gta ata peta ast 5

 

aT RS,

i! SPARISPIAC

Paypors

Cosporations

aye

Ireevucelle Baxoficiory

Aeliels Guar

Collstaral Anigniasaty

 

Part 3

~”

Exhibit G -

 

2oadaBO RA FB st doo tiay fi

 

Brocitardadsaluietrazor! Ve thla form ta algned by the Executor, Admipistratoy cv Persoual Reprecealnitve of tha ovensea
Porsoncl Roprasontative estale, y cerified copy uf thelr eppolatment must des be sibatted to us. To oxeiples wwnwerhlp

INSTRUCTIONS

Under this Change of Gunerahip (Absolute Agslgnsneat) you agres to trensfot all you: sighea fy the
new owner, Including but not flnmlted to, the right to reallocate the invostancat base, recelva momey
or other benefits, change the ceneficlary, forther trenefer cao cemerehlp and cancel the patlay to
reoaive the nel cash surrender value,

Gweentip of tls pulley wifl not be ransferred until we poceive and achnoiwleciga thls form of our
Service Ceater, Confirmation and all {unre notices will be sent to tis new cwaer. Utheacw
ownenhip is other tn 4 single ownership, we will require completion oy pddidonsl foros, (See
the Multiple Owner acction below.)

Polleyorners are plvlsed to commit with tas and lage! nvivers pater be 6H g this Poste.
‘We do not give tax or legal advice fo polsyormers.

If 1 Single Premuns Immediate Annuity Rider/Stngle Premlum tamediate Anaulty Coutrect wai
purchased wilh the polley. ownership af the SPIARISPIAC will aleo be transferred atomically te

the new owne?.

On a premium paying policy, the payor on the polley will be trengferred cutomuibeally to the nate
owmet untess otherwles indicaled.

 

if a policy in owned by a comportion, compere tut or pantecrablp, a Cestiizatton in Hserehye
Ownership Rights form (£50497) mast also be completed. This fon quasi be da file wito ga fa
order ts process polley transactlons, All requesi for Fintacle! ee contractual changes ero required
to be signed by the suthorized offjcer(s) indicating their sppropriste thile(}.
Senith, President.

If you name a uct as policyowner, we will not leqay: * fnta tlie Lert Of Se trust, Pheare bedinete
die mage of tbe trust, Ue dite af the treed sy ot, Eke Oa Uz len member ef the
tres! aud tee trusiee(a) eazucls) ead addeeates). A teetumestigy tron canuot be a palloyornss, -
‘Fo exercise ownership rights on 8 polley pwned by 2 tus, a Centlficete of Trustee/Polley Owned by
"Trust form (850837) must also be on file whib us,

‘Phe trostects) nasty sign all feruro requests for fieenclal or eontrennal changes end indicate thelt
capeciy astiislee, Example: Jant Dov, qusiee,

floors canbod eresclee avrnorebip ight ta the policy. Ownenblp should wot bo treasferved to 8
mlaot ustess there 18 p court-nppointed ‘ege) cuato-dinevguentiza for tho minor or weleas the opmes-
milp fe under the Uniform Gitte (or Tronefers) to Munsee Aci MUOMA/UTIMA).

If the ownenhip ia unde the UGMAILT MA, the proper derfgnatlou 1a: (Ccrtotion’s Name), 22
Custodian fer (Mioor's Nemes) uader the Unifors Gifts (oq Transfers} to Minera Ars (Meme of
State),

‘Ths crlnee’o ondal coeurtig ember wvust bo lndleated vader the Mew Peligyowner inforrez-
Eon satilen on the reverie cdde oP this onan, There ean cal beens enstedlan fog ena mulaer eel

cath atogua?, The ceatedian monet dlgn ol! fetare nequed’ fer financial oy eeatractnal -
ly Gulp eapaetiy 2s eastodlan for Uke mlace wader UGMAATIMA inorkading the meme of the

gists, Eeanyder tane Doe, custetlan fo Joba Boe, UTMANMA,

Crmeraily of the policy valll revect autoncatbently ta tha entece nf ihe oge stared bn the eteée's
USMARITMA.-

Pleats refer io the UGMASUTMA provisions fett your state for the pereninstble benellsleries.

 

  

If you have designated an Inevosdble beneflelary en your palley, the lnrevacedla boneticinry must
asso sigh Unik form tn the spect ptovided for elgnetue uf ia swabla beneficinty,

Hah, the Faccotor, Adminiitrater of Personal Represtniailve myuat sign this forcn ened ald fetase
roquents for financial ar contested changes wd wudicgte thelr capachy w Bnacutor, Adialabentor
er Personal Representative, Ezanfes John theo, Hlaecutor.

 

 

if you are designating more than one owned (ott s7 kan epdurca) a Muldple Owner form (051674)

muat ates be completed.
Britlar around ommcmbips ava ded allowed

Ifyou have assigned yous polley for collmterel, the esstgiece ousat peo algn Uhla forms in tha esos
provided for ilgnsture of Collateral Asalgnoe on the revere alde of this form,

~canwplore the rovares aide af sits fore, cote

 

   

Page 16

(le Redacied-pcarial CASE OF EGIDIJUS MARCINKEVICIUS, TRUSAG® 103

Electronically Filed: CWC 03/18/2020 14:42:04\CONF#: 10957\WORKFLOW IB: 1238705

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 341 of 401. PagelD #: 347

 

 

 

 

Springiela, Mrssachusetes

 

BX Monarch@le Insurance Compa
Application for Modtfied Single Preis Variable Life hesurance

pry Looe as

 

 

 

 

 

 

 

 

 
    

0 Prepon nations (ste (tre, COARs CMs. Dore, Marital satus:
Pa
pst eae Campbell riot ONwaAbo Mudie A,
| 4
iy SMOKER HTL. sae (Ds. BN YY By
Yeephure( Bb) Fess FB fan Hin. & ¥2
Oe ee h O) sox fh fine tparest b 5

 

hol Gyn we 20S aide” Re oP pep

Huring the past flew peers, has the pri aosed lasistect: Yoo Ne
ti bad ean, fiver lung or kidney troudts, hiyh blued pressure, steake, dahetes, cancer ce nervous

disgrdee? gf
£2) beon huspiratized or received medical or sucpical treaienl ur advler far nv allnent, sickness

of Lujury other than colds, usu viral tafectton, minor injenars and mori |. “prancies? go ty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ifunsuer to Candition(s) iate{s}
. a ‘
alae gire « Trestapnt or advice
detctis ere { Aula
| Athsak addtfnvnaady By nich losplte = .
: pare if mare 1 J) Hat the proposed insured amolied any cigarettes within the last §2 months? Oo ¥
apace Et ended. 4) Mas the proposed insured ever been refused life Insucance, been uffered a modified af rated
poilry ar had an insurance company pasipane, cancel of wittulray an apptiealion for life
| intarance? O
: ffarsner tt . (5) irs die proposed Insured engapsd In trang pliding, skydtving or motor vehicle racing f7 ie
| Questers dar 8 ts past pear, or plan to engege in rere activites within the neck fee yeaes? oO br
: dvs 476 & ne, 16) Does the proposed lasured now perform hisher uual occupational duties full-time? woo
expiaut fu Remarks P
(Sectors VE F7) His he pruposed Insured flown uther tian as a passenger b4 the past 24 months? Oo fe
Hours last 12 months: .. Hours previaus 12 monihe:.-_.. Type of license:
# Guts . \
(ff dipenat Ain Nanw{s. “ . : -
Propard trsttred) street atkdeerss . Telophune J .
chy Siale Zip cate
! Sec.ae
Ter iured fax Ina
Contingent owner
Plan Applied F
Mi Plan Applied fur HMasig covensge. Check one ison tn this section ard specify tie Single preminana: 170 000
Pexaunam Tavestment{ Guarance Pesto} for tite} ,
Saxinum fice Amount (mistnum Guarantee Period)
[2 srevtfied Fice Amount of. ¢_—_-_
Optional riders (as checked hulaw}:
Cisunge Hremlum irmediate Ariauity N/A Single premium: &
Citen year certain = Ofer. AA
As Henbtead! fy car ett es
Cchder. . NIA ers Single premium: 3
Riavial payrients 4
E nog permite Totul shighe preméant submmitied with apgitteation: 8 £590.00
i Make check payable to: Monarelt Life
5

AM rast

 

Exhibit H - Part 7 Policy LD0048212 Page 1

ooodaOQasel 2. oe ligy le Re packeGersarial. CASE OF EGIDIJUS MARCINKEVICIUS, tRusTERg® 1

Electronically Filed: CWC 03/18/2020 14:45:1S\CONF#: 10957\WORKFLOW ID: 1238698

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 342 of 401. PagelD #: 348

 

 

    

 

 

 

AM Sravestnncns { —
| Suftability The applicant ke ved o copy oF Fliton et oF he 8 tss, and windeestaml: thats
Yeo Ne
(4) the palleys cash yal ajay increase or decrewse depending ait the tavesument sesubte aq ftir
Afcirisiver fb cosh value ot sureender nay be fess than te policy's davesteterat base? K O
que " ‘ 1388 ¢Y) che death benedt (exctustye uf pptiunal benetits } nay Increare or decrease deporting a vthe
me Mier m tt ius Iivenrend results, but will reser be bess thar tte face anew during the Guarantee Berfad? f o
fa Nomar (20) the potley ls a larger commmlinnt tn meet busance needs and financial pasts? im
(Seviton VR). C72) OH palley replace or change an exiung inserince pull zy or ually? G i
V drefttal dnvestuient ‘
Adtuedtioni fMeisian (specify by nae} Venable Accor 2... tapectty by fever
(Baste camsrape F desipe auton)
analy 1) aT fiat re SO org ap 00 DQ Naus Allocation of initiat invertnient base ky
a Laat » eee subject torhe piavisie of thr prospectus and
Show thy amount PAS Ay Ee 3L0_1 27F900 Monarch Life Insurance Campiny’s rites and.
in dollars or 4, 3 ltentts After the fiee fnok pertcd, the awoer may
percentages {it "  festocate the investment base among the
%, a investraent dlvistiann.

whale ninibert).

 

 

thy b
tor £D 0 ur sf/f009 9

 

 

 

VE Heneficlury ttenyletany sk Canthipent Hopefictary? ler):
Bea fyneattiants) &, MALCAAET C 4 be if

Sherieat tents} ated

r‘iationsbip C se )

Propased (sured

 

Theanwaer reserves the ght te change the bencictary (les juntess dmlicated above,

Vit Remarks fy pit L Ho0¢F 2! a

futhich additiunal

 

 

 

futgus if netess ry) .
MUSE Leanpeareteriet Upon request, itesteatiun of the death berets and cash valites comparing the policy applied for and affixed
fafcpmettian Nf Insurance pubey fer the sane premhen will be furnished. We will fumist any vther Iofucmation tliat may

be currently required by the lnsufonce siperyisery official of the furssdlctton in which this aoticy Is delivered

The death benefit unders polley may Inceease ar decrease on each policy process ng date,
depending upon the investment cestilis of the policy, bat will never he bess dean ale face amour.
The ducation far which a paticy Is in effect may depend on tie invesunent resules ofthe policy, but
willl never be fess thast the Guarantee Period, The palicy’s cash value nay Inceease of decredse o1
any day, depending upon the Bvesment resutty, Na minim cash value is guaranteed.

Py sipoing belaw, pou acknowledge the explanation above and ayrec that to ve best of your knowledge and
holed all stintements and unswers in this spplication are complete and true and may be relied upan ii
delerntining whetlu. a bsoe the pulley Your answees will forma pact afany polley to be baucd, and aa
medical esatilave ar eeyisteced representative dias sethority be nixlfy thls agreement ar waive any uf
Monarchs gba ac requirements

You ats andeestanal that untess atherwise provided by dy Recelpt ard Conditional Insuring Agreentent, no
polley will take effect wales, while the Insteed Is Fiving. the single prenilun ds paid, the pobcy Is delivered to
and screed by dhe sects and answers and statement bre Bais applicadan coothivc tobe eamiplete ard bee

ar this time of sich: pia ategt and eullycey,
Ll Agent ¥liness 1

 

 

    

   
  

  

ay

 

 

 

 

 

 

 

 

 

 

 

Proposed sur) Hens
wt Ovnes, ICoth

Applirani X tion arplieanyy
" —/_

Agear Rinse

Date -f "22° gb ee ¢ Harthtrnrc sae Ol,

iat Fe Sou, Sec. 0 of
fhematered ep. Ma har : Da n sib tax Hap. ag =] ey .
CoP as Mt) Broker Dewter Merit! Lynch _ Bewehofice Co

 

 

Exhibit H - Part 7 Policy LD0048212 Page 2
coos Onset 2. oolisy Rie rRedachedersarial CASE OF EGIDIJUS MARCINKEVICIUS, TRusTEege 2

Electronically Filed: CWG 03/18/2020 14:45:15\CONF#: 1095 7\WORKFLOW ID: 1238698

 

 
 

 

Case: 1:20-cv- :
se: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 343 of 401. PagelD #: 349

  

i
be:

LYoo 4 ee Q

 

 

Authorization ty — To help determine insurabUity, you achordee:
Proposed Insied = *any ThyMelia, ho: f, ether inedi¢al practiioncy ur Gcilty, Inge 108 company aad dhe Medical
Information Bureau pte Notice abuve} to release 1 Monarehan, a relosticers Trjirecsathon ate pour

health orthe health of any of your minor chlldten whe are tobe rastlesth,
powers enemy wait, aud Bae
Monarchand ts rginsierers iny ifiermaxtan

tT sany cinpluver, business ass0C
Medllea! Infurmatian fiureau (see Notice alinve) to release to
wee aboul paur accupailon, ayucation, Anances, driving recat, aharertes and Fe,ntailun ar rhat af puut mle
tT} den} ehildecs whroare tobe Insuced;
<a ee Gy +Monutch 10 obtain Investigative constetet gepurts, Fapprapetate: and
cD *Menanah in report inferna.on abuut the tnsut “dlllsy nf puu.or ary afyoue minur chifdren te its reinsucers
| = frat and ip the Medical fnfurmatinn Hurcau, a desceibca tt Hie state sree at Monareh’s-anderaritlig pacetiices

fe Ge lab (ee Nuit te shave).
ima q 1 Yi tender tard that ye fave: the sight to learn he content and recelve a copy afany BuEh ppt. Yd pres
i B pratian ds as valluas the original, You acknowhed pe recelptotihe Fair

at dita plotogenphite eupy af thisauthor
2 Credit Tey oreing Act and AMedwat infurmatinn Hureau Watices You agree ils wuthuctestion Is valle fer to

: eed cohol years from the date signed.
AMTHOMAUTUD GAL

iigaauaece ee ‘ ACL al 7 22~fi (
. hited. = f Yate
Noy,
x

Appl anit
Oa.

 

 

 

Da ee a

*

 

 

Exhibit H - Part 7 Policy LD0048212 Page 3
coodadOOAR el A Eo lisy Kile RRedachegersariaL CASE OF EGIDIUS MARCINKEVICIUS, TRUSTER 9® 3

Electronically Filed: CWC 03/18/2020 14:45:15\CONF#: 1095 7\WORKFLOW ID: 4238698

 

 

 

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 344 of 401. PagelD #: 350

 

    

Monarch [ fe Insurance Company Fe aS
Varlable ervice Center n1102-9025

(8000) FF-4-3H33 |

 

Agent's Report an New Accotiets

 

 

 

+.

amine

 

 

Proposed hissnt Last Name C 4 ma RELL: Trat 10 Ala? D Middle A __.
Previous seshtvnce (if at cdrrent ceatdenee bese dian 2 pars)
Sureet adkdeess City Seate Zit
Suitability The agent represents that he or she has reasunable grounds for hetieving that the coverage provided fs

Replacement

Comments

(Add any additional
wnierariing
iifarmatian)

sntiahte for she alient, based on the owner's uf proposed insureds circumstances, frcluding but net Hmited tw
Jacome and need! for insurance, nd that the vatues, benefits and costs of shis Insurance are sulled to the
propuscd Insured’ ac awrer's insurance and financial oblectives.

To the best of your knowledge, ts replacement or change af existing policy iavalved? Hf yes, please complete
replacemensfurm. Cly¥es Bata

Pole Lp oowrash.

 

 

 

  
   
 

 

 

 

 

 

    

 

 

   
 

 

 

 

 

   

Aggit¥ Information Vo the bret alny knowledge, she aadvgrs to the questions on the appticatian were recorded accurately, as
= t given by the peaposed Inwured, /F} £ 2 —) f
ue j |. Sigmure of AgentA'teni ss ¥ So ff Dai¢ ? ve be $
60 = f'.2 Brint Name of Agen Witacss tin 3. On RIP
cj ™ } inffividual(s} % Creult Branch wt $s
ap a
Si! orems. joke f Peach {a9 “f0 | ob. at?
=~ 8 wait dees
Merrifi Lyach Client Accaunt #161310) ALAS)
New Account information .
daformation About Married [)Singte pu CRemale Age
ibepeuposed Education: CHitigh schéal peaduate lege gealuate
cuvier t8:08 (ifighestlevel (1 Assackrie degree Adlvaaced degree (Other
corporation, trustee — “*eipletedt)
or custevdiant, this Gccupation OC NareStudent CU] Miltary C] due coltar
sectton should be Retired Cl Ezecutlve/Managerial = (C) Professlanal {Aitny, Acct,
completed for the “Ted Jed Tradesman (FO Witte Collar Roctur, Consultant, etc.
froposed tasted) Private Practice)
Rinptuyment:  ( Prdvately-held C7 Public corporation 0 Fedesastate/Municipal
CNon penfit corporation Oo Seif employed fF Pastnerstitp
Annuaiincome (salary, interes, dividends, etc, ): s FADO, OOO
Net worth (including any net worth in equity): gf ef, O22, OOO :
Other tife Insurance awned (dea benefit 8 asd, boo f ‘ALi CP hbnn
Marketing Purpote of Parciase Sq if Sale Additiogal Client Bariness — Serwica Used
information A. [Xf Personal/istate mn client A ClOpennewacecuntonly A. lexfinsurance
(Chech as b ecudion fund &. CiRefrrrat fh DaAnnulty “Consultant (TISASM)
appropriaie) ‘CiRetrementfum. €, ChCold prospect §  C. C)Securites Mutual foods 8. (1Spectal offers/
DE) ait 0. Citesponse (from = 0. [Other insurance Discounts
E, CiBustness/Comorte + safes materials,
E (Ci Qualified ptans _ advertisiig, ctc.)
571 4H.Mt E. C] Seminar
ee E Group conversion
Exhibit H - Part 7 Policy LD0048212 Page 4

soodap ODA el Ac olsy Kile Rectacketgersariat CASE OF EGIDIUS MARCINKEVICIUS, trustee ge 4

Electronically Filed: CWC 03/18/2020 14:45:1 S\CONF#: 10957\WORKFLOW ID: 1238698

 
 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 345 of 401. PagelD #: 351

 

     

- .

Oe Monarclife insurance Compa Rea dese 0T
fa oak . ‘ erteapfieke ALA

! Variable Tife Service Center onioesnns
(GH TSE SLL

 

Loan by Phone Authorization
easy YF ors

Complete tis section. Give die adilress af the focal bund: biyiied affice where the account to he wired fs
tnelindy the bank acconns sumbes (aad sub-account number proceeds are to be wired ta an aceaual of a
ember fire of a national weurities cachange far ceeding te pur account with thea),

Baticy number

Sultey stad Account
Adentificuttins

Nene ub insured

re

ume of palltyawacr

Name of bank

Address af rank
Subs-accetat winibes
Account number . (ifapplieahte }

Account nanvgy §) (mua be sunt as pelicyawaer )

 

 

Tertis By signing. pou agtee to the falfnwleg terms:

*Menarcle will aut be Hable fac any sass, flabitity, east, or expense for acting on yous telephoned lastedcelins;

* Afanarch’s sole responsibility is 60 teansinit the wire to tlre: Instituitun yuu have desipnated;

* pullcy tuans will Ge made wader and are subject to the terms atthe galley and interest wil he determined as
spechficd by the poticy;

“the pulicy will te assigned ta Monach as sole security for the poticy loan;

“tatal foans will include and cover ary existing loan, including interest dee or aecrucd;

* Monarch will femisha coaficmatior providing full detalls of the wansaetion, including the amount of policy
deb i Monarch;

eintereat will be payable an cach annlversery date as provided (nthe palicy, with due and unpald iriterest
added! ta the (oan amon, and will iisetf bear inegest and

“Cite polley debt exceeds the pulice’s cash value, the policy will tecninate on Monarchs compliance with

any requiremcats af the pods ty 10 glee nutice;
ifthe policy is in the agaie af tcarporation, a Cectfication to Exerche Ouavrship dights (Form 5694] ar

Comonie Resolution (Ban $6729) must be fled with us concurrcutly, ar be on file with Monacchy
9 Cshe policy Is in the same ofa partnership, dts witlurlzatten est he signed by 4 majority of general
fértaces Hiless olbenvise provided faa Certificaian ty Exercise Qovnershlp Hight: (Ford 50947 ).
AUthe cine yuu request 2 policy loan yon certify that ne baskruptcy or Insalvency proceedings have bees
fled of stunted by or against you

By sipning this fuem, you authoclee ary telephoned Iuan requests made according te your agreement with us.
You acknovweealge that pou dave rend the additional terme above, and agree ether.

Sfgnate nts

.

 

=

Pate

Sipnature af policyawaer X .

Sipnatare of jolt owner
(Pappileabic) x a Dvie

er

ay

Oe ea

~~

 

aS

.
Ft ae
nie e 5
. Hie! ee
’

Sern.

vate
~

~ Ae : |

wae

   

Exhibit H - Part 7 Policy LD0048212 Page 5

soodaON4 821 Adj oligy RHE dReqaShedersariaL CASE OF EGIDIUS MARCINKEVICIUS, TRUSTEES? 5

Electronically Filed: CWC 03/18/2020 14:45: 15\CONF#: 10957AWORKFLOW ID: 1238698

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 346 of 401. PagelD #: 352

 
 
    

 

HO
4 4 L- ¥ .
eee LULTAAT ION OF LEAVE MI FAG Sl f NDER VIL UE nmin ort coe
SSUHING CUHTERT VLT HONTALITY CHARGLE =, " ‘
FORKS DONALD A CAHPRELL coesacuapsusneoneasasravananaqecnssusces ese
AGE /E 3 V/MALE PGECSHRAOADOBRGUMTGHESHU AAT OTN UGAGARSGE GOS
UITER TING; SaNPLEP AED 5 a 1 UNITIAL 8
’ SINGLE # FACE q  FNVESTHEMY °
6 PRENTON =o& = acura Deed a
PASH: HUH LMORER ACORSAAPARGORORAD COOTER BT HANA DOR TOCA EAs dea
6 150,000 & 212,175 8 140,00u 8
GUAHANTEE DUUeU Ae AGBaevads CET AS acigannansescbasagaae
PENIOUS FUR LIFE
ERD OF veAn
oe DUATH BENEFIT (2) (3)
TUTAL PAIBEETS ASSVAENG MYPOTHETICAL GAGGS
POLICY | HABE PLUS ARMUAL HATE OF SETORG OF
YEAh PAYUENTS() INVESEST AT 5% 0,023 6,008 12.002
' 150640 197500 gizvys 21690) 240138
2 v 105 475 elety, #1653 g 9650
3 Q Zaha Bigiss «© Beeg7y = By oully
: ; RRS RR ug ate
3 Sitoid gia bates = auneae
1 0 211005 Sioies «= BuBNAg «= JoBRe2
f 22161 Bipi7s «= BS THD apres
g AGE 15 £ 212699 aiav7s = 250003 908 .
{ ( gus 2isits «= 2b 10e utiee ie
15 ( aiibay S1z175 0 BaRUke = 87225)
sce | RG
, ‘ Mee
Bi te Cgtge3 sate | febd0g ade .
mavesTHeaT wage (a). (4) CASI SHAHERDER TRUE (2) (2)
ne UETIG HY PORTETSCAL GhOss CEE eee etree. anoss
POLICY AVAUBL AAT OF RETURW OF ANNUAL RATE OF RETUHN ct
YEA v.08 utes 12,095 0.00; £1107. 2,008
1e6Ube «195924 18490 3 14553 su
: rigphe = e023 BIST aR tote Vaal
4 140bSe laohae toate, 40006 t5Bhe5 =. 1H 3
i VWs 17i38e «= BIHGbL «= TBTBYS = 1bS0BG | _aOKFS
‘ ipoae, = Vagus g3ggg tah itn) «= B2g4bu
L uayi «= WaTye «= aSOHGA = tadoye «= TB5T4 = e52204
i Vidke? = NBSEH BOIS T1573) Bak BTGay
i igos: — 19uayEFogaNG © xo, WRgt 30 af
g AUR {4 TAN acest?’ a7 8 yOoudG 190an7 432740
tit 1oste «= @ObORZ «=—«-GATSH «=: 10090 Radoes — 15490
a5 73109 B42 15a Buhaye 73759 auBIEy GATS
19 AGE &4 ree, etgabs 765514 aues, = 27 sebn 95g)
26 sw R22 Bath || Mb ars aie gbitg) BBE eg
Bs, salod «4B STES AGES ID gaia 4G V413H42

Hypothetiea, tetas of retucn are Lliusteatiye only and should nol be deaned a
peprasentation of pash or future rates of returns Actual rates af retura may
be mort or Laas thin those shown and will depend on a number of Tactorse
tnetuding the dngestcent wllooutions mage by an owner, reyailing inLoreds
robes and reses af inflation, Tie Esath Benefit, Investment Basa ant iit
Surrendar Vakve for g polley would ce diffcregt fro those shown if the antuat
gross wnmiai rates of return averaged 0.003, 6.00% and 1e,00% over A porded of
pears, Out alae fluctuated above or below those averages for individial policy
Reors. bo Fopresuntalions gun be made by Honarch or he Serags Fund or the
Truava tat Chrak uypotheL tank rutes of feturna can be achieved for uy ona yecr
ar sustaflned oper thy period of tines

Tllustrated values muy vory slightly From ectual values uue to rounding.

tia diilustration fg invalla und incompiete uniesa accompinted by MI LLUSTRATION
west beg inning ct prge 2 of a gnd doted 07-28-1985 which cupluias uny
numbered references of Unis page.

STATE: CH = DATE: 07-29-1486
HEL 2.02

PAGE 1 of 2

Bi - a

 

Exhibit H - Part 4 Policy LD0648212 Page 6

coodaB OD4821 2 Golisy RiledRerackegersaRIAL CASE OF EGIDIUS MARCINKEVICIUS, rRuSTEe ge §

Electronically Fited: CWC 03/18/2020 14:45:15\CONF#: 10957\WORKFLOW ID: 1238698

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 347 of 401. PagelD #: 353

C1

f LIFE LISURAHCE CONPS ny
ULE LIFE UHSURAWCE (VETS

ILL TRATION Wore

   

Aw Se AE Pee Geared (Fer ane AD a bee

teeny

a ere poker ee seo oe .
FOH: DOWALD & CAHPBELL gauovovascagessecacecafosnssnsnecaestosesen
AGE/SER; G6/HELE é pilin E PLAN ¥ a
BRGHOGEV Ada Gen Ad DEO TUHEGdonnKadeeaGhonatcas
UUDENMAITING: SIMPLIP LED 8 . # BLN EIAL «
# SINGLE a FAGE & ESYESTMENT ©
8 PuSHEUM 8 = AROUET e HAGE é
CLASS: HUNeEECKEE POCHR THU RGUUR ERMA CORSO TERRA Geaahagal sua gbe
& 1 04209 e a2 We 8 i50,(00 8
GUAHAL pootnthehangaaaganodd send be poaanenaghs Ghanea

PEH ey CFon LIFL

(1) Aud payments ary aliesbeabed ag Ef made at the beginning of -Lhe petley
yritre

{2 ) igsunes no polacy loun nad bean mide.

(3) Adaltionut payRents WEL be required to prevent o poliay Lerminatien far 4
any Year Jn withenh ow estectak uppers.

STATE: OW DATE: 07-20-1980
PAGE 2 of 2 HLL T2.62

  

Exhibit H - Part 1 Policy LD0048212 Page 7

ooods DONA Rel A Roliey Kile dRedackegcesariaL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTER ge 7

Electronically Filed: CWC 03/18/2020 14:45:15\CONFH#: 1095 7\WORKFL.OW ID: 1238698

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 348 of 401. PagelD #: 354

 

 

“POLICY ISSUE SUMMARY

 

POR: JOHN DARST NEFICEs 850
BNSUMEDs TUBALO & CARPB ILL POLICY NOs LOO4E272
eae eee ea em eee | AGENT INFORMATION © 2 ee ee
AGENT eoDe ACNT OFFICE
JOHN VARSY nonesi4 109 a30 06
eee een nemo we em @ POLICY LLEORMAPEON 8 et Ts tt we eR ee
POLICY DUNER PULZCY NO | -LODBGUZTE
DOMALO A CAMPHELL TA 10 No
See Mee oa ated Peeue LaEe Sex
. POLYGY DATE
BENERICIARY
F MARGARET CANPHELLs SPOUSE
PLAN CLASS AHOUNT EN UNITS SINGLE @RERTUM

PRIHE PLAN V MoN"*. IOKER 220975 130/006.00 -
Pe PEL IVERY INSTRUCTIONS ee
FRENIUMS $7150/40 } OU ePOLICY TA BE RETURNED TO MONARCH FOR~

H WITH APP 1G 2,00 SCANEELLATION TE NOT DELIVERED OH O& 4
WASH WIT s7bU/00) aPRIOR TO  SEPrYBREO
COLLECT Nowe

 

 

Exhibit H - Part 2 Policy LD0048212

 

 

 

Page &

cords ON GAlz oolicy File Rerackegersaria CASE OF EGIDIUJUS MARCINKEviclUS, TRUSTag® 17

Electronically Fited: CWC 03/18/2020 14:45:47\CONFH: 10957\WORKFLOW ID: 1238697

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 349 of 401. PagelD #: 355

 

Meat Lyaivks
he ane Hap Spray line

(as
r
Merrill Eynech Vatialle bite Sra vive Center

PR Php lift2s
SypiTeyplletet, Atevexged eis LUM 2

October f4, (99)

ees

Donald A Coiphelt

4044 Wordngton Rd

Slinker is GH A4}20 ;
‘
h
:

- os f

Re: Polloyd LOOMA22 Loona3a7s t
q

Dear Mr, Cainptretl:

AS you requested, we hava updated ote records to reflect the Cotlawlng changes on the ;
vartnble te Insumnce policy lstedt nlywe:

the new henofielary deslenatton for your policy
We've encfosed an acknawlerlged copy af the request farm to confinn tinse elanges.
Please file its with your otter fportant palley documents, ‘
We value youl os a cient of Merrit Lynch Life Insurunce Company. LP we con be nf

| further asdstance, please cnlt ane af Gur Servic Representatives a) 2-8 T58-F2IFs oF
write (ong al 2.0, Bor 9825 Springfield, MA 1102-9025,

 

Bincercly,

Set Zahir
Cilent Serviccs

vor Joba Darst #612
Office # DOGO

 

Exhibit H - Part 3 Policy LDOO48212 Page %

corde OOASAt Adgolicy Kile dRedackedersaRIAL CASE OF EGIDIJUS MARGINKEVICIUS, TRUS Tage 57

Electronically Filed: CWC 03/18/2020 14:46:16\CONF#: 10957\WORKFLOW ID: 1238696

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 350 of 401. PagelD #: 356

 

JUL 1G 1021 BSISSR cS — Te ppra
hangs ot to stluse,! D 3-45-93

i

 

 

Vp Bee aA .
Reneficinry Polig nnd ACOA 27s" Name of {nauted Dew ted A pCesastaee lie lt &,
Jaformatos Frimory henaflelaey; Raluttonshipe &

. Ad

—Doartiled 1), Varah Lb Tal osc Lhe.

t|

|

Addons LOGS Md bh tae Gad fjsk |
|

i

 

Cly Stara A ee tify State oh ef Bp P5690 dees
If no pottery leuedictary ba Uving ot the inensed’s doth, proceeds vl) Leu pos to the contingent
benefelary name below,

 

 

 

 

 

 

 

 

 

 

 

Contingent beneficiary: Hal-tiométpr
|
‘
ddvon . ‘
ay Sete Ae, t
If ne primary or comngent heneielary ts Using at the inaured’s death, procecda witt be pafd to the :
atcond contagent benelelary named below,
Second Contingant banafictary: Rahettonshig
i
wee
Aeldeess . i |
City, Sine tp
Thro honeficlary is Uviegt ol the neured’a death, peoreedte vill be pald to the eslmintateatar ot j

exocutor of the fevusedl’p cotale,
If aay of the abiove beneficlaries art trusts, plore indicate the name of the ‘ish the ‘Trustee and

the date of tha Trust Agecement.

 

 

 

 

 

 

 

 

F
flight to Change Travenea tho night to teroks this dedgnatian and nama new benelielaries in rie fenuse, (Revecsble)
ths Beneficiary in CU This derignation exnnot be revoked. Ido not resereo the dphl (> nome nae Lenoliclasiga, }
the Future {itravorable) To exereiss the rights gor? options cinder thls pollepe P raunt ect tagether with the :
pienary henediciery{iee),
if you have designored an Inevocabte Beneficiary gy yout polley, rhe Irrevocable Honelciary
rans algo lyn thle forin dn the spice provided for “Sgnalure 0 frrovacabte Denefletary,' and !
_. ae sll he requtteed to gullionee fotten x polley changes, {
Signal Hy siging ia Chango of BeneGciny forts, Trevoke any pucWoia designation of @eneficienea, I ogres
that upon the Insurers thealh, the proceeds of my polieg will go to the bencficinstes named above,
A promise that tho policy is In mp porscesion and that you have a tecord af any perron deluding r
ih corporations) clotening any Enteacg}le the Filer, now , | '
wedge Senatute nf polleyonner(s) ‘AoE ALA EL! beds 49 Tél Dyeejoly 235/77
orn, ve nee Dipnaiure n CMA rel Aa abl es gf la es ft be \
Toe fe fStenatuta of Inevocable beneficlar (ies) Buta ;
re wane, (HE appaeabte, ms I ate J
Witnest 1 ates ba fepea :
port: * Gather TRFR"s honelrelaryy Ty ” Fn. os we PC) '
shoufel Show Ga ACE Yo @tt- BRPAC |
SEIVICE CENTEN neerive t
By ARGRIVED Messe ts 4 FCP RED ; {
wy RECEIVED t
AUS 0.9 1995 hin 36 ers ; Ys
7 mtg SFP RON Hoh
POLICY SERVICE Fear tas Hey Se AVing Hi j
Nutet farmplete forma wlll ba retarted hy regular mall to the palleyemuer: |

   

Exhibit H - Part 3 Policy LDO048212 Page 10

ooodaOOAR Al Ade olisy RledRerackeGeRsARIAL CASE OF EGIDIUUS MARCINKEVICIUS, TRUSHASe 58

Electronically Filed: CWC 03/18/2020 14:46:16\CONF#: 10957\WORKFLOW ID: 1238696

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 351 of 401. PagelD #: 357

; . ! vata en ater i _
Moai Trach fi
«fs fosirtine Grup fveviees bye, =
Mervill Lypneht Variable Life Ser itu Contes
2.0) [hua 484
Srlogtteld, Massachusetts U1G2-4125

daly 3t, 1997

Donald A. & B. Mergermt Campbell

3044 Warelngien Rd

Stoker Helghts, O84 44130 {
\
{

Ret roe) & LEWSIB74

Dear Mr. & Mrs, Campbell,

As you requested, we have updated qur records to reflect the followin changes on ths j
Merrill Lynch Life Insurance Company variable life insurance policy(les} listed above: i

, the new ownership designation for your policy

We are pleased tn enclose the acknowledged copy(ies} of the request form(s} to confirma |
these changes. Please file this with your other emporlant paficy documents, :

Because c¢ the change in the pollcy’s oemership, the previous Power-ofuttoriey you
assigned Is no fonger valid. If you would itke to again authorize someone oiher than the
. policy's owners to inquire about or inake changes to this policy, please camplete (he
¥ enclased Pawer of Atfamey form,

aD Seat

‘
We value you as a client of Merrill Lynch Life tnsurance Company. 3f wo cag be of '
further asdlstance, please call one of dur Service Representatives at 1-500-354-5939; oF }
write to us at P.O, Box 9025, Springfield, MA 01102-9025. \

 

ye Sincenly, og
|
i \
“uy Blizabetls Sullivan | 4
ny fl Client Services (|
i , Bnet,
4 cc; Short! Melter £612
: Offices # DODDOR?

 

 

 

 

 

 

 

Exhibit H - Part 4 Policy LD0048212 Page 11
coat BODARA 1A Rolisy RUAEREAASKEPERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, trustee 70

Electronically Filed: CWC 03/18/2020 14:47:01\CONF#: 10957\WORKFLOW ID: 1238695

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 352 of 401. PagelD #: 358

   

me tty

| PAS soon ys UI MEHL LYNCH L4FE INSURANCE COMPANY ;
ML LIVE IN. (ANCE COMPANY GI NEW WORK

Marri Reyes Variable Life Sezeks tre, 40. Ding fb, Spelngticld, AIA BY L0I-900s

Change or Transfer of Ownerahip (Abeolute Aeclgnment) 3 A“

diusin ert Please coalele thls Barer in Ink end pvtamn iiaus, fo not elu yo. polky ous For your proterilon, ne require
thag allalenatives be Structure Guaranteed ur Nuterierd (Ser Biyisliere Gearon fenutrenmrate betas}

Tele revuben all pevvlas ddesfgaatlant af wwacr ued cuntagent uBnes. oe
Curiae Hleuve cuntypitete tit section with cument patiey infumniation. al
Veli
a afin Naeeofluecds? BONARD ALGAMPREDE _. ... Polley Nubyber_LB0N§8222_— % | Lee

fufaranos

 

— !

Sew lidienaerts) “Tenge uanertt) bfermatton bs requised te he completed tn the following seeilon. Withee cwnendilp Is Jetat, all
defornuh omen’ nantes vlposiutes, sockal security naniber ve tow [densification nutndecs anal Wsiee of birth are tyulind (See wo

the Mhutilple Chenens section ciiths pesciee atte.)

: DONALO A CAHPDELL
linsotneatata

' F MARGARET CAHPBELL

 

  

 

 

figna|y] alae Dardita)
3044 WARAINGTON AGAD SHAKER RPG OHIO 44120
gee ee “ es gproenneen eene pen pem

Mg hang ditt

[ee

BN AOL ee mine et a pee gg ee tnemnnrntennernnnute
Flin thsvng ot linw Oovalieassiesdial (MA AOE PP WRT OF Bid fawEOr WE Ren GYMeRL ™

 

i
coe ee tea Gea
’
1

wee Gee Gea ce taxied Seay Bn
u
Sipnusaretsh ef Slanafure Heputrementa: Hack Slppeiure it required to be Signature Guernniesd or Notarized.
Cursent Cex ee + 7
eh Oba tt thy GOR athe ego
Palltyaweette) et arvia yal Cuncot Patfeyanrettd Dor “yf | Deyiime Tebphset &
ficken bela dau ngetete Je purer, drore, cepcute’ preoinl, of

 

a

Cortegrel Smeal ang

Narn
wee
ony

‘ Elgostercted of Carreat Policyay rents} Bae Daye Tetephens 8
. Dreacata ita W appreonty, bf gankaden inalee, éremen, pega. ~ 4k]

Bae

 

' Signateretal ol irevemabie Repetlokan ghey i oppllestsls}

} (erccate tig d berate; |e. eagseed on, tuna, arecitte, prea aL
Sipantoret al Colbuveral Au pect] Of epplirable) Date
Firndoete bie # apetonier tp. bunlnd, ath preps, ic}

 

Cenjfratios far Uades peesediles of perjury, b oetify Ut:
New Cine Up The number shown of this form ts my currect Taxpayer kdentification Munvbe for Cast vulllng fora avmber te

he darued tact}, ond
(4) fant not wublecd to backup elibholding either becouse L have not been nucfied by the tnterval Revenue Service

CAS) chat | Laaubject aa backup withholiing a3 2 eesult of fallore to report elk Interest er dividende, of tee ERS
° fray notified mie that {pert na lonper subject to backup wlthhaiding.
You must crot sat fem (2) above if you Rave been notified by the 1S that you are subject ia backup witihelting
bocaune af under reportiig Interest ax ellridends ont pourtos viva, Huuever, [Falter belog nollfiral by the IRS that
goa wete subject to backup wilhielding yuu recelved amuiler noliffcallon from she URS that yoo om na langer
sudjectio backup widhholditg, do nad crocs avi dient 12).

 

. Fignaurets fag We nnyuire specimen sipausites(a) of oH Indivduots named os now aeener{e} io bean file with ur, Please sgt below.
New Stgnatore Requisemente: Fach Signature ts Regulred tobe Sleunitre Guarsatoad or Notarized,
Paliqyownedia) Thr Cotemal Revenue Service does nut require pour cunsent qo any pooristor of thls dot untent ojher than the
certiffcarionts required taarald berknp wehboling. :
: 4

vail

| 3 phonga ot Camp loll aan ifky th, L292 [|.S3 0
Slenatareds) ofteve faltey xaaeectad Ture Fonvime Telephaea #
Hlndicaig Te MW appre baces » cuMeia, rislhe, 7u¢tueet, petiient ed Q

wan elthy th, HE OG ELSIEO Wg

Bayaine Telephone 8

   

 

 

      

 

 

4 ‘ituehtoi NewTolejouse)
JL h ,wW educate tte [Pa pennpeleis [es cotnedian, irvtare, ¢becvtin, Tees bisa rae

Sipnatute} abut Conlinges Griteted
Hadeeate vibe dt eprevgelate’ Be, cuutcallgn, Seruiee, enrewts, pre dblees, 06.)
‘ Siguamee Guvraner For sour pritectlom ise require thal your Spnatere le qearanteci by et
t Reyairentea ge + » qaltonal bank nrteusy cumpany gretacavbiga hagk ne (edprat saedape and lasn asseckstfonh,
j {artatta LI aU NHION corneas fiat = meriber bank of the Feleral Reserve System; or ue =
f fA Cy ee MW A aucun © meeter fm of p osilonal scudiles exchange,
i f Piette Crsemrines mut be tlpred by at outhusteed Indlvidaal ot aépeutifytng Institutes, Af Algaaore
ya EE EE aie aeranice” Henp a mequizedl, “Tht pews “Signature Chusrantee” asus oppaar wiih the slgmature,

+ ea a0ir 4
5 aed os AfpfOL fica plaetorms wilt bu roturned by regutee mall te te polleyawner,

i CONEY. SEIDEL —_— mene rect cn ae eR nm nm

 

BEV rem —
Mbt eY HG Sa aat

 

 

Exhibit H - Part 4. Policy LD0048212 Page 12

ooadGN8 212, Boley Ale dRedactedersarial CASE OF EGIDIJUS MARCINKEVICIUS, srushage 77

Electronically Filed: CWC 03/48/2020 14:47:01\CONF#: 10957\WORKFLOW ID: 1238695

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 353 of 401. PagelD #: 359

8 ae a

   
   
 
  
 
     
  
  
   
  
  
  
  
    
   
   
  
    
  
   
   
  
 
  
  
 
 
 

one to eee ey
i R

wen ES rnd

t .
ne

maps
pyoLooogayt ,0? 16 97
PRIME PLAN ZV
OWN-DGNALD A CAMPBELL THS=DONALD A CANPEXELL

MODE-PREMIUMe +250,000.00 BTUb TYPEsG BILL FREQe12 SUSP.AQ STAT=42 ENTRYRAC
DEATH!  +605,900,44 POL-DATEedAN 26, 1986 PR-TOudAN 28, 2987 LUANS
LOANS 1.00 MAX*LORNe $457,625.80 AVATDASLE YOR LOAN 4457, 626,80

INT. RATEo 5.28% LOAN. Che 4,506 ALR ASOF DATHoALf NOT IN BPFECT oPoN
JUL 16, 1997= 4262, 427-95 N8Peh. 75758

 

VIA @ DUR 12° +227,699,.55 HyPo VIA ASOF
UNANORT LD» +00 ANN AMORT. +,00 LOAN, XI +,00
LON, MORTs 4,00 LON. COST +.06 COAT INS +8,752.33 .
TABLCY « +294,528,92 ‘TORCVY « +508,473,21 WET.OV » +508 ,473,.12 ;
RID. 9 +.40 BRO.EREH= +.00 SUR.YAbe +508,473,14 if
TAS Rese 7294,8389,92 TOT RESe  +500,473.11 CONT. NAP} 4.00
TNV.BAS= 4524,225.44 FIR.SAS~ +472,923.39 INV-RRT= 442,302.05 '
: SRE-ACCT ¢ HET, PRM- +,00 RES.NABs +.00
SBE -TOTe +.00 PYX-TAD« +.00 NBY-NCVe  4508,473.22
DIVISTION(S) 26 +102,342.8% 429, 90% O3= +107, 202.08 +20 ,05%
! OG~ 4144,268.72 +28,06¢ We 4160,412.94 491,293 fl
1

u DIST INM@RRILY GYNCH  POKECY VALUB QUOTE PIN 7630 09/31/2937
POLH LDOa BAe PB PLAN MSA STATUE ACTIUR POLICY DATH 07/23/1586 3 C

  

{ Effective Date: 07/26/2997 bapae Starue: W/A Group Ip; N/A ;
Owner 1; BONRLD & CAMPARLE i
Tneured it BONALD & CAMPBHTL

 

 

 

 

 

 

 

 

 

 

\ piv j--} Amount }-——j Unita }—-{ & +
: a2 35,014,43 7b6.09056 15.9% | Investment Base (+) 220,058,156
03 53,245.88 1027.49052 264.20 { Cost of Inourance {=} 744.76 :
. a6 67,242.49 1614.22638 30.56 | Admin, Charges {J 0.00
10 64,555.34 2324,53405 29,43 Net Loan Case {-] o.00
Unrecovereh Lond {-) 6.00 i
ee sar Tranmere
Tonal Death Benefic; 250,030.00 Cash V .lue {+} 249,313,398
Variable ing Amt: 250,030.06 Policy Orbe (+} 0.00
Current Fate: 212,275.00 Groge Cash Value (+) 249,313.32
Guarantee Period: LIPR {
. Tatal Premium: 150,000.00 Net Cash Value {=} 215,313,395 \
“ cot Current Quarter: 806,02 GID Jnterept Ad}. (-} 9,00
> Totul Load: 10,800.60 Net Net Cash Value l=} 229,313.35 L
ea. Anniv, Recavery: o.00 .
cd WC: O¥G1204 SRORT/ MEGTER : "OF
HEBIS: 57 LESLIE GRAHAM ‘
‘ ' [Fa }Paliecy Summary (P7} New Quote [Felouner Addrese {Rac] Quit '
he
fy ' 4
jaf
e Demoved PDA - Send nin Sony vB,
f 4 J
i i
‘ Vorp Same PINs 42% c
1 J SI Consgintl orae pct
/52

YA tk

  

 

 

Exhibit H - Part 4 Policy LD0048212 Page 13

ord BODARAt Roo lisy Rie dRedachegersariAl CASE OF EGIDJUS MARCINKEViclus, TRUSFASe 72

Electronically Filed: CWC 03/18/2020 14:47:01\CONFi#: 10957\WORKFLOW ID: 1238695

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 354 of 401. PagelD #: 360

   
   
   
 
  
  
   
 
 
 
 
  
  
   
 
  
  
 
  

1
Morrill Lynch
Tnwirance Group Servdees jog

(3s Merrill Lynd Variable Dife Seredes Seater
HOD The HRA

Springfield, Mawartanelis MHEaes

et el

November 26, 1997

Compbel? Farully Linied Partnership
4044 Warringtan Rout
Stinker Helgits, OH 44120

Re: PotleG# LDOMB2I2 dy LDOO33074 |
}

Dene Me. & Mrs, Conphell,

As you regrested, wo have tyitited otis records to reflect the folfowlng changes on the
vaelnble Hife insitauce pallcyUcs) listed clave:

ihe now ownership destenatton for your nolley

. fhe new Insinietions as to wi tins deed authorized to act ns io owner af the :
‘ pallcy ov behalf of the comoration “|
‘ f

We've enclosed nit acknowledged copy of the request form to corfien theso changes.
Please file this with your athor Important policy dacumonts,

in the future, please nota tnt you will necd te sign any requests for Ananclul nnd
contnietial changes that affect this pegs {n your wow capaelty as generat panes far the .
owner of tis policy, ie. Dounk A. Carpbell, general parton,

We finve sluo malted you a now Porsonal identificattan Number for your policy ({es). |
‘This nuuther helps to ensue tint no one else bas access tw your pollcy values. You'll t
want to Keep {Hs neuer linndly, as you" need lt whenever yau call its to nak nbout your

polley(ies).

Our records indicate the benefictary (ios) as Pedinnry: Dont Camphe!l Trust ‘ ‘
Contlngent} None, Wo lave enclosed a Clinage of Bencficlary ‘
form HF you wish in make a cloage to the ensrent alesignallon.

  

 

 

Exhibit H - Part 5 Policy LD0048212 Page 14

corde BON48el 2 Roligy File dRedachedcrsariAL CASE OF EGIDIUUS MARCINKEVICIUS, trusRage 85

Electronically Filed: CWC 03/18/2020 14:47:40\CONF#: 10957\WORKFLOW ID: 1238694

 

 
 

 

 

 

Exhibit H - Part 8
soadalaODA 821 8. Beligy Rie eRefachedersariaL CASE OF EGIDIJUS MARCINKEVICIUS, TRus tage 86

Electronically Filed: CWC 03/18/2020 14:47:40\CONF#: 10957\WORKFLOW ID: 1238694

ee on

f
e nollent of Morilt Lynch Life tnsumnte Company. If wo can he of
ae sianee, plonsp call ano of ae Service Reprosentatives at SoH 35d-5933; OF

wiite to Ws AL P.C, Box 9025, Springfekd, MA 01102-9025.

Sincerely,

Bliznbeth Sullivan
Client Services

Decl.
ei Short! Metter 4642
Olftes # DOOR?

Policy LD0048212

 

———

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 355 of 401. PagelD #: 361

Page 15

 

 

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 356 of 401. PagelD #: 362

‘ *

. u
as . . ee LYNCH LIFE INSURANCE COMPANY
ML $46 E INSUILANCE COMPANY OF NEW YORK
Reareill Lynch Variable Ler Serving Centers WL. Mut US, Spelsptiotd, MA EI? OGEt "

Changs of Transfer of Ownership (Absolute Avsignment) “
(lense cumeptete Utils Serv bet Lik ronal retreat, Denne peturss pour policy ea, Rot pour predceifen, we reget

dntichins
" that nll atgtestives he Hignnture Gaimeunterd or Noturleed, (hee Migwalure Ciuumnlee eeagtiltzcends hielo.)
Fhe revakes alf previnns devgnatings af awier and eva hiagent cericr.

Tuner
Pottery
fiyfuraniin Name of Invitedtsh

ee

 

Neate curnplete thls scctéon tell current pilicy dnfarniatian ob.
&

DOWALD A CAMPORLL _ Batley Nunkls LOGOMBZIZ. | |

|

, A

t

 

 

tums ds reapulraet ter bot letect da the foliardng seedon, His nev hip Js joint, alt

Aew Pafichmterat ‘Tre wew acacetsl af f ft I
fy firmueiten qneners’ nares, Upantiees, soctnl sccetelty fumbers GF 494 lfentficntion nuzabers aunt dates of fiiralt are tenileed, (See ,
‘
t

Whe Mulitale GQatiera xccilun wn the reverse she.) 3401049081

CAHEDELL, FAMILY LEMETED PARTNERSIEE |
Set Seo or Ten

weer tl A wan
Pardeel Dan

 

Honeze) 61 Hen Ooaanes

fee Feoriavida) | =| Danaea Gta

 

Iemaddotitea Bencite]
44l2e
‘Gras

3044 WARRINGTON NOAD SHAKER Hts . - offfo_.
Atetpg dared Gr Stata ie

a
az O7ARS | ae acai a |
{U4 Monkat of Mien Orrakiid apobeales) iCkEA ROCOUNE MUST BERL THE RAGE OF BRE EH BYTES i
1
Bee flee or Tan ep “" patetabed ium
1
natpre Guaranteed or Notarized =,

Stavrctreree ts at lay future Reqilpenipatat Nock Sptpture te required i he SI
ean j WAZ: Oa fC 2ro-922~5900
ofa) nf Crete ‘ Daytline Felephane fi "

mde . . Be ne
Palteaensnerted faturets ef crete Polkeymnetay BD Kibo TR CRAPHEL De
[Prbcala ng Heapeoptiata, fq mutton, Inne, dtdculon, prea tant ate f

4 Monat. Compl vncy enue? 7 Vv * figine tephanee i

Eonteg tat Diente) 14 ag]

Mgnauretatnl
Reteete he F epi gie de borteden, et, Peete peated, Cs |

Slpamogeiagat Ieewvseeide Heneghan thew (tf appicoled ig OTT |
4 wt § wile,
RECEIVED

Tprete sain Capairaniath fa CUAL Ane, BUetARG Tea wISeL, bir}
Slenalorrtabel C'vlToteral Assipoootayit applicabtes , va, (Date
fabca'e rg taypoontta De fovtanenvete, eteat 26} Koy 1 Py

 

Crrdfivaion for Uinter penatifes af ppoajuty, | courtly shat:
New fhvagt 12} Whe geuenteee Mbecesert tern fs arias Le ny cone!

bee [aaueecEant rite), etd
(21 bam am wpbjeed hebackep wtibhnbling ether browne Ehnte nol bert nutter tey tet fated Hevenue Serelce

(ees eho am aaityzed ubachop sudibiakllng s.9 tessilt of Inline te-tepert otf intereut or deviitents, or ihe IRS
thas quetified tng ant tore no tonger subject tte backap achihhedling.
Sone nnaed caveat fouet Heed C2} afeaes oO gant haat bece sell Fledd fey thie WES chad pon az pubfect drhacksip wilhiolding
hecane af onde? repuiting (hicrevt or irddendts con geet Ine dele. Cuneve, (afer bving nalliteatty the {RS tliat

GHENT BERR
"Pragriyer kteiniMestion Munters (at Fees nee for 8 cunttier ta

   
  
   
  
 

 

 

Sane were culyect etachup atthbidding yu received areahice polddensheasy freer the HH that yosa ore rir longest '
| cutytet to Bsc bap aithtudding, din pot crn ans dicen (2), |
I
Anguverenes ant We sequre iceman Gipnaturete Jaf oll wate duels namie caw saitertsp tate an fe wll un. Pirove alga below, ey;
| Age SIpeuture Gqulea mente: Merk Stgaature ir Requived ta tr Slanatura Goavanteartor Notariecd, .
Poli iesme Phe teternal Hetenue Seriite does nut ergrlte sree eouerae ta any pendinn ef this doctement her than the

certgficatione pt guited bo yaad bed vp phhobtire.

foe
Wo CAL 4 2/4 5
‘aiavetie tire dv sereeas Gand Ay Campbell edith at 'Paetaor

Borne tee hegge qoute ce neeeidad ere Cr ere perasbet at ft
.

3 Weas esd Cracepyp fae re I ae] 17 fe

Bale fphbantaigpre i weirs Pf Hoggaree Canpots GdKbe eieghane i
AED RLF ay i. trea 4 aierae tne eu ht

Pi ica ALT bait ‘i 4 auekae Maer OTe & ree hg arurTeaaAetee

Fr pte ap ASL ITLL EMHCA, PERCE
AD Aaa Eu eect on eR EH tle
y 4 gdbboastell eLfef ihe ca cotohan deve cies, pee asi a

a err ET
e Tote Tey ee ppbamias

vipeeren eer a KOCITUY
Nicatiniee Citarcenttes SM for por preelecHan, ee roped] CALL A ra fave SHY fs FY)
+ nothinad fuk eb Ud bompany fact a savings bank oe federal savlage ant foam actactatlon,

Heqomements
# permbver bank of tee Herleral Reserve System at

af
% ee Tekephine &

 

4eat

 

 

Vatinole Lite Servige anter eroember Five uf a natinnal scoutitles exchange,
tetie /. a Cramatces mist be tignet by an cuttnuteed Intivetoal al a spuallfying inedantcn, A* Signature 8
vee fw Csrantoe” using fureqetivd. The plane “Sfgnateas Chuttantee™ amine appear wlth the algaesere, a

us nau Motes hicumptete frrus wil be returned hy reyelar suntd to elie policyowner,

ADABDEDTUE FUT,

 

 

 

|
Exhibit H - Part 5 Policy LD0048212 Page 16

ooodal ODA BAA Rdg lisy Re dRedaShedersARIAL CASE OF EGIDIJUS MARCINKEVICIUS, trushage 87

Electronically Fited: CWC 03/48/2020 14:47:40\CONF#: 10957\WORKFLOW ID: 1238694
   

QoPReDgehged C2G EEMGMaR beat ORE RATA TETE DT Tage LEP CIMEROOE ig iorage sister nny : aug

Ownership

SPARISPIAC

Payors

Curparattonts

Trnas

Atinars

treevocnhle feneficlary

Brecutardd dutlatsratar?
Personnel Represenintive

Mulinte Owners

Collateral Aseigeraents

Exhibit H - Part 5
co2daBON48AA Ado ligy Rie tRedachedersariaL CASE OF EGIDWWUS MARCINKEVICIUS, TRUSHAS® 88

Electronically Fited: CWC 03/18/2020 14:47:40\CONF#: 10957\WORKFLOW ID: 1238694

INSTRECIONS

Under thls Chunge of Ownership (Absahite Ansignment} yau agree to transfer all your rights (o the
new awnes, fneluding but not Hetted fr, the ight to reallocate dic (ayestment hase, recelve money
ar alhor benefits, change the heneflelnry, Burtlice inansfer the quenership ane cancel the palicy to
recofvg tho ned east surmender vate,

Ownership af this pattcy will stat be transfermet until we reeetve and ackauwledge thls farm al our
Service Center. Confirmation and atl fulure aotices will ho sent (othe now owner, We new
awmtershly is ather tha m single ownershitp, we wlll reunite complcling of midiinal forms. See
tle Midtings Guyer secting belt.)

Patleyawiers are anthized in consult velth tax ant Legal aslvlaors peter to completing thls form.
S¥e di: nat plve tox or legal aitviry to polleyowncen,

Ife Single Preloet Inomedints Annully Rlde/Single Preniun Jninediute Anaulty Comleset was
purclinsed with dhe palley, ownership af the SPLARISTIAC will ols be tmnaferved nutormoitcally ta

Hie new mynict

Ona premium paying pulley, de payur aut the paltey sill Ve ranaferred nglornitcally to the nes?
ciyiter waless cificrwise lndicated,

{fs pulicy ts ewwaed hy ncurpurntion, curpmute drunt ar partnerstilp, o Cocdbficathan t Bacrchse
Ownership Rights fori 430497) mist als be completed, ‘This fori mest be on fle with us In
fitder ts pracess policy iransncilans, Alt sequests for Anunclal ar conienetaal changes tie required
to he signed Gy the cuthusized afficce(s) Indlenung their appropriate ditets}, — Asample: Joker

Saulth, Peesitent,

IPyou nine n Ariat ne pullcyewner, we will noel Angular fnto the (erms nf the trust, Please Indicate
thennme of the (rust, the slate of the trast agrounertt, the fax Went Mentlon number of the
tact and the trusteets) starietad nod nddresfen}. A testamentary trust cannpl be 2 policyowner,
Tir oxerclse: ownership righta an a patley nwoed ny o trust, t Ceetlfteate of T ristee/Pollc y Chvniedl hy
Trost fom CHSO537} mist nda be on Me wilt us.

The usteetay bast alg all ature reapuests fof Anonclal or contract
enpictty nv tustce, Fumie: Jane Doc, uses,

wn} rtinnges ane indiente thelr

Minots colina exerckve awperstilps rights to (tte palley. Qwneratelp should ant he trnsferred to 0
molt andess there fs.a eceirt-appelnied feat custaidine/punedion for the minor or iatess the owner.
slip is under the Uarlfern OAs (at Tenasfers} io Minavs Act (UOMA/UTM ast.

If the ewnerahig fs under the UGMAVUTMA, the pmper designntton ts; tustodlan’s Nome), a3
Centodiat for (Afinur's Name! ouster the Unlfarn Gis (oe Transfers} in Minas Act {Nave of
Stale}.
The minor's nocatarcurlty nunter quest he fillcetuil vader fhe Mew Palicyenner Safornia-
doel recttod uit (le eeverne afde of this form, There cab only tre one rustedan for ate minor an
cach gecounts The custndinn ast Aine all Future requesta Eng Aunnetal ap eotenctual chnvyes
In thele eagnelty ne castadinn far dhe mlnor under DOMAZUTAMA Ieclodiag the nine of ihe

alnte,  fempler five Doe, custodion far foby Dae, UTATAMMA,
Chvneestdy of Lhe potley wit revert wutunwillcatly te the milune at the ny . ninted tr the atate’a

UGMAMTTOIA,
Please sefer rthe UGATAZUTMA panvistans for your sinte fer the permlsstite henefielnrics,

If you have dextynnted an frravecatile heneftcinry cn your policy. die Inevocabte heneMelary must
alae sign Uits Eurite Hp the space gvushint fie denalin: of ites acute beneficlny,

IF tha fesrne Be slgeed hy the Hxccutar, Aitiatntstentar or Persral Mepressatiattve of tie nwact's
cMtale, a ceattied copy of Grit nppolntinent mitst else he submdited tots. Te exercine cwnwerehty
rights, the Heecutor, Adintitisteator a Persisnal Representntlye niust slen thls foram and nll fal
tequests (a Anonedal or eontractial changes and Indicate sede capecliy ok Gxecttor, Admini sor
ar Pononnl Representative, Exanpies Iota Doe Huecator.

It-yon nee decanting store than oan owner follier bina spouses) a Maile Owner Foren (HSAF2)

wal pl. be complete.
Daler macunl mwnerships nee aot nitowed,

If you fave asalgncel your patley far collaterat, the neslpaee rust aise sign this forin fa the space
provided far slgnatura of Colinieral Assipace on the feverse Hide of this ferns,

Please complete the reverse side af thls fart,

pee
ao Aad esr tke oe vce

Policy LD0048212

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 357 of 401. PagelD #: 363

 

  
 
   

 

 

“hs

Page 17

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 358 of 401. PagelD #: 364

  
  
  
 
  
 
  
  
     
 
         
       
   
      
     
   
   
   
    
 
   
   
   
 
     
    

. eae aL
‘ 4 :
. om ue wh
' PU MERRILL LYNCH LIFE INSURANCE = 4PANY | |
BaereGel Larriels CIML LIVE INSURANCE COMPANY OF NEA YORK

Variide Life Service Center, PO. Dox 9025, Springiichd, MA 01102-9003

Cerilifeation to Exercise Ownership Rights

 

Patarcitons ‘This Certiftenttan sohis and replaces all proclova certifications on Me with ut.

Pleage uae this farm to nnene the Undfvidunl within # cotporetion, comporeta trust, or partnership who ts I
nulhiocired it exerclte nwnenbip rights ceganding the pollay described helaw, i

We will send youd e copy of this certificadlon for your recards, Clianges In the Infeimedton given bey * con } !
only bo made hy an amendment ta the pollcy. This certification fs valid uatll we recelve a new Certificaition
io Exerche Qwaerhlp ahts form fos yeu.

We will Colinw the Inttructlons uf ony perton pamed fa this form as nuthorleed to cacrcize owneratlp rights.
We will nar be Holle fer ony ciatms. expenses, legal fees, ov Insses df we follow ony insenecilons thot we 4
belleve age genufne, \

All corporations and Incorpornted atsactations are required to lave the ancrelary off the corporate
real on this fern. i
A conporatinn/assnelaitan wlth only one offiees, o corporate trusl, « partreratity and all others regulre eliher 4
comport real Or 4 slpnatire pueranice.

 

 

Certificates Plense comptes the fallawteg:

te chte the firs Certification foo completed? ver (I No
DONALD A CAMPHEDL

 

 

 

Name at thivted or trmpoud lasared —

Name of Guar SICHEE PAULEY LINTTED PARTNERSHIP

Potlty Rorshar C tposta1 2 _—_—
216°921-5350

Polleyownei's Telephone Number

 

Polleyeruner igo {cheek ane}

{Fy Compevadnndincorpurated Aunociailon
1] Copporate trast ‘Trust Bate
{32 Partnership

Et Other (non-profit or religtous ezeanteatton, sole proprtetorshilp, onn-lncorporated arsoeintion, ek.)

 

 

 

Quist below the warmed, Mites, and specimen signatuyes of the dilividualy anhorteed io exe alae ownerstilp
rights reparding tha potley described shove.

Print Norte Tile a ee
_funatd As Sounbodt. __Sianerul Paetnce. atetee, Cbaereet
_ fs Horgarot Wampbetl GSenoral Pertner h wl Counopleel

 

 

 

 

How enany authorized signatures will be necestery fo exetelae ownership phis?
(Uniest you tell ue otherelre, we SIH] follow the Ineauctians of any ona of the peopte named ane

Please complete the reverse side,

  

wearnevay

Exhibit H - Part 5 Policy L.D0048212 Page 18
rood OOARet A Bolisy Rue dRedackedersariaL CASE OF EGIDIJUS MARCINKEVICIUS, tRushage 89

Electronically Filed: CWC 03/18/2020 14:47:40\CONF#: 1095 7\WORKFLOW ID: 1238694

 

 
 

 

 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 359 of 401. PagelD #: 365

   
   
  
  
 
 
  
 
 
   
  
  
  
 
 
 
 
 
 
  
 
  
 
 
 
   
   
  
  
  
    
   
 
  
  
  

vot

Please Compicte the Appropriate Section

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j
Savane h , Seeretnry of tho above-named Qumer, do hereby
than ‘seedont mest cerliy that at a meeting alt at Which a quorum was present Uimughout, te
be completed by Boand of Diyectars of the earperationhhe officers of the associauen duly adopted aresolutlania full force
t nmparatla ag oF nnd effect and in aseardonte with the Owner's charter oid by-fows, Tho eetotutlon did the following.
intarparnied 9 empowered the cbove-camed outhoiited petsen(s) taeffect transoctlons forsho owner on Hie lerrey
ounelates andy deseribed nbove;
A Comparaty Seat is 6 huthorlesd the Seeretarylocen ify. frome vale thre, the earees and (ites ofthoalfleersof the awact
eequired.) and to notify the Varlebla Life Sevive Crater when changes In office oocut; nad
© authorize tho Seeretary tacetl(y chat nich Acszolutlon has been duly aclupted and will rereata te full
foree ond effect untll the Veriable Ilfe Service Comer recelves a duly crceuled amendment to tie
Cenlfeation form
Wiens ty band on behalf of the cenpacatlandnsscaloton thie day of oe
Secretary,
Connarare Seal ifthe Secretary fa ono of the Individuals auihe-
dushocaercleounershiprighta thesecrelaty's
: elgantura Ire thls eecttont muni ba witnessed by
, snotker campotate or axsoclation offices,
[Witness (Corporate or Astoelaiton Olileess
Section Fath the sole siioreholder and alfiees of the
Signateres
‘ {This aettion ts tobe Nome of Company.
coniplered by a
ceypatatonsastoclotion Signature
thal bay opty one
offirer, Either a Corparnie Seal Signatere Guorantee Stomp
Signature Guarantee RIGNATUNE QUASAN TEES
‘ or Corporate Seal tt EDALL(OH GUARANTEED
requleed) WERE LYNCH, MEACE
quited, cig FRyenpaisAiiging Y
ArPaty fe kok,
Ko Aa ’ FID eA,
UTR ie MEDALLION MONeTUNE PRODAAH
Tat at
‘ i .
Seciten HP Certifying qustee/Generat partne refer, Delos! (RE. U4 (Ll \ ;

 

 

Signateres . 5
{Thi section is 10 be Certifying tryst ienen praseneas ined Mau gawit Compile

completed by corpora

   

trusts, partnerships, Signature Chiaronlee Stamp For your profectiat, sro require “unt yonralgnatare be punran-
andallothert, A feed by at |
Signetute Guneautce sallonal bank ot Hult company (natn eavings bank ot federal ‘
is requtieed.} savings and {oan estoclatton). .
‘ ® mem bask of the Feder Reserva Sytem: or r
' « member firm of & nothonal eecuritles exchange,
VARIABLE | EFE SERVICE CANTER Dotrantees must be slpned by an nuthorleed Iadiutduat ata A
Ky: quatifying indiution. A “Signature Guarantee” plump tezequired,

 

a Ge ‘ The phrata “Sigenture Guesanico” tual appear with the sigattere.
ES thal

Note: Incamplete forms wilt be retutaed by regulay met! to the polleyowner,

 

Exhibit H - Part 5 Policy LD0048212 Page 19
coadaBONasel A oligy Rie RedactedersariaL CASE OF EGIDIUUS MARCINKEVICIUS, TRUS Ede 90

Electronically Filed; CWC 03/18/2020 14:47:40\CONF#: 10957\WORKFLOW ID: 1238694

 

 

 

 

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 360 of 401. PagelD #: 366

‘oT LORS SE 41S UL SE as ea yee se tS AUS CO EERE EL

Reg Gia Ba a Otss Dapeamend of Beak

} Prine leg. Dist. Na 1604 VITAL STARS Sieig Fle Ho

CERTIFICATE OF DEATH

 

Aegaters Ho
atc
Male February 22,

CLEVELAND, OHIO

Dave

{E.G.,BA,

0 CAMPBELL £81 Ambloside Drive
OHIO 44108

 

GLEVELAND, OH 44108 GUYAHQGA

BROWN-FORWARD ING

o
w
iy
a
A
my

Eremation
17022 GHAGRIN BLVD

Hiktcrest HEIGHTS, SHAKER HEIGHTS OH 44120

a

CHRISTINE

1) Heeesette

{0 Pendegirnctgsen
Crehé patho crtzardied

(Ctra

ave rade

HRP BRACE
COP T ' PILE SAT
t : | CUTE.
t
|

HBR LL 100495 4 G-

ade A .
- ve weege ern
UE Mee. Ladet AGAR
OCS URL, a SELEISTICS

Te ETAL

* pen
Nor edh

METER ZEEE AST SAT ETSY HUT IY TO URED NS SSR VU AN FE OS TE

Exhibit H - Part 6 Policy LD0048212

 

Page 20

conde ODA RA 8 Boligy Kile dRenachedersariAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSAS® 124

Electronically Filed; CWC 03/18/2020 14:48:07\CONF#: 10957\WORKFLOW ID: 1238683

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 361 of 401. PagelD #: 367

Life Claimant Statement for TrustsEstates

Merrill Lyach Life fasuroace Company
P01. Hos (dt
Geeemrilte, SC 29602

 

 

 

 

f, Poly numihers THOOGB21L2. BOORFOT 4 cee eee ne nent
fasured Information

2. Name of Insured Donadd A Camm Nn ee wn eee eee epee
3. ate of Birth Bate of Beth 2/22/10

 

 

     

Soxdal Security Nambe

    

 

Henecficiary tafiemation

an:
4. CHampaver. Sesntitication Number and Sanyo gf fyude i 2 circte
Sea beet csiton Narabee ant Saye a/R Faralet eho .

8. Name(s} uf Teustee/Adminietrator of Extate (please eirete one} “F Nargar et Campbell, Succ TTHE

es aang he ate, me et a en . Peet” BS ao

PLGASE NOTE: TRUSTEE MUST COMPLETE TRUST CERTIFICATION FORK IN ADETEIGN FO FULT FORE

 

 

 

Setilernent Option Avallahfc
£0} fleet fo receive a tumip sum datbutian

Overnight datsary

CO] Mease pravide overnight delivery, 4 drfaay fee that will be deducted fran te Daath Beacfit anplios to all nversight
Pyyaehis,

at Contract Statement (Do nol check if the polley is being Sent to ws)
Ive hereby corte shar the sand poticy tins beet fost on itesteyed and de aut iy my pusseasion, Uf the sald goficy comes into

ay patvessenn [n the figure, f agyes be deltves it o the Cunmpany fur vanvellativn,

 

‘These statements ore tnre and complste te the best af my Knnwledye acl betel, bamderstand dat she Gienishing of terms by the
Company thas nut eonachite am admissian that there iC nay inurange in force,

Your vain cannot by provewed if ihe Ckitnoat Statetsun és nog dilty complclert amd tiene. Avher eequincrients muy ented,
please refer tu the abached cover leer fur additional dewrl. Under peualligs af perjery @ curtitiy that (4) the osanber shown unt
this liven ts ary curred? daxgnyer identifivatten auaher ond (222 ain ant cubject whack ap withhutding hecause {a} J ain exempt
from backup withholding, oF (bh) have not been avlified by the (ternal Revenue Service (RSH that U pm subject to bashup
withholding as ¢ reault of u failure a nepeitt eff iptene ur divddcuds, or (e) the 425 has eotitted ing thal | am na fonger subject
to backup wilhholding, amd (3)! ams iS civzea ungesident alien! Wf you are 4 fiveiya pervun, plesse conplets + WE-BEN
Haren, If sou hate ang qoestinns ohoul pours the elafes "Ce cantacd uv et #-000-984-029),

Sigeunue. ; earmene anneifees Ln eobene CALA] BOAO. an

Brey men nei sane Be cae nme
eafmntee’ Aduuivatar ad Raiae (pleas: pleuté one)

 

aS DY 1) ady O12

Signatures fee eters ee Oe pag met erent men amma

Teusicw Adminitinmeor of Estate épleave clrete aac} ,

 

Miiog Address c/o Harrill Lynch 25000 Great Northesn Corp Cre 190 ¥. Olmsted On 44070
ony ‘

Stake State ‘IP
Velephone Sumber, 2160) 924-5380 00, ~t
| CR,

Autti ip te

 

 

 

 

|
|

 

Exhibit H - Part 7 Policy L
ooadabOn4aset 2 Bolicy Rie RedackegersariaL CASE OF EGIDIJUS MARCINKEVICIUS, TRUBAgE 140

Electronically Filed: CWC 03/18/2020 14:48:34\CONF#: 10957\WORKFLOW ID: 1238692

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 362 of 401. PagelD #: 368

 

 

 

 

Mercll Lynch Insurance Company TRUSTEE CERTIFICATION OF

\ tee TRUST AND TRUSTEE POWERS

: : o S47 Matting Audtess. PO Box 19100, Greenville. SC 39602

} 1, CONTRACT POLICY INFORMATION |
CousructPatiey Laformation - indica: the nome of die contaclpalicyouner(s} pnd ihe conte quiaber{y}.

\ Campbell Family Limited Partnerehip LB0048212 and LB0033874 :
Conwactfaligvant nents} CantracuPalicy Nomberts) (if existing Coniact/Palicy)

 

From ielortiation ubtained fram your trust see page 2 for Insiructions defure completing thiy form. Complete every ting;
if not applicable Indicate with NifA,
in conshleration of the fasureace Company opening sudéoy malatataing one or more contracts sndior pofleles Tor the

' Trast named below, we the undersigned hetow, Trusices, cortily ag Calkees:

Donald A.Campbell Trust udafd 3/25/93 by_Donald ACampbaLlL eee oe etre
ee ee ow Phe fil tie ornaitieod thei Le i ee :

a INFORMATION ABOUT THE TRUST |
U

 

 

 

 

 

 

 

 

 

 

 

 

BL 2SED Senne eee cee vecactine
' The date of the Trust “She date of the tatest Trust Amendment
30655 9a20 a —..  -EMargeret Campbell, Successor IEE
cthe Th Wentificulion Number used far the Trust ‘The reantets) of the Trusts) Gramarts}Seuturts}
“i Trost iss GD Revocable  drrevocsble The Trustecfayinay ace, = Ei Singly «= Fairly |
nfa
™ name of the Successor Trustec(s), if say Trust is: (2 Gwaer %) Beneficiary ( Both
n/a
Suecessor Truastee(s) Signatyre, if any & |
[ 3, INVESTMENTS PERMITTED Je: |
=
fe certify thos t/We have power under she Trust Agreement and applicable taw to enter inte draasactions, Doth ~
parchases and sales, of the types spectied below: (Cheek types of fnvestneats whigh are permitted} =
fl annuities GE Life insunmce Other =
| -poysonal. savinga 2... eee - oS
Suuree of Premiuins en
=
{| 4. NOTE: AUTHORIZED PERSON(S) |
We certify that she propowed transastions are within the powvrs of Ure Trust Aurecment, ond there are nu Trustec(s) uf Ihe ‘Trust
ether than the undiesiyned

We ayrer to inform the faspyrance Company in welting, of any amenument £6 the Frost, any changt in the composition of the |
Trustee(s} ur eay other evem which cuwid oiterinfly alter the Ceniifieatiuns made |

We, the Trusiee(s), jointly and severally indemnify the Insurunce Company and bald the Inurunce Compary harmless ftam any
Rability for effecting transaetitus of the 2 pes specified, ifthe fnsuruntce Company acts pursuant ty instructions piven by any of
ihe Authurized individual(s) fisted delaw. His undermtodd and agreed that he Insurance Compudy shall not be responsible tur the
applicstion oF dispusition of the proceeds by the Truxtce(s) and the paynment of the proceeds ca the Tristee(y) shall tally ond finally
discharge ke Insurance Company Srom all labiliiy under the Contracts} Poticyties).

 

Please indivate hustee names ond signatures Ihat ace aullintized to give instructions For the trust,

F Margaret Campbell

. ay
AGALOLIAIL O8G0 fage Ft? alae gri/4

Exhibit H - Part 7 Policy LD0048212 Page 22

corde ORAse Adee lisy RitedRedachedersaRIAL CASE OF EGIDIJUS MARCINKEVICIUS, tRUSAgE 141

Electronically Filed: CWC 03/18/2020 14:48:34\CONF#: 10957\WORKFLOW ID: 1238692

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 363 of 401. PagelD #: 369

  

 

  

 

 

 

i
|
The (nsuranee Company is authorized ro aecept instructions. including canted changes and disvibuilvo proviteges. from those ‘
lidividualy or entiwes fisted below,
(We have received and understand the ers of Ms document and have put wlied on any representation oaadvice by the insurance
Company ur its represeadstves regarding the leyal or tax eflects of this Ceniticaion, .
fWe haveby certify ander penalty af perjury thatthe undersigned anc ull the frustecs. (AW Teastees must sipn, Adiach estes pape
i aveessary.} A
Atarbed are copies of the Gini page sad aignature pepe of thts Tru. ‘>
_f Margaret Campbell oo Mem ~—
mg “Trustee Mame (Please Prin) laine (Please Pring}
eis REY VAT, Se a Thatee Signansee |
pies -Amblepide Rd 2216-218 . -—- ae |
Address Address
—fleveland. OH-A4106—.. 216292175580. __ wee ae
“hho, Aaniee el Phune Number
Withess (000. Tate Of 1B! vere TERS . __ ee, - meee Dae. ~~

 

hea

Should only one person execute this agceebnent i il aa constitute a rapresentarian lat the signatury ts the sole Trustee. Where

applicable, plural ceferenves in this cenifivatcun stiatl be leemed singular, |
Federal low requires all financial institutions, ineluding loyurance Companies, to oblain, verily, and tecurd imfermation tat
idenlies cach persian whoupae on wecounl, Thikmay include name, address, date uf berth, and other information that will allaw the bs
Insuraate Company to identify you. This will assist thei in ensuring that your information is secure, s
We recommend you seek the advice of pour tay aod/or legal counsel with any questions you may have conteroing your 3
trust, The Insarince Company restTvea the righ 10 request, when deemed necessary, & copy of the Tess Document ond other *- oe
decumetation in addition tg this executed for.

Please Resd the following information before completing this form.

ConteevPolicy Information
indicate the novne of the contracttsMpolicyawner(s) and onisting conuacypolicy number, If pagsidle.

AS Oruy yy

Information from your Trust Ducument
This section ta asking for specific infunmation det must be ubtamed froin your wust ducument, flease refer ta the trust definiduns

below to help yor deteraine she intonnation the Company is requesting:

Definituns
TrostufavGrantartsiSvilosy The tadividualts) who creates a nest sad whin gives (transfers) property to the trust.

Trutrev(s), The individual(s} and/or instinution(s) named hy the tustor(sKpramur(saettlorts) to act on botialf of the rust according
to the lens a3 outlined in the trust document,

Sueeesser Triieetsy The individualts) who will beonme museeis} upon the death or resignatton af ihe named Curent Teustects)

Benenviary Ges), the individuals} wv whom ake assets of the trust will be distrbuted, based upon the teous ef the Wud, anes a
iriggering event, suck as the death of the tustontsy‘gramtords)/seatior(s), occurs.

Revacahle tan: a wus that ellows ce imukee(s} ofthe test dn change or terminate the (rug,
Ireecncable seusr. a toast that dues net allow the maken(s} of die trust to change or verminate it,

Investments Permitted
Please indicate the wpe of investinetts permitted within the powers of the (rast.

‘Trustec(s} Authorized Individuajfs)
Mease indicate the name(s) and signaquress} shat are autlueized to pive insteuciions for she rust.

Note
‘Fhe Company recuinmends that you seek the advice of pour fegal counse! with any questions paw may have eunceming your trust,
AGOHHEML pu Nagel bA3S hee

 

Exhibit H - Part 7 Policy LD0048272 Page 23

cordon 821 2eolisy RleRedactedersariaL CASE OF EGIDWUS MARCINKEviciUS, TRUBASE 142

Electronically Filed: CWC 03/18/2020 14:48:34\CONF#: 10957\WORKFLOW ID: 1238692

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 364 of 401. PagelD #: 370

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Life Death Claim Work Sheet FLEX
meu CONALD A. CAMPBELL / PRY MING  LDOG4B212
AGE AT ete AGE At DEATE ‘Tate OF BIRTH |PREMIUM BAD TO
SEK
66-M 90 ~~ 480,600-8
DATE OF POLICY sug oATE POUGK FORM  [OVIRERTS RES DENCE STATE “edn thar gr.
11231986 7RANB6 6 MGA OH -42105 low
SENEFICUAY
Primary: DONALD A, CAMPBELL TRUST WAJD 3/25/95, PG. 59
Contingent: NONE
‘CLAIa NUMBER DATE OF NOTCE See TR COMPAR RAL, TREIMSUTANCE
PROOFS MALED GENT WAKE a
b-20624 _ ° SHORTIMELTERICO NONE
PROGFE RECEIVED [Rissunne conan
D-20626 PRooeiwcuama (TO ‘ COMPANY cope 3 . er "842
DATE OF DEATH / Ogee AS SONED EO:
i ne
GAUSH OF DEATH " @AUEE CODE SPAnD
__ Mulmiean Faprosts | 68
GEE. $212,175.00 o PRON YES Mal
“ $147,592.00 FFECTNEEATE
ePy REMIMIEE AMQUNT
Tren ADDITFONE}
PGROSS CLAIM) $329,767.06 REMI AMOUNT
CERT $0. 0p ferrecTITEDRE
CCIDENTAL DEATH REMARKS vis othe
PREAH REFUND FORM Pid REQUIRED
PRE-PAY REFUND ISTATE TAR FORM REQUAED
POST MORTEM WTEHEST
pest LH2 I : 30 IeTATE CONSENT NECESSARY
PREMIO DUE ;
TONAL AMOUNT PA = oy 7.
TOTAL ABRQUINT PRID 43, 2) | RK. AD CASH VALUE Olé
TASORT OF CHECKS) a $297 615.03
af. “
SOMES T9-T)
GREGN To THE OER OFF I Lf NAR —
$32,151.47)
3 Donat. A> Campbel/ =
APPROVED
ROI REC Truss 35-2543 =
=
Exhibit H - Part 8 Policy LD0048212 Page 24

ooodsBON4 821 A. oolisy Fue dRedackegersariAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUS AE 137

Electronically Filed: CWC 03/18/2020 14:49:00\CONF#: 10957\WORKFLOW ID: 1238691

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 365 of 401. PagelD #: 371

 

 

 

 

 

 

 

 

 

 

 

Name of Beneficiary Donald A. Campbell Vst 3/25/93
Parcentaye of Benelit 100%
ingured Marae Donald A Campbell
Policy Number LDO048212
issu dale of Policy 7/24/9936
tssue Srate Insusad Resident state Beneflelary Resident state Dellvary State
E OH B ou | OH i Ou t

 

Notlfication of L —_ fecolpt of Proof of

of roe Date of Check
4/14/2q10 i

4/30/2010

       

 

Gross Death Benefit
Loanod Amauat

Premium Reafiinded
Net Death Benefit Neutral

State Interest Rate
State interest Pald
Interest start date
Interest Stap Bate
A of days

Product Interest Rate
Product Interest Paid
Intarest start date
Interast Stop Dale

 

 

 

 

Hof days 67

Total Interest ppid $2,424.30
Total Death Benet Amount $342,188.90
Total Chack Amount $332,188.30

 

 

 

CLAIMS LEGISLATION FOR: Onlo

 

  
  
  

Ht} OH ST See, 9915.082(C) alstes Intareut 1s to be paldl only It Insured was resident of thls state an date al death and
Huntoss the benallelary dnder tho life Ineurance pulley atecte ta receive, of @ written ateciion hes bean muda tor tha
roanaliclary te retetve, the proceads af the policy by maand of a lump sum payinent.

 

 

YE OF CONTRACTS: Lite Insurance other than credit life end Industrial polices INTEREST MATE USED: Greater at:

annual ahort tert appliceble federal rate tor purpage of eve TZ74{d} af (RC as cetined In 5747.01 of Haviged Coda In
fect for month In whieh Incured died of currant rata af Intarent an procesde lalt on ¢spoalt wilh the company uniter oni

Inturent aatiementopiion TE PERIOD TO PAY WITHOUT INTEREST: Gato of Nolliication DATE WHEN INTEREST

ACCRUES FROM: Dais of dagth

 

 

Exhibit H - Part 8 Policy LD0048212 Page 25
coodaBOnasetadoticy GledRedachedersariac CASE OF EGIDIJUS MARCINKEVICIUS, TRUS ASE 138

Electronically Filed; CWC 03/18/2020 14:49:00\CONF#: 10957\WORKFLOW ID: 1238691
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 366 of 401. PagelD #: 372

Merrill Lynch
Life Insurance Company

Service Center
PO. Box £9160
Greenville, SC 29602-9180

April 29, 2010

Donald A, Campbell Trust 3/25/93
C/G F. Margaret Campbell - Trustee
Attn: Merrill Lynch

25000 Great Norther Corp Ctr £00
N. Olmstead OH 44070

Re: Insured: Donald A. Campbell
. Life Policy Numbers: LD0048212 & LD0033874
Life Claim Numbers; D-20624 & D-20626

Dear Trustec;
Thank you for sending in your claim forms. Enclosed are our checks for the death

benefit due. This represents the full benefit payable under these Mervill Lynch Life
insurance Company life insurance policies. The values are as follows:

Lb004B2 12

Death Benefit $329,767.00
Post Mortem laterest * 2,421.30
Total Due $332,118.30
LEQ033874

Death Benefit $754,190.26
Post Moriem Interest * 5,537.62
Total Due $759,727.88

* 67 days at 4 percent (taxable income) (2/22/2010 to 4/30/2010).

if we can be of further assistance, please cail the claims department at 1-800-354-5333,
or write to us al P.O. Box 19100, Greenville, SC 29602.

Encl. Checks
lec: Short/Melter/Co #612
gcc: F. Margaret Campbell - Trustee

2181 Ambleside Rd #216-218
Cleveland OH 44106

Exhibit H - Part 9 Policy LD0048212 Page 26

corde G48 21 2 Bo ligy Kile RedackegersariaL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSARE 139

Electronically Filed: CWC 03/18/2020 14:49:28\CONFi#: 10957\WORKFLOW ID: 1238690

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 367 of 401. PagelD #: 373

 

CHECK REQUISITION FORM

 

 

 

   

  

 

 

MLLIC
Policy Numbex?- 50048212 Date: 04/28/10
Insured: DON PBELL Time: 15:00:36
CMA Link~- Policy: N . Transaction: N Company Code: 3
Suspended: N Processed: ¥
Transaction Type: Death Benefit Claims Effective Date: 04/26/10
Requested By: P2358 Confirm Code: RD11803¢C
Comments: D20624
Accounting Information: ~
Policy Description Acecount#  CN/C¥Y 8T Amount
4 LD004B212 Death Benefit Claims 3-957-00 329,767.00
2 LD0048212 Interest 3-689-00 2,423.30
; :
5
6
Check Information:
Amount: 332,188.30 Check Date: 04/29/10 Check #: SAI89
Payee ; DONALD A, CAMPBELL TRUST 3/25/93

Address : C/O 25000 GREAT NORTHERN CORP CTR 100

City : N. OLMSTEAD St: OH Zip Code: 44070

MAIL INSTRUCTIONS : MATL CHECK W/LETTER

 

Quality Control - Processing: P0407 04/29/10

ontrol : POS77 04/29/10
Authorization MGR

VP;

 

Exhibit H - Part 9 Policy LD0048212 Page 27
condahOna sed a.golisy Kile FREAASK EG eRSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUS AgE 143

Electronically Filed: CWC 03/18/2020 14:49:28\CONF#: 19957\WORKFLOW ID: 1238690

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 368 of 401. PagelD #: 374

EXHIBIT 2

FULL ACCOUNTING
MAY 5, 2017

 

: a)
Exbiities aTWdudg en AON Alen: Qrinte Motes dquReRave vin, trustee Page 1

Electronically Filed: CWC 03/18/2020 14:49:54\CONF#: 10957\WORKFLOW ID: 1238689

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 369 of 401. PagelD #: 375

PROBATE COURT OF CUYAHOGA COUNTY, OHIO
ANTHONY J. RUSSO, PRESIDING JUDGE
LAURA J GALLAGER, JUDGE
TRUST OF FREDA MARGARET CAMPBELL
TRUST REPORT

Accounting Period: 1/1/2017 - 3/31/2017

ASSETS AS OF 12/30/2016 VALUE

$154,872.76
$284,357.65

 

TOTAL: ($147,158.38)

Exbibitdsra7uageaadront Alen Grete Miotien da Renave rung, Trustee Page 2

Electronically Filed: CWC 03/18/2020 14:49:54\CONF#: 10957\WORKFLOW ID: 1238689

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 370 of 401. PagelD #: 376

 

 

 

RECAPITULATION

Beginning Balance $439,230.41

Total Receipts $11,617.58

Total Disbursements ($147,158.38)

Total Remaining $303,689.61

ITEMIZATION OF ASSETS REMAINING ON 3/31/2017;

UBS LD32634 RL - CASH ACCOUNT $13,824.79

IUBS LD32635 RL - RESOURCE MANAGEMENT ACCOUNT $289,864.82
TOTAL: $303,689.61

 

 

 

 

Obie Revised Code §5810.05(A) "A beneficiary may not commence a proceeding against a trustee for breach of trust
more than two years after the date the beneficiary [or his or her representative] is sent a report that adequately discloses
the existence of a potential claim for breach of trust and informs the beneficiary for his or her representative] of the time

allowed for commencing a proceeding against a trustee."

Signature: /S/ Allen F, Campbell

 

ALLEN F, CAMPBELL, TRUSTEE

 

 

 

 

 

 

Expibitds, Larwudgde Bare Alen Qppte Moves do ReRave late, TRUSTEE Page 3

Electronically Fited: CWC 03/18/2020 14:49:54\CONF#: 10957\WORKFLOW ID: 1238689

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 371 of 401. PagelD #: 377

pp oebeg

 

 

UIE] SAOLUSY O} USHOW] 0} dag usipPy Wol Z UXy

] HOHUXS

 

(jrrozss-

ISLE
0} 9324 ang Upasy -aBesAg

 

TOOT ‘NOISE TEP EES

“PUNY "GUIS Y WLS 2U] 35}

 

TE EIS ZEs

yanbay "quay LWWSy 3S]

 

StH “103/00 0rS5

3sh) eqdwes uog-KeL

-Buyjyunoooy

YMELLey

910z/22/8

 

28 MOD ULT SSS

SIBMOLY

Iq UoAdazey jeOWayy |,ppy

ONi2 Sunexs puepaary

STOC/£7/0T

 

 

 

 

 

 

 

 

 

OH ODL Peles -PTO2 isn jjeqdwey ug SeXE], Ainseail Sn/SToz/27/0T
ef 4303)00°009S ATs IeKe ~BUNUROIDY YIImMapJew|Stoz/0z/a
CH “09 SLES TS NIL j/eqdwep u0g-xe] Bununcasy YSIMa ARAN STO? /02/4
T# "203/00 OSTS “SUBd1) WIG UONdaDSY [eloWay {,ppy uospniictaz/o2/9
STO¢-aiig Sulpueaxg coe ae ydy uospny leas “saydans
-STOZ'S¢ Indy-s9pjog B9T29'CS PUB HIG jetaun Of puBTy “dsuer, “3ur8po7 -pooy “iy feneal ST/S0/S0-92/60
Stoc-slidt “spuaiy Due Away “saqddns "swawaIUNOUUy
Suipuedxg Japoy pay Ev EOE'BS 40} jelauny 12 sJuepuaTy’ “dsuesh ‘Buigspo7 -poog uy’ ABALIST/LE-ET/bO
SToc-Silaf
Suipuedx3 vapioy payle? 22” es vondasay [eHOWSINT YORndaIsy [EUOWAa, QN{3 Bupeys puejera(y|SToe/T/p
STOZ-SEd Suipuedxs cess 7S

 

“AUS B3IAFES jeJoUNn I]

BUOY jeaungl

PABMIOF UMCIG

SToz/te/p

 

al BEBES'TS

“Surssed 5 JayjOur
Aq 50 pusyaayy “Azuaiowy

"Wg 40) saydding
‘Subs | “SUlBpo7 ‘poog “ry

[RABE

ST/80-S0/¢0

 

pied
-afig Suipued
St0 eres eurpueca Goaos’ es Upasd Aw YyyM paseysung Spiy Suueapy| ASopoipny sepag|stoz/a/¢
Ul -Japlod StOz iudy .
qwaWwsIede1 papaay
sHoddns

 

 

yS09 jenyay

 

jo UOI]E307

 

ajevoney

 

"PNposd 40 Bd1AN95

 

JIPIAOIY JO DWE

a1eq

 

 

¥ FINGIHIS - ZTOZ/TE/T TOOT ON NDAHO

 

 

THad WIV) “t NATIY OL INSINSSYNSIATZY 40 FINGAHOS

THad WYO LAYYOUVIN YOsu4 40 ISM

aD0N6 wagwNWS f ven
aSONE SNIGISAYd ‘OSSNY | ANOHINY
OIHO ‘ALNNOD YOCHVAND 40 LenOD 31yveCHd

2020ADV25114?\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:49:54\CONF#: 10957\WORKFLOW ID: 1238689
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 372 of 401. PagelD #: 378

5 e6eg

 

 

 

 
 

WIH SAOLUSY 03 UOHOW 0} ddo ualty Wow Zz Uxy

| HOlUxXS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zi# Hop]es eres "dng soyddng] Ang ‘S|9T0Z/Ez/+
OE ee) eas WSN] pue s]Eis3] jena] SUI *f]ST02/T/E
STH 0023 STS "3a Lino “dds “Adoo] sadeys iotoe/ZT/z
PIs MODE TES Ausayjad pevel ¥350d/9T02/8/Z
eta wosiss982'e$ oISUSIOS -Bununossy S37} 9T07/8/z
TT# HOD L/S BEZOS asualc4 -sunUNOIy 43199 1/9 107/8/2
(8Z93)-TT# 075 oo'sers DSUsEO4 ~BulJunOsoy! Jia} 9T02/8/Z
STOZ/ST/ZE logost'ts sanss] ysmay oe .
saguinjoD du ‘apjog pue 932383-jasuNo3 MaaqUy 92 1830H “iy OS PARI STOZ/ST/ET
OT# “OSES 2907S 3)sual04 eununoIay JalgatisTo7z/s/7r
6H “HOS[EO'ZOES YOUAT [a1 “A jfeqdwes Se Surly SIENWISTOZ/OT/TT
BH HOBOS ZG6E'ZS Hsuai04 -Bununooay Jao STOZ/9Z/NT
SH “NOD OS'ZET'SS DISUBIOS -auyunosay 181831]S70Z/07/5
fH UODsz TOs’ TS dSUBIO4 “Bununosoy 481B91S70z/0Z/9
STOZ-PHd SIUSIAjUOD
Suypuedxa -crozcesoloz sors "38D iy
i ' 1 PARALISTOZ/9/01
NOH duzsapiog TW palled Jeye-Loday f9f
STOe-3}g ‘UOHzS5ue5
Suipuedx3 “SrozogEo|oz oz8$ 4IV—SuQ pare ayy) "SURI BUISpO] “sea; RARLLIST/TO/OT-0E/60
313 du j-sapiog YOUA |L4aAy-eauazaju03
STO? eid ('3u0 payey ay)
dupuedsa “STozoeeoles e60'zs i. “SUBI| BUISpO] “Seay ‘
! ARILIST/TO/OT-0f/60
310 dui-sapjo4 qIUA] jeaY)-29uUaIayuO> A
STOZ-S4 Buipuedxa] sunUunOsoY'
“STZ aunp-vepjog|OF BEES pue jeSe7-s.uazayu05 SuIspO} “s[eaIN ‘seg “VION "ALLISTOZ/T/9
STO¢-SIly dulpuedxg] So21ag
“SToz ABW -apjo4 Oeects SupUnossy WSUdI04-4a}UE> Sending “s]eay 9 VION ‘}APLISTOZ/T/S
STO? Suipuedxa fag oas'zs SSaiAsas |esa7] Jaueyey] JBBUIWOISTOL/LE/p
syoddns
3509 jenjpy ajeuoney *FINPOIg 40 BAIaS

JO uol2207

 

 

 

 

JOPIAOld JO SER ajeq

 

 

§ JINAIHS - ZT0Z/T/E ZOOT ON 1DSHD

 

 

Tad wD “4 NITY OL LNaWasunaiay 40 F1NGIHIS

Tad LaYVOUVIN Vode JO 1snuL

aDanr ‘w2ovTIWS ft yvEnyI
JSON! SNidiSadd ‘OSS +f ANOHINY
OIHO “ALNNOD VIOHVAND 4O LuNOD SLVEOUd

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filled: CWC 03/18/2020 14:49:54\CONF#: 10957\WORKFLOW ID: 1238689

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 373 of 401. PagelD #: 379

 

Exhibit 1

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 1

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited:; CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 374 of 401. PagelD #: 380

alan

Legier

Company

Forensic CPAs and Business Consultants

Allen F. Campbell tavoice #

322 Cumberland Rd, ice 4109

Fairhope, AE 36532 Invaice Date = 5/31/2015
INVOICE

Matter; Litigation Marer

 

Date item ___ Description Hows Amount
SH92013 CMrisai Litigation Support Services ee 0 412.50
5/22/2015 CMES5OI Litigation Support Services 2.50 482.50
5/27/2015 GLHSOL Litigation Support Services 0.75 86.25
5/27/2015 CMHS6l Litigation Support Services 2.00 330.00
528/208 CMO] Litigation Support Services 2.00 330.00
5/29/2015 CMHS501 Litigation Support Services 2.00 330.00
$1,901.25

 

Allen_Campbell_00164

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 2

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 375 of 401. PagelD #: 381

4
Company
open
Forensle CPAs and Business Consultants

Alten F, Campbell Invoice# =“ 4140
Fairhope, AL 36532. Invoice Date f = 6/30/2015

 

 

 

 

 

 

INVOICE
Matter: Litigation Matter
Date Item Desoription | Honors Amount
GH2OLS " CMHS01 ——s=Lifigation Support Services 6.00 990.00
eanols waa Litigation Support Services 3.50 1,400.00
6/2/2015 GLHSOL Litigation Support Services 0.75 86,25
6/9/2015 MEDS01 Litigation Support Services 0.50 55.00
SI29/2015 CMHS501 Litigation Support Services 2.00 340.00
60/2015 CMEHS501 Litigation Support Services 5.50 90750
ALLEN F CAMPHELL

S32 oP ae AD 1048

FAIRHOPE, mt é SISO DESE

m7

Pav focrige WATT
1 UROER Qe Eh LP
" 7
etme gs 3780 eo
nT I TRY oo
@PHanc “ =e
ock Bank,

COIR
re,

NOBSIOEGLG GOLEOLZsk7e igus OES

 

53,768.75

Allan_Campbell_00195

These wt End #0 Horn mona dee ee

(100 Povdray St 34th Finer NewMdfeana Va Tiida

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 3

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, FRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 376 of 401. PagelD #: 382

 

apr
Forcosic CPAs and Bustaess Coosuitants

  
 
 
 

Alien F. Campbell Invo!
322 Cumberland Ra. vere #
Fairhope, AL 36532 Invoice Dats

zt .
4183
WIV2015

 

 

 

 

 

INVOICE
Matter: —_ Litigation Matter
Date Item Description Hours Amanat
FAZRO15 CMH501 =———_Litigation Support Services 4.00 825.00
HAROLD CMHS01 Litigation Support Services 4.00 660.00
WiS/2015 CMHSOE Litigation Support Services 7.00 1,155.00
‘NGI2O15 CMHSO1 Litigation Support Services $.50 907.50
T7015 CMHS501 Litigation Support Services 6.50 1,072.50
TWNT2OLS WRLI01 Litigation Support Services 4.00 1,600.00
WARR2O1S CMBSO} Litigation Support Services 6.00 990.00
TW2U2015 CMHYOI Litigation Support Services 6.00 990.00
TAMAQNIS WRLSGI Litigation Support Services 3.50 1,400.00
TRW2015 WRLSO1 Litigation Support Services 1.50 606.00
T2205 CMHSO} Litigation Support Services 5.00 £25.06
TW27AOLS CMHSO} Litigation Support Services 4.00 660.00
WHAN2AS WRLSOL Litigation Support Services 2.50 1,000.00
7282015 CMHS0I Litigation Support Services 6.40 1,072.50
7282015 WRLSO! Litigation Support Services 4.50 1,800.00
TA30208S CMHS50I Litigation Support Services 2.00 330.00
TALA2015 CMESOL Litigation Support Services 2.00 330.00
Reimb.Cast Total Reimbursable Expenses 2137
ALLEN F CAMPBELL
wave 148
FAIRHOPE, AL 365o2-0000 be a
~ PATE
Pacha ree oF
f ORE th ile ote. a | $ ease .
| Suctystonudiudvd turtynayht ord Yl meee vunLars & Ee
@ Hancock Bank. $16,238.87
iaeteatetieed Seren

 

 

 

rae lm Limp tthe
SOBSLOG6 34% OOLBOLZSL7" LOLA

Allan_Campbell_00193

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 4

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/48/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 4238688

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 377 of 401. PagelD #: 383

 

 

( i
‘
Company
apate
Foreaste CPAs and Business Consuttants
ee F. ae Invaice # 4183
mberland Rd. :
Fairhope, AL 36532 Invoice Date 7/31/2015
INVOICE
Matter: Litigation Matter

Date ltem Description Hours Amount
13/2018 CMHSO1 ‘Litigation Support Services 5.0 825.00
Wl4201S CMHSOI Litigation Support Services 40 460.00
We siaats CMHS61 Litigation Support Services 70 1,155.00
WiG/2O15 CMHS0i Litigation Support Services 5.5 507.50
HiH2018 CMHS¢! Litigation Support Services 6.5 1,072.50
PAPHOS WRLSOt Litigation Support Services 4.0 1,600.00
WB2015 CMHSO01 Litigation Support Services 6.0 950.00
W2Of2015 CMHS5O1 Litigation Support Services 6.0 990.00
HAVIOES WRELSOL Litigation Suppon Services 35 [400.00
FW2N2ONS WRLIGL Litigation Support Services 5 600.00
H2AU2015 CMHStt Litigation Support Services 3.0 825.00
HITWV2AS CMH50l Litigation Support Services 4.0 660.00
HAVAAS WRLS50t Litigation Support Services 2.5 1,008.06
H282015 CMHS01 Litigation Support Services 6.3 1,072.56
W2a/2015 WRLSOI Litigation Support Services 45 £,800.00
7130/2015 CMHS01 Litigation Support Services 2.0 330.00
WFQ CMH301 Litigation Suppor Services 20 330.00
Reimb,Cost Total Reimbursable Expenses 2137
$16,238.87

- 6,236 7
ee
F rea
1100 Pop rire St th Four New Orlenas, LA 70163 Phoned 3-361-0020 Fax ® $04-561.0023
Allen _Campbell_00249

Exhibit J

Electronically Fited: CWC 03/18/2020 14:50:37\CONF#: 10957WWORKFLOW ID; 1238688

oo

Legier Bills from Havel et al. 5/22/2017 Exh 1
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Page 5

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 378 of 401. PagelD #: 384

 

Company

Forensic CPAs and Business Consultants

 

 

 

 

 

 

 

Allen F. Campbell .

322 Cumberland Rd. invoice # 4216

Fairhope, AL 36532 Invaice Date BA 1/2015
INVOICE
Matter: Litigation Matter ae me seneee --

Date jen Description Hours = Amount
8/9/2015 CMHS0t =——Litigation Support Services ™ 600 od000
omnis WRLSO1 Litigation Support Services 025 00.00
y #2015 CMHS61 Litigation Support Services 1.00 165.00
é 19/205 CMHSO01 Litigation Support Services 1.00 165,00
| paeraats CMHS01 Litigation Support Services 4.50 742,50
eeanore CMHSD! Litigation Support Services 3.00 495.00
| 0 O15 CMH501 Litigation Suppost Services 4.00 660.00
: Sf2015 CMHS501 Litigation Support Services $5.00 825.00
S2G2Q0IS CMHS501 Litigation Support Services 6.00 990.00
55,132.56

Allen_Campbell_ 00167
Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 6
2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIIUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 379 of 401. PagelD #: 385

me a

oo

Legier
Company

quis
Forensle CPAs and Business Cansittonts

 

Allen F, Campbelt
322 Cumberland Rd. luvoice # 4254
Fairhope, AL 36532 Invoice Date = 9/90/2015

 

 

 

 

 

 

 

INVOICE
Matter; Litigation Matter
Date item Descripti
: het tt Tiption Ho
ayer omrmanen Sear senentt us  Atrount
91212015 CMHSOi Litigation Support Services es ao
9/8/2015 CMNS01 Litigation Support Services in 165.00
O/15/2015 CMHS50! Litigation Support Services ” y65.00
gnonaie .  CMHSO1 Litigation Support Services ote TSO
oI 502015 cutee rt Litigation Support Services , 3.00 . dost
Litigation Support Services 6.00 . 990.00 «
eee cnn meme ett ~ '
dee cee siht 93015 902
q2aot wans2toe100 , wrt
ee
aw r
que ooueHeD
ere NE
oe are x '
wih Gh i ay teh
a 392,50
oy ChE
“as $
wa aaeae ae qaco-seste WW “agony '
i iad Gu.GNYTIUaBANG Ze
TH son syagdivo 4 dan Allan_Campheil_00180

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 7

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 380 of 401. PagelD #: 386

. legir = *

Company

agen
Forensic CPAs and Business Consuttants

: Ie ty ee

ee LUDO rast . |

Fairhope, AL 363537 " aes vad
{invoice Date S/I0/2015

 

INVOICE
Matter; Litigation Maier -

 

 

 

 

ta Trem Description H
ons MHS0i Litigati meen “ag
9/8/2015 cpanisel Litigation Support Services 160 Sei
ovisnors Chriso, Litigation Support Services bs 16500
oneenis CMHso, Litigation Support Services 30 nas
92972015 CMH50i Litigation Support Services xt
oaDbote vii Litigation Support Services 300 ‘snp .

t Litigation Support Services on “woop

x 990.00 .

x . . : s .

-queg pooueH a>

ror Aro

eT I NE ON: :* f vt
w _ nn ee +r Fr? .
ay CEES ¢ $2,392.50
en
- -eigse o Oe oapzeges Ty AdOHUIWs ’
a “glez 0 OY a cu aN aati
in vers vViasawvs 4 Allen_Carmpbelt_00182

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 8

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 381 of 401. PagelD #: 387

Company
tyate
Forensic CPAs and Business Consultants

Allen F. Campbell .
322 Cumberland Rd. Iavaice # 4309

Fairhope, AL 36532 Invoice Date LOA T/2015

 

 

——.. oe INVOICE
Metter: —_ Litigation Matter

Date trem Description Hours Amount

taniaons Coats Litigation Support Services 700 495.00

ionia/204s chant Litigation Support Services Lod 400.00

‘oltanore oun Litigation Support Services 50 "247.50

ieisnoie cutis, Litigation Support Services 0.75 123.75

lonenene on 1 Litigation Support Services Too 165.00

vanes S08 Litigation Support Services 3.00 495 00
CMHSO! Litigation Support Services 0.75 123,
Relnb.Cost Total Reimbursable Expenses (235

   

Allan_Campball_00189

=

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 9

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 382 of 401. PagelD #: 388

-—~
—
?

Legier

Company
ad ,
Foreosle CPAs and Bostness Consultants

Allen F, Campbell

 

422 Curnbertend Re. Invoice # 4329
Faithope, AL, 36532 Invoice Date 11/30/2015
INVOICE
Matter: = Litigation Matur
Date ftem Description Hours Amount
HwaO2015  CMHSOI ~~~“ Litigation Support Services i . 165,00
F165.00
H180 Poydras St 34th Ftoor New Orteans, LA M163 Phone # 51M-56t-6020 Foy id 304-56f-0023
wee own te cv eee ose pee ee Allen_Campball_00251
Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 10

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 383 of 401. PagelD #: 389

Company

Forensic CPAs and Business Consultants

Allen F, Campbell

322 Cumberland Re. Involee # 4396

Fatbope, AL 36532 Invoice Date «12/31/2015
INVOICE

Matter: Litigation Matter

Date Item Description Hours = Amiount
TIN TaO15 CMO ‘Litigation Support Services 00 “495.00

$495.00

 

   

Allen_Campball_00191

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 11

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238686

 

 
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 384 of 401. PagelD #: 390

ad

“~~,
oo

' Lecier
Company

Ferensle CPAs and Business Consultants

Allen F. Campbell favoice # 4594

322 Cumbertand Rd. .
Fairhope, AL 36932 Invoice Date 3 1/2016

INVOICE

Mauer: Litigation Matter

Date ftern Description Hours Amount
ai7i20t6 CMHSOL Litigation Suppon Services 0.5 85.00

 

$85.00

1400 Poydms St Mth Floor Now Ondeans. LA TO16) Phuneé $04-361.0070 Fos # §od.56 (40073
Allen_Campbell_00250

so 7 . Lope sane +s ee ee te Mime Pema ane

Exhibit J Legier Bills from Havel et al. 5/22/2017 Exh 1 Page 12

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:50:37\CONF#: 10957\WORKFLOW ID: 1238688

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 385 of 401. PagelD #: 391

t

Last Will and Testament

of
Donald A. Campbell

 

 

 

Dated: “TS\/ Z 2001

Exhibit K Last Will of Donald A. Campbell Page 1

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 _386 of 401. PagelD #392 |

 

 

4
Last Will and Testament
of
Donald A, Campbell
Table of Contents
Article I,
Family occ ees cee ence eee nse ee eee eegenneuspavuuunsbepevuaurs ~ Page 1 -
Article I,
4 Tangible Personal Property and Specific Bequests... . ccc es tee eee eres ~ Page 1 -
A. Margaret ccc cce veces eee eveceseeuvecaueeseesyetnvnneenges ~ Page 1 -
B, Descendants occ ces ccc ce eee cesceuseeaeveeeertagnenetans ,. Page 1-
C, Written Instructions .......+..eeeeees beaten tas ve eeeuneyaeene - Pape 2 -
Article II.
Residuary Estate 0.0... c cece cere eeetveeeeeanes Sec aes eee ereueees - Page 2 -
A Disposition of Residuary Estate ....... 00 ccc secs cee rreneeenennes ~ Page 2 -
4 B. Conditional Incorporation of Trust by Reference eee eee ented ~ Page 2 -
“ C. Direct Distribution to Trust Beneficiaries 0.0... 0 cass anes ee eeeee - Page 2 ~
Article IV,
ims, Expenses, Pladges and Taxes ....... ccc se ecceueevcucteceueraes ~ Page 3 -
A, Claims, Expenses and Pledges .......,,... Veet b een eeseueayage ~ Page 3
B. TAXOS cece cree nee e trees eee ee eer eet tag ete eeeepeeenens ~ Page 3 -
1, General Rule -- Apportionment PCat eee ete et eee es - Page 3 -
2. Special Rule -- Reverse QTIP Election ....... bade ea versus - Page 3 -
3 Interest and Penalties 0,0... . 0 ccc cesses ee cesar aaeeuaes - Page 3 -
5 C. Waiver of Bond oo... ccc cect cee eecneeee nese eeeeiaabeeeeteaes - Page 3 -
Article V.
EXCCUIOTS coi s ees eee cece eters nee et eet ees tanbebeebebauaegans ~ Page 4 -
A. Appointment of Executor... ec etccce cee eee veeeetseeeees - Page 4.
B, Waiver of Bond occ cc ccc cece cece tee e eee eanenenbenetannnns ~ Page 4 -
C, Appointment of Personal Representative by my Executor ..........5 ~ Page 4 -
D, Tax Blections 0... ccc cece cent eee e ae etaetenereds - Page 4 -
E., Joint Tax Returns 2... cece cece tect tees eee eeepeennnes - Page 4 -
1. Income Tax Returns . Peden eae sete tne eneeeeuenegeee - Page 4-
2. Gift Tax Returiig ops cece et ec sevens veeeeneeeaneueen - Page.4 «
} ¥ Authorization to Furnish Information to the Trustee ......... 0.0005 ~ Page 4 -
ofa
a
Exhibit K Last Will of Donald A. Campbell Page 2
2020ADV251147\dudge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWUS MARGINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 387 of 401.

Exhibit K

!

G. Executot's Rights and Discretions ....... eee eens ett bebeeenees - Page 5 -
Oo. Retention of Assets oi... essere ect ee eer eect eee te uene ~ Pago 5 -
2. Bale of Assets... ccc ccc ccc c eee renter eee tenes » Page 5 -
3. Investment of Asset voice cece cet e centr eeneneees - Page 3 -
4, Operating Businesses oc. cic cet eee renee nee - Page 6 -
5, Real Property... ccc ccc cece cee ee eee eet eues aeaeear ~ Page 6 -
6, Natural Resources 2... ccc cee ee eset eae bavede nents ~ Page 6 -
7. Voting Seouritiog (occ c ccc cece cece terete baeeees - Page 6 -
8. Foreclosure of Mortgages ...... cece cece e tebe ee er eeenas ~ Page 6 -
9, Compromise Debto .... cc e cece cere rte e verte ne neee ~ Page 7 -
10. Abandonment of Property .......,... sete eeeaateteenee ~ Page 7 -
11. Looation of Assets .. 0... cae tue c eee taaeeaaas tea. Page 7 -
12. Bank Accounts ..... ccc ces eect e eect eer eereenbeenes ’, ~ Page 7 -
13. Lending of Funds oo... ce cca e eect eee terete ees ~ Page 7 -
14. Borrowing ofFunds ...... case cvs ece cern reese en eenaee ~ Page 7 -
15. Dealing With Trustees of Employee Benefit Trust® cc cceceees ~ Page & -
16. Determination of Income and Principal ..,....., arr - Page 8 -
‘17. Depreciation Reserves .... 0c. cece cece teen eta aaen ~ Page 8 -
18. Accumulation of Mcome occ esse eee cee eee teen eee - Page 8 -
19, Facility ofPayment ......: cece eee eee eee teeny eee -» Page 8 +
20. Nominees ....ccccsscveecessuerseeveutevsrese ee eeens - Page 9 -
21.  Apeorts Cie ie ec cc eee eee eee teen aee bee nee eeaaes ~ Page 9 -
22.  Bxecution and Delivery of Instruments Lice e ee en taeneeee ... 7 Page 9 ~
23. AllNecessary Acts .......ccer ences buveues Saapeenurecs ~ Page 9 -
H. Bxoneration of Executor ... 0.0. cc eeaae as Se cev eve teaevaueerars - Page 9 -
Atticle VI.
Qualified Terminable Interest Blection oo cece eee eee ene - Page 9 -
Article VIL
Construction Provisions . 6.6... ae Dee e ane ener eee ee bene eee reed - Page 10 -
A, Executor oc... cscs eens laeeedavevens Levdsenaeupuaeerepaae » Page 10+
B, Descendants ....... cece ec eeeeeunnaae bedeecrenaetneenyenes - Page 10 -
C. Gender and Number .... 0.0.0 ccc ccer ese e etn ete teeter ann nenes - Page 10 -
D, Internal Reventia Code... ccc cc eee bee eenaes beeen eens ~ Page 10;
Ek, Headings ........0 cae peed enetenes peter eee een e ene - Page 10 -
= Jpn

Last Will of Donald A. Campbell

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687

PagelD #: 393

Page 3

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 388 of 401. PagelD #: 394

 

Last Will and Testament .

of
Donald A. Campbell

I, Donald A, Campbell, of Shaker Heights, Ohio, declare this to be my Last Will and
Testament and revoke all former wills and codicils previously made by me.

Article I.
Family
T am married to F. Margaret Canpbell (also Inown as Freda Margaret Campteil)

("Margaret"), The names and dates of birth of my only children who are living at the date of this
Will are as follows:

Allen F. Campbell (“Allen”) M2348
Frederick M. Campbell (“Frederick”) _ SA7ASI

 

Article I.
I bequeath all my tangible personal property (other than tangible personal property which is

primarily used in connection with any business or profession in which J may be engaged. at the time
of my death), together with all insurance on such property, as follows:

A. Margaret, (bequeath all such property and insurance to Margaret, if she survives

Re

me.
._B. Descendants. If Margaret does not survive me, I bequeath all such property and
insurance to my son, Frederick, if he survives me, otherwise to my granddaughter, Ava Margaret

Campbell ("Ava") if she survives me. Lfnone of Margaret, Frederick or Ava shail survive me, then
this bequest shall lapse and said tangible personal property shall be added to my Residuary Estate,

- Page } -

Exhibit K Last Will of Donald A. Campbell Page 4

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW iD: 1238687

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 389 of 401. PagelD #: 395

+ ? toy

C. Written Instructions. If 1 leave a signed letter or memorandum requesting that
specific articles of tangible personal property be given to named individuals, I ask that my family
honor such request,

D. Ava Margaret Campbell ("Ava"), lfmy spouse predeceases me, I bequeath
the sum of Fifty Thousand Dollars ($50,000) to my granddanghter, Ava, if she survives me,

 

EE. Heather Campbell Bradford Wallace ("Heather"). If my spouse
predeceases me, I bequeath the sum of Fifty Thousand Dollars ($50,000) to my son's daughter,
Heather, if she survives me.

F. Manuela Hernandez ("Manuela"), ifmy spouse predeceases me, I bequeath
the sum of Fifty Thousand Dollars ($50,000) to my son’s step-daughter, Manuela, if she survives
me,

14a

Article IIIf,
Residuary Estate

A, Disposition of Residuary Estate. 1 devise and bequeath all my remaining
property, including lapsed legacies and devises, (my "Residuary Estate") to the trustee (the

4 - "“Trastee") of the Donald A. Campbell 2001 Trust dated Av/ x Z-__, 2001, as amended (the
"Trust", created by myself, as. grantor and trustee. My Residlary Estate shall be added to the

principal of the Yrust and shall be administered in all respects as an integral part of the Trust.

B. Conditional Incorporation of Trust by Reference, To the extent the
devise and bequest of my Residuary Estate to the Trust fails for any reason --

‘© [incorporate the terms of the Trust herein by reference; and
|

° I devise and bequeath my Residuary Estate to the Trustee — to be administered as provided
in the Trust. ,

tee

C. Direct Distribution to Trust Beneficiaries. Notwithstanding the above, if

| the Trustee informs ry Executor in writing that any portion of my Residuary Estate would, upon
receipt by the Trustee, be immediately distributable to a beneficiary of the Trust, my Executor shall
distribute such portion directly to such beneficiary.

 

 

~ Page 2~

Exhibit K Last Will of Donald A. Campbell Page 5

| 2020ADV251147\Judge; GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 390 of 401. PagelD #: 396

Article IV.
Claims, Expeuses, Pledges and Taxes
A Claims, Expenses and Pledges. My Bxeoutor shall pay (i) all claims allowable
against my estate, the expenses of my last illness and funeral, and expenses of administration
(including ancillary administration) in such amounts as my Executor considers reasonable without

regard to any limitation imposed by law or rule of court, and (ii) any charitable pledge signed by me
(unsigned pledges shall not be recognized) unless such pledge by its terme is released by my death

_ or conditioned upon my survival, The veasonable costs of protecting, packing, storing, insuring,

@

Exhibit K

shipping and delivering all assets of my estate, including costs incurred before the qualification of

my Executor, shall be paid as an expense of administering my estate. All such payments shall be .

charged against my Residuary Estate. Notwithstanding the above, my Executor may request
payment of such items by the 7rustee from assets of the Trust.

B. Taxes.

dt. General Rule -- Apportionment, Except as provided in Clause IVB,2
below, my Executor shall pay all estate, inheritance, legacy, succession or transfer taxes imposed
by reason of my death (my "Death Taxes"), Such taxes shall be equitably apportioned in accordance
with the law of the state in which [ am domiciled at my death.

2 Special Rub ~~ Reverse OTIP Election, Notwithstanding Clause
IVB.1 above, if (i) I survive Margaret and (ii) at Margaret's death, a portion ofher GS'T exemption
was allocated to any marlial trust created or funded by Margaret for my benefit (a “Reverse GTIP

Trust"), the amount (if any) by which my Death Taxes are increased because property comprising

such trust is included in my gross estate for tax purposes shall be paid as follows:

° First, by apportionment among the persons holding or receiving property comprising any
other marital trust established for my benefit by Mergaref to which none of her GST
exemption was allocated;

. Second, out of my Residuary Estate, without apportionment or proration and with no right
of reimbursement from any recipient of any property; and

* Finally, by apportionment among the persons holding or receiving the property comprising
such Reverse OTIP Trust.

3. Interest and Penaities, Interest and penalties conceming my Death

Taxes shall be paid in the same manner as the tax.

C. Waiver of Bond. 1 direct that no bond or security be required of any guardian in
any jurisdiction. If a bond should nevertheless be required, I waive surety thereon,

- Paga 3 -

Last Will of Donald A. Campbell Page 6

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDWIUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF# 10957\WORKFLOW ID: 1238687

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 391 of 401. PagelD #: 397

Exhibit K

i

Article V.
Executors

A. Appointment of Executor, l appoint the following persons, in the order named,
to be the Executor of my estate: (i) Margaret; then (ii) Frederick.

B. Waiver of Bond. 1 direct that no bond or otlier security be required of my
Executor in any jurisdistion. Hf a bond should nevertheless be required, I waive surety thereon,

C.  Appoiniment of Personal Representative by my Executor. If the
appointment of a-personal representative of my estate is desirable in any jurisdiction i in which my
Executor is unable or unwilling to act, I appoint as my personal representative in that jurisdiction
such individual (who may be an employee of my Executor) or corporation as ie designated by my
Executor, to act without bond or without surety on any required bond, and to have all the rights,
powers, titles, duties, discretions and immunities with respect to my estate.in that jurisdiction during
administration that my Executor is given with respect to the balance of my estate, io. be exercised

without court order,

D. ‘Tax Elections. My Executor shall'make such elections under the tax laws as my
Executor determines will be in the best interests of my estate and its beneficiaries, without regard
to the relative interests of the beneficiaries. No adjustment shall be made between income and
principal or in the relative interests of the beneficiaries-to compensate for the effect of any such

election made by my Executor,
£. = Joint Tax Returns.

i. Income Tax Returns. J authorize my Executor to file joint income tax

“returns with Margaret (or, if she is not living, with the executor or administrator of her estate) for

any periods for which such a return may be permitted. I further authorize my Executor to pay from
my Restduary Estate the full amount of the tax determined to be due on any such joint return.

a Gift Tax Returns. Lauthorize my Executor to consent that any gifts made
by Margaref or me shall, for gift tax purposes, be considered as having been made one-half (1/2)
by Margaret and one-half’ (1/2) by me. If such consent is given, ft further authorize my Executor to
pay fom my Residuary Estate all gift taxes resulting from such gifts.

Authorization to Furnish Information to the Trustee, My Executor shall
furnish to the Trustee complete information, to the extent known by.my Executor and requested by

~ Page 7 -

Last Will of Donald A. Campbell

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687

Page 7
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 392 of 401. PagelD #: 398

 

y
| |
the Trustee, concerning all assets included in my gross estate for tax purposes and conceming all |
liabilities and claims against my estate or against any item in my estate. |
G. xecutor's Rights and Discretions. 1 give to my Executor full rights and
discretions in the management and control of my entire estate, real and personal (except that my
Executor shall not have the management and control of any real property specifically devised
herein), including the rights and discretions set forth below:
1. ‘Retention of Assets. To retain without liability for depreciation or loss
any asset received from me;
; 2. Sale of Assets. To sell, exchange, assign or transfer any asset comprising
3 part or all of my estate upon such terms and conditions and in such manner as my Executor considers
best; .
3, Investment of Assets. To invest and reinvest any money or property of *
my estate in. any property, real or personal, of any kind or nature, including without limitation --
«. Any stocks, whether common or preferred, and incinding stocks of any corporate executor;
* Warrants, pmtioipations in discretionary common trust fonds, money market funds and
mutual funds;
ja ;
* Government bills, notes and bonds;
. , Corporate bonds, whether secured or unsecured, debentures, bankers acceptances, certificates
of deposit, mortgages and commercial paper; ‘
* Foreign currencies, gold, silver or other precious metals;
e Commodity and stock options (for the purpose of hedging but not for speculation);
. @ Real estate, whether improved or unimproved;
e Partnership interests, whether general or limited;
e “Life estates or remainder interests following a life estate or a term of years; and
a Interests in any of the foregoing;
even though such investment or purchase (by reason of its character, amount, proportion to the total
property of my. estate or otherwise) would not be considered appropriate for an executor apart from
this provision;
a
. » Page 5 -
a
Exhibit K Last Will of Donald A. Campbell Page 8

 

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 393 of 401. PagelD #: 399

' In the making and retention of investments and reinvestments, my Executor shall not be
confined to the obligations and securities mentioned in any statute or rule of court for fiduciaries for
the investment of funds and shall have no duty to diversify the assets or investments of my estate;

4, Operating Businesses. To initiate and to carry on, as.a sole proprietor,
general or limited partner, shareholder, joint venturer, or in any other ownership capacity, any new
or existing business, enterprise, investment or trade, for such time as my Executor considers
advisable, without any duty to comply with Ohio Revised Code § 2113.30 (or any comparable

provision of applicable law);

To serve with compensation as an officer, director, employee, agent or independent
contractor of any such business or enterprise without any obligation to account for such

a compensation;

3. Real Property. With respect to any real property owned by my estate, or
in which my estate has at interest --

@ To improve or develop such real property;

e To construct, alter or repair buildings or structures;

© To settle boundary lines;

‘ ® To grant easements and other rights:

© =‘ To partition and to join with co-owners and others in dealing with such real property;

6 To lease such real property for such. term and upon such provisions as my Execotor considers
advisable even though the term of the lease may extend beyond the administration of my

estate;

6. Natural Resources, To deal with any interest in oil, gas, mineral, timber
or farming operations or investments in any form in any manner as I could do if living and the owner
3 of such interest;

7, Voting Securities. To vote by proxy or in person any security comprising
apart of my estate; to enter into any kind of pooling agreements and voting trusts, even though such
action may involve delegation of authority;

8 Foreclosure of Mortgages. To foreclose, aa an incident to the collection
of any bond or notes, any deed of trust or mortgage securing such bond or note and to bid in the
mortgaged property at such foreclosure sale;

To acquire property by deed from the mortgagor without foreclosure;

- Page 6~

Exhibit K Last Will of Donald A. Campbell Page 9

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIUUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10857\WORKFLOW ID: 1238687

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 394 of 401. PagelD #: 400

7 —

To retain property bid in at foreclosure or acquired without foreclosure for such time as my
Executor considers advisable or to dispose of such property by sale, exchange or otherwise upon
such terms as my Executor considers advisable;

9. Compromise Debts, To enforce, abandon, defend or have adjudicated
by legal proceedings, arbitration or compromise, any claim or demand of any nature which arises
. out of or otherwise exists in favor of or against my estate; |

10. Abandonment of Property, To abandon any property, real or personal,
which my Executor considers to be worthless or not of sufficient value to warrant keeping or
protecting;

3 To abstain from the payment of taxes, liens, water rents, assessinents, repairs, maintenance
or upkeep of any such property;

To permit any such property to be lost by tax sale or other proceedings;

3 To convey any such property for a nominal consideration or without consideration;

 

fi. Location of Assets. To keep any property comprising my estate at any
place or places in the United States of America (or with the continuing approval of all beneficiaries
having an interest in such property, outside the United States of America) or with a depository or
* custodian at such place or places; ‘

12. Bank Accounts, To oped and maintain one or more checking or savings
accounts with any bank, trust company, savings and loan or building and loan association, of auy
other financial institution, wherever located, (even though such financial institution is my Executor
or an affiliate of my Executor) and to deposit to the credit of any such account all or part of the funds
belonging to my estate, whether or not such funds earn interest; ‘

I3. Lending of Funds. To lend money to any beneficiary or to any other
person, upon such terms and with such security, if any, as my Executor considers advisable;

 

14. Borrowing of Funds. To borrow in the name of my estate such sums for
such periods and on such terms as my Executor considers advisable (including the right to borrow
from any Executor or the banking department or affiliate of a corporate Executor), and to secure any
such loan by deed of trust, mortgage or pledge:

 

/ No lender shall be bound to see to or be liable for my Executor's application of any loan
proceeds;

Unless otherwise expressly agreed, my Executor shall not be personally liable for any such
loan, but each such loan shall be payable only out of assets of my estate;

~ Page 7 -

Exhibit K Last Will of Donald A. Campbell Page 10

2020ADV251 147\Judge: GALLAGHER\ THE ADVERSARIAL CASE GF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 395 of 401. PagelD #: 401

LS. Dealing With Trustees of Employee Benefit Trusts, To deal with
the trustees of any pension, profit-sharing or other ernployee benefit trust, plan or account, or the
payees of any individual retirement plan or account, under which my Executor or my estate is
designated as a benefictary and to elect optional modes of settlement of proceeds due my Executor

or my estate under any such trust, plan or account;

‘16. Determination of Income and Principal. To reasonably determine
the manner of ascertaining income and principal and the allocation or apportionment of all receipts
and disbursements between income and principal as my Executor considers desirable, even though
contrary to any statutory or regulatory presumption concerning ascertainment of income and
principal, without regard to the relative interests of the beneficiaries of my estate, but with regard

to general principles of trust acoounting;

 

Notwithstanding the above, I direct that --

 

8 Periodic cash distributions from any parinership interest be considered net income for
accounting but not for income tax purposes and be distributable as such, even though a
portion thereof may constitute depreciation or amortization (except to the extent that my
Executor considers it advisable to establish all or a portion of such distributions as a reserve

for future capital contributions to such partnerships); and

e Upon the sale or other disposition of property which has been unproductive or under
productive of income, no part of the proceeds received shall be allocated to income;

 

_ 17, Depreciation Reserves. To establish or not to establish out of income,
and to credit to principal, reasonable reserves for rehabilitation, major repairs, replacements and
. Josses in value resulting from wear and tear and obsolescence of tangible property,

 

18 Accumulation of Income, To exercise all rights, powers and discretions
with respect to all accumulations of income beld in my estate;

19. Facility of Payment. During any time that a beneficiary is, in my
3 Bxecutor's judgment, incapable of managing financial affairs on account of age, illness, handicap,
, : unavailability or any other cause, my Executor may distribute any income or principal otherwise

distributable to such beneficiary either --

 

 

° To the parent or guardian of such beneficiary;

® To the individual with whom or the institution in which such beneficiary resides;

® — To the spouse or children of such beneficiary who are legally or in fact dependent upon such
beneficiary for their support or education;

+ Page & -

Exhibit K Last Will of Donald A. Campbell Page 11

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFL.OW iD: 1238687

 
1:20-cv-00842-JG Doc #:1-2 Filed: 04/20/20 396 of 401. PagelD # 402

 

 

e In the case of a minor beneficiary, to the minor beneficiary or to his or her custodian under ;

any applicable Uniform Transfers (or Uniform Gifts) to Minors Act; or

_ By applying the same for the benefit of such beneficiary;

the receipt of such beneficiary, other individual or institution, or evidence that such distribution was
applied for the benefit of such beneficiary shall be a full discharge to my Executor for such
distribution;

20. Nominees, To hold any investment in any form in which title will pass by
delivery or in the name of a nominee without indicating that such investment is held in a fiduciary

capacity, but my Executor shall be liable for any act of the nominees in connection with the

invéstment so held;

21. Agents, To employ accountants, attorneys, brokers, custodians, investment
counsel and other agents, even though such agent is my Executor (or is an employee of, or is
associated with, my Executor), and to pay them teasonable compensation, whether from income or

: principal, as my Bxecutor shall determine;

22, Execution and Delivery of Instruments, To execute and deliver
agreements, assignments, bills of sale, contracts, deeda, notes, powers of atiomey, receipts and other
instruments ‘which my Executor considers advisable for the advantageous administration of my estate
or for the exercise of any tight, power or discretion conferred upon my Executor; and

23, All Necessary Acts. To perform all other acts which my Executor
considers advisable for the advantageous administration of my estate,

H, Exoneration of Executor. No Executor acting in good faith shall be liable for

any loss, ability, expense or damage to my estate occasioned by my Exécutor's acts or failures to

Case:
4
5
3
;
9
Exhibit K

act in the administration of my estate, My Executor shall be presumed to have acted in good faith
if its action or failure to act is in reliance on a written opinion of counsel.

Article VI,

I intend that the property held in the Marital Share created under the Trust be "qualified
terminable interest property", aa defined under section 2056(b)(7) of the Code. However, I do not
direct my Executor to make any election available under said section, but rather desire that my
Executor exercise judgment in determining whether, and the extent to which, such election should
be made. For this purpose my Executor shall consider Margaret's age and health, the size of her
estate, the advice of Margaret and my adult children, and ali other factors considered relevant by

~ Page 9 -

Last Will of Donald A. Campbell Page 12

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Fited: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 397 of 401. PagelD #: 403

 

t

my Executor. The decision of my Executor shall be final and shall not be subject to question or
dispute by any person. ©

Article VIL,
ry uction Provisi

A, Executor. References to my Executor shall be construed to mean the personal
representative of my estate, regardless of how designated.

BR. Descendants. Reference to my descendants means my children and more remote
lawful descendants, Such reference includes persons who have been adopted during their minority
according to law or under any court proceeding and the descendants of any such adopted person.
Such reference does not include a stepohild or foster child (or any of their des¢Stidiants),

C. Gender and Number. The masculine, feminine and neuter genders shall be “
considered to include all genders, and the singular the plural and vice versa, except where such
ro construction would be unreasonable,

‘Internal Revenvie Code. References to the Code are to the Internal Revenue

; Code of roe as amended or superseded, aud references to a section of or tax under the Code

wn , include all amendments and successor provisions corresponding to any-such section or tax in force

Je dfter the date of this Will. References to tax terma which have defined meanings under the Code
. shail have such defined meanings,

'E. Headings. The headings inthis Will are inserted solely for conveniest reference
and shall be ignored in its consfruction,

In Witness Whereof, Uhave signed this Will on the Fe day of DULY _, 2001.

a th ve ba

Donald A, Campbell

~ Page 10 «

Exhibit K Last Will of Donald A. Campbeil Page 13

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687

 

 
 

 

7

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 398 of 401. PagelD #: 404

On the Drday of 2001, this instrament was signed by Donald A. Campbell
in our presence and was acifowledged and declared by him to be his Will, Immediately thereafter,
at his request, in his presence, and in the presence of each other, we signed this instrument as

subscribing witnesse
LM ally tesiding at EQS Veletliall a |

 

 

 

 

 

 

Le :
Buca: A Lf. [ha slay L hres ledland Qh So,
Print Name _ Print Address
, Or on Out residing at “eV// ba Are RAM SV EOC CTR, RO. :
« a Parmtmre  SHAkge. ATS ob Ydray |
: Print Name .- . Print Address
5
PASZIIVASELANMICLIBNTS Campbell, Donaldiush Ful wed
- Page If -
4
Exhibit K Last Will of Donald A. Campbell Page 14

2020ADV251147\Judge: GALLAGHER THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE
Electronically Filed: CWC 03/18/2020 14:52:01\CONF#: 10957\WORKFLOW ID: 1238687

 

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 399 of 401. PagelD #: 405

 

%0'O0T

 

Heqdwe> youapesy jo 31e1s3

 

 

%ZB'OL
sf TOO7 |[aqduiey “yg %6S CP
isnt] TIO? aqdwes iesesseyy -4 %6S SP

 

$,% dlysuauMO

 

SISUME POU]

 

wOT

%0'T

 

% diysiauMO

% diysuauMmgQ

 

S8215N1] JOssazans “aseeAA Jauiesy
‘ZEPUBLIBY Bjanuely ‘|aAey eAy

SOS £0SS999NS
‘SNIDIABYUIEIA] snlipisy

 

 

38M] TOGTZ peqdwes -y pyeuog

3SNAL TT [feqdwuey yesesueyl ‘4

 

SJaUNe |eISUaD

diysusuved peuuy

Ajues yeqdures

 

 

WEE CE

SIE EM Jaujesy

 

MEE CE

ZapueWS}Y ejenueyy

 

MEE EE

 

RABH BAY

 

gog

Ssaeniyeusg

 

sasisnil

Jossaoang ‘seen seyeaylt

“Z@PUBLID}H Banuely “]BARY BAY ‘AOU
201snd] ‘jeqdusea yuesueyy -y

 

 

ISN) SJUPPUsISEG ‘3"Y'G
@ ishil TO0Z Hegdurez -y pyeuog

 

BIOIAY SSSHD}A|

 

SIETEM JoyjeEay

 

 

 

ZSPURLIBY ejenuely %SC
JPABH Bay %Sz
jeqdwes -4 uayy %0S

 

 

SaMepyeusg
Bajsniy Lossazons
‘SNODIASyUIDIZY] snips “mou

 

ISN] SILEpUsIsaG
PAqGduUeD rsTeBsey,y *-3
B
ISM44 TLOZ eqdiues joswesieiy *4

 

 

BIDIES aissar

 

yatiapasy fo asnods Buiainins

 

J@1ysnep-days ‘zapueway ejanueyy

J21YSNep-dals ‘aaqgoyy BSSISIAJ

 

Ja]ysnep TAeY Bay

Jaqysnep ‘areyeny sauyeay

 

youapary fo uaipliyD

ually fo uaspyigg

 

ETO? “y ABqUIsAON

"PIP “Uos Yeqdiue> “| yoWapary

log ‘yeqdwue “4 ua y

 

\peqdwues -y P|2zu0g 8 t3

JBSIRIAY “4 Jo USip|iyp

 

 

OTOd ‘Zz Areniqa
7Y}eaq jo sjeq
“P8p “yoqdwey -y preuog

STOZ “9 pady
*Wj23q f0 ajeq

 

‘PSP Peqduey youeBseyy -y

 

UE]d 22e359 Ajiuey jaqdwe>

 

2020ADV251147\Judge: GALLAGHER\ THE ADVERSARIAL CASE OF EGIDIJUS MARCINKEVICIUS, TRUSTEE

Electronically Filed: CWC 03/18/2020 14:53:42\CONF#: 1095 7\WORKFLOW ID: 1238686
 

Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 400 of 401. PagelD #: 406

 

 
Case: 1:20-cv-00842-JG Doc #: 1-2 Filed: 04/20/20 401 of 401. PagelD #: 407

STAPLES Campbell, Allen

IT’S PRO TIME" Order Due: Wednesday, 04/15/20, 5:30 PM

 

 

 

 

 

Order Number Order Received: Wednesday, 04/15/20, 11:31 AM
UTC COU Contact Phone (51) 2104082
wv GL
Job 1 of 1 - Custom Jobs
SKU Description Qty Price
1980562 Custom Jobs 1 51.02
Order Summary
Total Price: $51.02
YY isfaction i
_ Your satistaction is our goal.
| _ If your order doesn’t meet your expectations, let us know so we can fix it.

 

 

 
